Exhibit 10.2

 

 

ASSET AND SHARE SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

AND

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

AND

THE ENTITIES IDENTIFIED HEREIN AS EMEA SELLERS

AND

AVAYA INC.

DATED AS OF JULY 20, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I INTERPRETATION

Section 1.1.

           Definitions    3

Section 1.2.

           Interpretation    46

            1.2.1.

   Gender and Number    46

            1.2.2.

   Certain Phrases and Calculation of Time    46

            1.2.3.

   Headings, etc    46

            1.2.4.

   Currency and Calculations    46

            1.2.5.

   Statutory References    47 ARTICLE II PURCHASE AND SALE OF ASSETS AND SHARES

Section 2.1.

           Purchase and Sale    47

            2.1.1.

   Assets and Shares    47

            2.1.2.

   Excluded Assets    49

            2.1.3.

   Assumed Liabilities    50

            2.1.4.

   Excluded Liabilities    53

            2.1.5.

   Assumption and/or Assignment or Rejection of 365 Contracts    54

            2.1.6.

   Assignment of Non-365 Contracts    58

            2.1.7.

   Cure Costs; Adequate Assurance    61

            2.1.8.

   Local Sale Agreements    63

            2.1.9.

   EMEA Asset Sale Agreement    63

            2.1.10.

   Non-Assignable Assets    63

Section 2.2.

           Purchase Price    64

            2.2.1.

   Purchase Price; Delay Fee    64

            2.2.2.

   Estimated Purchase Price    65

            2.2.3.

   Post-Closing Purchase Price Adjustment    66

            2.2.4.

   Security for Purchase Price Adjustment; Status    71

            2.2.5.

   Good Faith Deposit    72

            2.2.6.

   Escrows    73

            2.2.7.

   Purchase Price Allocation    74

            2.2.8.

   Accrued Cash-Out Vacation Escrow Amount    74

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 2.3.    Closing    75             2.3.1.    Closing Date
   75             2.3.2.    Closing Actions and Deliveries    75 Section 2.4.   
Designated Purchaser(s)    77 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER Section 3.1.    Organization and Corporate Power    77 Section 3.2.   
Authorization; Binding Effect; No Breach    78 Section 3.3.    Financing    78
Section 3.4.    Adequate Assurance of Future Performance    79 Section 3.5.   
Purchaser’s Acknowledgments; Exclusivity of Representations and Warranties    79
Section 3.6.    Brokers    80 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
SELLERS Section 4.1.    Organization and Corporate Power    81 Section 4.2.   
Authorization; Binding Effect; No Breach    82 Section 4.3.    Capitalization;
Title to Shares; Equity Interests    82 Section 4.4.    Title to Assets;
Sufficiency of Assets    83 Section 4.5.    Material Contracts    84 Section
4.6.    Intellectual Property    85 Section 4.7.    Litigation    88 Section
4.8.    Financial Statements    88 Section 4.9.    Compliance with Laws;
Consents    89 Section 4.10.    Privacy Laws    90 Section 4.11.    Real
Property    90 Section 4.12.    Environmental Matters    92 Section 4.13.   
Taxes    93 Section 4.14.    Labor and Employee Benefits Matters    94 Section
4.15.    Brokers    97 Section 4.16.    Government Contracts    97

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 4.17.    UK Defined Benefit Plan    98 Section 4.18.   
Representations and Warranties by the Other Sellers    99             4.18.1.   
Organization and Corporate Power    99             4.18.2.    Authorization;
Binding Effect; No Breach    99

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

Section 5.1.    U.S. Bankruptcy Actions    100 Section 5.2.    Canadian
Bankruptcy Actions    101             5.2.1.    Canadian Sales Process Order   
101             5.2.2.    Canadian Approval and Vesting Order    101 Section
5.3.    Consultation; Notification    102 Section 5.4.    Pre-Closing
Cooperation    103 Section 5.5.    Antitrust and Other Regulatory Approvals   
104 Section 5.6.    Pre-Closing Access to Information    107 Section 5.7.   
Public Announcements    108 Section 5.8.    Further Actions    108 Section 5.9.
   Conduct of Business    109 Section 5.10.    Transaction Expenses    112
Section 5.11.    Confidentiality    112 Section 5.12.    Certain Payments or
Instruments Received from Third Parties    113 Section 5.13.    Non-Assignable
Contracts and Other Assets    113 Section 5.14.    Bundled Contracts; Selected
Rejected Customer Contracts    116 Section 5.15.    Post-Closing Assistance for
Litigation    119 Section 5.16.    Tangible Asset Removal    119 Section 5.17.
   Termination of Overhead and Shared Services    124 Section 5.18.   
[Reserved]    124 Section 5.19.    Cancellation of Intercompany Accounts    124
Section 5.20.    Directors’ and Officers’ Release, Indemnification and Insurance
   124 Section 5.21.    Insurance Matters    126 Section 5.22.    Sellers
Deposits, Guarantees and Other Credit Support of the Business    128

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 5.23.    Use of Sellers’ Trademarks    129 Section 5.24.
   Maintenance of Books and Records    129 Section 5.25.    Right to Exclude   
131 Section 5.26.    Certain Ancillary Agreements    132 Section 5.27.   
Avoidance Actions    133 Section 5.28.    Subleases    133 Section 5.29.   
Competing Transaction    136 Section 5.30.    Direct Leases    136 Section 5.31.
   Rejection and Expiration of Real Estate Leases    138 Section 5.32.   
Restructure of Leases    144 Section 5.33.    Non-Compete    146 Section 5.34.
   Financial Statements    147 Section 5.35.    Certain Acknowledgements
Regarding PBGC    150 Section 5.36.    Finalization of Transition Services
Agreement    150 Section 5.37.    Assistance for Proxy Agreement    155 Section
5.38.    Customer Contract Review and Selection    155 ARTICLE VI TAX MATTERS
Section 6.1.    Transfer Taxes    158 Section 6.2.    Withholding Taxes    159
Section 6.3.    Tax Characterization of Payments Under This Agreement    159
Section 6.4.    Apportionment of Taxes    160 Section 6.5.    Section 338
Election    160 Section 6.6.    Records    161 Section 6.7.    Tax Disclosure   
162 Section 6.8.    Tax Returns    162 Section 6.9.    Tax Sharing Agreements   
164 Section 6.10.    Canadian Tax Election    164 Section 6.11.    Cooperation
   165 ARTICLE VII EMPLOYMENT MATTERS

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 7.1.    Employment Obligations with Respect to Non-Union
Employees    165              7.1.1.    Employment Terms    165
             7.1.2.    Employee Benefits    166 Section 7.2.    Employment
Obligations with Respect to Union Employees    170 Section 7.3.    Excluded
Employee Liabilities    170 Section 7.4.    Other Employee Covenants    171
Section 7.5.    No Amendment of Plans    174

ARTICLE VIII

CONDITIONS TO THE CLOSING

Section 8.1.    Conditions to Each Party’s Obligation    174 Section 8.2.   
Conditions to Sellers’ Obligation    175 Section 8.3.    Conditions to
Purchaser’s Obligation    176

ARTICLE IX

TERMINATION

Section 9.1.    Termination    177 Section 9.2.    Break-Up Fee; Expense
Reimbursement    180 Section 9.3.    Reverse Termination Fee    182 Section 9.4.
   Effects of Termination    183

ARTICLE X

MISCELLANEOUS

Section 10.1.    No Survival of Representations and Warranties or Covenants   
184 Section 10.2.    Remedies    184 Section 10.3.    No Third-Party
Beneficiaries    184 Section 10.4.    Consent to Amendments; Waivers    184
Section 10.5.    Successors and Assigns    184 Section 10.6.    Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial    185 Section 10.7.    Notices
   187 Section 10.8.    Exhibits; Sellers Disclosure Schedule    189 Section
10.9.    Counterparts    189 Section 10.10.    No Presumption    189

Section 10.11.

   Severability    190

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 10.12.    Headings    190 Section 10.13.    Entire
Agreement    190 Section 10.14.    Limitations on Pre-Closing Remedies    190
Section 10.15.    Bulk Sales Laws    192 Section 10.16.    Main Sellers as
Representatives of Other Sellers    193 Section 10.17.    Obligations of Sellers
and EMEA Sellers    193 Section 10.18.    Execution by Other Sellers    193
Section 10.19.    Exclusion of Liability of Administrators and Acknowledgement
   194

 

vi



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Other Sellers

Exhibit B – EMEA Sellers

Exhibit C – Canadian Debtors; U.S. Debtors; EMEA Debtors; Israeli Companies;
Non-Debtor Sellers

Exhibit D – EMEA Asset Sale Agreement

Exhibit E – Contract Manufacturing Inventory Agreements Term Sheet

Exhibit F – Escrow Agreement

Exhibit G – Intellectual Property License Agreement

Exhibit H – Knowledge of the Purchaser

Exhibit I – Letter of Credit

Exhibit J – Loaned Employee Agreement

Exhibit K – Mandatory Antitrust Approvals - Relevant Antitrust Jurisdictions /
Authorities

Exhibit L – Interdependencies

Exhibit M – Reserved

Exhibit N – Real Estate Agreements

Exhibit O – Trademark License Agreement

Exhibit P – Transition Services Agreement

Exhibit 2.1.5(b)(v) – Lease B Sublease Premises or Removal Premises

Exhibit 5.1(a) – Forms of U.S. Bidding Procedures Order and U.S. Sale Order

Exhibit 5.2.1 – Form of Canadian Sales Process Order

Exhibit 5.2.2 – Form of Canadian Approval and Vesting Order

Exhibit 5.4(d) – Form of Notice



--------------------------------------------------------------------------------

Exhibit 5.7 – Certain Communications

Exhibit 5.28(g) – Terms and Conditions of Lease A Sublease and Replacement
Campus Consolidation

Exhibit 5.32(c) – Consolidation of C Campus

 

2



--------------------------------------------------------------------------------

ASSET AND SHARE SALE AGREEMENT

This Asset and Share Sale Agreement is dated as of July 20, 2009, among Nortel
Networks Corporation, a corporation organized under the laws of Canada (“NNC”),
Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”), Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI” and, together with NNC and NNL, the “Main Sellers”), the
affiliates of the Main Sellers listed in Exhibit A hereto (the “Other Sellers”
and, together with the Main Sellers, the “Sellers”) and Avaya Inc., a
corporation organized under the laws of the State of Delaware (the “Purchaser”)
and, only for the purposes of Sections 2.2, 5.26, 9.2, 9.3, 9.4, 10.14, 10.17
and 10.19 of this Agreement, the EMEA Sellers (as defined below) and, solely in
the case of Nortel Networks UK Limited and Nortel Networks (Ireland) Limited,
also Section 5.36 of this Agreement.

W I T N E S S E T H:

WHEREAS, the Sellers, the affiliates of the Main Sellers listed in Exhibit B
hereto (the “EMEA Sellers”), the NGS Companies and DiamondWare (each as defined
below) beneficially own and operate the Business (as defined below);

WHEREAS, on January 14, 2009 (the “Petition Date”), NNC, NNL and the Other
Sellers listed in part 1 of Exhibit C hereto (together, the “Canadian Debtors”)
filed with the Canadian Court (as defined below) an application for protection
under the Companies’ Creditors Arrangement Act (the “CCAA”) (the proceedings
commenced by such application, the “CCAA Cases”) and were granted certain
initial creditor protection pursuant to an order issued by the Canadian Court on
the same date, which also appointed Ernst & Young Inc. as “Monitor” in
connection with the CCAA Cases and was extended by further order of the Canadian
Court on February 10, 2009, as the same may be amended and restated from time to
time by the Canadian Court (the “Canadian Initial Order”);

WHEREAS, NNI and the Other Sellers listed in part 2 of Exhibit C hereto (the
“U.S. Debtors”) are debtors-in-possession under the U.S. Bankruptcy Code (as
defined below) which commenced cases under Chapter 11 of the U.S. Bankruptcy
Code on the Petition Date by filing voluntary petitions for relief in the U.S.
Bankruptcy Court for the District of Delaware (the “Chapter 11 Cases”);

WHEREAS, the entities listed under the heading “EMEA Debtors” in part 3 of
Exhibit C hereto (the “EMEA Debtors”) on the Petition Date filed applications
with the English Court (as defined below), pursuant to the Insolvency Act of
1986, as amended (the “Insolvency Act”) and the European Union’s Council
Regulation (EC) No 1346/2000 on Insolvency Proceedings (the proceedings
commenced by such applications, the “EMEA Cases”) and the English Court
appointed Alan Bloom, Stephen Harris, Christopher Hill and Alan Hudson of
Ernst & Young LLP as joint administrators of all the EMEA Debtors (other than
Nortel Networks (Ireland) Limited, for which David Hughes of Ernst & Young
Chartered Accountants and Alan Bloom serve as joint administrators) (the “Joint
Administrators”) under the Insolvency Act;

WHEREAS, the entities listed under the heading “Israeli Companies” in part 4 of
Exhibit C hereto (the “Israeli Companies”) on January 18, 2009 filed
applications with the Tel-

 

1



--------------------------------------------------------------------------------

Aviv-Jaffa District Court (the “Israeli Court”), pursuant to the Israeli
Companies Law, 1999, and the regulations relating thereto (collectively, the
“Israeli Companies Law”) for a stay of proceedings, and the Israeli Court
appointed Yaron Har-Zvi and Avi D. Pelossof (the “Joint Israeli Administrators”)
on January 19, 2009, as joint administrators of the Israeli Companies under the
Israeli Companies Law;

WHEREAS, the Other Sellers listed in part 5 of Exhibit C hereto (the “Non-Debtor
Sellers”) are not subject to any Bankruptcy Proceedings (as defined below) as of
the date hereof;

WHEREAS, NNI beneficially owns 100% of the stock of NGS and DiamondWare (each as
defined below);

WHEREAS, the Sellers have agreed to transfer to the Purchaser or the Designated
Purchasers (as defined below), and the Purchaser has agreed to purchase and
assume, or cause the Designated Purchasers to purchase and assume, including, to
the extent applicable, pursuant to sections 363 and 365 of the U.S. Bankruptcy
Code and pursuant to the Canadian Approval and Vesting Order, the Assets and the
Assumed Liabilities (each as defined below) from the Sellers and the Shares (as
defined below) from NNI, upon the terms and conditions set forth hereinafter;

WHEREAS, simultaneously with the execution of this Agreement, the EMEA Sellers,
the Joint Administrators, the Joint Israeli Administrators and the Purchaser are
entering into a separate agreement in the form set forth in Exhibit D hereto
(the “EMEA Asset Sale Agreement”) providing for the sale to the Purchaser (or
the EMEA Designated Purchasers (as defined therein)) of the assets of the
Business held by such EMEA Sellers;

WHEREAS, the Parties acknowledge and agree that the purchase by the Purchaser
(and the Designated Purchasers and the EMEA Designated Purchasers, if any) of
the Shares, the Assets and the EMEA Assets (as defined below), the license of
Intellectual Property rights under the Intellectual Property License Agreement
and the Trademark License Agreement (each as defined below), and the assumption
by the Purchaser, the Designated Purchasers and the EMEA Designated Purchasers
of the Assumed Liabilities and the EMEA Assumed Liabilities (as defined below)
are being made at arm’s length and in good faith and without intent to hinder,
delay or defraud creditors of the Sellers and their affiliates and each Seller
acknowledges that the consideration to be paid is fair value and reasonably
equivalent value for the acquisitions by the Purchaser, the Designated
Purchasers and the EMEA Designated Purchasers of the Shares, the Assets and the
EMEA Assets, the license of Intellectual Property rights under the Intellectual
Property License Agreement and the Trademark License Agreement and the
assumption by the Purchaser, the Designated Purchasers and the EMEA Designated
Purchasers of the Assumed Liabilities and the EMEA Assumed Liabilities, as set
forth hereunder and in the EMEA Asset Sale Agreement; and

WHEREAS, in addition, on or before the Closing, the Purchaser, certain Sellers
(or Affiliates of the Sellers) and certain EMEA Sellers will enter into the
following ancillary agreements (together, the “Ancillary Agreements”): (i) the
Intellectual Property License Agreement, (ii) the Transition Services Agreement,
(iii) the Trademark License Agreement and (iv) the Loaned Employee Agreement
(each as defined below) and will use their reasonable best

 

2



--------------------------------------------------------------------------------

efforts to negotiate in good faith (v) the LGN/Korea Distribution Agreement,
(vi) the Local Sale Agreements, (vii) the Real Estate Agreements, (viii) the
Contract Manufacturing Inventory Agreements, (ix) the Mutual Development
Agreement, (x) the Purchaser Supply Agreement, (xi) the Seller Supply Agreement,
(xii) the Subcontract Agreement, (xiii) the LGN/Korea Supply Agreement and
(xiv) the Uni-Nortel Distribution Agreement (each as defined below).

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the Parties (as defined below) agree as
follows:

ARTICLE I

INTERPRETATION

SECTION 1.1. Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth below:

“Accounting Arbitrator” means the auditing firm of international reputation that
is (i) jointly selected by the Primary Parties and NNUK, or (ii) in case they
cannot agree on any such firm, such other auditing firm of international
reputation (or, if the Primary Parties and NNUK agree on other criteria, such
Person as satisfies such other criteria) that is selected by the American
Arbitration Association at the request of the first of the Primary Parties and
NNUK to move.

“Accrued Cash-Out Vacation Escrow Amount” means the amount of compensation with
respect to accrued and unused vacation, including all Taxes required to be
withheld on behalf of the applicable Transferred Employee by his or her
respective employer but excluding employer Taxes, that is due and owing with
respect to the Transferred Employees (other than Share Transfer Employees) from
their respective employer as of the Closing that the Sellers intend to pay out
in the period commencing immediately after the Closing and ending forty-five
(45) days thereafter, as listed (by Employee) on Section 2.2.8 of the Sellers
Disclosure Schedule (as updated prior to Closing pursuant to Section 2.2.8),
plus the aggregate amount of employer Taxes required to be paid in connection
with such amounts, in each case as calculated pursuant to the Calculation
Principles.

“Accrued Vacation Amount” means, at any given time, (x) (i) the amount of
compensation with respect to the accrued and unused vacation (including all
Taxes required to be withheld on behalf of the applicable Transferred Employee
by his or her respective employer but excluding employer Taxes) that is due and
owing (and not yet actually paid) with respect to the Transferred Employees
(other than Share Transfer Employees but including, for purposes of this clause,
Loaned Employees) from their respective employer, (ii) in respect of Transferred
Employees located in India, the amount specified on Section 7.1.2(c)(v) of the
Sellers Disclosure Schedule in respect of gratuity payments, and (iii) in
respect of Transferred Employees in Australia, the amount specified in
Section 7.1.2(c)(v) of the Sellers Disclosure Schedule in respect of the long
service leave and sick leave, in each case to be calculated in accordance with
the Calculation Principles, plus, in the case of (i), (ii) and (iii), the
aggregate amount of employer Taxes required to be paid in connection with such
amounts; less (y) when calculating the

 

3



--------------------------------------------------------------------------------

Estimated Closing Accrued Vacation Amount, the amount of cash to be deposited in
the Accrued Cash-Out Vacation Escrow Account and, when calculating the Closing
Accrued Vacation Amount, the portion of the accrued but unused vacation amount
that is owed to the Transferred Employees as of the Closing Date listed on
Section 2.2.8 of the Sellers Disclosure Schedule that is actually paid by the
Sellers to such Transferred Employees on or after the Closing Date and before
the Accrued Vacation Amount Final Payment Date, together with any employer Taxes
thereon that are timely paid to appropriate Government Entities in connection
therewith.

“Accrued Vacation Amount Final Payment Date” means the earlier of (A) forty-five
(45) days after the Closing and (B) the date when the Main Sellers and the EMEA
Sellers deliver to the Purchaser pursuant to Section 2.2.3.1(a) the Closing
Statement including the calculation of the Closing Accrued Vacation Amount.

“Acquired Business” means, collectively, the Business to the extent acquired or
assumed hereunder and under the EMEA Asset Sale Agreement.

“Acquired Company Intellectual Property” means Intellectual Property owned by
the Companies.

“Acquiring Person” has the meaning set forth in Section 5.33.

“Action” means any litigation, action, suit, charge, binding arbitration, Tax
audit, or other legal, administrative or judicial proceeding, including
Intellectual Property litigation (including infringement, indemnification, and
declaratory judgment actions).

“Additional Audited 2009 Financial Statements” means, collectively, (i) the
carve-out combined balance sheet of the Business as of December 31, 2009 and
(ii) the carve-out combined statements of income and cash flows of the Business
and changes in parent’s net investment in the Business for the year ended
December 31, 2009, in each case prepared in accordance with GAAP and prepared
and audited in accordance with the applicable rules and regulations promulgated
by the SEC, including Regulation S-X and Rule 3-05 thereunder, and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with GAAS or, if such financial statements are required to be
included in the Registration Statement or Form 8-K and a PCAOB audit is
necessary therefor, in accordance with PCAOB and shall not be subject to any
qualification or exception as to the scope of such audit.

“Adjusted Audited Standard Margin” means the Audited Standard Margin less the
Standard Margin, if any, which is included in the Audited Standard Margin and
relates to: (i) the Layer 4-7 Data Portfolio, (ii) the LGN Joint Venture, or
(iii) to the extent not included in the calculation of the Unaudited Standard
Margin, any other revenue streams not contemplated in the transaction governed
by this Agreement and the EMEA Asset Sale Agreement.

“Adjustment Amount” means (i) if the Unaudited Standard Margin is less than or
equal to one hundred and three percent (103%) of the Adjusted Audited Standard
Margin, zero, or (ii) if the Unaudited Standard Margin is greater than one
hundred and three percent

 

4



--------------------------------------------------------------------------------

(103%) of the Adjusted Audited Standard Margin, an amount equal to the Unaudited
Standard Margin minus the Adjusted Audited Standard Margin.

“Adjustment Factor” means the amount of the Base Purchase Price divided by the
Unaudited Standard Margin.

“Adjustment Payment” means, (i) if the Adjustment Amount is a positive number,
the Adjustment Amount, multiplied by the Adjustment Factor or (ii) if the
Adjustment Amount is not a positive number, zero.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, or is under common
Control with, or is Controlled by, such Person; provided, however, that (i) no
Fund shall be deemed an Affiliate of the Purchaser or the Designated Purchasers
under this Agreement and no portfolio company of any Fund shall be deemed an
Affiliate of the Purchaser if it is not a Subsidiary of the Purchaser and is
operated, managed and financed independently of the Purchaser, (ii) no EMEA
Seller or Subsidiary of an EMEA Seller shall be deemed an Affiliate of any
Seller, and (iii) no joint venture listed in Section 1.1(a) of the Sellers
Disclosure Schedule shall be deemed an Affiliate of any Seller.

“Affiliate Transaction” means any Contract in existence as of the date of this
Agreement between any of the Sellers, on the one hand, and, on the other hand,
any (i) present executive officer or director of any of the Sellers or any
person that has served as such an executive officer or director within the last
twelve (12) months or (ii) record or beneficial owner of more than five percent
(5%) of the equity securities of NNC, in each case, other than any
employment-related Contracts or consulting Contracts and other than any Seller
Employee Plans.

“Agreement” means this Asset and Share Sale Agreement, the Sellers Disclosure
Schedule and all Exhibits and Schedules attached hereto and thereto and all
amendments hereto and thereto made in accordance with Section 10.4.

“Alternative Transaction” means (A) any of the sale, transfer or other
disposition, directly or indirectly, including through an asset sale, stock
sale, merger, amalgamation or other similar transaction, of (i) all or a
substantial portion of the Acquired Business, or all of the Assets and the EMEA
Assets, or a portion of the Assets and/or the EMEA Assets that constitutes a
substantial portion of the Assets and the EMEA Assets considered as a whole, in
a transaction or a series of transactions with one or more Persons other than
the Purchaser and/or its Affiliates or (ii) all or a portion of the Acquired
Business or all or a portion of the Assets or the EMEA Assets in a transaction
or series of transactions with one or more Persons other than the Purchaser
and/or its Affiliates that results or evolves from a Successful Bid, an
Alternate Bid or a Qualified Bid (each as defined in the U.S. Bidding Procedures
Order) or (B) the retention by all or part of the Sellers (or their successor
entities emerging from the Bankruptcy Proceedings) of all or substantial portion
of the Acquired Business, all of the Assets or the EMEA Assets, or a portion of
the Assets and/or the EMEA Assets that constitutes a substantial portion of the
Assets and the EMEA Assets considered as a whole, pursuant to a plan of
reorganization under Section 1129 of the Bankruptcy Code filed or otherwise
sponsored by one or more third-party creditors of the Sellers; provided,
however, that an “Alternative

 

5



--------------------------------------------------------------------------------

Transaction” shall not include: (i) except as specified in clause (B) above, the
retention of the Business by all or part of the Sellers (or their successor
entities emerging from the Bankruptcy Proceedings), (ii) the sale, transfer or
other disposition, directly or indirectly, of any portion of the Business or the
Assets and the EMEA Assets (other than as a going concern) in connection with
the closure, liquidation or winding up of the Business or any of the Sellers or
the Companies, (iii) the sale, assignment, leasing, expiration, termination or
other disposition by the Sellers of any real estate or Real Estate Lease, as
applicable, not in violation of this Agreement, in connection with the
implementation of the Sellers’ global real estate strategy and not as part of a
sale of a going concern, or (iv) the conversion of any of the Chapter 11 Cases
to a case under Chapter 7 of the U.S. Bankruptcy Code. For the purpose of this
definition, “substantial portion” means more than forty percent (40%) of the
Assets and the EMEA Assets (taken as a whole).

“Ancillary Agreements” has the meaning set forth in the recitals to this
Agreement.

“Antitrust Approvals” means the HSR Approval, the Competition Act Approval, and
the Mandatory Antitrust Approvals.

“Antitrust Laws” means the Competition Act, the HSR Act, the EC Merger
Regulation, and any competition, merger control and antitrust Law of the
European Union, any applicable European Union member states and EFTA states, and
any other applicable supranational, national, federal, state, provincial or
local Law designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolizing or restraining trade or lessening
competition of any other country or jurisdiction, to the extent applicable to
the transactions contemplated by this Agreement.

“Applicable Latest Termination Notification Date” means, with respect to any
real property subject to the provisions of Section 5.16(a) (other than real
property identified in Section 5.16(a) of the Sellers Disclosure Schedule) and
any termination by any Seller of its interest in such property (whether pursuant
to sale of owned property, termination or rejection of a lease or otherwise),
ten (10) days prior to such proposed termination.

“Applicable Transitional Occupancy Period” means, in the case of any real
property subject to the provisions of Section 5.16(a), the period of time
commencing on the Closing Date and ending on the date which is (a) for those
properties identified in Section 5.16(a) of the Sellers Disclosure Schedule, the
length of time following the Closing Date which is indicated in such
Section 5.16(a) of the Sellers Disclosure Schedule with respect to such property
and (b) for all properties not identified in Section 5.16(a) of the Sellers
Disclosure Schedule, thirty (30) days after the Closing Date.

“Arbitration Trigger Date” has the meaning set forth in Section 5.36(f).

“Assets” has the meaning set forth in Section 2.1.1.

“Assigned Contracts” means all Seller Contracts except (i) the Excluded 365
Contracts, (ii) the Excluded Non-365 Contracts and (iii) the Non-Assigned
Contracts.

 

6



--------------------------------------------------------------------------------

“Assumed and Assigned Contracts” has the meaning set forth in
Section 2.1.5(a)(iii).

“Assumed and Subleased Real Estate Leases” has the meaning set forth in
Section 2.1.5(b)(iii).

“Assumed Liabilities” has the meaning set forth in Section 2.1.3.

“Auction” has the meaning attributed to such term in the U.S. Bidding Procedures
Order.

“Audited 2009 Closing Date Financial Statements” means, collectively, (i) the
carve-out combined balance sheet of the Business as of the Closing Date and
(ii) the carve-out combined statements of income and cash flows of the Business
and changes in parent’s net investment in the Business for the period beginning
January 1, 2009 and ending on the Closing Date, in each case prepared in
accordance with GAAP and prepared and audited in accordance with the applicable
rules and regulations promulgated by the SEC, including Regulation S-X and Rule
3-05 thereunder, and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with GAAS or, if such
financial statements are required to be included in the Registration Statement
or Form 8-K and a PCAOB audit is necessary therefor, in accordance with PCAOB,
and shall not be subject to any qualification or exception as to the scope of
such audit.

“Audited 2009 Interim Financial Statements” means, collectively, (i) the
carve-out combined balance sheet of the Business as of September 30, 2009 and
(ii) the carve-out combined statements of income and cash flows of the Business
for the nine-month periods ended September 30, 2008 and September 30, 2009, and
changes in parent’s net investment in the Business for the nine-month period
ended September 30, 2009, in each case prepared in accordance with GAAP and
prepared and audited in accordance with the applicable rules and regulations
promulgated by the SEC, including Regulation S-X and Rule 3-05 thereunder, and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAS or, if such financial statements are
required to be included in the Registration Statement or Form 8-K and a PCAOB
audit is necessary therefor, in accordance with PCAOB, and shall not be subject
to any qualification or exception as to the scope of such audit.

“Audited Financial Statements” means, collectively, (i) the carve out combined
balance sheets of the Business as of December 31, 2007 and December 31, 2008 and
(ii) the carve-out combined statements of income and cash flows of the Business
and changes in parent’s net investment in the Business for the years ended
December 31, 2007 and December 31, 2008, in each case prepared in accordance
with GAAP and prepared and audited in accordance with the applicable rules and
regulations promulgated by the SEC, including Regulation S-X and Rule 3-05
thereunder, and accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with GAAS or, if such financial
statements are required to be included in the Registration Statement or Form 8-K
and a PCAOB audit is necessary therefor, in accordance

 

7



--------------------------------------------------------------------------------

with PCAOB, and shall not be subject to any qualification or exception as to the
scope of such audit.

“Audited Standard Margin” means the (i) the 2008 revenues of the Business as
shown in the 2008 income statement that is part of the Audited Financial
Statements minus (ii) Nortel’s standard cost of the revenue in (i) and any other
costs included in the 2008 income statement that is part of the Audited
Financial Statements that would be included in the calculation of standard
margin using the accounting principles, practices and methods used in the
calculation of Unaudited Standard Margin on Section 1.1(b) of the Sellers
Disclosure Schedule. For the avoidance of doubt, in connection with the
calculation of the Audited Standard Margin it shall be assumed that all Excluded
Other Sellers are Sellers and all Excluded EMEA Sellers (as defined in the EMEA
Asset Sale Agreement) and any EMEA Seller whose EMEA Assets and EMEA Liabilities
are designated Removed Assets and Removed Liabilities or Excluded Assets and
Excluded Liabilities under the terms of the EMEA Asset Sale Agreement are EMEA
Sellers.

“Avaya Parties” has the meaning set forth in Section 10.14(a).

“Balance Sheet Date” has the meaning set forth in Section 4.8.

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

“Bankruptcy Court” means the U.S. Bankruptcy Court, the Canadian Court, the
English Court, the Israeli Court or any other court before which Bankruptcy
Proceedings are held.

“Bankruptcy Laws” means the U.S. Bankruptcy Code, the CCAA, the Insolvency Act,
the Israeli Companies Law and the other applicable bankruptcy, insolvency,
administration or similar Laws of any jurisdiction where Bankruptcy Proceedings
are held.

“Bankruptcy Proceedings” means the Chapter 11 Cases, the CCAA Cases, the EMEA
Cases and, in each case, any proceedings occurring or authorized thereunder, as
well as any other voluntary or involuntary bankruptcy, insolvency,
administration or similar judicial or other proceedings concerning any of the
Sellers, the EMEA Sellers or the Companies that are held from time to time.

“Base Purchase Price” has the meaning set forth in Section 2.2.1(a).

“Bid” means any bid, proposal, offer or quotation which, if accepted, would
result in the award of a Contract.

“Breach Cure Period” means, with respect to a breach by any party of this
Agreement or the EMEA Asset Sale Agreement, a period beginning at the time of
delivery of a written notice of such breach to the breaching party and ending on
the earlier of (i) the End Date and (ii) the last Business Day prior to any
termination or purported termination of this Agreement or the EMEA Asset Sale
Agreement by the breaching party. For purposes of this definition, “End Date”
means the twentieth (20th) day after delivery of a written notice of such breach
to the breaching party; provided, however, that in the case of a breach of the
obligation to close the transactions contemplated hereby at the Closing, a
breach of the obligation to close the

 

8



--------------------------------------------------------------------------------

transactions contemplated by the EMEA Asset Sale Agreement at the Closing (as
defined in the EMEA Asset Sale Agreement), or a breach of Section 5.29 or a
breach of Clauses 10.53, 10.54 and 10.55 of the EMEA Asset Sale Agreement, “End
Date” shall mean the fifth (5th) day after delivery of a written notice of such
breach to the breaching Party; and provided further, however, that in the case
of a breach of Section 5.5 or a breach of Clauses 10.7 through 10.12 of the EMEA
Asset Sale Agreement, “End Date” shall mean the fifteenth (15th) day after
delivery of a written notice of such breach to the breaching party.

“Break-Up Fee” has the meaning set forth in Section 9.2(a).

“Bundled Contract” has the meaning set forth in Section 5.14(a).

“Business” means, collectively, the following business segments of the Sellers
and the EMEA Sellers and the business of the NGS Companies and DiamondWare as
described below:

(i) the “Enterprise Solutions” business segment of the Sellers, the EMEA Sellers
and DiamondWare, comprising Employees, partner, customer and supplier
relationships and the goodwill associated therewith, through which such
entities, individually, jointly or in collaboration with or pursuant to
contracts with Third Parties, and using any variety of technologies, research,
design, develop, process, manufacture (through contract manufacturers),
assemble, test, support, market and sell globally to end users and resellers the
Products, which are communications products and solutions, including legacy
products currently being supported and future products and solutions described
in the “plan of record” or “plan of intent”, in the areas of networked
communications, converged voice and data, digital and internet protocol (IP)
telephony, communication application devices, local area networks, messaging,
contact center solutions, multimedia communications, including audio, video and
web conferencing, telepresence and other similar enterprise solutions (the
“Enterprise Solutions Business”);

(ii) the “Global Services” business segment of the “Enterprise Solutions
Business” of the Sellers, the EMEA Sellers and DiamondWare, which provides,
individually or with Third Parties, the following services to Enterprise
Solutions Business customers (collectively, the “Services”):

(a) implementation and enhancement services, including network planning,
engineering, installation, integration, convergence, optimization and security
services;

(b) support services, including the support of multi-vendor voice-data-converged
networks, including providing software, technical support, hardware and software
maintenance, corrective content management, equipment spares logistics, and
on-site engineers;

 

9



--------------------------------------------------------------------------------

(c) managed and outsourced services, ranging from support of individual
solutions to entire multi-vendor networks running carrier and optical equipment;

(d) hosted services, including single and multi-tenant hosted services, hosted
multimedia services, including high-definition telepresence, desktop video
conferencing, and applications performance engineering;

(e) application services, including application development, integration and
communications-enabled application solutions; and

(f) communications integration services provided in connection with third party
equipment as part of security, healthcare and high-definition video solutions,

and all research and development associated with any of the foregoing, but, in
each case, only to the extent that the services relate to, are ancillary to,
implement, support and manage, the Products and Third Party equipment supplied
by the Enterprise Solutions Business or equipment supplied by Third Parties if,
as of the date hereof, the Sellers generally provide such services with respect
to such equipment; and

(iii) the business of the NGS Companies, through which the NGS Companies
directly or indirectly, individually or through or with Third Parties, provide
integrated information technology services and communications, communications
products, business collaboration technology, information technology solutions
and services to Government Entities and all research and development associated
therewith,

but excluding, in each of clauses (i) and (ii) above: (A) the LGN Joint Venture,
NN Turkey, Uni-Nortel, any Person the assets of which are designated Excluded
Assets pursuant to Section 5.25 or EMEA Excluded Assets pursuant to Clauses
10.58 and 10.59 of the EMEA Asset Sale Agreement, and the assets of each of the
Persons identified in this clause (A), (B) any Excluded Asset or EMEA Excluded
Asset, (C) Overhead and Shared Services (other than Transferred Overhead and
Shared Services), and (D) any products and/or services provided during the
period from January 1, 2008 through the date hereof by businesses or business
segments of any Seller or EMEA Seller other than those specified in clauses
(i) and (ii) above.

“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in (i) New York, New
York, United States, (ii) Toronto, Ontario, Canada, and (iii) London, England,
United Kingdom.

“Business Information” means (i) if used exclusively in connection with the
Business, all books, records, files, documentation and sales literature in the
possession or under control of the Sellers or the Companies, including
information (including information on past, present and prospective customers
and suppliers), policies and procedures, Owned Equipment manuals and materials
and procurement documentation exclusively used in the Business or in respect of
any Asset, and (ii) if used primarily, but not exclusively, in connection with
the Business or in respect of any Asset, to the extent reasonably separable from
such items of any

 

10



--------------------------------------------------------------------------------

other business of the Sellers, copies of all books, records, files,
documentation and sales literature in the possession or under control of the
Sellers or the Companies, including information (including information on past,
present and prospective customers and suppliers), policies and procedures and
materials and procurement documentation used primarily in the Business or in
respect of any Asset, including, in each of clauses (i) and (ii), any Employee
Records.

“Calculation Principles” means (i) the Nortel Accounting Principles, to the
extent applicable to the determination of the Inventory Value, the Accrued
Vacation Amount, the Net Debt, the Companies Net Working Capital, the EMEA
Downward Adjustment, the Accrued Cash-Out Vacation Escrow Amount and the EMEA
Holiday Adjustment, and the other accounting principles, methodologies and
policies for the determination of the Inventory Value, the Accrued Vacation
Amount, the Net Debt, the Companies Net Working Capital, the EMEA Downward
Adjustment, the Accrued Cash-Out Vacation Escrow Amount and the EMEA Holiday
Adjustment, set forth in Section 1.1(c) of the Sellers Disclosure Schedule, and
(ii) GAAP, to the extent applicable to the determination of the Retirement
Obligation Amount.

“Canadian Approval and Vesting Order” has the meaning set forth in
Section 5.2.2.

“Canadian Approval and Vesting Order Motion” has the meaning set forth in
Section 5.2.2.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian Debtors” has the meaning set forth in the recitals to this Agreement.

“Canadian Initial Order” has the meaning set forth in the recitals to this
Agreement.

“Canadian Sales Process Order” has the meaning set forth in Section 5.2.1.

“Canadian Sales Process Order Motion” has the meaning set forth in
Section 5.2.1.

“CCAA” has the meaning set forth in the recitals to this Agreement.

“CCAA Cases” has the meaning set forth in the recitals to this Agreement.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning set forth in section 101(5) of the U.S. Bankruptcy Code.

“Clean Team Confidentiality Agreement” means the clean team confidentiality
agreement by and between NNL and its Subsidiaries and Purchaser and its
Subsidiaries, dated as of March 19, 2009, as amended from time to time.

 

11



--------------------------------------------------------------------------------

“Clean Team Data Room” has the meaning attributed to the term “Clean Data Room”
in the Clean Team Confidentiality Agreement.

“Clean Team Members” has the meaning attributed to that term in the Clean Team
Confidentiality Agreement.

“Closing” has the meaning set forth in Section 2.3.1.

“Closing Accrued Vacation Amount” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Companies Net Working Capital” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Date” has the meaning set forth in Section 2.3.1.

“Closing Date Data Inventory Value” means the net Inventory Value related to
data products as specified on the Closing Date Inventory Schedule, subject to
the limitation that in determining the Closing Date Data Inventory Value, the
value of raw material and works-in-process cannot exceed fifteen percent
(15%) of the Data Inventory Floor.

“Closing Date Inventory Schedule” shall be a schedule detailing the Closing Date
Inventory Value in the same categories as shown on Section 1.1(d)(i) of the
Sellers Disclosure Schedule as finally determined in accordance with
Section 2.2.3.1.

“Closing Date Spares and Service Inventory Value” will be the net Inventory
Value related to Spares and Service Inventory as specified on the Closing Date
Inventory Schedule.

“Closing Date Voice Inventory Value” means the net Inventory Value related to
voice and applications products as specified on the Closing Date Inventory
Schedule, subject to the limitation that, in determining the Closing Date Voice
Inventory Value, the value of raw materials and works-in-process cannot exceed
fifteen percent (15%) of the Voice Inventory Floor.

“Closing EMEA Downward Adjustment” has the meaning set forth in
Section 2.2.3.1(a).

“Closing EMEA Holiday Adjustment” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Inventory Adjustment” means (i) the Data Inventory Adjustment plus
(ii) the Spares and Service Inventory Adjustment plus (iii) the Voice Inventory
Adjustment.

“Closing Net Debt Adjustment” has the meaning set forth in Section 2.2.3.1(a).

“Closing Retirement Obligation Amount” has the meaning set forth in
Section 2.2.3.1(a).

 

12



--------------------------------------------------------------------------------

“Closing Statement” has the meaning set forth in Section 2.2.3.1(a).

“COBRA” means the continuation coverage required by Section 4980B of the Code.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Labor Agreement” means any written agreement, or addendum appendix
or side letter thereto, that a Person has entered into with any union or
collective bargaining agent with respect to terms and conditions of employment
of such Person’s employees.

“Commissioner” means the Commissioner of Competition appointed under the
Competition Act or any person duly authorized to exercise the powers and perform
the duties of the Commissioner of Competition.

“Companies” means the NGS Companies and DiamondWare.

“Companies Cash and Investment Securities” means, as of the time of
determination, the aggregate amount of unrestricted cash or currency, cash
equivalents and short term investments (including auction rate securities) that
the Companies have on hand in bank accounts, calculated in accordance with the
Calculation Principles.

“Companies Net Accounts Receivable” means, as of the time of determination, the
consolidated accounts receivable of the Companies, excluding any intercompany
receivables or receivables from Affiliates, net of reserves for doubtful
accounts and related provisions, calculated in accordance with the Calculation
Principles.

“Companies Net Working Capital” means, as of the time of determination, an
amount equal to (w) the Companies Net Accounts Receivable plus (x) the Companies
Cash and Investment Securities including the UBS Put Option, minus (y) all
current liabilities of the Companies (including deferred revenues, but excluding
the current portion of Indebtedness), in each case calculated in accordance with
the Calculation Principles.

“Company Leases” has the meaning set forth in Section 4.11(d).

“Competition Act” means the Competition Act (Canada), as amended.

“Competition Act Approval” means that: (a) the applicable waiting period has
expired or been terminated pursuant to Section 123 of the Competition Act;
(b) the Commissioner or his/her authorized representative shall have provided
the Purchaser with a waiver from complying with Part IX of the Competition Act
pursuant to Section 113(c) of the Competition Act and, in the case of (a) or
(b), the Commissioner or his/her authorized representative shall have advised
the Purchaser in writing that the Commissioner does not intend to make an
application under Section 92 of the Competition Act with respect to the
transactions contemplated by this Agreement, and neither the Commissioner nor
any of his/her authorized representatives shall have rescinded or amended such
advice; or (c) the Commissioner shall have

 

13



--------------------------------------------------------------------------------

issued an advance ruling certificate pursuant to Section 102 of the Competition
Act in respect of the transactions contemplated by this Agreement.

“Compliance Day” means any day on which each of the conditions set forth in
Section 8.1 and Sections 8.3(a), 8.3(b), 8.3(d) and 8.3(e) has been satisfied or
waived (except for failure to satisfy (i) the conditions set forth in
Section 8.1(a), Section 8.1(b), Section 8.1(e) or Section 8.1(f) due to the
failure to obtain any Regulatory Approval, and (ii) those conditions that by
their terms are to be satisfied by a delivery on the Closing Date).

“Conditional Subleases” has the meaning set forth in Section 5.31(a).

“Confidential Information” has the meaning set forth in Section 5.11(b).

“Confidentiality Agreement” means the confidentiality agreement by and among the
Purchaser and NNI, among other parties, dated March 13, 2009.

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any Government Entity
or other Third Party.

“Consolidated Returns” has the meaning set forth in Section 4.13(d).

“Contract” means any written binding contract, agreement, instrument, lease,
ground lease or commitment.

“Contract Designation Date” means:

(a) with respect to each Other Contract listed in the Other 365 Contract List
prepared or updated pursuant to Section 2.1.5(a)(ii) or the Other Non-365
Contract List prepared or updated pursuant to Section 2.1.6(a)(ii), the date
that is thirty (30) days after the later of (i) the date the relevant Other
Contract is included on the relevant list and all material documentation that
forms part of such Contract is made available to the Purchaser and (ii) only
with respect to an Other Contract with a Selected Supplier, the date the Main
Sellers provide the Purchaser with an estimate of the Cure Cost for such
Selected Supplier pursuant to Section 2.1.7(b); provided, that, in each case, if
the Main Sellers make available all material documentation that forms part of
such Other Contract and, if applicable, the Cure Cost estimate for the relevant
Selected Supplier no later than the fifth (5th) Business Day before the
applicable Final Contract Designation Date, the Contract Designation Date shall
not be later than such Final Contract Designation Date. Notwithstanding anything
in this Agreement to the contrary, (a) if it is determined by either Party
following the Contract Designation Date that not all material documentation that
forms part of an Other Contract (other than a Real Estate Lease) has been made
available to the Purchaser, the relevant Seller shall use its reasonable best
efforts to promptly provide all material documentation that forms part of such
Contract and the Contract Designation Date for such Contract shall be no earlier
than the thirtieth (30th) day after the Purchaser’s receipt thereof and (b) with
respect to an Other Contract with a Selected Supplier, if it is determined
following the Contract Designation Date that the actual Cure Costs with respect
to such Selected Supplier exceed by more than ten percent (10%) the good-faith
estimate of such Cure Costs provided by the Main Sellers to the Purchaser
pursuant to Section 2.1.7(b), the Contract Designation Date for such Contract
shall be no earlier than the thirtieth (30th) day after

 

14



--------------------------------------------------------------------------------

the date of such determination of the Cure Costs for the relevant Selected
Supplier; provided that, in each case, if the Main Sellers make available all
material documentation that forms part of such Other Contract and, if
applicable, a Cure Cost estimate no later than the fifth (5th) Business Day
before the applicable Final Contract Designation Date, then the Contract
Designation Date shall never be later than such Final Contract Designation Date;

(b) (i) with respect to each Pre-Signing Customer Contract that is not a Major
Customer Contract, the later of (i) the date that is forty-five (45) days from
the date hereof or (ii) thirty (30) days from the latest of (A) the date when
all material documentation that forms part of such Pre-Signing Customer Contract
is “Made Available to the Purchaser” (as defined below at the end of this
definition), (B) the date the initial one-day training session contemplated by
Section 5.38(a)(ii) is made available to Clean Team Members, and (C) the date
when the relevant Sellers make available to the Purchaser selected members of
management personnel of the Business for the meeting contemplated by the
penultimate sentence of Section 5.38(b); and

(ii) with respect to each Pre-Signing Customer Contract that is a Major Customer
Contract, the later of (i) the date that is forty-five (45) days from the date
hereof or (ii) thirty (30) days from the date when all material documentation
that forms part of such Pre-Signing Customer Contract is Made Available to the
Purchaser,

provided, however, for the avoidance of doubt, that the setting of the Contract
Designation Date for a Pre-Signing Customer Contract that has already been Made
Available to the Purchaser as of the date hereof shall not deprive the Purchaser
of a thirty- (30-) day Contract review period for any additional Pre-Signing
Customer Contracts that are subsequently Made Available to the Purchaser;
provided further, that, if the Main Sellers Make Available to the Purchaser all
material documentation that forms part of such Pre-Signing Customer Contract no
later than the fifth (5th) Business Day before the applicable Final Contract
Designation Date, then the Contract Designation Date shall not be later than
such Final Contract Designation Date. Notwithstanding anything in this Agreement
to the contrary, if it is determined by either Party following the Contract
Designation Date that not all material documentation that forms part of a
Pre-Signing Customer Contract has been Made Available to the Purchaser, the
relevant Seller shall use its reasonable best efforts to promptly Make Available
to the Purchaser all material documentation that forms part of such Contract and
the Contract Designation Date for such Contract shall be no earlier than the
thirtieth (30th) day after the Purchaser’s receipt thereof, provided, that, if
the Main Sellers Make Available to the Purchaser all material documentation that
forms part of such Pre-Signing Customer Contract no later than the fifth
(5th) Business Day before the applicable Final Contract Designation Date, then
the Contract Designation Date shall not be later than such Final Contract
Designation Date;

(c) with respect to each Post-Signing Customer Contract that is added to the
Non-Qualified Post-Signing Customer Contract List, the date that is thirty
(30) days from the later of (A) the date that such Contract is added to such
list or (B) the date when all material documentation that forms part of such
Post-Signing Customer Contract is Made Available to the Purchaser; provided,
that, in each case, if the Main Sellers Make Available to the Purchaser all
material documentation that forms part of such Post-Signing Customer Contract no
later than the fifth (5th) Business Day before the applicable Final Contract
Designation Date, then the Contract

 

15



--------------------------------------------------------------------------------

Designation Date shall not be later than such Final Contract Designation Date.
Notwithstanding anything in this Agreement to the contrary, if it is determined
by either Party following the Contract Designation Date that not all material
documentation that forms part of a Post-Signing Customer Contract has been Made
Available to the Purchaser, the relevant Seller shall use its reasonable best
efforts to promptly Make Available to the Purchaser all material documentation
that forms part of such Contract and the Contract Designation Date for such
Contract shall be no earlier than the thirtieth (30th) day after Purchaser’s
receipt thereof; provided, that, if the Main Sellers Make Available to the
Purchaser all material documentation that forms part of such Post-Signing
Customer Contract no later than the fifth (5th) Business Day before the
applicable Final Contract Designation Date, then in no event shall the Contract
Designation Date be later than such Final Contract Designation Date; and

(d) with respect to (i) the 365 Real Estate Lease identified in
Section 2.1.5(b)(iv)(B) of the Sellers Disclosure Schedule, the date that is
thirty (30) days from the date hereof; and (ii) any Non-365 Real Estate Leases
identified in Section 2.1.6(b)(ii), 2.1.6(b)(iii) or 2.1.6(b)(iv) of the Sellers
Disclosure Schedule or any Direct Lease Real Estate, the date that is forty-five
(45) days from the date hereof.

For the purposes of this definition, “Make Available to the Purchaser” means
(i) with respect to a Customer Contract other than a Major Customer Contract,
include in the Sellers’ Files that have been physically or electronically made
available to the Purchaser or to appropriate Clean Team Members and/or make
available to the Purchaser in the Data Room or to appropriate Clean Team Members
and (ii) with respect to a Major Customer Contract, make available to
appropriate Clean Team Members in the Clean Team Data Room.

“Contractual Liabilities” means all Liabilities of the Sellers that arise in the
Ordinary Course under Customer Contracts and SI/SP Contracts relating to
marketing, allowance funds, technical training, demonstration equipment, events,
trade shows, advertising, other direct marketing activities and rebate programs.

“Contract Manufacturing Inventory Agreements” means the agreements among the
Purchaser and/or any Designated Purchasers, the relevant Sellers, and the
contract manufacturers of the Business listed in Section 1.1(e) of the Sellers
Disclosure Schedule that the relevant Parties will negotiate in good faith
pursuant to Section 5.26 on the basis of the term sheet attached hereto as
Exhibit E.

“Contract Review Period” means a period ending on the earlier of (i) the
sixtieth (60th) day after the date hereof and (ii) the Bid Deadline (as defined
in the U.S Bidding Procedures Order).

“Control”, including, with its correlative meanings, “Controlled by” and “under
common Control with”, means, in connection with a given Person, the possession,
directly or indirectly, of the power to either (i) elect more than fifty percent
(50%) of the directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person, whether through the ownership of
securities, contract or otherwise.

 

16



--------------------------------------------------------------------------------

“Converging Products” means all prior and current versions of the Products set
forth in Section 1.1(f) of the Sellers Disclosure Schedule.

“Covered Assets and Persons” has the meaning set forth in Section 5.21.

“Cross-Border Protocol” means that certain Cross-Border Insolvency Protocol
approved by the U.S. Bankruptcy Court’s Order Pursuant to 11 U.S.C. §§ 105(a)
Approving Cross-Border Court-to-Court Protocol, dated January 15, 2009, and the
Canadian Court in an order, dated January 14, 2009, as the same may be amended
from time to time.

“Cross-License Agreements” has the meaning set forth in Section 4.6(f).

“Cure Cost” means (i) any amounts required by section 365(b)(1) of the U.S.
Bankruptcy Code to cure any defaults by the relevant U.S. Debtor under a 365
Contract (other than an Assumed and Subleased Real Estate Lease) and to pay any
actual pecuniary losses that have resulted from such defaults under such 365
Contract, (ii) any amounts required by section 365(b)(1) of the U.S. Bankruptcy
Code to cure any defaults by the relevant U.S. Debtor under an Assumed and
Subleased Real Estate Lease and to pay any actual pecuniary losses that have
resulted from such defaults under such Assumed and Subleased Real Estate Lease,
(iii) with respect to any Non-365 Seller Contract (other than Contracts of a
Canadian Debtor that are assignable to the Purchaser without the consent of the
counterparty), any amounts necessary to cure any defaults and to pay any actual
pecuniary losses under such Seller Contract in respect of the period prior to
the Petition Date, and (iv) any amounts required to cure any defaults under a
Non-365 Subleased Real Estate Lease and to pay any actual pecuniary losses under
such Non-365 Subleased Real Estate Lease in respect of the period prior to the
Petition Date.

“Current Policies” has the meaning set forth in Section 5.20(d).

“Current Services” has the meaning set forth in Section 5.36(a).

“Customer Contract” means any Direct Customer Contract or Indirect Customer
Contract but excluding, in each case, any SI/SP Contract.

“Daily Fee” has the meaning set forth in Section 2.2.1(b).

“Data Inventory Adjustment” means the Data Inventory Floor less the Closing Date
Data Inventory Value; provided that, if the calculated Data Inventory Adjustment
is a negative amount, the Data Inventory Adjustment will be zero.

“Data Inventory Floor” means the Inventory Value related to data products of the
Business as set forth in the Sellers Inventory Schedule (the “Data Inventory
Value”) as of the Closing Date, provided that, if the Closing Date falls on a
date that is not at the end of any fiscal quarter, the Data Inventory Value on
the Closing Date shall equal the sum of (i) the Data Inventory Value as of the
last day of the prior fiscal quarter, plus (ii) (x) (A) the Data Inventory Value
as of the last day of the fiscal quarter in which the Closing Date occurred,
minus (B) the Data Inventory Value for the last day of the prior fiscal quarter,
multiplied by (y) (A) the number of days elapsed prior to the Closing Date
during the fiscal quarter in which the Closing Date

 

17



--------------------------------------------------------------------------------

occurred, divided by (B) the total number of days in the fiscal quarter in which
the Closing Date occurred.

“Data Room” means the “Equinox” electronic data room at
https://datasite.merrillcorp.com/bidder/splash_check.do?locale=en.

“Deferred Transfer Assumed Liability” has the meaning set forth in
Section 5.13(d).

“Deferred Transfer Purchased Asset” has the meaning set forth in
Section 5.13(c).

“Delay Fee” has the meaning set forth in Section 2.2.1(b).

“Delay Fee Payments” has the meaning set forth in Section 2.2.1(c).

“Designated Courts” has the meaning set forth in Section 10.6(b).

“Designated Non-365 Contracts” has the meaning set forth in
Section 2.1.6(a)(iii).

“Designated Non-365 Real Estate Leases” has the meaning set forth in
Section 2.1.6(b)(ii).

“Designated Non-365 SI/SP Contracts” has the meaning set forth in
Section 2.1.6(a)(i).

“Designated Other Non-365 Contracts” has the meaning set forth in
Section 2.1.6(a)(ii).

“Designated Other 365 Contracts” has the meaning set forth in
Section 2.1.5(a)(ii).

“Designated Purchaser” has the meaning set forth in Section 2.4.

“Designated 365 Real Estate Leases” has the meaning set forth in
Section 2.1.5(b)(ii).

“Designated 365 SI/SP Contracts” has the meaning set forth in
Section 2.1.5(a)(i).

“DiamondWare” means DiamondWare, Ltd., a corporation organized under the laws of
Arizona, with executive offices at 2221 Lakeside Boulevard, Richardson, Texas.

“DiamondWare Shares” means all the equity interests in DiamondWare.

“Direct Customer Contract” means any Seller Contract pursuant to which a Seller
provides Products and/or Services to an end-user.

 

18



--------------------------------------------------------------------------------

“Direct Lease Real Estate” has the meaning set forth in Section 5.30; provided
that, if the Purchaser elects prior to the relevant Contract Designation Date
not to purchase the Owned Real Estate but to enter into a Direct Lease with
respect to such Owned Real Estate at Closing, the Owned Real Estate shall
thereafter be deemed included among the Direct Lease Real Estate for all
purposes hereunder.

“Direct Leases” has the meaning set forth in Section 5.30.

“Disagreement Notice” has the meaning set forth in Section 2.2.3.1(b).

“Distribution Agent” means the Person that will act as distribution agent for
the Sellers and the EMEA Sellers hereunder, to be notified by the Main Sellers
to the Purchaser and the Escrow Agent by and not later than five (5) Business
Days before the Closing.

“Domain Name” means an alphanumeric name that identifies a specific computer or
website on the Internet, and all rights in and to such domain name, including
any registrations therefor with a domain name registrar.

“EC Merger Regulation” means Council Regulation (EC) No 139/2004 of January 20,
2004 on the control of concentrations between undertakings, as amended.

“Effective Hire Date” means the day on which the employment of an Employee
commences or continues with the Purchaser or its Affiliates as provided in this
Agreement.

“EMEA Asset Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“EMEA Assets” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“EMEA Assumed Liabilities” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Cases” has the meaning set forth in the recitals to this Agreement.

“EMEA Debtors” has the meaning set forth in the recitals to this Agreement.

“EMEA Designated Purchaser” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Downward Adjustment” has the meaning attributed to the term “Downward
Adjustment” in Paragraph 1.1 of Schedule 9 to the EMEA Asset Sale Agreement.

“EMEA Employment Escrow Amount” has the meaning attributed to the term
“Employment Escrow Amount” in Paragraph 11 of Schedule 6 to the EMEA Asset Sale
Agreement.

 

19



--------------------------------------------------------------------------------

“EMEA Holiday Adjustment” means, at any given date, the greater of (i) the EMEA
Holiday Downward Adjustment or (ii) zero.

“EMEA Holiday Downward Adjustment” has the meaning attributed to such term in
Paragraph 6.2 of Schedule 6 to the EMEA Asset Sale Agreement.

“EMEA Owned Inventory” has the meaning attributed to that term in the EMEA Asset
Sale Agreement.

“EMEA Sellers” has the meaning set forth in the recitals to this Agreement.

“Employee” means any Share Transfer Employee and any employee of the Sellers
engaged in the Business, in each instance as listed in Section 4.14(b)(i) of the
Sellers Disclosure Schedule.

“Employee Information” has the meaning set forth in Section 4.14(b).

“Employee Records” means books, records, files, or other documentation with
respect to Transferred Employees, to the extent such records are reasonably
within the possession, custody or control of the Sellers.

“Employee Transfer Date” means, with respect to each jurisdiction where
Employees will become Transferred Employees in accordance with this Agreement,
12:01 a.m. local time in such jurisdiction on the day immediately following the
Closing Date; provided, that (i) in respect of any Inactive Employee the
Employee Transfer Date means 12:01 a.m. on the first day after the Closing Date
on which the Employee reports to work; (ii) in respect of any Visa Employees,
the Employee Transfer Date means 12:01 a.m. on the first day after the Closing
Date on which the Purchaser or a Designated Purchaser has obtained the required
visa or permit with respect to such Employee’s employment and the Visa Employee
reports to work; and (iii) in respect of any Other Loaned Employee, the Employee
Transfer Date means the date on which such Employee’s employment transfers to
the Purchaser or a Designated Purchaser under the terms of the Loaned Employee
Agreement.

“Employment Contract” means any Seller Employee Plan or other plan, program,
agreement or arrangement pursuant to which any Person provides employment or
consulting services to the Business.

“English Court” means the High Court of Justice of England and Wales.

“Enterprise Portion” has the meaning set forth in Section 5.14(b).

“Environmental Law” means any applicable Law relating to pollution or protection
of the environment, natural resources or human health and safety.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law to conduct the Business as
currently conducted.

 

20



--------------------------------------------------------------------------------

“Equivalent Lease” means a lease or sublease for Equivalent Space for a term of
three years, in the case of Lease A and Lease B as shown on Section 5.31(g) of
the Sellers Disclosure Schedule or five years, in the case of Lease C as shown
on Section 5.31(g) of the Sellers Disclosure Schedule, under which the annual
rental obligations and other express monetary obligations of the tenant or
subtenant do not exceed in the aggregate, except to de minimis extent, the same
costs under the Mission Critical Lease which is thereby being replaced (or, in
the case of the Mission Critical Lease identified as “Lease A” in
Section 5.31(g) of the Sellers Disclosure Schedule, the term and the costs
indicated in Exhibit 5.28(g)); provided that Sellers shall make reasonable
attempts to negotiate a market rent under any such lease or sublease and
provided further that, prior to entry into any such lease or sublease, the
relevant Seller and the Purchaser or a Designated Purchaser shall convene to
discuss and agree on a mutually acceptable strategy for the location of the
premises and negotiating such lease or sublease and Purchaser or a Designated
Purchaser shall have a reasonable opportunity to participate in the process.

“Equivalent Space” means, with respect to any Mission Critical Lease, premises
reasonably acceptable to the Purchaser which are located in the same general
real estate market as the space demised under such Mission Critical Lease, which
contain usable and rentable square footage sufficient to reasonably support the
contemplated use of the demised premises and employee headcount reasonably
agreed between the Purchaser and the Sellers on or prior to the Closing Date and
to permit the Purchaser or a Designated Purchaser to conduct the Business at
such premises in a manner substantially similar to the manner conducted at such
premises as of the date hereof and which are of substantially the same quality
(including as to tenant improvements and fit-out and related services and
amenities) as the premises provided under such Mission Critical Lease.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” means the following seven (7) escrow accounts to be set up by
the Escrow Agent pursuant to the Escrow Agreement: (i) an escrow account for the
Purchase Price Adjustment Escrow Amount (the “Purchase Price Adjustment Escrow
Account”), (ii) an escrow account for the Holdback Escrow Amount (the “Holdback
Escrow Account”), (iii) an escrow account for the EMEA Employment Escrow Amount
(the “EMEA Employment Escrow Account”), (iv) an escrow account for the Accrued
Cash-Out Vacation Escrow Amount (the “Accrued Cash-Out Vacation Escrow
Account”), (v) an escrow account for the French Tax Escrow Amount (the “French
Tax Escrow Account”), (vi) an escrow account holding the Good Faith Deposit (the
“Good Faith Deposit Escrow Account”), and (vii) an escrow account holding the
Delay Fee (the “Delay Fee Escrow Account”).

“Escrow Agent” means Wells Fargo Bank, National Association.

“Escrow Agreement” means the escrow agreement among NNI, NNL, NNUK, the
Purchaser and the Escrow Agent to be entered into in the form of Exhibit F in
accordance with Section 2.2.6(a).

 

21



--------------------------------------------------------------------------------

“Escrow Amount” means the amount to be paid by the Purchaser by wire transfer of
immediately available funds to the Escrow Agent on the Closing Date, which
amount will consist of (i) the EMEA Employment Escrow Amount, (ii) the Holdback
Escrow Amount, (iii) the Purchase Price Adjustment Escrow Amount, (iv) the
Accrued Cash-Out Vacation Escrow Amount and (v) the French Tax Escrow Amount.

“Estimated Closing Accrued Vacation Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing Companies Net Working Capital” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing EMEA Downward Adjustment” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing EMEA Holiday Adjustment” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing Inventory Adjustment” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing Net Debt Adjustment” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing Retirement Obligation Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Cost Schedule” has the meaning set forth in Section 5.36(c).

“Estimated Purchase Price” has the meaning set forth in Section 2.2.2(b).

“European Union Entity” means a Government Entity of the European Union. For the
avoidance of doubt, “European Union Entity” means a supranational Government
Entity and not a Government Entity of any member State of the European Union.

“Excludable Other Seller” means any Other Seller that is not listed in
Section 1.1(g) of the Sellers Disclosure Schedule.

“Excluded Assets” has the meaning set forth in Section 2.1.2.

“Excluded Employee Liabilities” has the meaning set forth in Section 7.3.

“Excluded Liabilities” has the meaning set forth in Section 2.1.4.

“Excluded Non-365 Contract” has the meaning set forth in Section 2.1.6(a)(iv).

“Excluded Other Seller” has the meaning set forth in Section 5.25(a).

“Excluded Seller” has the meaning set forth in Section 5.25(a).

 

22



--------------------------------------------------------------------------------

“Excluded 365 Contract” has the meaning set forth in Section 2.1.5(a)(v).

“Executory Contract” means an “executory contract” for the purposes of the U.S.
Bankruptcy Code.

“Expense Reimbursement” has the meaning set forth in Section 9.2(b).

“Expense Reimbursement Limit” has the meaning set forth in Section 9.2(b).

“Extra Services” has the meaning set forth in Section 5.36(b).

“Final Contract Designation Date” means (a) for a 365 Contract, the twentieth
(20th) day prior to the Closing Date and (b) for a Non-365 Contract, the third
(3rd) Business Day prior to the Closing Date.

“Final Date” has the meaning set forth in Section 2.2.1(b).

“Financial Statements” has the meaning set forth in Section 4.8.

“French Tax Escrow Amount” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“Fund” means any partnership, limited liability company or other investment
vehicle that is a direct or indirect stockholder of the Purchaser.

“GAAP” means the United States generally accepted accounting principles,
consistently applied.

“GAAS” means the United States generally accepted auditing standards.

“General Scope of Services” has the meaning set forth in Section 5.36(a).

“Good Faith Deposit” has the meaning set forth in Section 2.2.5(a).

“Government Bid” means any Bid made by any Seller or Company or by a contractor
team or joint venture, in which any Seller or Company is participating that, if
accepted, would result in the award of a Government Contract or a Government
Subcontract.

“Government Contract” means any prime contract, multiple award schedule
contract, basic ordering agreement, letter contract or any task order or
purchase order issued thereunder or other written agreement between any Seller
or Company and either the U.S. Government or a State Government.

“Government Entity” means any U.S., Canadian, Indian, UK, supranational,
foreign, domestic, federal, territorial, provincial, state, municipal or local
governmental authority, quasi-governmental authority, instrumentality, court,
government or self-regulatory organization, commission, tribunal or organization
or any regulatory, administrative or other

 

23



--------------------------------------------------------------------------------

agency, or any political or other subdivision, department or branch of any of
the foregoing, including the European Commission.

“Government Subcontract” means any subcontract issued to any Seller or Company
by a prime contractor, including any basic ordering agreement, letter
subcontract, task order, purchase order, or other written agreement between any
Seller and any prime contractor to either the U.S. Government or a State
Government.

“GST” means goods and services tax payable under Part IX of the Excise Tax Act
(Canada).

“Hazardous Materials” means (a) petroleum, petroleum products, asbestos in any
form that is friable or polychlorinated biphenyls and (b) any chemical, material
or other substance regulated as hazardous or as a pollutant, contaminant or
waste under any Environmental Law.

“Holdback Escrow Amount” means $25 million, which amount will be paid by the
Purchaser to the Escrow Agent on the Closing Date and shall be held by the
Escrow Agent pending the Sellers post-Closing delivery of financial statements
to the Purchaser pursuant to the terms of Section 5.34(f).

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“HSR Approval” means expiration of all applicable waiting periods under the HSR
Act (including any voluntary agreed extensions) or earlier termination thereof.

“ICA Approval” means that the responsible Minister under the Investment Canada
Act shall have notified the Purchaser that he/she is satisfied, or such Minister
shall be deemed to be satisfied, that the transactions contemplated in this
Agreement that are subject to the provisions of the Investment Canada Act are
likely to be of net benefit to Canada.

“Inactive Employees” means Employees (other than Share Transfer Employees and
Employees whose employment transfers to the Purchaser or a Designated Purchaser
by operation of Law) who have accepted Purchaser’s or a Designated Purchaser’s
offer of employment as provided in Section 7.1 and are on a leave of absence for
military service, short- or long-term disability, Family and Medical Leave Act
or other leave of absence provided under applicable Law on the day immediately
following the Closing Date as of 12:01 a.m. local time in such jurisdiction
where Employees would have otherwise become Transferred Employees in accordance
with this Agreement.

“Inbound License Agreements” has the meaning set forth in Section 4.6(j).

“Included Real Estate Leases” means each Designated 365 Real Estate Lease,
Assumed and Subleased Real Estate Lease, Designated Non-365 Real Estate Lease,
Non-365 Subleased Real Estate Lease and Company Lease, collectively, and, if
applicable, Replacement Lease A, and any Equivalent Lease (to the extent that
the Seller is the tenant thereunder).

 

24



--------------------------------------------------------------------------------

“Included Real Estate” means the Owned Real Estate (if the Purchaser has elected
to purchase such Owned Real Estate) and the real estate which is the demised
premises under each Designated 365 Real Estate Lease, Assumed and Subleased Real
Estate Lease, Designated Non-365 Real Estate Lease, Non-365 Subleased Real
Estate Leases, Company Lease or Direct Lease, collectively, or under Replacement
Lease A and any Equivalent Lease (to the extent that the Seller is the tenant
thereunder), if applicable.

“Included Services” has the meaning set forth in Section 5.36(a).

“Indebtedness” of any Person means at any date, without duplication, all
obligations (including all obligations in respect of principal, accrued
interest, penalties, fees and premiums) of such Person (a) for indebtedness for
borrowed money (including overdraft facilities), (b) for indebtedness evidenced
by promissory notes, bonds, debentures, notes or similar instruments, (c) any
“earn-out” obligations and other obligations for the deferred purchase price of
property, goods or services (excluding trade payables), (d) in respect of
letters of credit and bankers’ acceptances, (e) in respect of leases that are
capitalized in accordance with GAAP under which such Person is the lessee,
(f) research and development funds received or invoiced under any alliance
agreement that may be required to be earned by future performance or repaid
thereunder and (g) in respect of any guarantees of such Person in connection
with any of the foregoing.

“Indemnified Expenses” has the meaning set forth in Section 5.20(c).

“Indemnified Person” has the meaning set forth in Section 5.20(c).

“Indirect Customer Contracts” means any Seller Contract pursuant to which a
Seller provides Products and/or Services to a reseller, distributor, system
integrator or service provider (including Seller Contracts for Products or
Services to be utilized by such reseller or distributor itself).

“Information” has the meaning set forth in Section 5.34(d)(iv).

“Insolvency Act” has the meaning set forth in the recitals to this Agreement.

“Intellectual Property” means all intellectual and industrial property as
recognized under the laws of the United States of America, Canada and/or other
countries or jurisdictions, including: (a) Trademarks; (b) Domain Names;
(c) Patents; (d) copyrights and works of authorship (including any registrations
therefor or applications for registration, and the benefit of any waiver of
moral rights therein, to the extent such waiver is transferable by law);
(e) mask works and integrated circuit topographies (including any registrations
therefor or applications for registration); (f) trade secrets, know-how and
proprietary and confidential technical or business information; (g) any
Software; (h) any technology and (i) sui generis design rights.

“Intellectual Property License Agreement” means the agreement to be entered into
between NNL, NNI, the relevant EMEA Sellers and the Joint Administrators, on the
one hand, and the Purchaser (or the relevant Designated Purchasers), on the
other hand, on or prior to the Closing in the form attached hereto as Exhibit G.

 

25



--------------------------------------------------------------------------------

“Intentional Breach” means, with respect to an agreement, an action or omission
(including a failure to cure circumstances) that the breaching party knows or
reasonably should have known is or would result in a breach of the agreement.

“Inventory Value” means, as of any given date, the book value, net of all
applicable reserves and provisions, of the Owned Inventory and the EMEA Owned
Inventory calculated in accordance with the Nortel Accounting Principles, and
the Calculation Principles and the revenue assumptions presented in the Sellers
Forecast set forth in Section 1.1(d)(ii) of the Sellers Disclosure Schedule.

“Investment Canada Act” means the Investment Canada Act, as amended.

“IP Escrow Agreement” has the meaning set forth in Section 5.9(c).

“IRS” means the United States Internal Revenue Service.

“Israeli Companies” has the meaning set forth in the recitals to this Agreement.

“Israeli Companies Law” has the meaning set forth in the recitals to this
Agreement.

“Israeli Court” has the meaning set forth in the recitals to this Agreement.

“IT Headcount Forecast” has the meaning set forth in Section 5.36(c).

“Joint Administrators” has the meaning set forth in the recitals to this
Agreement.

“Joint Israeli Administrators” has the meaning set forth in the recitals to this
Agreement.

“KEIP” means the Nortel Networks Corporation Key Executive Incentive Plan
approved by the U.S. Bankruptcy Court in part on March 5, 2009, and in part on
March 20, 2009, and substantially approved by the Canadian Court in part on
March 6, 2009, and in part on March 20, 2009, as the same may be amended,
modified, supplemented or replaced from time to time in accordance with
Section 5.9(d).

“KERP” means the Nortel Networks Corporation Key Employee Retention Plan
approved by the U.S. Bankruptcy Court on March 5, 2009, and approved by the
Canadian Court on March 6, 2009, as the same may be amended, modified,
supplemented or replaced from time to time in accordance with Section 5.9(d).

“Knowledge” or “aware of” or “notice of” or a similar phrase shall mean, with
reference to the Sellers, the actual knowledge of those Persons listed on
Section 1.1(h) of the Sellers Disclosure Schedule, and, with reference to the
Purchaser, the actual knowledge of those Persons listed on Exhibit H.

“KPMG” has the meaning set forth in Section 5.34(e).

 

26



--------------------------------------------------------------------------------

“Latest Lease Rejection Date” means (i) August 12, 2009, the deadline under the
U.S. Bankruptcy Code, by which the Sellers must elect to either assume or reject
365 Real Estate Leases, or (ii) if the Sellers (in their sole discretion)
request and a landlord under a 365 Real Estate Lease agrees to an extension of
the date by which the relevant Seller must elect to either assume or reject such
365 Real Estate Lease to a date following August 12, 2009, then on the date to
which such deadline has been extended by agreement of such Seller and such
landlord.

“Law” means any U.S., Canadian, UK, Israeli, supranational, foreign, domestic,
federal, territorial, state, provincial, local or municipal statute, law, common
law, ordinance, rule, regulation, order, writ, injunction, directive, judgment,
decree or policy or guideline having the force of law.

“Lease A Sublease” has the meaning set forth in Exhibit 5.28(g).

“Letter of Credit” means the letter of credit in the form of Exhibit I hereto
issued by Citibank, N.A. (or any financial institution having at least an
investment grade rating and capital and surplus of not less than $500 million)
in favor of the Escrow Agent.

“LGN Joint Venture” means LG-Nortel Co. Ltd., which was established in November
2005 as a joint venture between NNL and LG Electronics Inc. for the purpose of
jointly developing and marketing certain telecommunications equipment and
network solutions.

“LGN/Korea Distribution Agreement” means the agreement between the Purchaser
and/or a Designated Purchaser, on the one hand, and the LGN Joint Venture, on
the other hand, governing the sale of certain Products by the Business to the
LGN Joint Venture for resale.

“LGN/Korea Supply Agreement” means an agreement between the Purchaser and/or a
Designated Purchaser and the LGN Joint Venture governing the supply of certain
products by the LGN Joint Venture to the Business.

“Liabilities” means debts, liabilities, commitments and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
undeterminable, including those arising under any Law or Action and those
arising under any contract, agreement, arrangement, commitment or undertaking or
otherwise, including any Tax liability or tort liability.

“Liability Limitation Amount” means $200,000,000; provided, that in the event
that at the time of termination of this Agreement the Standard Margin for the
LTM Measurement Period is less than $640,000,000, then “Liability Limitation
Amount” shall mean $100,000,000.

“Licensed Intellectual Property” means the Intellectual Property being licensed
to the Purchaser or the relevant Designated Purchaser(s) under the Intellectual
Property License Agreement and the Trademark License Agreement.

 

27



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge or security interest, hypothec, adverse
claim, a claim of adverse possession, right of first refusal, option,
hypothecation, encumbrance, easement, encroachment, right-of-way, restrictive
covenant on real property, real property license, prior claim, lease, lien or
charge of any kind (including any conditional sale arrangement or other title
retention agreement).

“Loaned Employee Agreement” means the agreement between the Main Sellers and
certain of the Other Sellers, on the one hand, and the Purchaser and/or any
Designated Purchasers, on the other hand, to be executed before the Closing in
the form attached hereto as Exhibit J.

“Local Sale Agreements” has the meaning set forth in Section 2.1.8.

“Loss Duplication Elections” has the meaning set forth in Section 6.5.

“Losses” means all losses, damages and reasonable and documented out-of-pocket
costs and expenses.

“LTM Measurement Period” means (i) during the first 45 days after the end of any
fiscal quarter of the Business, the period of four consecutive fiscal quarters
of the Business ended on or prior to such time in respect of which financial
statements for each quarter are available and (ii) any other time during such
fiscal quarter, the period of four consecutive fiscal quarters of the Business
ended on or prior to such time.

“Main Sellers” has the meaning set forth in the preamble to this Agreement.

“Major Customer Contract” has the meaning set forth in Section 5.38(d).

“Major 2008 Customer Contract” has the meaning set forth in Section 5.38(c).

“Major 2009 Customer Contract” has the meaning set forth in Section 5.38(d).

“Mandatory Antitrust Approvals” means a decision, in whatever form (including a
declaration of lack of jurisdiction or a mere filing or notification, if the
Closing can take place, pursuant to the applicable Antitrust Law, without a
decision or the expiry of any waiting period) by any Government Entity under the
Antitrust Laws of any of the jurisdictions listed in Exhibit K (the “Relevant
Antitrust Jurisdiction / Authorities”) or the expiry of the applicable waiting
period, as applicable, under the Antitrust Laws of any of the jurisdictions
listed in Exhibit K, authorizing or not objecting to the transactions
contemplated by this Agreement (and/or by the EMEA Asset Sale Agreement), which
includes any decision or consent by any such Government Entity setting forth
conditions or obligations on the Purchaser or any of its Affiliates if such
conditions or obligations have been or, pursuant to Section 5.5(e) or Clause
10.11 of the EMEA Asset Sale Agreement are required to be, accepted by the
Purchaser.

“Material Adverse Effect” means any change, event, fact, condition, occurrence
or circumstance that, individually or in the aggregate, has or would reasonably
be expected to have a material adverse effect on the business, operations,
results of operations, properties, assets

 

28



--------------------------------------------------------------------------------

or condition of the Business to be transferred hereunder, taken as a whole, but
in each case shall not include the effect of events, changes, facts, conditions,
occurrences or circumstances relating to (a) the industries and markets in which
such Business operates, but only to the extent that such events, changes, facts,
conditions, occurrences or circumstances do not have a materially
disproportionate effect on such Business as compared to other industry
participants, (b) macroeconomic factors, interest rates, currency exchange
rates, general financial market conditions, acts of God, war, terrorism or
hostilities, but only to the extent that such events, changes, facts,
conditions, occurrences or circumstances do not have a materially
disproportionate effect on such Business as compared to other industry
participants, (c) changes in Law, generally accepted accounting principles or
official interpretations of the foregoing, (d) compliance with this Agreement,
(e) the transactions contemplated hereby or any announcement hereof or the
identity of the Purchaser, (f) any action taken by the Purchaser or its
Affiliates, or (g) the pendency of the Bankruptcy Proceedings and any action
approved by, or motion made before, the Bankruptcy Courts; it being understood
that the failure of the Business to achieve internal or external financial
forecasts or projections, by itself, will not constitute a Material Adverse
Effect although the factors underlying such failure may be considered in
determining whether or not there has been a Material Adverse Effect.

“Material Contracts” has the meaning set forth in Section 4.5.

“Material Intentional Purchaser Breach” has the meaning set forth in
Section 9.3(a)(ii).

“Mission Critical Leases” has the meaning set forth in Section 5.31(g).

“Monetary Cost” has the meaning set forth in Section 5.36(c).

“Monitor” means Ernst & Young Inc., in its capacity as the Canadian
Court-appointed Monitor in connection with the CCAA Cases.

“Multiemployer Plan” has the meaning set forth in Section 4.14(j).

“Mutual Development Agreement” means an agreement between the Purchaser and/or
any Designated Purchasers, on the one hand, and the relevant Sellers, on the
other hand, governing the development (i) by the Purchaser and/or any Designated
Purchasers of new features of certain of the products used by the Sellers and/or
(ii) by the relevant Sellers of new features of certain of the Products.

“Net Debt” means, as of any time of determination, any Indebtedness of the
Companies.

“Net Debt Adjustment” means the amount, if any, by which the Closing Net Debt
exceeds the amount determined by reference to Section 1.1(c) of the Sellers
Disclosure Schedule at the time of Closing. For the avoidance of doubt, if the
Closing Net Debt is less than such amount, the Net Debt Adjustment shall be
equal to zero and there shall be no Purchase Price adjustment in relation
thereto.

“Neutral Arbitrator” has the meaning set forth in Section 5.36(h).

 

29



--------------------------------------------------------------------------------

“NGS” means Nortel Government Solutions Incorporated, a corporation organized
under the laws of Delaware with offices at 12730 Fair Lakes Circle, Fairfax,
Virginia.

“NGS Companies” means, collectively, NGS and its two Subsidiaries, Integrated
Information Technology Corporation and AC Technologies, Inc.

“NGS Shares” means all the equity interests in NGS.

“NISPOM” means the National Industrial Security Program Operating Manual, DoD
5220.22-M dated February 28, 2006.

“NNC” has the meaning set forth in the preamble to this Agreement.

“NNFSAS Succession Tax Liabilities” has the meaning attributed to that term in
the EMEA Asset Sale Agreement.

“NNI” has the meaning set forth in the preamble to this Agreement.

“NNI Group” means an “affiliated group” as defined in Code section 1504(a) (or
under a comparable provision of the Tax Laws of a jurisdiction within the United
States) of which NNI is the common parent.

“NN International” means Nortel Networks International, Inc.

“NNL” has the meaning set forth in the preamble to this Agreement.

“NNRIP” means the Nortel Networks Retirement Income Plan.

“NNTC” has the meaning set forth in Section 6.1(c).

“NN Turkey” means Nortel Networks Netas Telekomunikasyon A.S., a joint stock
corporation formed under the laws of Turkey.

“NNUK” means Nortel Networks UK Limited.

“Non-Assignable Contracts” has the meaning set forth in Section 5.13(a).

“Non-Assigned Contracts” means the Non-Assignable Contracts, to the extent all
applicable Consents to assignment thereof to the Purchaser or a Designated
Purchaser have not been granted prior to the Closing Date.

“Non-Debtor Sellers” has the meaning set forth in the recitals to this
Agreement.

“Non-Designating Party” has the meaning set forth in Section 5.36(f).

“Non-Qualified Post-Signing Customer Contracts” has the meaning set forth in
Section 5.38(g).

 

30



--------------------------------------------------------------------------------

“Non-Qualified Post-Signing Customer Contract List” has the meaning set forth in
Section 5.38(g).

“Non-Solicitation Period” means the twenty-four (24) month period immediately
following the Closing Date.

“Non-Union Employee” means an Employee whose terms and conditions of employment
are not governed by a Collective Labor Agreement.

“Non-365 Customer Contract” means any Customer Contract that is not a 365
Customer Contract.

“Non-365 Real Estate Leases” has the meaning set forth in Section 2.1.6(b)(i).

“Non-365 Real Estate Lease List” has the meaning set forth in
Section 2.1.6(b)(i).

“Non-365 Seller Contract” means Seller Contracts other than 365 Contracts.

“Non-365 SI/SP Contract” has the meaning set forth in Section 2.1.6(a)(i).

“Non-365 SI/SP Contract List” has the meaning set forth in Section 2.1.6(a)(i).

“Non-365 Subleased Real Estate Leases” has the meaning set forth in
Section 2.1.6(b)(iii).

“Nortel Accounting Principles” means the accounting principles employed in the
preparation of the Financial Statements, as set forth in Section 1.1(i) of the
Sellers Disclosure Schedule.

“Nortel Parties” has the meaning set forth in Section 10.14(a).

“Notices of Lease” has the meaning set forth in Section 5.30.

“Notifying Party” has the meaning set forth in Section 5.36(h).

“Offer Consideration Period” has the meaning set out in Section 7.1.1.

“Open Source Software” means Software that is made available under a license
agreement that (i) conditions use, modification or distribution of any Software
program, or any Software integrated with or derived from such Software program,
or into which such Software program is incorporated, on the disclosure,
licensing or distribution of the source code of such Software program (or such
Software) or (ii) otherwise materially limits the licensee’s freedom of action
with regard to seeking compensation in connection with sublicensing, licensing
or distributing such Software program or Software.

“Ordinary Course” means the ordinary course of the Business consistent with past
practice, as such practice may be modified from time to time to the extent
necessary to

 

31



--------------------------------------------------------------------------------

reflect the separation of the Business from the other businesses of the Sellers
in a manner consistent with the terms of the Transaction Documents.

“Other Contract” means any Seller Contract that is not a Customer Contract, a
SI/SP Contract, an Employment Contract or a Real Estate Lease.

“Other Loaned Employees” has the meaning set forth in the recitals to the Loaned
Employee Agreement.

“Other Non-365 Contract” has the meaning set forth in Section 2.1.6(a)(ii).

“Other Non-365 Contract List” has the meaning set forth in Section 2.1.6(a)(ii).

“Other Sellers” has the meaning set forth in the preamble to this Agreement.

“Other 365 Contract” has the meaning set forth in Section 2.1.5(a)(ii).

“Other 365 Contract List” has the meaning set forth in Section 2.1.5(a)(ii).

“Overhead and Shared Services” means corporate or shared services provided to or
in support of the Business that are general corporate or other overhead services
and which are provided to both (a) the Business and (b) other businesses or
business segments of any Seller, including travel and entertainment services,
temporary labor services, office supplies services (including copiers and
faxes), personal telecommunications services, computer hardware and Software in
object code form used by Employees, fleet services, energy/utilities services,
procurement and supply arrangements, research and development, treasury
services, public relations, legal, compliance and risk management services
(including workers’ compensation), payroll services, sales and marketing support
services, information technology and telecommunications services, accounting
services, tax services, human resources and employee relations management
services, employee benefits services, credit, collections and accounts payable
services, logistics services, property management services, environmental
support services and customs and excise services, in each case including
services relating to the provision of access to information, operating and
reporting systems and databases and including all hardware and Software (in
object code form) or other Intellectual Property necessary for or used in
connection therewith.

“Owned Equipment” means (a) those items of tangible personal property owned by
the Sellers that are held or used primarily in connection with the Business and
are located at the network operating centers, lab facilities and other
facilities in each case listed in Section 1.1(j) of the Sellers Disclosure
Schedule (the “Sites”), and (b) those other items of tangible personal property
owned by the Sellers not included in clause (a) above that are held or used
exclusively in connection with the Business, including, in each case, all trade
fixtures and fixtures, furniture, furnishings, fittings, equipment, apparatus,
appliances, test equipment, tooling and other articles of personal property
which are owned by the Sellers and which are located at the Owned Real Estate
(to the extent the Purchaser exercises its election under Section 2.1.1 to
include the Owned Real Estate among the Assets), the Direct Lease Real Estate,
any customer, supplier or other worksites or at the Sites or at the demised
premises which are (i) the subject of any real property lease included in the
Assigned Contracts or (ii) the subject of any Sublease,

 

32



--------------------------------------------------------------------------------

provided, however, that, in each case, the term “Owned Equipment” shall not
include fixtures other than trade fixtures located at the Direct Lease Real
Estate or the Sites and shall not include any leasehold improvements located at
the demised premises which are the subject of any Sublease; and, provided,
further, that, “Owned Equipment” shall not include any Owned Inventory, any
items of tangible property personally assigned to a single employee who is not
(A) a Transferred Employees as of the Employee Transfer Date or (B) a Visa
Employee, and any Intellectual Property.

“Owned Inventory” means any inventories of raw materials, manufactured and
purchased parts, work in process, packaging, stores and supplies, unassigned
finished goods inventories (which are finished goods not yet assigned to a
specific customer order) and merchandise, in each case owned by the Sellers and
held or used exclusively in connection with the Business, including any of the
above items which is owned by the Sellers but remains in the possession or
control of a contract manufacturer or another Third Party (but excluding any
inventory that is purchased by any of the Sellers from any contract manufacturer
after the Closing Date under any agreement between such Sellers and contract
manufacturers or under any Contract Manufacturing Inventory Agreement and
excluding any inventory that is required to be purchased by any of the Sellers
from a contract manufacturer after the date of this Agreement but prior to the
Closing Date in connection with the Ordinary Course quarterly review process
completed by such contract manufacturer to determine inventory levels in excess
of Sellers’ forecasts).

“Owned Real Estate” means the real property owned by NNI and located in Bohemia,
New York.

“Partial Allocation” has the meaning set forth in Section 2.2.7(b).

“Party” or “Parties” means individually or collectively, as the case may be, the
Sellers and the Purchaser.

“Patents” includes all national (of any country of origin) and multinational
statutory invention registrations, patents, patent applications, provisional
patent applications, industrial designs, industrial models, and inventions
(including any inventions disclosed in such patents and applications whether or
not patentable), including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all rights
therein provided by multinational treaties or conventions.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board auditing standards.

“Pension Trustees” means the trustees of the UK Defined Benefit Plan.

“Permitted Encumbrances” means (i) statutory Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due or, if due,
for Taxes the validity of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP other than Liens that

 

33



--------------------------------------------------------------------------------

are to be discharged at Closing pursuant to the terms of the Canadian Approval
and Vesting Order and the U.S. Sale Order; (ii) mechanics’, carriers’, workers’,
repairers’, landlords’, warehouses and similar Liens arising or incurred in the
Ordinary Course for sums not yet delinquent or overdue or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP; (iii) with
respect to the NGS Shares, the Liens contemplated by the Proxy Agreement;
(iv) any Liens imposed by any Bankruptcy Court in connection with the Bankruptcy
Proceedings that are to be discharged at Closing pursuant to the terms of the
Canadian Approval and Vesting Order and the U.S. Sale Order; (v) any other Liens
set forth in Section 1.1(k) of the Sellers Disclosure Schedule; and (vi) zoning,
entitlement, building and land use regulations, customary covenants, defects of
title, easements, rights of way, restrictions and other similar charges or
encumbrances which (A) do not impair in any material respect the use or value of
the related assets in the Business as currently conducted or (B), with respect
to the Owned Real Estate, if included among the Assets, are disclosed on
existing title reports or surveys.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization or other legal entity or Government
Entity.

“Personal Information” means information about an identifiable individual or
other information that is subject to any Privacy Law and received, collected,
used, stored, processed, disclosed or disposed of by the Sellers, including such
information regarding individuals who are customers, suppliers, employees and
agents of the Business, such as an individual’s name, address, identification
number, payment records, credit information, personal references and health
records.

“Petition Date” has the meaning set forth in the recitals to this Agreement.

“Post-Closing Taxable Period” means any taxable period or portion thereof
beginning after the Closing Date.

“Post-Signing Customer Contract” means a Customer Contract entered into after
the date hereof.

“Post-Signing Inclusion Criteria” means the criteria described in Section 1.1(l)
of the Sellers Disclosure Schedule.

“PPF” means the Pension Protection Fund created and operated in accordance with
the UK Pensions Act 2004.

“Pre-Closing Taxable Period” means any taxable period or portion thereof ending
on or prior to the Closing Date.

“Pre-Signing Inclusion Criteria” means the criteria described in Section 1.1(m)
of the Sellers Disclosure Schedule.

“Pre-Signing Customer Contract” means a Customer Contract entered into prior to
the date hereof.

 

34



--------------------------------------------------------------------------------

“Primary Party” means (i) each of the Main Sellers, on the one hand, and
(ii) the Purchaser, on the other hand.

“Privacy Laws” means all applicable Laws of any Government Entity in any
jurisdiction governing the receipt, collection, use, storage, processing,
disclosure or disposal of information about an identifiable individual,
including the Personal Information and Protection of Electronic Documents Act
(Canada) and equivalent provincial legislation.

“Product Volume Forecast” has the meaning set forth in Section 5.36(c).

“Products” means those products that are manufactured by or on behalf of and/or
marketed by the Business, as set forth in Section 1.1(n) of the Sellers
Disclosure Schedule and all versions thereof that are supported as of the date
hereof.

“Proxy Agreement” means the Proxy Agreement with respect to capital stock of NGS
entered into on July 29, 2005, by and among NNC, NNL, NNI, NGS, James Frey,
Thomas McInerney, Gregory Newbold and the United States Department of Defense.

“Purchase Price” has the meaning set forth in Section 2.2.1(a).

“Purchase Price Adjustment Escrow Amount” shall mean $30 million.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Authorized Canadian Agent” has the meaning set forth in
Section 10.6(c).

“Purchaser Employee Plan” means any “employee benefit plan,” whether or not in
writing and whether covering a single individual or a group of individuals,
within the meaning of Section 3(3) of ERISA and any other employee benefit plan,
including any profit sharing plan, savings plan, bonus plan, performance awards
plan, incentive compensation plan, deferred compensation plan, stock purchase
plan, stock option plan, vacation plan, leave of absence plan, employee
assistance plan, automobile leasing/subsidy/allowance plan, meal allowance plan,
redundancy or severance plan, relocation plan, family support plan, pension
plan, supplemental pension plan, retirement plan, retirement savings plan,
post-retirement plan, medical, health, hospitalization or life insurance plan,
disability plan, sick leave plan, retention plan, education assistance plan,
expatriate assistance plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, arrangement or policy that is maintained or
otherwise contributed to, or required to be maintained or contributed to, by or
on behalf of the Purchaser or any of its Subsidiaries or Affiliates with respect
to their employees employed in those countries where they will employ
Transferred Employees pursuant to this Agreement.

“Purchaser Supply Agreement” means an agreement between the Purchaser and/or any
Designated Purchasers, on the one hand, and the relevant Sellers, on the other
hand, governing the supply by the Purchaser and/or any Designated Purchasers to
the relevant Sellers of certain products and services.

 

35



--------------------------------------------------------------------------------

“Qualified Expenditures” has the meaning set forth in Section 6.6(b).

“Real Estate Agreements” means the leases, sub-leases or license agreements
between the relevant Sellers, on the one hand, and the Purchaser or any
Designated Purchasers, on the other hand, including the Subleases and the Direct
Leases to be executed on or prior to the Closing, in the forms attached hereto
as Exhibit N.

“Real Estate Lease” means any Seller Contract, Assumed and Subleased Real Estate
Lease or Non-365 Subleased Real Estate Lease that is a lease, sublease, license
or other agreements for occupancy of real estate.

“Records Custodian” means a Person of international reputation that is
acceptable to the Purchaser and the Main Sellers, acting reasonably.

“Registration Statement” has the meaning set forth in Section 5.34(a).

“Regulation S-X” means Regulation S-X promulgated by the SEC as amended and in
effect at the time in question.

“Regulatory Approvals” means the Antitrust Approvals and the ICA Approval.

“Rejected Customer Contracts” means, collectively, (i) the Rejected 365 SI/SP
Contracts, (ii) Customer Contracts entered into prior to the Closing Date by an
Excluded Seller that either (1) are entered into prior to the date hereof or
(2) are entered into after the date hereof in the Ordinary Course and either
enable termination without penalty with one-hundred eighty (180) days’ notice or
have a duration no longer than twelve (12) months following execution thereof,
(iii) the Rejected Non-365 SI/SP Contracts, (iv) the Rejected Pre-Signing
Customer Contracts and (v) the Enterprise Portion of those Pre-Signing Bundled
Contracts that the Purchaser does not agree to accept in subcontract or elects
to replace with new Contracts pursuant to Section 5.14(b) because the Enterprise
Portion thereof does not meet the Pre-Signing Inclusion Criteria for Major
Customer Contracts, in each case without giving effect to any material amendment
or modification thereto entered into after the date hereof other than an
amendment entered into in the Ordinary Course (x) prior to the Closing Date by
an Excluded Seller that either enables termination without penalty with
one-hundred eighty (180) days’ notice or has a duration no longer than twelve
(12) months following execution thereof or (y) by a Seller that does not
materially expand the customer’s rights under such agreement; provided that a
Contract shall cease to be a Rejected Customer Contract upon the earliest of
(A) the expiration of such Rejected Customer Contract (without giving effect to
any extension of the term thereof other than at the option of the counterparty
thereto), (B) the earliest date on which the relevant Seller has the right to
terminate such Contract without penalty or (C) the date on which such Contract
is terminated by the counterparty thereto.

“Rejected Non-365 SI/SP Contracts” has the meaning set forth in
Section 2.1.6(a)(i).

“Rejected Post-Signing Customer Contract” has the meaning set forth in
Section 5.38(g).

 

36



--------------------------------------------------------------------------------

“Rejected Pre-Signing Customer Contract” has the meaning set forth in
Section 5.38(f).

“Rejected 365 SI/SP Contracts” has the meaning set forth in Section 2.1.5(a)(i).

“Relocation Costs” means all reasonable and actual out-of-pocket costs and
expenses incurred for the relocation of the Business, the Transferred Employees,
Assets and business operations to be acquired by Purchaser, including moving
costs, reasonable legal fees incurred for the purpose of reviewing and
negotiating leases, rental costs for temporary space, leasing commissions, and
tenant improvement and fit-out costs (hard and soft costs); provided that
Relocation Costs shall not include, among other items, any business interruption
costs or other damages (actual, consequential or otherwise) incurred by the
Purchaser or any other party and the Purchaser waives any and all rights to
recover any such amounts from the Seller or its Affiliates in connection with
any relocation hereunder; and provided further that the Purchaser shall consult
with the Sellers prior to incurring any such costs and, with respect only to
space to be utilized on a temporary basis by Purchaser or a Designated Purchaser
prior to the relocation of Business, Transferred Employees, Assets and business
operations to Equivalent Space, Purchaser shall be required to obtain the
agreement of Sellers prior to incurring any particular costs subject to
reimbursement by Sellers hereunder.

“Relocation Damages” means all costs, expenses and damages resulting from any
relocation performed by the Sellers of the Assets, Employees and business
operation following any rejection of a 365 Real Estate Lease after the Closing,
including, without limitation, business interruption costs or other damages
(actual, consequential or otherwise).

“Relocation Space” has the meaning set forth in Section 5.32(b).

“Remaining APAC Countries” means India, Indonesia, Malaysia, Australia, New
Zealand, the Philippines, Singapore, Japan, Thailand, Vietnam, Pakistan, Egypt
and the United Arab Emirates.

“Remaining CALA Countries” means Mexico, Chile, Argentina, Colombia, Peru and
Trinidad and Tobago.

“Replacement Lease A” has the meaning set forth in Exhibit 5.28(g).

“Representative” has the meaning set forth in Section 5.29.

“Respective Affiliates” has the meaning set forth in Section 10.16(c).

“Restricted Technical Records” means the Livelink database or any other similar
database containing all necessary documents with respect to the technical
aspects of the Qualified Expenditures of NNTC or NNL in their 2007 and
subsequent taxation years.

“Retirement Obligation Amount” means the amount of the actual unfunded
obligations accrued in any period preceding the Closing Date that will be
assumed by the Purchaser, a Designated Purchaser or an EMEA Designated Purchaser
at Closing or retained by any Company at Closing (i) under the plans set forth
in Section 1.1(o)(i) of the Sellers Disclosure

 

37



--------------------------------------------------------------------------------

Schedule, or (ii) except with respect to the plans set forth in
Section 1.1(o)(i) or Section 1.1(o)(ii) of the Sellers Disclosure Schedule,
under a plan (including a non-U.S. plan) providing retirement or retiree welfare
benefits of any Seller or EMEA Seller or any Company, in each case determined in
accordance with GAAP. For purposes of this definition, an unfunded obligation
(A) shall be deemed to be under a plan providing retirement or retiree welfare
benefits (except as set forth in Section 1.1(o)(ii) of the Sellers Disclosure
Schedule) to the extent it is required to be accounted for under FAS 87
(paragraphs 11, 72 and 73) or FAS 106 (paragraphs 16 and 85), and (B) shall not
be taken into account to the extent it is (I) a Liability funded out of the EMEA
Employment Escrow Account, (II) a Liability in respect of which there is, and to
the extent of, a separate Purchase Price adjustment under this Agreement or the
EMEA Asset Sale Agreement, and/or (III) a Liability for which Assets, EMEA
Assets or assets of the Companies transferred to the Purchaser, a Designated
Purchaser or an EMEA Designated Purchaser at Closing or retained by the
Companies, in each case under Section 2.1.1(g) of this Agreement or Clause 2.1.6
of the EMEA Asset Sale Agreement, have been set aside as a funding source, to
the extent of such funding.

“Reverse Termination Fee” has the meaning set forth in Section 9.3(a).

“Satisfaction Date” means the date one hundred and fifty (150) days after the
date of this Agreement.

“Schedule 1 Included Services” has the meaning set forth in Section 5.36(a).

“Scope Guidelines” has the meaning set forth in Section 5.36(a).

“SEC” means the Securities and Exchange Commission.

“Section 338(h)(10) Election” has the meaning set forth in Section 6.5.

“Section 5.25 Assets” means (i) the assets, interests and rights of an Excluded
Seller designated by the Purchaser as Excluded Assets in accordance with
Section 5.25(a) and (ii) the assets, interests and rights of each such Person.

“Section 5.25 Liability” means all Liabilities to the extent arising from or
related to a Section 5.25 Asset.

“Securities Disclosure Documents” has the meaning set forth in the first
sentence of Article IV.

“Security Deposits” has the meaning set forth in Section 5.22(a)(i).

“Selected Rejected Customer Contracts” has the meaning set forth in
Section 5.14(c).

“Selected Supplier” has the meaning set forth in Section 2.1.7(b).

“Seller Acquisition” has the meaning set forth in Section 5.33.

 

38



--------------------------------------------------------------------------------

“Seller Authorized Agents” has the meaning set forth in Section 10.6(d).

“Seller Authorized Canadian Agent” has the meaning set forth in Section 10.6(d).

“Seller Authorized U.S. Agent” has the meaning set forth in Section 10.6(d).

“Seller Bid” has the meaning set forth in Section 2.1.1(m).

“Seller Consents” has the meaning set forth in Section 2.1.1(h).

“Seller Contracts” means (i) those Contracts of a Seller that relate exclusively
to the Business or to the Assets (including Inbound License Agreements that are
used, as of the date hereof, exclusively in connection with the Business or any
Asset, but excluding any other licenses of Intellectual Property) and (ii) the
Contracts of a Seller listed in Section 1.1(p) of the Sellers Disclosure
Schedule.

“Seller Employee Plan” means any “employee benefit plan,” whether or not reduced
to writing and whether covering a single individual or a group of individuals,
within the meaning of Section 3(3) of ERISA and any other employee benefit plan
including any profit sharing plan, savings plan, bonus plan, performance awards
plan, incentive compensation plan, deferred compensation plan, stock purchase
plan, stock option plan, vacation plan, leave of absence plan, employee
assistance plan, automobile leasing/subsidy/allowance plan, meal allowance plan,
redundancy or severance plan, relocation plan, family support plan, pension
plan, supplemental pension plan, retirement plan, retirement savings plan, post
retirement plan, medical, health, hospitalization or life insurance plan,
disability plan, sick leave plan, retention plan, education assistance plan,
expatriate assistance plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, arrangement or policy that is maintained or
otherwise contributed to, or required to be maintained or contributed to, by or
on behalf of the Sellers or any of their Subsidiaries (other than any EMEA
Sellers, if any) or Affiliates with respect to Employees, or under which the
Companies has or may have any liability.

“Seller Insurance Policies” has the meaning set forth in 5.21(a).

“Seller Supply Agreement” means an agreement between the relevant Sellers, on
the one hand, and the Purchaser and/or any Designated Purchasers, on the other
hand, governing the supply by the relevant Sellers to the Purchaser and/or any
Designated Purchasers of certain products and services.

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Sellers Disclosure Schedule” means the disclosure schedule delivered by the
Sellers to the Purchaser on the date hereof.

“Sellers’ Files” has the meaning set forth in Section 5.38(a).

 

39



--------------------------------------------------------------------------------

“Sellers Forecast” means Sellers’ demand forecast for the Business, including
Sellers’ projected demand for voice, applications and data Products, as
previously provided to the Purchaser and as attached hereto as
Section 1.1(d)(ii) of Sellers Disclosure Schedule.

“Sellers Inventory Schedule” means the schedule set forth in Section 1.1(d)(i)
of the Sellers Disclosure Schedule.

“Sellers’ Trademarks” has the meaning set forth in Section 5.23.

“Services” means those services described in clause (ii) of the definition of
“Business” hereunder.

“Share Transfer Employee” means any Employee who is employed by any of the
Companies.

“Shares” means, collectively, the NGS Shares and the DiamondWare Shares.

“SI/SP Contracts” means only the Seller Contracts listed in Section 1.1(q) of
the Sellers Disclosure Schedule as of the date hereof.

“Software” means any source code, object code, and updates thereto, and all
related documentation, user and operational guides and/or manuals and the
copyrights, if any, in and to all of the above.

“Spares and Service Inventory Adjustment” means (i) the Spares and Service
Inventory Floor less (ii) the Closing Date Spares and Service Inventory Value;
provided, that, if the calculated Spares and Service Inventory Adjustment is a
negative number, the Spares and Service Inventory Adjustment will be zero.

“Spares and Service Inventory Floor” means $12,000,000.

“Special Agreements” has the meaning set forth in Section 4.14(a).

“Standard Margin” means, for any period, (i) revenue of the Business during such
period determined in accordance with U.S. GAAP less (ii) the Sellers’ and the
EMEA Sellers’ standard cost of the products and services for which revenue has
been recognized by the Business during such period and any other costs included
in the calculation of standard margin using the accounting principles, practices
and methods used in the calculation of Unaudited Standard Margin on
Section 1.1(b) of Sellers Disclosure Schedule. The Sellers’ and the EMEA
Sellers’ standard cost includes direct material, direct labor and manufacturing
overhead and does not include costs and expenses that the Sellers define as
“Other Costs Not in Standard” (“OCNIS”). OCNIS includes freight, purchase price
variances (e.g., increases or decreases in cost of revenues resulting from
standard to actual cost variance adjustments), warranty expense, known product
defect expense, royalties, changes in excess and obsolete (“E&O”) inventory
provisions and other corporate overhead charges, including rental charges for
the use of shared service assets and/or facilities. For the purposes of this
definition and the related calculations, it shall be assumed that all Excluded
Other Sellers are Sellers and all Excluded EMEA Sellers (as defined in the EMEA
Asset Sale Agreement) and any EMEA Seller whose EMEA Assets and

 

40



--------------------------------------------------------------------------------

EMEA Liabilities are designated Removed Assets and Removed Liabilities or
Excluded Assets and Excluded Liabilities under the terms of the EMEA Asset Sale
Agreement are EMEA Sellers.

“State Government” means any state, territory or possession of the United States
or any department or agency of any of such state, territory or possession with
jurisdiction and responsibility throughout such state, territory or possession.

“Straddle Period” has the meaning set forth in Section 6.4(b).

“Subcontract Agreement” means one or more agreements between the relevant
Sellers, on the one hand, and the Purchaser and/or any Designated Purchasers, on
the other hand.

“Subleases” has the meaning set forth in Section 5.28(a).

“Subsidiary” of any Person means any Person Controlled by such first Person.

“Target Closing Companies Net Working Capital” means $16,100,000.

“Tax” means (a) any domestic or foreign federal, state, local, provincial,
territorial or municipal taxes or other impositions by or on behalf of any
Government Entity, including the following taxes and impositions: net income,
gross income, individual income, capital, value added, goods and services, gross
receipts, sales, use, ad valorem, business rates, transfer, franchise, profits,
business, environmental, real property, personal property, service, service use,
withholding, payroll, employment, unemployment, severance, occupation, social
security, excise, stamp, stamp duty reserve, customs, and all other taxes, fees,
duties, assessments, deductions, withholdings or charges of the same or of a
similar nature, however denominated, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto
whether or not disputed, and (b) any obligation to pay any amounts set forth in
clause (a) with respect to another Person, whether by contract, as a result of
transferee or successor liability, as a result of being a member of an
affiliated, consolidated, combined or unitary group or otherwise for any period.

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian, U.K. or other fiscal,
customs or excise authority, body or officials (or any entity or individual
acting on behalf of such authority, body or officials) anywhere in the world
with responsibility for, and competent to impose, collect or administer, any
form of Tax.

“Tax Credit Purchaser” has the meaning set forth in Section 6.6(b).

“Tax Returns” means all returns, reports (including any amendments, elections,
declarations, disclosures, claims for refunds, schedules, estimates and
information returns) and other information filed or required to be filed with
any Tax Authority relating to Taxes.

“Temporary Lease” has the meaning set forth in Section 5.31(g)(ii).

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.

 

41



--------------------------------------------------------------------------------

“Trademarks” means, together with the goodwill associated therewith, all
trademarks, service marks, trade dress, logos, distinguishing guises and
indicia, trade names, corporate names, business names, whether or not
registered, including all common law rights, and registrations, applications for
registration and renewals thereof, including all marks registered in the United
States Patent and Trademark Office, the trademark offices of the states and
territories of the United States of America, and the trademark offices of other
nations throughout the world (including the Canadian Intellectual Property
Office), and all rights therein provided by multinational treaties or
conventions.

“Trademark License Agreement” means the trademark license agreement between the
relevant Sellers, on the one hand, and the Purchaser, any Designated Purchasers,
and/or any EMEA Designated Purchasers, on the other hand, in respect of certain
Trademarks used in the Business to be entered into on or before the Closing in
the form attached hereto as Exhibit O.

“Transaction Documents” means this Agreement, the EMEA Asset Sale Agreement, the
Ancillary Agreements and all other ancillary agreements to be entered into, or
documentation delivered by, any Party, any EMEA Seller, any Designated Purchaser
and/or any EMEA Designated Purchaser pursuant to this Agreement or the EMEA
Asset Sale Agreement or any Local Sale Agreement.

“Transfer Taxes” means (a) all goods and services, sales, excise, use, transfer,
gross receipts, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar Taxes, duties or other like charges, however
denominated (including any real property transfer Taxes and conveyance and
recording fees and notarial fees), together with interest, penalties and
additional amounts imposed with respect thereto whether or not disputed, and
(b) any obligation to pay any amounts set forth in clause (a) with respect to
another Person, whether by contract, as a result of transferee or successor
liability, as a result of being a member of an affiliated, consolidated,
combined or unitary group or otherwise for any period.

“Transferred Employee” means (i) Employees who accept an offer of employment by,
and commence employment with, the Purchaser or a Designated Purchaser in
accordance with the terms of Section 7.1 or Section 7.2, (ii) those Employees,
other than Share Transfer Employees, whose employment transfers by operation of
Law, and (iii) those Employees who are Share Transfer Employees, provided that
no Employee (other than any Share Transfer Employee or any Employee whose
employment transfers by operation of Law) who is an Inactive Employee shall be a
Transferred Employee unless such Employee reports to work with the Purchaser or
a Designated Purchaser no later than the later of (A) the earlier of (x) the
date the Seller-approved leave of absence ends or (y) six (6) months from the
Closing Date and (B) the end of such longer period as provided with respect to
such leave under applicable Law; and provided, further, that no Employee (other
than any Share Transfer Employee or any Employee whose employment transfers by
operation of Law) who is on leave of absence for any reason other than those
reasons listed in the definition of Inactive Employees as of the Closing shall
be a Transferred Employee.

 

42



--------------------------------------------------------------------------------

“Transferred Employee Plans” means Seller Employee Plans in respect of which
Liabilities are (i) Assumed Liabilities under Section 2.1.3(g) or (ii) owed by a
Company to its employees or former employees.

“Transferred Intellectual Property” means (i) the Patents set forth in
Section 1.1(r)(i) of the Sellers Disclosure Schedule, (ii) the Trademarks set
forth in Section 1.1(r)(ii) of the Sellers Disclosure Schedule, (iii) the Domain
Names listed in Section 1.1(r)(iii) of the Sellers Disclosure Schedule, and
(iv) any Intellectual Property (other than Patents, Domain Names or Trademarks)
owned by any of the Sellers that is used exclusively in connection with the
Business, including without limitation the Software listed in Section 1.1(r)(iv)
of the Sellers Disclosure Schedule.

“Transferred Overhead and Shared Services” means Overhead and Shared Services to
be provided to or in support of the Business post-Closing by Transferred
Employees.

“Transition Services Agreement” means an agreement between the Main Sellers, the
relevant Other Sellers and the TSA EMEA Sellers, on the one hand, and the
Purchaser and the relevant Designated Purchasers and/or EMEA Designated
Purchasers, on the other hand, to be executed on or prior to the Closing Date,
in the form attached hereto as Exhibit P, except that the Schedules to such
agreement shall be determined in accordance with Section 5.36.

“TSA EMEA Sellers” means NNUK and Nortel Networks (Ireland) Limited.

“TSA Sellers” means the Main Sellers and those entities listed in Exhibit A
attached to the form Transition Services Agreement contained in Exhibit P
hereto.

“Type 1 Extra Services” has the meaning set forth in Section 5.36(b).

“Type 2 Extra Services” has the meaning set forth in Section 5.36(b).

“UK Defined Benefit Plan” means the Nortel Networks UK Pension Plan or any other
UK defined benefit occupational pension scheme operated by any company connected
with or associated with the Companies.

“UK Pensions Act 2004” means the UK Pensions Act 2004, including any amendments
thereto and regulations promulgated thereunder.

“UK Pensions Regulator” means the regulator of UK based occupational pension
schemes in accordance with the UK Pensions Act 2004 and known as the Pensions
Regulator.

“Unaudited Interim Financial Statements” means collectively, (i) the carve-out
combined balance sheets of the Business as of the last day of each fiscal
quarter ending after January 1, 2009 and on or prior to the Closing Date,
(ii) the carve-out combined statements of income of the Business for the three
month and year-to date periods then ended and cash flows of the Business for the
year-to-date periods then ended, together with the statements for the
corresponding periods of the immediately preceding year and (iii) the carve-out
combined

 

43



--------------------------------------------------------------------------------

statements of income (a) for the three month period ended December 31, 2008, and
(b) from the most recently completed fiscal quarter, which fiscal quarter may be
the last fiscal quarter of a year, through the Closing Date, in each case to the
extent required to be delivered pursuant to Section 5.34 and prepared in
accordance with GAAP and the applicable rules and regulations promulgated by the
SEC for interim financial information, including Regulation S-X and Rule 3-05
thereunder.

“Unaudited Standard Margin” means $1,383.5 million, which is the Standard Margin
of the Business for the calendar year ended December 31, 2008, based on the
Financial Statements, less the standard margin associated with the Layer 4-7
Data Portfolio and the LGN Joint Venture included in the Financial Statements as
calculated on Schedule 1.1(b) of the Sellers Disclosure Schedule.

“Undisclosed Liability Threshold Amount” means, with respect to any Excludable
Other Seller, the higher of (a) an amount equal to (i) the Base Purchase Price,
multiplied by (ii) 0.50, multiplied by (iii) the quotient of (A) total statutory
entity revenues of such Excludable Other Seller related to the Business for
fiscal year 2008, divided by, (B) total 2008 revenues of the Business, and
(b) $2 million.

“Undisclosed Material Liability” means, with respect to any Excludable Other
Seller, a Liability of such Excludable Other Seller (i) that would not
constitute an “Assumed Liability”, (ii) the existence of which was not known to
the Purchaser or its representatives as of the date hereof and (iii) that
exceeds or is reasonably expected to exceed the Undisclosed Liability Threshold
Amount for such Excludable Other Seller.

“Uni-Nortel” means Uni-Nortel Communication Technologies (Hellas), S.A., a
company organized under the laws of Greece, which was established in July 2005
as a joint venture between Nortel Networks International Finance & Holding, B.V.
and UniSystems, S.A. for the purposes of marketing and selling certain
telecommunications equipment and systems in Greece and the Republic of Cyprus.

“Uni-Nortel Distribution Agreement” means an agreement between Uni-Nortel, on
the one hand, and the Purchaser and/or any Designated Purchasers, on the other
hand, governing the sale of certain Products of the Business from the Purchaser
or Designated Purchaser to Uni-Nortel.

“Union Employee” means an Employee whose terms and conditions of employment are
covered by a Collective Labor Agreement as specified in Section 4.14(b)(i) of
the Sellers Disclosure Schedule.

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

“U.S. Bankruptcy Rules” means the U.S. Federal Rules of Bankruptcy Procedure.

 

44



--------------------------------------------------------------------------------

“U.S. Bidding Procedures and Sale Motion” has the meaning set forth in
Section 5.1(a).

“U.S. Bidding Procedures Order” has the meaning set forth in Section 5.1(a).

“U.S. Debtor Contract” means any Seller Contract to which a U.S. Debtor is a
party.

“U.S. Debtors” has the meaning set forth in the recitals to this Agreement.

“U.S. Government” means the United States Government or any department, agency
or instrumentality thereof.

“U.S. Sale Order” has the meaning set forth in Section 5.1(a).

“Visa Employees” means Employees (other than Share Transfer Employees and
Employees whose employment transfers by operation of Law) who are identified as
having a visa or permit in Section 4.14(b)(i) of the Sellers Disclosure Schedule
and whose employment with Purchaser or a Designated Purchaser cannot commence or
continue on the day immediately following the Closing Date as of 12:01 a.m.
local time in such jurisdiction where such Employee would have otherwise become
a Transferred Employee, solely due to the Purchaser or a Designated Purchaser’s
inability to obtain the required visa or permit with respect to such Employee’s
employment on such date; provided, however, that no such Employee shall be a
Visa Employee or a Transferred Employee unless such Employee reports to work
with the Purchaser or a Designated Purchaser no later than the earlier of the
date such Employee’s required visa or permit is obtained or twelve (12) months
from the Closing Date.

“Voice Inventory Adjustment” will be the Voice Inventory Floor less the Closing
Date Voice Inventory Value; provided that, if the calculated Voice Inventory
Adjustment is a negative amount, the Voice Inventory Adjustment will be zero.

“Voice Inventory Floor” means the Inventory Value related to voice products of
the Business as set forth in the Sellers Inventory Schedule (the “Voice
Inventory Value”) on the Closing Date, provided that, if the Closing Date falls
on a date that is not at the end of any fiscal quarter, the Voice Inventory
Value shall equal the sum of (i) the Voice Inventory Value as of the last day of
the prior fiscal quarter, plus (ii) (x) (A) the Voice Inventory Value for the
last day of the fiscal quarter in which the Closing Date occurred, minus (B) the
Voice Inventory Value for the last day of the prior fiscal quarter, multiplied
by (y) (A) the number of days elapsed prior to the Closing Date during the
fiscal quarter in which the Closing Date occurred, divided by (B) the total
number of days in the fiscal quarter in which the Closing Date occurred.

“WARN Act” has the meaning set forth in Section 4.14(f).

“Wholly-Owned Subsidiary” means, as to any Person, any Subsidiary of such Person
all of the capital stock or other equity interests in which is held directly or
indirectly by such Person except, if applicable, for any capital stock or equity
interest which is held by a director of such Subsidiary as required by
applicable Laws.

 

45



--------------------------------------------------------------------------------

“365 Contracts” means U.S. Debtor Contracts that are Executory Contracts and
were entered into before the Petition Date that the Purchaser may elect to have
a U.S. Debtor assume and assign pursuant to section 365 of the U.S. Bankruptcy
Code.

“365 Customer Contracts” means Customer Contracts of a U.S. Debtor that are
Executory Contracts and were entered into before the Petition Date.

“365 Real Estate Lease List” has the meaning set forth in Section 2.1.5(b)(i).

“365 Real Estate Leases” has the meaning set forth in Section 2.1.5(b)(i).

“365 SI/SP Contract” has the meaning set forth in Section 2.1.5(a)(i).

“365 SI/SP Contract List” has the meaning set forth in Section 2.1.5(a)(i).

“8-K” has the meaning set forth in Section 5.34(a).

SECTION 1.2. Interpretation.

1.2.1. Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.2.2. Certain Phrases and Calculation of Time. In this Agreement (i) the words
“including” and “includes” mean “including (or includes) without limitation”,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified, and
(iii) in the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly stated, the word “from” means “from
but excluding” and the words “to” and “until” each mean “to and including”. If
the last day of any such period is not a Business Day, such period will end on
the next Business Day. In determining whether an asset is “exclusively” used in
connection with the Business, incidental, de minimis or casual uses outside the
Business shall not be considered.

When calculating the period of time “within” which, “prior to” or “following”
which any act or event is required or permitted to be done, notice given or
steps taken, the date which is the reference date in calculating such period is
excluded from the calculation. If the last day of any such period is not a
Business Day, such period will end on the next Business Day.

1.2.3. Headings, etc. The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

1.2.4. Currency and Calculations. All monetary amounts in this Agreement, unless
otherwise specifically indicated, are stated in United States currency. All
calculations and estimates to be performed or undertaken, unless otherwise
specifically indicated, are to be expressed in United States currency. All
payments required under this Agreement shall be paid

 

46



--------------------------------------------------------------------------------

in United States currency in immediately available funds, unless otherwise
specifically indicated. Where another currency is to be converted into United
States currency it shall be converted on the basis of the exchange rate
published in the Wall Street Journal, Eastern Edition for the day in question.

1.2.5. Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute as in force from time to time.

ARTICLE II

PURCHASE AND SALE OF ASSETS AND SHARES

SECTION 2.1. Purchase and Sale.

2.1.1. Assets and Shares. Subject to the terms and conditions of this Agreement,
at the Closing, the Purchaser shall, or shall cause the relevant Designated
Purchasers to, purchase or be assigned and assume from the relevant Sellers, and
each Seller shall transfer or assign to the Purchaser or the relevant Designated
Purchasers, all of its right, title and interest in and to the Shares and the
following assets other than the Excluded Assets (such assets, excluding the
Shares and the Excluded Assets, the “Assets”) (x) in the case of Assets and
Shares that are transferred or assigned by U.S. Debtors, free and clear of all
Liens and Claims (other than the Permitted Encumbrances described in clauses
(iii), (v) and (vi) of the definition of Permitted Encumbrances and Liens
created by or through the Purchaser, the Designated Purchasers or any of their
Affiliates) pursuant to sections 363 and 365 of the U.S. Bankruptcy Code, (y) in
the case of Assets that are transferred or assigned by the Canadian Debtors,
free and clear of all Liens (other than the Permitted Encumbrances and Liens
created by or through the Purchaser, the Designated Purchasers or any of their
Affiliates) pursuant to the Canadian Approval and Vesting Order, when granted,
and (z) in the case of Assets that are transferred or assigned by the other
Other Sellers, free and clear of all Liens (other than the Permitted
Encumbrances and Liens created by or through the Purchaser, the Designated
Purchasers or any of their Affiliates):

(a) the Owned Inventory as of the Closing Date;

(b) the Owned Equipment as of the Closing Date;

(c) the Owned Real Estate, but only if the Purchaser indicates, by written
notice to NNI within forty-five (45) days from the date hereof, that the
Purchaser intends to purchase such Owned Real Estate hereunder;

(d) the Assigned Contracts in force as of the Closing Date, and prepaid expenses
of the Sellers thereunder;

(e) the Business Information existing as of the Closing Date, subject to
Section 2.1.2(g);

(f) the Transferred Intellectual Property as of the Closing Date, subject to any
and all licenses granted under such Intellectual Property prior to the Closing
Date, not in

 

47



--------------------------------------------------------------------------------

violation of Section 5.9, and (A) all income, royalties, damages and payments
due or payable after the Closing Date relating to the Transferred Intellectual
Property, except for (x) any income, royalties, damages from claims asserted
prior to the Closing Date or payment obligations accrued for periods prior to
the Closing Date, whether or not due or payable after the Closing Date, and
(y) any income or royalties payable under any contract, arrangement or agreement
other than the Assigned Contracts; (B) the right, if any, to register,
prosecute, maintain and defend the Transferred Intellectual Property before any
public or private agency or registrar; and (C) the right to sue and recover
damages or other compensation for past or future infringements or
misappropriations thereof, the right to sue and obtain equitable relief in
respect of such infringements or misappropriations and the right to fully and
entirely stand in the place of the Sellers and their Subsidiaries in all matters
related thereto;

(g) all trust funds or other entities holding assets (or, in the case of a
dedicated bank account held by the Sellers, the assets of such account) that
consist of contributions made by Transferred Employees, or by the Sellers or
predecessors of Sellers on behalf of Transferred Employees, in each case that
are intended to fund, in whole or in part, any obligation owed to any
Transferred Employee under any Transferred Employee Plans;

(h) all Consents of Government Entities used by the Sellers primarily in the
Business, to the extent assignable under applicable Law, including the Consents
listed in Section 2.1.1(h) of the Sellers Disclosure Schedule (the “Seller
Consents”);

(i) to the extent not already included in the definition of Owned Inventory or
Owned Equipment, all supplies owned by the Sellers and used primarily in
connection with the Business;

(j) all rights of the Sellers under non-disclosure, confidentiality, non-compete
or non-solicitation agreements that are Assigned Contracts or, to the extent
they relate exclusively to the Business or to the extent the rights are
transferable without loss of rights to the Sellers, with employees, contractors
and agents of the Sellers or with Third Parties to the extent relating to the
Business, the U.S. Bidding Procedures Order, the Canadian Sales Process Order,
the Shares or the Assets (or any portion thereof);

(k) all avoidance actions and similar rights and causes of action, including
causes of action under sections 544 through 553 of the U.S. Bankruptcy Code,
against the Purchaser or any of the Purchaser’s Affiliates;

(l) all past and present goodwill of that portion of the Business which is
symbolized by the Trademarks included in the Transferred Intellectual Property;

(m) all rights as of the Closing Date arising from or in connection with any Bid
made prior to the Closing Date by any Seller or by a contractor team or joint
venture in which any Seller is participating, which is capable of acceptance
after the Closing and, if accepted, would result in the award of a Direct
Customer Contract that (if entered into after the date hereof and prior to the
Closing Date) would be an Assigned Contract hereunder or to which the Purchaser
has provided its prior written consent (to the extent required pursuant to
Section 5.9) (any such Bid, a “Seller Bid”);

 

48



--------------------------------------------------------------------------------

(n) all rights as of the Closing under all warranties, representations and
guarantees made by suppliers, manufacturers, contractors and Third Parties to
the extent related to the Assets described above;

(o) any rights, claims, choses in action, or other causes of action, against
Third Parties, to the extent not asserted by any Seller prior to the Closing
Date, whether contingent or existing as of the Closing that arise from or relate
to any of the foregoing; and

(p) any net insurance proceeds received or to be received in respect of the
Owned Equipment or the improvements or leasehold improvements at the Included
Real Estate to the extent payable to the Purchaser pursuant to Section 5.21(c).

2.1.2. Excluded Assets. Notwithstanding anything in this Section 2.1 or
elsewhere in this Agreement or in any of the Transaction Documents to the
contrary, the Sellers shall retain their respective right, title and interest in
and to, and the Purchaser and the Designated Purchasers shall have no rights
with respect to the right, title and interest of the Sellers in and to, the
following assets (collectively, the “Excluded Assets”):

(a) cash and cash equivalents, accounts receivable (including intercompany
receivables), bank account balances and all petty cash of the Sellers (other
than any of the same listed in Section 2.1.1(g));

(b) any refunds due from, or payments due on, claims with the insurers of any of
the Sellers in respect of losses arising prior to the Closing Date;

(c) all rights to Tax refunds, credits or similar benefits relating to the
Assets or the Business allocable to a Pre-Closing Taxable Period or to the
portion of a Straddle Period ending on and including the Closing Date, except to
the extent expressly transferred by this Agreement to the Purchaser or a
Designated Purchaser;

(d) any security deposits of the Sellers (including those relating to Assigned
Contracts);

(e) other than the Assigned Contracts and other contract rights included in the
Assets, any rights of the Sellers under any Contract (including, for the
avoidance of doubt, and without limiting any rights under, the Subcontract
Agreement, the Excluded 365 Contracts, the Non-Assigned Contracts, the Bundled
Contracts and the Excluded Non-365 Contracts);

(f) the minute books, stock ledgers and Tax records of the Sellers other than
the minute books, stock ledgers and Tax records that relate solely to the
Companies (provided that, for the avoidance of doubt, Excluded Assets shall
include any combined or consolidated Tax Return of an NNI Group);

(g) (i) any books, records, files, documentation or sales literature other than
the Business Information and (ii) such portion of the Business Information that
the Sellers are required by Law (including Laws relating to privacy) or by any
agreement with a Third Party to retain (provided that copies of such information
shall be provided to the Purchaser to the extent permitted by applicable Law or
such agreement) and/or not to disclose;

 

49



--------------------------------------------------------------------------------

(h) any rights to any Intellectual Property (i) of any Seller (including
Sellers’ names) or any Affiliates of any Seller except for (A) the Acquired
Company Intellectual Property, (B) the Transferred Intellectual Property, and
(C) Intellectual Property to the extent rights are granted thereto pursuant to
the Intellectual Property License Agreement or the Trademark License Agreement,
and (ii) of any Third Party, except to the extent licensed under an Assigned
Contract;

(i) all rights of the Sellers under this Agreement and the Transaction
Documents;

(j) except as provided in Section 2.1.1.(k), all of the rights and claims of the
U.S. Debtors available to the U.S. Debtors under the U.S. Bankruptcy Code, of
whatever kind or nature, as set forth in sections 544 through 551, inclusive,
553, 558 and any other applicable provisions of the U.S. Bankruptcy Code, and
any related claims and actions arising under such sections by operation of Law
or otherwise, including any and all proceeds of the foregoing;

(k) all records prepared in connection with the sale of the Shares and the
Assets to the Purchaser and the Designated Purchasers (other than the minute
books, stock ledgers and Tax records that relate solely to the Companies;
provided that, for the avoidance of doubt, any combined or consolidated Tax
Return of an NNI Group shall be an Excluded Asset);

(l) all stock or other equity interests in any Person, other than the Shares;

(m) any asset owned by NN Turkey, the LGN Joint Venture or Uni-Nortel;

(n) all Section 5.25 Assets;

(o) any assets set forth on Section 2.1.2(o) of the Sellers Disclosure Schedule;

(p) any Contract deemed an Excluded Asset pursuant to Sections 2.1.5 and 2.1.6;
and

(q) any and all other assets and rights of the Sellers not specifically included
in Section 2.1.1.

In addition to the above, the Sellers shall have the right to retain, following
the Closing, copies of any book, record, literature, list and any other written
or recorded information constituting Business Information to which the Sellers
in good faith determine they are reasonably likely to need access for bona fide
business or legal purposes.

2.1.3. Assumed Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, the Purchaser shall, or shall cause the
relevant Designated Purchasers to, assume and become responsible for, and
perform, discharge and pay when due, the following Liabilities of the Sellers
(the “Assumed Liabilities”):

(a) all Liabilities of the Acquired Business arising after the Closing Date to
the extent related to the conduct or operation of the Acquired Business after
the Closing Date, including (i) all such Liabilities with respect to the
ownership, exploitation and operation of the

 

50



--------------------------------------------------------------------------------

Assets and the Companies, (ii) all such Liabilities related to Actions or claims
brought against the Acquired Business or any of the Companies, (iii) all such
Liabilities under any Environmental Laws, (iv) all such Liabilities under any
products liability Laws or similar Laws concerning defective products delivered
by the Acquired Business to a customer or reseller after the Closing Date, and
(v) all such Liabilities under any applicable Laws in relation to
telecommunications providers;

(b) (i) all Liabilities arising from or in connection with the performance of
the Assigned Contracts (or breach thereof) after the Closing Date and (ii) all
Liabilities arising from or in connection with the performance of the Assigned
Contracts (or breach thereof), whether occurring before or after the Closing
Date, relating to (A) any Cure Costs payable by the Purchaser pursuant to
Section 2.1.7 (to the extent applicable) but excluding any Cure Costs payable by
the Sellers pursuant to Section 2.1.7 (to the extent applicable), (B) any
obligation to buy back from resellers the Products sold by the Business to its
resellers under the Seller Contracts (to the extent such Contracts are Assigned
Contracts), (C) any obligations under any warranty liabilities and Known Product
Defects (as defined in the Nortel Accounting Principles) relating to Products
and Services which have been supplied under any Assigned Contract or any Bundled
Contract subcontracted to the Purchaser or any Designated Purchaser under the
Subcontract Agreement, and (D) all Contractual Liabilities under Customer
Contracts and SI/SP Contracts that are Assigned Contracts;

(c) (i) all Liabilities resulting from any licensing assurances, declarations,
agreements or undertakings relating to the Transferred Intellectual Property or
Acquired Company Intellectual Property which the Sellers may have granted or
committed to Third Parties, solely to the extent that the terms of such
licensing assurances, declarations, agreements, or undertakings require
assignees of the Transferred Intellectual Property or Acquired Company
Intellectual Property to assume such Liability, and (ii) Liabilities resulting
from the assurances, declarations and undertakings made to standard-setting
bodies as listed in Section 2.1.3(c) of the Sellers Disclosure Schedule
(including, with respect to such Liabilities, the name of each relevant
standard-setting body and, to the extent available, any Patents included in the
Transferred Intellectual Property or Acquired Company Intellectual Property that
are subject to such Liability), it being understood that Sellers or their
Affiliates may have made other licensing assurances, declarations or
undertakings to various standard-setting bodies concerning the Transferred
Intellectual Property or the Acquired Company Intellectual Property, the
Liabilities for such other assurances, declarations or undertakings are not
assumed hereunder but are being referenced merely to provide notice thereof;

(d) all Liabilities for, or related to any obligation for, any Tax that the
Purchaser or any Designated Purchaser bears under Article VI (including, for the
avoidance of doubt, Transfer Taxes imposed in connection with this Agreement and
the transactions contemplated hereunder or in connection with the execution of
any other Transaction Document), it being understood that Tax Liabilities
described in Article VI shall be considered Assumed Liabilities only to the
extent provided in this clause (d);

(e) except to the extent otherwise expressly set forth in Article VII, all
Liabilities related to or arising from or in connection with: (i) the
Purchaser’s or any Designated Purchasers’ (or any of their Affiliates’)
employment or termination of employment (whether or

 

51



--------------------------------------------------------------------------------

not arising under or in respect of any Purchaser Employee Plan) of Transferred
Employees, to the extent arising on or after the Effective Hire Date of such
Transferred Employees; (ii) except where such Liability is attributable to an
act or omission of the Sellers, the Purchaser’s or relevant Designated
Purchasers’ (or any of their Affiliates’) offer of employment or notice of
continued employment (including any Liability, other than a Liability
attributable to an act or omission by the Sellers, arising as a result of any
breach of applicable employment Law by the Purchaser or relevant Designated
Purchaser in connection with any pre-employment screening process), as
applicable, to any Employee pursuant to the terms of Section 7.1, (iii) except
where such Liability is attributable to an act or omission of the Sellers, the
Purchaser’s or relevant Designated Purchasers’ (or any of their Affiliates’)
decision to make or not make offers of employment to Employees, to the extent
such offer violates applicable Law with respect to discrimination among
employees or potential employees, (iv) the employment, prospective employment or
termination of employment of any Share Transfer Employee or, to the extent
arising after Closing, other Employee whose employment transfers by operation of
Law and the employment, prospective employment or termination of employment or
other employment-related Liability of the Companies in respect of any Person,
whether arising prior to, on, or after Closing, (v) the failure of the Purchaser
or any Designated Purchasers or their Affiliates to satisfy their obligations
with respect to the Employees, including the Transferred Employees, as set out
in Article VII;

(f) all Liabilities under any Purchaser Employee Plan;

(g) all Liabilities that relate to or arise from or in connection with any
Seller Employee Plan (x) transferred (or the liabilities of which are
transferred) to the Purchaser or a Designated Purchaser pursuant to this
Agreement or by operation of Law or (y) which remains with the Companies;

(h) any obligation to provide continuation coverage pursuant to COBRA or any
similar Law (i) in respect of the NGS Companies, to any Person entitled to such
coverage and/or their qualified beneficiaries and (ii) under any Purchaser
Employee Plan that is a “group health plan” (as defined in section 5000(b)(1) of
the Code) to Transferred Employees and/or their qualified beneficiaries who have
a qualifying event on or after such Transferred Employees’ Employee Transfer
Date;

(i) all Liabilities payable or to be provided after the Closing Date related to
the Transferred Employees set forth on Section 2.1.3(i) of the Sellers
Disclosure Schedule, as updated prior to Closing in accordance with Sections
7.1.2(c)(iii) and 7.1.2(c)(v);

(j) all Liabilities related to Transferred Employees expressly assumed by the
Purchaser or a Designated Purchaser as set out in Article VII;

(k) all Liabilities related to Transferred Employees under the WARN Act which
arise out of or result from any termination of employment, layoff, or the
closing or relocation of worksites or the like of such Transferred Employees by
the Purchaser or a Designated Purchaser on or after the Effective Hire Date of
such Transferred Employees;

 

52



--------------------------------------------------------------------------------

(l) all Liabilities relating to executory supply purchase orders for products or
services (other than raw materials, manufactured or purchased parts, work in
process, packaging, stores, tooling, finished goods or supplies, in each case to
be delivered to contract manufacturers), entered into by the Sellers in
connection with the Business in the Ordinary Course before the Closing with any
Person (other than a contract manufacturer) who is a supplier of the Business as
of the date hereof (or a replacement supplier for any such supplier) and under
which products and/or services have not been delivered or supplied as of the
Closing Date;

(m) all Liabilities related to a Seller Bid; and

(n) all other Liabilities listed in Section 2.1.3(n) of the Sellers Disclosure
Schedule.

2.1.4. Excluded Liabilities. Except as provided in Section 2.1.3 or in other
provisions hereof, neither the Purchaser nor any of the Designated Purchasers
shall assume at the Closing any of the Liabilities of any Seller, including the
Excluded Employee Liabilities (collectively, the “Excluded Liabilities”).
Without limiting the foregoing, Excluded Liabilities include:

(a) all obligations to provide continuation coverage pursuant to COBRA or any
similar Law to any Person who has been employed in the Business and who does not
become a Transferred Employee, it being understood that the Sellers will provide
such continuation coverage except as provided in Section 2.1.3(h);

(b) all Liabilities or other obligations arising from Seller Employee Plans
except as provided in Section 2.1.3;

(c) all Liabilities of any Seller or of any Affiliate of any Seller under
Contracts that are not Assigned Contracts;

(d) all Liabilities for, or related to any obligation for, any Tax that the
Sellers are required to bear under Article VI;

(e) all Liabilities with respect to the matters that are the subject of the
following Actions pending against Sellers: (i) In re: Nortel Networks Corp.
“ERISA” Litig., 3:03-md-1537 (M.D. Tenn.), (ii) Kent Felske v. Nortel Networks
Corporation and Nortel Networks Limited (Court File No.08-CV-41878 CP) and
(iii) Linex Technologies v. NNI, et al. (U.S.S.D. Fla);

(f) all Liabilities with respect to the UK Defined Benefit Plan;

(g) all Liabilities with respect to the NNRIP, including amounts paid,
contributed, or required to be paid or contributed in connection with
Section 5.35 or 8.3(d) or otherwise; and

(h) all Liabilities accruing before the Closing Date arising from the Third
Party Intellectual Property assertions identified in Section 2.1.4(h) of the
Sellers Disclosure Schedule;

 

53



--------------------------------------------------------------------------------

(i) all Liabilities of NN Turkey, the LGN Joint Venture, Uni-Nortel and
(ii) Section 5.25 Liabilities;

(j) except as provided in Section 2.1.3(b), all Liabilities with respect to
products or services acquired or received by the Business prior to the Closing
Date, including all such Liabilities for accounts payable and accrued
liabilities; and

(k) all Liabilities with respect to Permitted Encumbrances, other than those
described in clauses (iii), (v) and (vi) of the definition of Permitted
Encumbrances.

2.1.5. Assumption and/or Assignment or Rejection of 365 Contracts.

(a) 365 Contracts

(i) Section 2.1.5(a)(i) of the Sellers Disclosure Schedule sets forth a list
(the “365 SI/SP Contract List”) of those SI/SP Contracts of a U.S. Debtor that
are Executory Contracts for purposes of the U.S. Bankruptcy Code and were
entered into before the Petition Date (the “365 SI/SP Contracts”) which (A) the
Purchaser has elected to have the relevant U.S. Debtor pursuant to section 365
of the U.S. Bankruptcy Code assume and assign to the Purchaser or a Designated
Purchaser to the extent allowed by applicable Law (such Contracts on the 365
SI/SP Contract List shall be collectively referred to as the “Designated 365
SI/SP Contracts”) or (B) the Purchaser has elected not to have the relevant U.S.
Debtor pursuant to section 365 of the U.S. Bankruptcy Code assume and assign to
the Purchaser or a Designated Purchaser (such Contracts on the 365 SI/SP
Contract List shall be collectively referred to as the “Rejected 365 SI/SP
Contracts”). In accordance with applicable Law and subject to the provisions of
the Clean Team Confidentiality Agreement and the Confidentiality Agreement, the
Sellers have used their reasonable best efforts to (x) make available to the
Purchaser in the Data Room or to appropriate Clean Team Members all material
documentation that forms part of the 365 SI/SP Contracts and (y) provide in the
Data Room or to appropriate Clean Team Members all information about such
Contracts that the Purchaser had previously reasonably requested in writing, in
each case, not later than two (2) Business Days before the date hereof.

(ii) Not later than thirty (30) days from the date hereof, the Sellers shall
prepare a list (the “Other 365 Contract List”) of all U.S. Debtor Contracts
(other than Customer Contracts, SI/SP Contracts and Real Estate Leases) that are
Executory Contracts for purposes of the U.S. Bankruptcy Code and were entered
into before the Petition Date (Contracts that may be included on the Other 365
Contract List, the “Other 365 Contracts”). In accordance with applicable Law and
subject to the provisions of the Clean Team Confidentiality Agreement and the
Confidentiality Agreement, the Sellers will use their reasonable best efforts
to, pursuant to Section 5.8(b), (x) make available to the Purchaser in the Data
Room or to appropriate Clean Team Members all material documentation relating to
all Other 365 Contracts and (y) provide in the Data Room or to appropriate Clean
Team Members all information about such Contracts that the Purchaser

 

54



--------------------------------------------------------------------------------

reasonably requests in writing. The Purchaser shall have until the relevant
Contract Designation Date to designate, by written notice to NNI, the Other 365
Contracts listed in the Other 365 Contract List (as supplemented and/or updated)
that the Purchaser wishes the relevant U.S. Debtor to assume and assign to the
Purchaser or a Designated Purchaser at Closing pursuant to section 365 of the
U.S. Bankruptcy Code, to the extent allowed by applicable Law (Contracts that
are so designated, the “Designated Other 365 Contracts”).

(iii) The (w) Designated 365 SI/SP Contracts, (x) Designated Other 365
Contracts, (y) 365 Customer Contracts that are not Rejected Pre-Signing Customer
Contracts pursuant to Section 5.38(f), and (z) Designated 365 Real Estate Leases
are collectively referred to as the “Assumed and Assigned Contracts”.

(iv) The U.S. Debtors shall seek the approval of the U.S. Bankruptcy Court to
the assumption and assignment of the Assumed and Assigned Contracts effective as
of Closing (or as soon as practicable thereafter for those Assumed and Assigned
Contracts that the Purchaser has designated for assumption and assignment or
elected not to reject, as applicable, less than twenty (20) days before the
Closing Date) and the assumption of the Assumed and Subleased Real Estate Leases
and the entry into Subleases thereunder effective as of Closing as part of the
U.S. Sale Order in accordance with Section 5.1.

(v) Any (w) Rejected 365 SI/SP Contracts, (x) Other 365 Contracts that are not
Designated Other 365 Contracts, (y) 365 Customer Contracts that are Rejected
Pre-Signing Customer Contracts, and (z) 365 Real Estate Leases under which the
Purchaser has not elected to enter into a Sublease pursuant to Section 2.1.5(b)
(other than 365 Real Estate Leases that are Assumed and Assigned Contracts),
shall be referred to as an “Excluded 365 Contract,” shall not be an Assigned
Contract hereunder and all Liabilities thereunder shall be Excluded Liabilities.

(vi) Subsequent to the relevant Contract Designation Date, the Purchaser shall
not have the right to make or change any designation of Designated 365 SI/SP
Contracts, Designated Other 365 Contracts, or Rejected Pre-Signing Customer
Contracts without the prior written consent of NNI, which shall not be
unreasonably withheld.

(b) 365 Real Estate Leases

(i) Section 2.1.5(b)(i) of the Sellers Disclosure Schedule sets forth a list
prepared by the Sellers (the “365 Real Estate Lease List”) of all real property
subject to leases, subleases, space licenses or other agreements permitting a
U.S. Debtor to occupy real property which were entered into before the Petition
Date and are “unexpired leases” for purposes of the U.S. Bankruptcy Code
(Contracts that may be included on the 365 Real Estate Lease List, the “365 Real
Estate Leases”).

 

55



--------------------------------------------------------------------------------

(ii) Section 2.1.5(b)(ii) of the Sellers Disclosure Schedule sets forth a list
of all 365 Real Estate Leases that the Purchaser has elected to have the
relevant U.S. Debtor pursuant to section 365 of the U.S. Bankruptcy Code assume
and assign to the Purchaser or a Designated Purchaser at Closing. Such
designated 365 Real Estate Leases (together with any additional 365 Real Estate
Leases the Purchaser has elected to have assumed and assigned pursuant to
Section 2.1.5(b)(iv), are referred to herein as the “Designated 365 Real Estate
Leases”).

(iii) Section 2.1.5(b)(iii) of the Sellers Disclosure Schedule sets forth a list
of all 365 Real Estate Leases that the Purchaser has elected to have the
relevant U.S. Debtor, pursuant to section 365 of the U.S. Bankruptcy Code,
assume and under which the Purchaser or a Designated Purchaser will enter into a
Sublease (as defined in Section 5.28) in accordance with the terms of the
related 365 Real Estate Lease (together with any additional 365 Real Estate
Leases the Purchaser has elected to have assumed and subleased pursuant to
Section 2.1.5(b)(iv), the “Assumed and Subleased Real Estate Leases”) at
Closing, with each such Sublease to have a term to expire as specified in
Section 5.28. Notwithstanding the foregoing, the 365 Real Estate Lease
identified in Section 2.1.5(b)(iii) of the Sellers Disclosure Schedule as Lease
A shall constitute an Assumed and Subleased Real Estate Lease only if Seller
does not enter into Replacement Lease A at or prior to Closing. Purchaser shall
have the right to make the election in Section 2.1.5(b)(v) with respect to the
365 Real Estate Lease identified in Section 2.1.5(b)(iii) of the Sellers
Disclosure Schedule as Lease B.

(iv) It is understood and agreed that, following the date of this Agreement but
prior to the applicable Contract Designation Date, the Purchaser shall be
entitled to, by written notice to NNI:

(A) designate additional 365 Real Estate Leases for assumption by the relevant
U.S. Debtors and assignment to the Purchaser or Designated Purchaser at Closing
solely from the list of 365 Real Estate Leases set forth in Section 2.1.5(b)(iv)
of the Sellers Disclosure Schedule that are designated for “Assignment”;

(B) designate additional 365 Real Estate Leases for assumption by the relevant
U.S. Debtors and entry into a Sublease with the Purchaser or Designated
Purchaser at Closing solely from the list of 365 Real Estate Leases set forth in
Section 2.1.5(b)(iv) of the Sellers Disclosure Schedule that are designated for
“Sublease”; and

(C) elect to remove entirely (but not to change the designation from an Assumed
and Subleased Real Estate Lease to a Designated 365 Real Estate Lease or vice
versa) any 365 Real Estate Lease which had therefore been set forth in
Section 2.1.5(b)(ii) of the Sellers Disclosure Schedule so that neither
Purchaser nor any Designated Purchaser shall

 

56



--------------------------------------------------------------------------------

have any further obligation to accept an assignment or sublease thereof at
Closing.

Subsequent to the Contract Designation Date, the Purchaser shall have no right
to designate additional 365 Real Estate Leases for assumption by the relevant
U.S. Debtors and assignment to or entry into a Sublease with the Purchaser or
Designated Purchaser at Closing or to remove any 365 Real Estate Leases which
had previously been designated by Purchaser for assumption or sublease under
this Section 2.1.5(b), without the prior written consent of NNI.

(v) Purchaser shall be obligated to enter into a Sublease with respect to that
portion of Lease B indicated on Exhibit 2.1.5(b)(v), unless in lieu of entering
into such Sublease, Purchaser elects, by written notice delivered to NNI on or
prior to the date that is thirty (30) days following the date of this Agreement,
either (A) to take an assignment at Closing, either by itself or through a
Designated Purchaser, of such Lease B in its entirety, or (B) to remove all
Assets, Employees and operations relating to the Business from the premises
covered by such Lease B, in which event Purchaser will not be required to take
an assignment of Lease B or enter into a Sublease thereunder at the Closing and
Lease B will no longer be deemed a Mission Critical Lease for any purpose under
this Agreement. Purchaser shall be obligated to complete the removal of all such
Assets, Employees and operations from such premises no later than March 30,
2010, and the Sellers agree that notwithstanding the provisions of Section 5.31
hereof, the Sellers will not reject Lease B in advance of such removal provided
such removal has been completed no later than March 30, 2010. The parties shall
convene to discuss and agree on a mutually acceptable strategy for negotiating a
Temporary Lease or an Equivalent Lease for Equivalent Space subject to the
principles of Section 5.31(g)(ii) and 5.31(g)(iii) (except that the Purchaser
will be responsible for all Relocation Costs and the rent and occupancy costs
under any Temporary Lease or Equivalent Lease). All costs relating to such
removal, including but not limited to Relocation Costs, shall be borne
exclusively by Purchaser such that neither any Seller nor any Affiliate of a
Seller shall have liability as a result of such election by Purchaser. Purchaser
shall be obligated to pay Sellers, prior to the dates on which such sums are due
to the relevant landlord, one hundred percent (100%) of the relevant Seller’s
actual, out of pocket rent and other occupancy costs under Lease B, with respect
to all space (regardless of whether all such space is used by the Business as of
the date of this Agreement) subject to such Lease B other than that space which
is subject as of the date of this Agreement to a sublease with the relevant
Seller as sublandlord thereunder, from the Closing Date through the date on
which Purchaser has completed its removal of all such Assets, Transferred
Employees and operations and left such premises in broom clean condition.
Purchaser’s occupancy of such premises following Closing for the purpose of
removing Assets, Transferred Employees and operations shall be pursuant to the
terms of a customary form of license agreement reasonably acceptable to the
Purchaser and Sellers and, to the extent that the relevant landlord’s Consent is
required under such Lease B to the granting

 

57



--------------------------------------------------------------------------------

of such license, the applicable provisions of Section 5.16(a)(iii) shall govern
the rights and obligations of Purchaser, any Designated Purchaser and Sellers.

(vi) It is understood and agreed that, other than as expressly permitted in
Section 2.1.5(b)(iv)(C), the Purchaser shall be obligated to accept assignment
of all Designated 365 Real Estate Leases and enter into Subleases of all Assumed
and Subleased Real Estate Leases.

(vii) Notwithstanding the foregoing and subject to the terms of Section 5.31 and
Section 5.32, the Sellers’ obligation to make 365 Real Estate Leases available
for designation by the Purchaser pursuant to this Section 2.1.5(b)(vii) shall be
subject to the Sellers’ right in all instances to reject such leases pursuant to
the U.S. Bankruptcy Code in accordance with the terms of Section 5.31 and the
Sellers’ right in all instances to restructure such leases in accordance with
the terms of Section 5.32.

2.1.6. Assignment of Non-365 Contracts.

(a) Non-365 Contracts

(i) Section 2.1.6(a)(i) of the Sellers Disclosure Schedule sets forth a list
(the “Non-365 SI/SP Contract List”) of all Sellers’ SI/SP Contracts other than
365 SI/SP Contracts (the “Non-365 SI/SP Contracts”) (A) which the Purchaser has
elected to have the relevant Seller assign to the Purchaser or a Designated
Purchaser at Closing (such Non-365 SI/SP Contracts listed on the Non-365 SI/SP
Contract List shall be collectively referred to as the “Designated Non-365 SI/SP
Contracts”) or (B) which the Purchaser has elected not to have the relevant
Seller assign to the Purchaser or a Designated Purchaser (such Contracts on the
Non-365 SI/SP Contract List shall be collectively referred to as the “Rejected
Non-365 SI/SP Contracts”). In accordance with applicable Law and subject to the
provisions of the Clean Team Confidentiality Agreement and the Confidentiality
Agreement, the Sellers have used their reasonable best efforts to (x) make
available to the Purchaser in the Data Room or to appropriate Clean Team Members
all material documentation that forms part of the Non-365 SI/SP Contracts and
(y) provide in the Data Room or to appropriate Clean Team Members all
information about such Contracts that the Purchaser had previously reasonably
requested in writing, in each case, not later than two (2) Business Days before
the date hereof.

(ii) Not later than (30) days from the date hereof, the Sellers shall prepare a
list (to be updated each seven (7) days thereafter) (the “Other Non-365 Contract
List”) of all the Other Contracts that are not Other 365 Contracts (Contracts
that may be included on the Other Non-365 Contract List, the “Other Non-365
Contracts”). In accordance with applicable Law and subject to the provisions of
the Clean Team Confidentiality Agreement and the Confidentiality Agreement, the
Sellers will use their reasonable best efforts to, pursuant to Section 5.8(b),
(x) make available to the Purchaser in the Data Room or to

 

58



--------------------------------------------------------------------------------

appropriate Clean Team Members all material documentation that forms part of the
Other Non-365 Contracts and (y) provide in the Data Room or to appropriate Clean
Team Members all information about such Contracts that the Purchaser reasonably
requests in writing. The Purchaser shall have until the relevant Contract
Designation Date to designate, by written notice to the Main Sellers, the Other
Non-365 Contracts listed in the Other Non-365 Contract List (as supplemented
and/or updated) that the Purchaser wishes the relevant Seller to assign to the
Purchaser or a Designated Purchaser at Closing, to the extent allowed by
applicable Law (Contracts that are so designated, the “Designated Other Non-365
Contracts”).

(iii) The (w) Designated Non-365 SI/SP Contracts, (x) Designated Other Non-365
Contracts, (y) Non-365 Customer Contracts that are not Rejected Pre-Signing
Customer Contracts or Rejected Post-Signing Customer Contracts, and (z) the
Designated Non-365 Real Estate Leases are collectively referred to as the
“Designated Non-365 Contracts”.

(iv) Any (v) Rejected Non-365 SI/SP Contracts, (w) Other Non-365 Contracts that
are not Designated Other Non-365 Contracts, (x) Rejected Pre-Signing Customer
Contracts, (y) Rejected Post-Signing Customer Contracts, and (z) Non-365 Real
Estate Leases under which the Purchaser has not elected to enter into a Sublease
pursuant to Section 2.1.6(b) (other than Non-365 Real Estate Leases that are
Designated Non-365 Contracts), shall be referred to as “Excluded Non-365
Contracts,” shall not be Assigned Contracts hereunder and all Liabilities
thereunder shall be Excluded Liabilities.

(v) Subsequent to the relevant Contract Designation Date, the Purchaser shall
not have the right to make or change any designation of Designated Non-365 SI/SP
Contracts, Designated Other Non-365 Contracts, Rejected Pre-Signing Customer
Contracts or Rejected Post-Signing Customer Contracts without the prior written
consent of the Main Sellers, which shall not be unreasonably withheld.

(b) Non-365 Real Estate Leases

(i) Section 2.1.6(b)(i) of the Sellers Disclosure Schedule sets forth a list
prepared by Sellers (the “Non-365 Real Estate Lease List”) of all real estate
subject to leases, subleases, space licenses or other agreements permitting a
Seller to occupy real property, other than 365 Real Estate Leases (the “Non-365
Real Estate Leases”).

(ii) Section 2.1.6(b)(ii) of the Sellers Disclosure Schedule sets forth a list
of the Non-365 Real Estate Leases that the Purchaser has elected to have the
relevant Seller assign to the Purchaser or a Designated Purchaser at Closing
(together with any additional Non-365 Real Estate Leases Purchaser has elected
to have assumed and assigned under Section 2.1.6(b)(iv), the “Designated Non-365
Real Estate Leases”).

 

59



--------------------------------------------------------------------------------

(iii) Section 2.1.6(b)(iii) of the Sellers Disclosure Schedule sets forth a list
of the Non-365 Real Estate Leases with respect to which the Purchaser has
elected to have the relevant Seller enter into a Sublease (as defined in
Section 5.28) with the Purchaser or a Designated Purchaser (together with any
additional Non-365 Real Estate Leases that Purchaser has elected to have assumed
and subleased under Section 2.1.6(b)(iv), the “Non-365 Subleased Real Estate
Leases”) at Closing, in accordance with and subject to the terms of the relevant
Lease, with each such Sublease to have a term to expire as specified in
Section 5.28.

(iv) It is understood and agreed that, following the date of this Agreement but
prior to the applicable Contract Designation Date, the Purchaser shall be
entitled to, by written notice to the Main Sellers:

(A) designate additional Non-365 Real Estate Leases for assignment to the
Purchaser or Designated Purchaser at Closing solely from the list of Non-365
Real Estate Leases set forth in Section 2.1.6(b)(iv) of the Sellers Disclosure
Schedule that are designated for “Assignment”;

(B) designate additional Non-365 Real Estate Leases for entry into a Sublease
with the Purchaser or Designated Purchaser at Closing solely from the list of
Non-365 Real Estate Leases set forth in Section 2.1.6(b)(iv) of the Sellers
Disclosure Schedule that are designated for “Sublease”; and

(C) elect to remove entirely (but not to change the designation from a Non-365
Subleased Real Estate Lease to a Designated Non-365 Real Estate Lease or vice
versa) any Non-365 Real Estate Lease which had therefore been set forth in
either Section 2.1.6(b)(ii) or 2.1.6(b)(iii) of the Sellers Disclosure Schedule
so that Purchaser shall have no further obligation to accept an assignment or
sublease thereof at Closing.

Subsequent to the Contract Designation Date, the Purchaser shall have no right
to designate additional Non-365 Real Estate Leases for assignment to or entry
into a Sublease with the Purchaser or Designated Purchaser at Closing or to
remove any Non-365 Real Estate Lease which had previously been designated by
Purchaser for assumption or sublease under this Section 2.1.6(b), without the
prior written consent of the Main Sellers.

(v) It is further understood and agreed that, other than as expressly permitted
in Section 2.1.6(b)(iv)(C), the Purchaser shall be obligated to accept
assignment of all Designated Non-365 Real Estate Leases and enter into Subleases
of all Non-365 Subleased Real Estate Leases.

(c) Subject to Section 2.1.6(d), Section 2.1.10 and Section 5.13 and the receipt
of any required Consent, all the Designated Non-365 Contracts in effect as of
the Closing

 

60



--------------------------------------------------------------------------------

shall be assigned to the Purchaser or a Designated Purchaser at the Closing (or
as soon as practicable thereafter for those Designated Non-365 Contracts that
the Purchaser has designated for assignment or elected not to reject, as
applicable, less than three (3) Business Days before the Closing Date) pursuant
to Section 2.1.1(d) and the Purchaser or a Designated Purchaser shall enter into
a Sublease at the Closing pursuant to Section 5.28 with the relevant Seller
under each of the Non-365 Subleased Real Estate Leases in effect as of the
Closing.

(d) The Parties shall, and the Purchaser shall cause the Designated Purchasers
to, use their reasonable best efforts to obtain all Consents required to permit
the assignment to the Purchaser (or, if specified by the Purchaser, to a
Designated Purchaser) of the Designated 365 Contracts and the Designated Non-365
Contracts in force as of the Closing Date, the change of control of the tenant
under any Company Leases in force as of the Closing Date and the entry into the
Subleases and the Lease A Sublease; provided, however, that, except as expressly
provided in Section 2.1.7(c) with respect to Cure Costs for Customer Contracts,
the Sellers shall be under no obligation to compromise any right, asset or
benefit or to expend any amount or incur any Liability in seeking such Consents
and provided further that the Purchaser shall comply with the requirements set
forth in Section 5.4 of the Sellers Disclosure Schedule in connection therewith.
For greater certainty, the failure to obtain any or all of such Consents shall
not in itself entitle the Purchaser to terminate this Agreement or fail to
complete the transactions contemplated hereby or entitle the Purchaser to any
adjustment to the Purchase Price.

2.1.7. Cure Costs; Adequate Assurance.

(a) On or before the fifteenth (15th) day after the execution of this Agreement,
the Sellers shall provide to the Purchaser a good faith estimate of the amount
of the Cure Cost for each 365 Real Estate Lease or Non-365 Real Estate Lease
listed of the date hereof on Sections 2.1.5(b)(ii), 2.1.5(b)(iii), 2.1.6(b)(ii)
or 2.1.6(b)(iii) of the Sellers Disclosure Schedule, provided that the Sellers
may supplement such estimate as further information is received from landlords.

(b) As soon as practicable, and in no event later than fifteen (15) Business
Days from the date hereof, representatives of the Sellers and the Purchaser
shall meet to discuss, subject to applicable Law (including any applicable
Antitrust Law), Purchaser’s post-Closing strategy with respect to the
assignment, novation, termination or rejection of the Other Contracts of the
Business. Within five (5) Business Days after such meeting, subject to the Main
Sellers compliance with subparts (x) and (y) of Sections 2.1.5(a)(ii) and
2.1.6(a)(ii), the Purchaser shall provide to the Main Sellers a list of those
suppliers of the Business that are party to Other Contracts that the Purchaser
may wish to have assigned to the Purchaser or a Designated Purchaser at Closing
(the “Selected Suppliers”). The Purchaser shall be entitled to supplement the
list of Selected Suppliers by written notice to the Main Sellers within the
following thirty (30) Business Days. On or before the thirtieth (30th) day after
the date when the Purchaser delivers to the Main Sellers the list of Selected
Suppliers (or a supplement thereto) in accordance with the previous sentences,
the Main Sellers shall provide to the Purchaser a good faith estimate of the
amount of the Cure Cost aggregated for each Selected Supplier under the Other
Contracts with each Selected Supplier, as of the date thereof. If, subsequent to
the delivery of such good faith estimates, it is determined that the Cure Costs
under the Other Contracts with a Selected Supplier exceed by more than ten
percent (10%) the good faith estimate provided by the Main

 

61



--------------------------------------------------------------------------------

Sellers to the Purchaser, the Contract Designation Date for such Other Contracts
shall be extended pursuant to clause (a) of the definition of Contract
Designation Date.

(c) To the extent that the assumption and assignment of any 365 Customer
Contract or 365 SI/SP Contract entails the payment of any Cure Cost, NNI shall,
or shall cause the relevant U.S. Debtor to, pay or otherwise provide for payment
of such Cure Cost as required by the U.S. Bankruptcy Code and provided in the
U.S. Sale Order. To the extent that assumption and assignment of any Assumed and
Assigned Contract (other than a 365 Customer Contract or 365 SI/SP Contract)
entails the payment of any Cure Cost, the Purchaser shall directly pay or
otherwise provide for payment of such Cure Cost as required by the U.S.
Bankruptcy Code and provided in the U.S. Sale Order and such payment shall not
entitle the Purchaser to any adjustment to the Purchase Price.

(d) To the extent that assignment to the Purchaser or a Designated Purchaser of
any Non-365 Customer Contract or Non-365 SI/SP Contract entails the payment of
any Cure Cost, the relevant Main Sellers shall, or shall cause the relevant
Seller to, pay such amounts directly to such counterparty in a manner agreed
between such Main Seller or such relevant Seller, as applicable, and such
counterparty or ordered by a court of competent jurisdiction. To the extent that
assignment to the Purchaser or a Designated Purchaser of any Assigned Contract
other than a Non-365 Customer Contract or Non-365 SI/SP Contract or an Assumed
and Assigned Contract entails the payment of Cure Costs, the Purchaser shall pay
such amounts directly to such contracting party in a manner agreed between the
Purchaser and such contracting party or ordered by a court of competent
jurisdiction, and such payment shall not entitle the Purchaser to any adjustment
to the Purchase Price.

(e) To the extent that entry into a Sublease with the Purchaser or a Designated
Purchaser of any Assumed and Subleased Real Estate Lease or Non-365 Subleased
Real Estate Lease entails the payment of Cure Costs, the Purchaser shall pay its
pro-rata share (based on the ratio of the rentable square footage of the
premises subject to such sublease to the overall rentable square footage of the
premises demised under such Assumed and Subleased Real Estate Lease or Non-365
Subleased Real Estate Lease) of such Cure Costs directly to such contracting
party in a manner agreed between the Purchaser and such contracting party or
ordered by a court of competent jurisdiction and the Main Seller or relevant
Seller shall be responsible to pay the remainder of such Cure Costs in a manner
agreed between such Main Seller or such relevant Seller, as applicable, and such
counterparty or ordered by a court of competent jurisdiction (or, at the
election of Purchaser, Purchaser shall be entitled to pay the entirety of such
Cure Costs and receive an adjustment to the Purchase Price for the Cure Costs
paid on Sellers’ behalf). In the case of any Cure Costs relating to any Non-365
Real Estate Lease, the Sellers and the Purchaser shall agree as to the amounts
required to be paid to the relevant landlord prior to payment by either the
Sellers or the Purchaser with respect to the same.

(f) Prior to the hearing before the U.S. Bankruptcy Court to assume the Assumed
and Assigned Contracts, the Purchaser shall provide adequate assurance of its
and the relevant Designated Purchasers’ future performance under each Assumed
and Assigned Contract to the parties thereto (other than the U.S. Debtors) in
satisfaction of section 365(f)(2)(B) of the U.S. Bankruptcy Code and to the
extent required by the U.S. Sale Order; provided, however, that the Purchaser
may, subject to the conditions set forth herein (and other than with respect to
a

 

62



--------------------------------------------------------------------------------

Real Estate Lease, Customer Contract or SI/SP Contract), elect to forego
performing such actions and incurring such costs and expenses, in which case the
relevant Assumed and Assigned Contract shall be deemed a Non-Assigned Contract
at Closing and all liabilities thereunder shall be Excluded Liabilities.

(g) The Parties shall, and shall cause the Other Sellers and the Designated
Purchasers, as applicable, to, use reasonable best efforts to obtain all
Consents required to permit the assignment to the Purchaser (or, if specified by
the Purchaser, a Designated Purchaser) of the Designated 365 Contracts and the
Designated Non-365 Contracts in force as of the Closing Date and the entry into
Subleases; provided, however, that the Sellers shall be under no obligation to
compromise any right, asset or benefit or to expend any amount or incur any
Liability in seeking such Consents other than filing and application fees to
Government Entities and payment of Cure Costs for which such Party is
responsible pursuant to Section 2.1.7, and, for greater certainty, the failure
to obtain any or all of such Consents shall not entitle the Purchaser to
terminate this Agreement or fail to complete the transactions contemplated
hereby or entitle the Purchaser to any adjustment to the Purchase Price.

2.1.8. Local Sale Agreements. Subject to the terms and conditions hereof, to the
extent necessary or desirable to effect the Closing on the terms hereof, the
relevant Sellers shall, and the Purchaser shall, and shall cause the relevant
Designated Purchasers to, enter into such agreements or instruments, including a
sale agreement and quit-claim deed for the Owned Real Estate (but only in the
event that Purchaser exercises its election under Section 2.1.1 to include the
Owned Real Estate among the Assets) and bills of sale and/or assignment and
assumption agreements (the “Local Sale Agreements”), providing for (i) the sale,
transfer, assignment or other conveyance to the Purchaser and/or relevant
Designated Purchasers, in accordance with the requirements of applicable local
Law, of any Assets, located in countries where such Local Sale Agreements are
required or desirable, and (ii) the assumption by the Designated Purchasers of
any Assumed Liability that the Purchaser intends to allocate to them.

2.1.9. EMEA Asset Sale Agreement. Except as expressly set forth in Sections 2.2,
5.26, 9.2, 9.3, 9.4, 10.14, 10.17 and 10.19 and (in the case of NNUK and Nortel
Networks (Ireland) Limited only) Section 5.36, none of the EMEA Sellers, the
Joint Administrators or the Joint Israeli Administrators shall assume, or be
deemed to assume, any Liability whatsoever under this Agreement and nothing in
this Agreement (except to the extent expressly incorporated into the EMEA Asset
Sale Agreement) shall apply to, or govern, the sale, assignment, transfer,
retention or assumption of assets, rights, properties or Liabilities of, or by,
any EMEA Sellers in any manner whatsoever. The only assets, rights, properties
and Liabilities of the EMEA Sellers that are being sold, assigned or transferred
to, and assumed by, the Purchaser or the EMEA Designated Purchasers, and the
terms and conditions thereof, and representations with respect thereto, are
solely as expressly set forth in the EMEA Asset Sale Agreement.

2.1.10. Non-Assignable Assets. Notwithstanding anything in this Agreement to the
contrary, if the requisite Consent has not been obtained on or prior to Closing,
then, unless such Consent is subsequently obtained, this Agreement shall not
constitute an agreement to sell, transfer or assign, directly or indirectly, any
Asset or any obligation or benefit arising thereunder if an attempted direct or
indirect sale, transfer, lease, sublease or assignment thereof, without the
Consent of a third party (including a Government Entity), would constitute a
breach, default,

 

63



--------------------------------------------------------------------------------

violation or other contravention of the rights of such third party or would be
ineffective with respect to any party to a Contract concerning such Asset. For
greater certainty, failure to obtain any such Consent shall not entitle the
Purchaser to terminate this Agreement or fail to complete the transactions
contemplated hereby or entitle the Purchaser to any adjustment of the Purchase
Price and the Main Sellers and the Purchaser shall each act in accordance with
Section 5.13 hereof in relation to any Deferred Transfer Purchased Assets.

SECTION 2.2. Purchase Price.

2.2.1. Purchase Price; Delay Fee.

(a) Pursuant to the terms and subject to the conditions set forth in this
Agreement, in consideration of the sale of the Assets and the Shares pursuant to
the terms hereof, the sale of the EMEA Assets pursuant to the EMEA Asset Sale
Agreement and of the rights granted by certain Sellers and certain EMEA Sellers
under the Intellectual Property License Agreement and the Trademark License
Agreement, the Purchaser and each of the Designated Purchasers shall assume and
become obligated to pay, perform and discharge, when due, the Assumed
Liabilities and the EMEA Assumed Liabilities being assumed hereunder or under
the EMEA Asset Sale Agreement by such Person and the Purchaser, on its own
behalf and as agent for the Designated Purchasers, shall pay to the Escrow Agent
the Escrow Amount and to the Distribution Agent as agent for the Sellers and the
EMEA Sellers an aggregate amount of cash (the “Purchase Price”) equal to
(i) four-hundred seventy-five million dollars ($475,000,000) (the “Base Purchase
Price”) less the Escrow Amount and as adjusted pursuant to Sections 2.2.1(b),
2.2.2 and 2.2.3, plus (ii) any Delay Fee accrued in accordance with the terms
hereof; provided that, for the avoidance of doubt, amounts of or in respect of
VAT (as defined in the EMEA Asset Sale Agreement) and/or Transfer Taxes shall be
paid directly to the relevant Seller, EMEA Seller, Joint Administrators, Joint
Israeli Administrators or Tax Authority pursuant to and in accordance with the
relevant provisions of this Agreement and the EMEA Asset Sale Agreement and
shall not be paid to the Distribution Agent.

(b) If, on the Satisfaction Date, the Closing has not yet occurred and the
condition to Closing set forth in Section 8.1(a) has not been satisfied, then in
respect of each calendar day that is a Compliance Day beginning with the first
Compliance Day after such Satisfaction Date and ending on the Final Date (as
defined below), the Purchaser shall pay to the Escrow Agent, as an adjustment to
the Purchase Price, a fee, to be held in accordance with Section 2.2.1(c), equal
to $97,600 per day (the “Daily Fee”). Such Daily Fee shall be payable to the
Escrow Agent in respect of all preceding days for which such fee is due (but has
not yet been paid) on the earlier of (i) the Final Date and (ii) the last
Business Day of each calendar month ending prior to the Final Date. The
aggregate amount of all such Daily Fees payable pursuant to this Section, as of
any relevant time of determination, shall be referred to as the “Delay Fee”. The
“Final Date” shall be the date that is the earlier of (x) the date when the
condition to Closing set forth in Section 8.1(a) has been satisfied and (y) the
date of any termination of this Agreement in accordance with its terms.

(c) All Delay Fees paid by the Purchaser in accordance with Section 2.2.1(b)
(the “Delay Fee Payments”) shall be held by the Escrow Agent pursuant to the
Escrow

 

64



--------------------------------------------------------------------------------

Agreement to serve as earnest money under this Agreement and the EMEA Asset Sale
Agreement and shall then (together with actual earnings thereon):

(i) become property of the Sellers and the EMEA Sellers at the Closing and be
therefore paid by the Escrow Agent to the Distribution Agent (as agent of the
Sellers and the EMEA Sellers) at Closing pursuant to Section 2.3.2(b); or

(ii) be applied to (i) the Reverse Termination Fee payable by the Purchaser
pursuant to Section 9.3 (and therefore become property of the Sellers and the
EMEA Sellers as of the effective date of the termination of this Agreement that
triggered the obligation to pay such Reverse Termination Fee and be paid by the
Escrow Agent to the Distribution Agent (as agent of the Sellers and the EMEA
Sellers) within fifteen (15) Business Days after such effective date of
termination hereof) and/or (ii) damages payable to the Sellers or the EMEA
Sellers by the Purchaser or a Designated Purchaser or an EMEA Designated
Purchaser hereunder or under the EMEA Asset Sale Agreement; or

(iii) be promptly returned to the Purchaser by the Escrow Agent promptly after
the earlier of (A) the thirtieth (30th) day following termination of this
Agreement in accordance with its terms, if, within thirty (30) days of such
termination, the Sellers or the EMEA Sellers have not made a written claim for
damages and/or the Reverse Termination Fee from the Purchaser or a Designated
Purchaser or an EMEA Designated Purchaser hereunder or under the EMEA Asset Sale
Agreement and (B) final resolution of any such claim.

2.2.2. Estimated Purchase Price.

(a) For purposes of determining the amount of cash to be paid as the Estimated
Purchase Price by the Purchaser (on its own behalf and as agent for the
Designated Purchasers) to the Distribution Agent as agent for the Sellers and
the EMEA Sellers at the Closing pursuant to Section 2.3.2(a), at least three
(3) Business Days prior to the Closing Date, the Main Sellers and the EMEA
Sellers shall deliver to the Purchaser a statement prepared in good faith in
accordance with the Calculation Principles and the terms hereof setting forth
(i) the estimated Closing Inventory Adjustment (the “Estimated Closing Inventory
Adjustment”) together with the estimated Closing Date Inventory Schedule and
calculations used to determine the Estimated Closing Inventory Adjustment,
(ii) the estimated Companies Net Working Capital as of the Closing (the
“Estimated Closing Companies Net Working Capital”), (iii) the estimated Closing
Accrued Vacation Amount (the “Estimated Closing Accrued Vacation Amount”),
(iv) the estimated Retirement Obligation Amount as of the Closing (the
“Estimated Closing Retirement Obligation Amount”), (v) the estimated Net Debt
Adjustment as of the Closing (the “Estimated Closing Net Debt Adjustment”),
(vi) the estimated Adjustment Payment (the “Estimated Adjustment Payment”),
(vii) the estimated EMEA Downward Adjustment as of the Closing Date (the
“Estimated Closing EMEA Downward Adjustment”), (viii) the estimated EMEA Holiday
Adjustment as of the Closing Date (the “Estimated Closing EMEA Holiday
Adjustment”), and (ix) the Estimated Purchase Price.

 

65



--------------------------------------------------------------------------------

(b) As used in this Agreement, “Estimated Purchase Price” shall mean an amount
equal to:

(i) the Base Purchase Price; minus

(ii) the Estimated Closing Inventory Adjustment; plus

(iii) the difference (whether positive or negative) of the Estimated Closing
Companies Net Working Capital minus the Target Closing Companies Net Working
Capital; minus

(iv) the Estimated Closing Accrued Vacation Amount; minus

(v) the Estimated Closing Retirement Obligation Amount; minus

(vi) the Estimated Closing Net Debt Adjustment; minus

(vii) the Estimated Adjustment Payment; minus

(viii) the Estimated Closing EMEA Downward Adjustment; minus

(ix) the Estimated Closing EMEA Holiday Adjustment.

2.2.3. Post-Closing Purchase Price Adjustment.

2.2.3.1 Closing Statement; Dispute Resolution

(a) As promptly as practicable (and in any event within sixty (60) days after
the Closing), the Main Sellers and the EMEA Sellers shall deliver to the
Purchaser a written statement (the “Closing Statement”) that shall contain their
final calculation of (i) the Closing Inventory Adjustment, (ii) the Companies
Net Working Capital as of the Closing (the “Closing Companies Net Working
Capital”), (iii) the Retirement Obligation Amount as of the Closing Date for the
relevant Transferred Employees (the “Closing Retirement Obligation Amount”),
(iv) the Accrued Vacation Amount as of the Closing Date (except that the item
described in clause (y) of the definition of Accrued Vacation Amount shall be
calculated under that portion of said clause (y) that pertains to the Closing
Accrued Vacation Amount) for the relevant Transferred Employees (the “Closing
Accrued Vacation Amount”), (v) the Net Debt Adjustment as of the Closing (the
“Closing Net Debt Adjustment”), (vi) the Adjustment Payment, (vii) the EMEA
Downward Adjustment as of the Closing (the “Closing EMEA Downward Adjustment”),
(viii) the EMEA Holiday Adjustment as of the Closing (the “Closing EMEA Holiday
Adjustment”), (ix) the final Purchase Price, and (x) the amounts payable by
either Party pursuant to Sections 2.2.3.2(a) through 2.2.3.2(h) as an adjustment
to the Estimated Purchase Price. The Closing Statement shall be prepared in
accordance with the Calculation Principles and the terms hereof. Throughout the
periods during which the Closing Statement is being prepared and any disputes
that may arise under this Section 2.2.3 are being resolved, the Purchaser and
the Designated Purchasers shall, promptly upon request, provide the Main
Sellers, the EMEA Sellers and their respective accountants reasonable access to
the books, records, documents, schedules and workpapers and personnel of the
Business and the Companies in

 

66



--------------------------------------------------------------------------------

connection with the preparation of the Closing Statement and resolution of any
disagreements with respect thereto.

(b) If the Purchaser (acting on its own behalf and as agent of the Designated
Purchasers (if applicable)) disagrees with the determination of the Closing
Statement, the Purchaser shall notify the Main Sellers and the EMEA Sellers of
such disagreement within sixty (60) days after delivery of the Closing Statement
(such notice, the “Disagreement Notice”). The Disagreement Notice shall set
forth, in reasonable detail, any disagreement with, and any requested adjustment
to, the Closing Statement. If the Purchaser fails to deliver the Disagreement
Notice by the end of such sixty- (60-) day period, the Purchaser shall be deemed
to have accepted as final the Closing Statement delivered by the Main Sellers
and the EMEA Sellers. Matters included in the calculations in the Closing
Statement to which the Purchaser does not object in the Disagreement Notice
shall be deemed accepted by the Purchaser and shall not be subject to further
dispute or review. Throughout the periods during which the Closing Statement is
being prepared and any disputes that may arise under this Section 2.2.3 are
being resolved, the Main Sellers and the EMEA Sellers shall, promptly upon
request, provide the Purchaser, the Designated Purchasers and their respective
accountants reasonable access to the books, records, documents, schedules,
workpapers and personnel of the Main Sellers and the EMEA Sellers in connection
with the Purchaser’s and its accountants’ review of the Closing Statement (other
than any such documents, schedules and workpapers that are subject to
attorney-client privilege; it being understood, however, that Main Sellers and
EMEA Sellers shall cooperate in any reasonable efforts and requests that would
enable otherwise required disclosure to the Purchaser, the Designated Purchasers
or their respective representatives to occur without so jeopardizing privilege).
The Purchaser, the Main Sellers and the EMEA Sellers shall negotiate in good
faith to resolve any disagreement with respect to the Closing Statement, and any
resolution agreed to in writing by the Purchaser and the Main Sellers and the
EMEA Sellers shall be final and binding upon the Parties.

(c) If the Purchaser and the Main Sellers and the EMEA Sellers are unable to
resolve any disagreement as contemplated by Section 2.2.3.1(b) within fourteen
(14) days after delivery of a Disagreement Notice by the Purchaser, either the
Main Sellers, the EMEA Sellers or the Purchaser may appoint the Accounting
Arbitrator, on behalf of all Parties and the EMEA Sellers, to resolve such
disagreement. The Accounting Arbitrator’s determination shall be based only on
the written submissions by the Main Sellers, the EMEA Sellers and the Purchaser
and not upon any independent review by the Accounting Arbitrator. The Primary
Parties and NNUK shall instruct the Accounting Arbitrator and the Accounting
Arbitrator shall consider only those items and amounts set forth in the Closing
Statement as to which the Main Sellers, the EMEA Sellers and the Purchaser have
not resolved their disagreement. With respect to each such item, the decision of
the Accounting Arbitrator shall be the amount claimed by the Main Sellers and
the EMEA Sellers, the amount claimed by the Purchaser, or an amount between the
amount claimed by the Main Sellers and the EMEA Sellers and the amount claimed
by the Purchaser. The Main Sellers, NNUK and the Purchaser shall instruct, and
they shall use their reasonable best efforts to cause, the Accounting Arbitrator
to deliver to the Primary Parties and NNUK, as promptly as practicable (and in
no event later than thirty (30) days after his or her appointment), a written
report setting forth the resolution of any such disagreement determined in
accordance with the terms of this Agreement. Such report and the Closing
Statement, as adjusted thereby, shall be final and binding upon the Parties and
the EMEA Sellers. Neither the Main Sellers or

 

67



--------------------------------------------------------------------------------

the EMEA Sellers nor the Purchaser shall have any ex parte communications or
meetings with the Accounting Arbitrator regarding the subject matter hereof
without the other Party’s prior consent. In the event the Accounting Arbitrator
concludes that the Purchaser was correct as to a majority (by dollar amount) of
the disputed items, then the Sellers and the EMEA Sellers shall pay the
Accounting Arbitrator’s fees, costs and expenses. In the event the Accounting
Arbitrator concludes that the Main Sellers and the EMEA Sellers were correct as
to a majority (by dollar amount) of the disputed items, then the Purchaser shall
pay the Accounting Arbitrator’s fees, costs and expenses.

2.2.3.2 Purchase Price Adjustment

(a) Inventory Adjustment

(i) If the Closing Inventory Adjustment as finally determined in accordance with
Section 2.2.3.1 is higher than the Estimated Closing Inventory Adjustment, the
Main Sellers, acting on their own behalf and as agent of the Other Sellers and
the EMEA Sellers, shall pay or cause to be paid to the Purchaser, acting on its
own behalf and as agent of the Designated Purchasers (if applicable), an amount
equal to the positive difference between the Closing Inventory Adjustment and
the Estimated Closing Inventory Adjustment.

(ii) If, instead, the Closing Inventory Adjustment as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing Inventory
Adjustment, the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers, shall pay to the Distribution Agent, as distribution
agent for the Sellers and the EMEA Sellers, an amount equal to the positive
difference between the Estimated Closing Inventory Adjustment and the Closing
Inventory Adjustment.

(b) Companies Net Working Capital Adjustment

(i) If the Closing Companies Net Working Capital as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing Companies
Net Working Capital, the Main Sellers, acting on their own behalf and as agent
of the Other Sellers and the EMEA Sellers, shall pay or cause to be paid to the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers
(if applicable), an amount equal to the positive difference between the
Estimated Closing Companies Net Working Capital and the Closing Companies Net
Working Capital.

(ii) If, instead, the Closing Companies Net Working Capital as finally
determined in accordance with Section 2.2.3.1 is higher than the Estimated
Closing Companies Net Working Capital, the Purchaser, acting on its own behalf
and as agent of the Designated Purchasers, shall pay to the Distribution Agent,
as distribution agent for the Sellers and the EMEA Sellers, an amount equal to
the positive difference between the Closing Companies Net Working Capital and
the Estimated Closing Companies Net Working Capital.

 

68



--------------------------------------------------------------------------------

(c) Accrued Vacation Adjustment

(i) If the Closing Accrued Vacation Amount as finally determined in accordance
with Section 2.2.3.1 is higher than the Estimated Closing Accrued Vacation
Amount, the Main Sellers, acting on their own behalf and as agent of the Other
Sellers and the EMEA Sellers, shall pay or cause to be paid to the Purchaser,
acting on its own behalf and as agent of the Designated Purchasers (if
applicable), an amount equal to the positive difference between the Closing
Accrued Vacation Amount and the Estimated Closing Accrued Vacation Amount.

(ii) If, instead, the Closing Accrued Vacation Amount as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing Accrued
Vacation Amount, the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers (if applicable), shall pay to the Distribution Agent, as
distribution agent for the Sellers and the EMEA Sellers, an amount equal to the
positive difference between the Estimated Closing Accrued Vacation Amount and
the Closing Accrued Vacation Amount.

(d) Retirement Obligation Amount Adjustment

(i) If the Closing Retirement Obligation Amount as finally determined in
accordance with Section 2.2.3.1 is higher than the Estimated Closing Retirement
Obligation Amount, the Main Sellers, acting on their own behalf and as agent of
the Other Sellers and the EMEA Sellers, shall pay or cause to be paid to the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers
(if applicable), an amount equal to the positive difference between the Closing
Retirement Obligation Amount and the Estimated Closing Retirement Obligation
Amount.

(ii) If, instead, the Closing Retirement Obligation Amount as finally determined
in accordance with Section 2.2.3.1 is lower than the Estimated Closing
Retirement Obligation Amount, the Purchaser, acting on its own behalf and as
agent of the Designated Purchasers (if applicable), shall pay to the
Distribution Agent, as distribution agent for the Sellers and the EMEA Sellers,
an amount equal to the positive difference between the Estimated Closing
Retirement Obligation Amount and the Closing Retirement Obligation Amount.

(e) Net Debt Adjustment

(i) If the Closing Net Debt Adjustment as finally determined in accordance with
Section 2.2.3.1 is higher than the Estimated Closing Net Debt Adjustment, the
Main Sellers, acting on their own behalf and as agent of the Other Sellers and
the EMEA Sellers, shall pay or cause to be paid to the Purchaser, acting on its
own behalf and as agent of the Designated Purchasers (if applicable), an amount
equal to the positive difference between the Closing Net Debt Adjustment and the
Estimated Closing Net Debt Adjustment.

 

69



--------------------------------------------------------------------------------

(ii) If, instead, the Closing Net Debt Adjustment as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing Net Debt
Adjustment, the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers (if applicable), shall pay to the Distribution Agent, as
distribution agent for the Sellers and the EMEA Sellers, an amount equal to the
positive difference between the Estimated Closing Net Debt Adjustment and the
Closing Net Debt Adjustment.

(f) Adjustment Payment

(i) If the Adjustment Payment as finally determined in accordance with
Section 2.2.3.1 is higher than the Estimated Adjustment Payment, the Main
Sellers, acting on their own behalf and as agent of the Other Sellers and the
EMEA Sellers, shall pay or cause to be paid to the Purchaser, acting on its own
behalf and as agent of the Designated Purchasers (if applicable), an amount
equal to the positive difference between the Adjustment Payment and the
Estimated Adjustment Payment.

(ii) If, instead, the Adjustment Payment as finally determined in accordance
with Section 2.2.3.1 is lower than the Estimated Adjustment Payment, the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers
(if applicable), shall pay to the Distribution Agent, as distribution agent for
the Sellers and the EMEA Sellers, an amount equal to the positive difference
between the Estimated Adjustment Payment and the final Adjustment Payment.

(g) EMEA Downward Adjustment

(i) If the Closing EMEA Downward Adjustment as finally determined in accordance
with Section 2.2.3.1 is higher than the Estimated Closing EMEA Downward
Adjustment, the Main Sellers, acting on their own behalf and as agent of the
Other Sellers and the EMEA Sellers, shall pay or cause to be paid to the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers
(if applicable), an amount equal to the positive difference between the Closing
EMEA Downward Adjustment and the Estimated Closing EMEA Downward Adjustment.

(ii) If, instead, the Closing EMEA Downward Adjustment as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing EMEA
Downward Adjustment, the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers (if applicable), shall pay to the Distribution Agent, as
distribution agent for the Sellers and the EMEA Sellers, an amount equal to the
positive difference between the Estimated Closing EMEA Downward Adjustment and
the Closing EMEA Downward Adjustment.

(h) EMEA Holiday Adjustment

 

70



--------------------------------------------------------------------------------

(i) If the Closing EMEA Holiday Adjustment as finally determined in accordance
with Section 2.2.3.1 is higher than the Estimated Closing EMEA Holiday
Adjustment, the Main Sellers, acting on their own behalf and as agent of the
Other Sellers and the EMEA Sellers, shall pay or cause to be paid to the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers
(if applicable), an amount equal to the positive difference between the Closing
EMEA Holiday Adjustment and the Estimated Closing EMEA Holiday Adjustment.

(ii) If, instead, the Closing EMEA Holiday Adjustment as finally determined in
accordance with Section 2.2.3.1 is lower than the Estimated Closing EMEA Holiday
Adjustment, the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers, shall pay to the Distribution Agent, as distribution
agent for the Sellers and the EMEA Sellers, an amount equal to the positive
difference between the Estimated Closing EMEA Holiday Adjustment and the Closing
EMEA Holiday Adjustment.

(i) Purchase Price Adjustment Payments

(i) Any payments to be made under Section 2.2.3.2 (a) through (h) shall be
netted, and the net amount of such payment shall (x) if payable to the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers,
be made in cash by wire transfer of immediately available funds to the bank
account(s) designated in writing by the Purchaser within five (5) Business Days
of the final determination of the last of the Closing Inventory Adjustment,
Closing Accrued Vacation Amount, Closing Retirement Obligation Amount, Closing
Net Debt Adjustment, Closing Companies Net Working Capital, Adjustment Payment,
Closing EMEA Downward Adjustment and Closing EMEA Holiday Adjustment, and (y) if
payable to the Main Sellers, acting on their own behalf and as agent of the
Other Sellers and the EMEA Sellers, be made in cash by wire transfer of
immediately available funds to the bank account(s) designated in writing by the
Main Sellers, within five (5) Business Days of the final determination of the
last of the Closing Inventory Adjustment, Closing Accrued Vacation Amount,
Closing Retirement Obligation Amount, Closing Net Debt Adjustment, Closing
Companies Net Working Capital, Adjustment Payment, Closing EMEA Downward
Adjustment and Closing EMEA Holiday Adjustment.

(ii) Any payment to be made under Section 2.2.3.2 shall include interest thereon
calculated from the Closing Date to the date of payment at a rate per annum of
three (3)%. Such interest shall accrue from day to day.

2.2.4. Security for Purchase Price Adjustment; Status.

(a) Payments of any amounts owed by the Main Sellers, acting on their own behalf
and as agent of the Other Sellers and the EMEA Sellers, to the Purchaser
pursuant to Section 2.2.3.2(i) shall be secured, for a period of one-hundred
eighty (180) days from the Closing Date or, if longer, until the amount of the
Purchase Price adjustment is finally

 

71



--------------------------------------------------------------------------------

determined pursuant to Section 2.2.3.1, by funds held in deposit by the Escrow
Agent in the Purchase Price Adjustment Escrow Account. Such funds shall be
released to the Purchaser to the extent, if any, of any amount payable to
Purchaser pursuant to Section 2.2.3.2(i), with the remainder of the Purchase
Price Adjustment Escrow Amount being released to the Distribution Agent (as
agent for the Sellers and the EMEA Sellers).

(b) The Sellers shall pay two-thirds (2/3) and the EMEA Sellers shall pay
one-third (1/3) of any amounts owed to the Purchaser pursuant to
Section 2.2.3.2(i) and Paragraph 1.3 of Schedule 9 to the EMEA Asset Sale
Agreement. The Sellers’ and the EMEA Sellers’ obligations to pay their
respective shares of such amounts shall be several and not joint (but the
obligation of the Sellers to pay two-thirds (2/3) of such amounts shall be joint
and several among the Sellers and the obligation of the EMEA Sellers to pay
one-third (1/3) of such amounts shall be joint and several among the EMEA
Sellers) and shall: (x) to the extent owed by the U.S. Debtors, constitute an
administrative expense of the U.S. Debtors under sections 503(b) or 507(b) of
the U.S. Bankruptcy Code, and (y) to the extent owed by the EMEA Debtors,
constitute an expense of the administration under Paragraph 99 of Schedule B1 to
the Insolvency Act 1986 and/ or Rule 2.67 of the Insolvency Rules 1986.

(c) The Parties expressly agree that, in the event the Purchaser is owed any
amount pursuant to Section 2.2.3.2(i), the Purchaser shall be entitled to
receive payment from the Purchase Price Adjustment Escrow Account under the
Escrow Agreement and the Purchaser shall be entitled to payment directly from
the Sellers or the EMEA Sellers pursuant to Section 2.2.4(b) only if and to the
extent that, at the time when such payment is due from the Sellers or the EMEA
Sellers following final determination of the amount of such payment pursuant to
Section 2.2.3.1, (i) the Sellers or the EMEA Sellers breach their obligations
under Section 2.2.6(b) with respect to payment of such amount from the Purchase
Price Adjustment Escrow Account and (ii) in any event, any amount is owed to the
Purchaser to the extent such amount owed exceeds the funds remaining from time
to time in the Purchase Price Adjustment Escrow Account.

2.2.5. Good Faith Deposit.

(a) No later than Monday, July 20, 2009, the Purchaser will deliver to the
Escrow Agent cash in the amount of $100,000,000 to serve as earnest money under
this Agreement and the EMEA Asset Sale Agreement. As set forth in the Escrow
Agreement, the Purchaser shall have the right from time to time to substitute
one or more Letters of Credit for such cash (or to replace one or more
previously delivered Letters of Credit) or cash for any Letters of Credit held
by the Escrow Agent (the amount of cash and letters of credit, the “Good Faith
Deposit”).

(b) The Good Faith Deposit, together with actual earnings thereon, shall:

(i) to the extent of the cash portion thereof, be applied to the Estimated
Purchase Price to be paid by the Purchaser pursuant to Section 2.3.2(a) and
therefore be paid by the Escrow Agent to the Distribution Agent (as agent of the
Sellers and the EMEA Sellers) at Closing pursuant to Section 2.3.2(b); or

 

72



--------------------------------------------------------------------------------

(ii) be applied to (x) the Reverse Termination Fee payable by the Purchaser
pursuant to Section 9.3 and/or (y) damages payable to the Sellers or the EMEA
Sellers by the Purchaser or a Designated Purchaser or an EMEA Designated
Purchaser hereunder or under the EMEA Asset Sale Agreement, and therefore be
paid by the Escrow Agent to the Distribution Agent (as agent of the Sellers and
the EMEA Sellers) within two (2) Business Days after the date when such Reverse
Termination Fee becomes payable pursuant to Section 9.3 or such damages are
definitively determined to be payable.

(c) If not previously paid to Sellers, the Good Faith Deposit shall be held by
the Escrow Agent until the Closing or, in the event this Agreement or the EMEA
Asset Sale Agreement is terminated before the Closing, the later of (i) thirty
(30) days after the effective date of such termination and (ii) ten
(10) Business Days after all disputes among the Parties or any of the parties to
the EMEA Asset Sale Agreement have been finally resolved and are not subject to
appeal in accordance with Section 10.6(b) or Clause 21.2 of the EMEA Asset Sale
Agreement, as applicable.

2.2.6. Escrows.

(a) On the date hereof, each of NNL, NNI, NNUK and the Purchaser have entered
into the Escrow Agreement with the Escrow Agent in the form of Exhibit F in
order to (i) secure payment of the Delay Fee and the Good Faith Deposit as
provided in this Agreement and (ii) secure payment by the Sellers or the EMEA
Sellers, as appropriate, of (A) with respect to the Purchase Price Adjustment
Escrow Amount exclusively, amounts owed to the Purchaser pursuant to
Section 2.2.3.2(i) as post-Closing Purchase Price adjustments, (B) with respect
to the Holdback Escrow Amount exclusively, compliance with the Sellers’
obligations relating to post-Closing delivery of financial statements pursuant
to Section 5.34(d) or (e), (C) with respect to the EMEA Employment Escrow Amount
exclusively, payment of the amount calculated pursuant to Paragraph 11 of
Schedule 6 to the EMEA Asset Sale Agreement (subject to the conditions and
limitations set forth therein), (D) with respect to the Accrued Cash-Out
Vacation Escrow Amount exclusively, payment of the amounts determined in
accordance with Section 2.2.8 and (E) with respect to the French Tax Escrow
Amount exclusively, payment of the NNFSAS Succession Tax Liabilities.

(b) Each of NNL, NNI, NNUK and the Purchaser hereby undertake to promptly
execute and deliver to the Escrow Agent, in accordance with the formalities set
forth in the Escrow Agreement, joint instructions to (i) draw on (in the case of
a payment to the Distribution Agent) or cancel (in any other case) the Letter(s)
of Credit (if any), (ii) pay to the Distribution Agent (as agent for the Sellers
and the EMEA Sellers) or the Purchaser, as applicable, funds from the relevant
Escrow Account any time that any Person becomes entitled to such payment from
the relevant Escrow Account pursuant to this Agreement or the EMEA Asset Sale
Agreement, including pursuant to Section 2.2.1(c), Section 2.2.5(b),
Section 2.2.5(c), Section 2.2.8, Section 2.3.2(b), Section 2.2.3.2(i) or
Section 5.34(f) or as a result of a decision issued by a competent court
pursuant to Section 10.6, and (iii) transfer escrow funds from the Accrued
Cash-Out Vacation Escrow Account to the Purchase Price Adjustment Escrow Account
in accordance with Section 2.2.8.

 

73



--------------------------------------------------------------------------------

2.2.7. Purchase Price Allocation.

(a) The Parties and the EMEA Sellers shall (i) first allocate to the tangible
Assets a proportion of the Purchase Price (and, to the extent properly taken
into account under the applicable Tax Laws, the Assumed Liabilities, and after
reducing such Purchase Price by the $10 million reduction for transition
services described in Section 5.36(c)), equal to the net book value of such
Assets as of the Closing Date and (ii) then allocate the balance of the Purchase
Price, as adjusted in clause (i) of this Section, to the tangible Assets and
intangible Assets as the Parties and the EMEA Sellers may agree.

(b) To the extent necessary to file Transfer Tax Returns, or to implement a
Section 338(h)(10) Election or a Loss Duplication Election (if such an election
is made), the Parties shall negotiate in good faith to determine an allocation
of the Purchase Price, less the $10 million reduction for transition services
described in Section 5.36(c), (and, to the extent properly taken into account
under the applicable Tax Laws, the Assumed Liabilities) among the Assets, the
EMEA Assets and the Shares (and, if applicable, the non-compete agreement as set
forth in Section 5.33) in accordance with the principles of Section 1060 of the
Code and the Treasury regulations promulgated thereunder and other applicable
Tax Laws, which allocation shall be subject to the principles of
Section 2.2.7(a) (such allocation, a “Partial Allocation”). If the Parties do
not reach agreement on a Partial Allocation after negotiating in good faith, the
Partial Allocation shall be submitted to the Accounting Arbitrator, which shall
prepare a final Partial Allocation; provided, however, that if a different
Partial Allocation is required by a Government Entity (including for this
purpose an allocation required, approved or authorized pursuant to a Bankruptcy
Proceeding), then the Partial Allocation shall be modified as necessary to be
consistent with the required allocation (but in all cases shall be subject to
the principles of Section 2.2.7(a)). Notwithstanding the preceding sentence, if
the Parties have not reached agreement on the Partial Allocation and the
Accounting Arbitrator has not submitted its determination on or before the date
that a Transfer Tax Return is required to be filed with the relevant Tax
Authority (giving effect to any valid extensions) pursuant to Section 6.8(b),
then such Transfer Tax Return shall be timely filed in the manner that the Party
with primary responsibility for filing such return reasonably determines and
shall, upon receiving the Accounting Arbitrator’s later determination and to the
extent permitted under applicable Law, promptly file an amended return in
accordance therewith. The Parties agree (i) to be bound by the final Partial
Allocation accepted by the Parties or prepared by the Accounting Arbitrator (as
modified to be consistent with the allocation required by a Government Entity,
as described above), as applicable, and (ii) to act in accordance with the
allocations contained in such final Partial Allocation for all purposes relating
to Transfer Taxes (including the preparation, filing and audit of any Transfer
Tax Returns) and to a Section 338(h)(10) Election or a Loss Duplication
Election. For purposes of this Section 2.2.7(b), the term Parties shall include
the EMEA Sellers to the extent any negotiations or agreement required hereunder
concern Transfer Tax Returns.

2.2.8. Accrued Cash-Out Vacation Escrow Amount. The Sellers shall pay to the
Transferred Employees listed on Section 2.2.8 of the Sellers Disclosure Schedule
(as updated prior to Closing to reflect employee hiring, promotions, demotions,
transfers, or other status changes and attrition, and further accruals or
reductions or other changes from the date hereof to the Closing Date, in each
case if and only to the extent permitted under Section 5.9) the accrued but
unused vacation amount that is owed as of the Closing Date (determined in
accordance with

 

74



--------------------------------------------------------------------------------

the Calculation Principles) less applicable withholding Taxes and shall timely
pay any Taxes required to be withheld or paid to appropriate Government Entities
in connection therewith. Upon certification by an officer of the Sellers to the
Purchaser and the Escrow Agent of the actual payment of such amount to such
Transferred Employees and withholding and payment of such Taxes in connection
therewith, unless the Purchaser reasonably objects in writing, with copy to the
Escrow Agent, to such certification within three (3) Business Days from receipt
thereof, NNI and NNL (without the need for joint instructions from the
Purchaser) shall direct the Escrow Agent to disburse funds in the Accrued
Cash-Out Vacation Escrow Account to reimburse the Sellers for the amount so
certified (not to exceed, in the aggregate, the Accrued Cash-Out Vacation Escrow
Amount, together with accrued earnings thereon). Any positive balance remaining
in the Accrued Cash-Out Vacation Escrow Account giving effect to any
distributions therefrom made or required to be made as a result of
certifications submitted by the Sellers on or before the Accrued Vacation Amount
Final Payment Date shall be transferred to the Purchase Price Adjustment Escrow
Account, added to the Purchase Price Adjustment Escrow Amount and applied as
provided in Section 2.2.4.

SECTION 2.3. Closing.

2.3.1. Closing Date. The completion of the purchase and sale of the Assets and
the Shares and the assumption of the Assumed Liabilities (the “Closing”) shall
occur simultaneously with closing of the transaction contemplated by the EMEA
Asset Sale Agreement and shall take place at the offices of Cleary Gottlieb
Steen & Hamilton LLP in New York, New York, commencing at Noon New York time on
the date which is five (5) Business Days after the day upon which all of the
conditions set forth under Article VIII (other than conditions to be satisfied
at the Closing, but subject to the waiver or fulfillment of those conditions)
have been satisfied or, if permissible, waived by the Main Sellers and/or the
Purchaser (as applicable), or on such other place, date and time as shall be
mutually agreed upon in writing by the Purchaser, the Main Sellers, the Joint
Administrators and the EMEA Sellers; provided that, unless the Purchaser
otherwise agrees, the Closing shall not be prior to September 30, 2009 (the day
on which the Closing takes place being the “Closing Date”).

Legal title, equitable title and risk of loss with respect to the Assets and the
Shares will transfer to the Purchaser or the relevant Designated Purchaser, and
the Assumed Liabilities will be assumed by the Purchaser and the relevant
Designated Purchasers, at the Closing.

2.3.2. Closing Actions and Deliveries. At the Closing:

(a) The Purchaser shall deliver:

(i) to the Distribution Agent, as distribution agent for the Sellers and the
EMEA Sellers, an amount equal to:

(A) the Estimated Purchase Price (minus the sum of (i) the amount of cash in the
Good Faith Deposit Escrow Account (including any actual earnings thereon) and
(ii) the Escrow Amount); plus

 

75



--------------------------------------------------------------------------------

(B) any accrued Delay Fee that shall not yet have been paid to the Escrow Agent
in the form of Delay Fee Payments pursuant to Section 2.2.1(c),

by wire transfer in immediately available funds to an account or accounts
designated at least two Business Days prior to the Closing Date by the
Distribution Agent in a written notice to the Purchaser; and

(ii) to the Escrow Agent, an aggregate amount equal to the Escrow Amount, by
wire transfer in immediately available funds as follows:

(A) the EMEA Employment Escrow Amount shall be wired to the EMEA Employment
Escrow Account;

(B) the Holdback Escrow Amount shall be wired to the Holdback Escrow Account;

(C) the Purchase Price Adjustment Escrow Amount shall be wired to the Purchase
Price Adjustment Escrow Account;

(D) the Accrued Cash-Out Vacation Escrow Amount shall be wired to the Accrued
Cash-Out Vacation Escrow Account; and

(E) the French Tax Escrow Amount shall be wired to the French Tax Escrow
Account;

(b) NNL, NNI and NNUK and the Purchaser shall cause the Escrow Agent to deliver
to the Distribution Agent (as agent for the Sellers and the EMEA Sellers) all
amounts of cash held by the Escrow Agent in the Delay Fee Escrow Account and the
Good Faith Deposit Escrow Account (including actual earnings thereon) by wire
transfer in immediately available funds to an account or accounts designated at
least two Business Days prior to the Closing Date by the Distribution Agent in a
written notice to NNL, NNI and NNUK and the Purchaser;

(c) NNI shall deliver or cause to be delivered to the Purchaser evidence
reasonably satisfactory to the Purchaser of the sale and transfer at the Closing
of the Shares to the Purchaser (or the relevant Designated Purchaser as provided
hereunder);

(d) if requested by the Purchaser in writing at least fifteen (15) Business Days
prior to the Closing Date (i) the Sellers shall deliver letters of resignations,
in a form reasonably acceptable to the Purchaser, from each director and officer
of DiamondWare listed in Section 2.3.2(d) of the Sellers Disclosure Schedule and
(ii) if the Purchaser determines that the Proxy Agreement will not remain in
place after the Closing, the Sellers shall use their reasonable best efforts to
deliver letters of resignations, in a form reasonably acceptable to the
Purchaser, of each director and officer of an NGS Company specified by the
Purchaser, in each case containing a waiver of any claims against such Company;

(e) the Sellers shall, or shall cause the Companies to, deliver or cause to be
delivered to the Purchaser their then current share ledgers and issued share
certificates; and

 

76



--------------------------------------------------------------------------------

(f) each Party shall deliver, or cause to be delivered, to the other any other
documents reasonably requested by such other Party in order to effect, or
evidence the consummation of, the transactions contemplated herein including
(i) customary transfer documents relating to the quit-claim deed to be recorded
with respect to the Owned Real Estate, including an affidavit of non-foreign
status from NNI that complies with the requirements of Section 1445 of the Code
(but only in the event that Purchaser exercises its election under Section 2.1.1
to include the Owned Real Estate among the Assets) and (ii) any Notices of Lease
required in accordance with the provisions of Section 5.30.

SECTION 2.4. Designated Purchaser(s). The Purchaser shall be entitled to
designate, in accordance with the terms and subject to the limitations set forth
in this Section 2.4, one or more Wholly-Owned Subsidiaries or any Person that
directly or indirectly holds all of the capital stock of the Purchaser to
(i) purchase specified Assets (including specified Assigned Contracts) or the
Shares, (ii) assume specified Assumed Liabilities, and/or (iii) employ
identified Transferred Employees (other than Share Transfer Employees) on and
after the Closing Date (any Person that shall be properly designated by the
Purchaser in accordance with this clause, a “Designated Purchaser”); it being
understood and agreed, however, that any such right of the Purchaser to
designate a Designated Purchaser is conditioned upon (x) such Designated
Purchaser being able to perform the covenants under Sections 2.1.6(d) and
Section 2.1.7 and Article VII and demonstrate satisfaction of the requirements
of section 365 of the U.S. Bankruptcy Code, including the provision of adequate
assurance for future performance, with respect to the Assumed and Assigned
Contracts and (y) any such designation not creating any Liability (including any
Liability relating to Taxes other than Taxes for which the Purchaser is liable
pursuant to Article VI) for the Sellers or their Affiliates that would not have
existed had the Purchaser purchased the Purchased Assets, assumed the Assumed
Liabilities or employed the Transferred Employees. No such designation shall
relieve the Purchaser of any of its obligations to the Sellers and the EMEA
Sellers hereunder.

The above designation shall be made by the Purchaser by way of a written notice
to be delivered to the Sellers as soon as reasonably practicable and in no event
later than the ninetieth (90th) day after the date hereof, which written notice
shall contain appropriate information about the Designated Purchaser(s) and
shall indicate which Assets, Shares, Assumed Liabilities and Transferred
Employees (other than the Share Transfer Employees) the Purchaser intends such
Designated Purchaser(s) to purchase, assume and/or employ, as applicable,
hereunder and include a signed counterpart to this Agreement in a form
acceptable to the Main Sellers, agreeing to be bound by the terms of this
Agreement and authorizing the Purchaser to act as such Designated Purchaser(s)’
agent for all purposes hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers and the EMEA Sellers
as follows:

SECTION 3.1. Organization and Corporate Power.

 

77



--------------------------------------------------------------------------------

(a) The Purchaser is a corporation duly organized and validly existing and in
good standing under the Laws of the State of Delaware. Each Designated Purchaser
other than the Purchaser is duly organized and validly existing under the Laws
of the jurisdiction in which it is organized. Each of the Purchaser and the
Designated Purchasers has the requisite power and authority to enter into,
deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a party.

(b) Each of the Purchaser and the Designated Purchasers is qualified to do
business as contemplated by this Agreement and the other Transaction Documents
and to own or lease and operate its properties and assets, including the Assets,
except to the extent that the failure to be so qualified would not materially
hinder, delay or impair the Purchaser’s or any such Designated Purchaser’s
ability to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Agreements to which it is or
will become a party.

SECTION 3.2. Authorization; Binding Effect; No Breach.

(a) The execution, delivery and performance of each Transaction Document to
which the Purchaser or any of the Designated Purchasers is, or at the Closing
Date will be, a party have been duly authorized by the Purchaser and the
relevant Designated Purchasers, as applicable. Assuming due authorization,
execution and delivery by the relevant Sellers, each Transaction Document to
which the Purchaser or any Designated Purchaser is, or at the Closing Date will
be, a party constitutes, or upon execution thereof will constitute, a valid and
binding obligation of the Purchaser or such Designated Purchaser, as applicable,
enforceable against such Person in accordance with its respective terms.

(b) Assuming the accuracy of Sellers’ representations and warranties set forth
in Article IV and satisfaction of the Closing Conditions set forth in Sections
8.1 and 8.3, the execution, delivery and performance by each of the Purchaser
and the Designated Purchasers of the Transaction Documents to which the
Purchaser or such Designated Purchaser is, or on the Closing Date will be, a
party do not and will not conflict with or result in a breach of the terms,
conditions or provisions of, constitute a default under, result in a violation
of, or require any Consent of any Person (other than the Regulatory Approvals)
or other action by or declaration or notice to any Government Entity pursuant to
(i) the articles, charter or by-laws of the Purchaser or the relevant Designated
Purchaser, (ii) any contract or other document to which the Purchaser or the
relevant Designated Purchaser is a party or to which any of its assets is
subject or (iii) any Laws to which the Purchaser, the relevant Designated
Purchaser, or any of their assets is subject, except, in the case of (ii) and
(iii) above, for such defaults, violations, actions and notifications that would
not individually or in the aggregate materially hinder, delay or impair the
performance by the Purchaser or the Designated Purchasers of any of their
obligations under any Transaction Document.

SECTION 3.3. Financing. As of June 30, 2009, the Purchaser and its Subsidiaries
had unrestricted cash and cash equivalents recorded on their consolidated
balance sheet of approximately $530,000,000. As of the date hereof, subject to
applicable borrowing conditions, the Purchaser and its Subsidiaries have undrawn
committed revolving credit facilities of no less than $200,000,000.

 

78



--------------------------------------------------------------------------------

SECTION 3.4. Adequate Assurance of Future Performance. To the extent required by
any U.S. Bankruptcy Laws, the Purchaser will be able to provide, at Closing or
on such earlier date as is designated by the U.S. Bankruptcy Court, adequate
assurance of its and/or the relevant Designated Purchasers’ future performance
under each Assumed and Assigned Contract to the parties thereto (other than the
U.S. Debtors) in satisfaction of section 365(f)(2)(B) of the U.S. Bankruptcy
Code, and no other or further assurance will be necessary thereunder with
respect to any Assumed and Assigned Contract. The Purchaser acknowledges and
agrees that, if it becomes necessary to provide an Assumed and Assigned Contract
counterparty or a landlord under any Included Real Estate Lease with additional
assurances to satisfy the Purchaser’s or a Designated Purchaser’s obligations
under Section 2.1.6(d) or Section 2.1.7, the Purchaser shall, and shall cause
the relevant Designated Purchasers to, perform all actions and bear all such
costs and expenses as may be necessary or advisable in connection with their
obligations under Section 2.1.6(d) and Section 2.1.7 without recourse to any
Seller; provided, however, that the Purchaser may, subject to the conditions set
forth herein (and other than with respect to a Real Estate Lease, Customer
Contract or SI/SP Contract), elect to forego performing such actions and
incurring such costs and expenses, in which event the relevant Assumed and
Assigned Contract shall be deemed to be a Non-Assigned Contract at Closing,
unless otherwise agreed in writing by the Seller that is a party thereto.

SECTION 3.5. Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties.

(a) The Purchaser is experienced and sophisticated with respect to transactions
of the type contemplated by this Agreement and the other Transaction Documents.
In consultation with experienced counsel and advisors of its choice, the
Purchaser has conducted its own independent review and analysis of the Business,
the Assets, the EMEA Assets, the Assumed Liabilities, the EMEA Assumed
Liabilities, the Companies and the rights and obligations it is acquiring and
assuming under this Agreement and the other Transaction Documents. The Purchaser
acknowledges that it and its representatives have been permitted such access to
the books and records, facilities, equipment, contracts and other properties and
assets of the Business and the Companies as it required to complete its review,
and that it and its representatives have had an opportunity to meet with the
officers and other employees of the Sellers, the EMEA Sellers, the Business and
the Companies to discuss the Business.

(b) The Purchaser acknowledges and agrees that:

(i) except for the representations and warranties expressly set forth in Article
IV, the Purchaser has not relied on any representation or warranty from the
Sellers, the EMEA Sellers or the Companies, or any Affiliate of any such Person
or any employee, officer, director, accountant, financial, legal or other
representative of the Sellers, the EMEA Sellers or the Companies in determining
whether to enter into this Agreement;

(ii) except for the representations and warranties expressly set forth in
Article IV, none of the Sellers, the EMEA Sellers, the Companies, or any
employee, officer, director, accountant, financial, legal or other
representative of the Sellers, the EMEA Sellers, the Companies, or any Affiliate
of any such Person

 

79



--------------------------------------------------------------------------------

has made any representation or warranty, express or implied, as to the Business
(or the value or future thereof), the Assets or the EMEA Assets (including any
implied representation or warranty as to the condition, merchantability,
suitability or fitness for a particular purpose of any of the Assets or the EMEA
Assets, including under the International Convention on Contracts for the Sale
of Goods (Geneva Convention) and any other applicable sale of goods Laws), the
Assumed Liabilities, the EMEA Assumed Liabilities, the Companies or any
Affiliate of any such Person or as to the accuracy or completeness of any
information regarding any of the foregoing that the Sellers, the EMEA Sellers or
any other Person furnished or made available to the Purchaser and its
representatives (including any projections, estimates, budgets, offering
memoranda, management presentations or due diligence materials);

(iii) no Seller, EMEA Seller or any other Person shall have or be subject to any
liability to the Purchaser, any Designated Purchaser or any other Person
resulting from the distribution to the Purchaser or any Designated Purchaser, or
the Purchaser’s or any Designated Purchaser’s use, of the information referred
to in Section 3.5(b)(ii);

(iv) subject to the terms of the Bankruptcy Consents, the Purchaser or any
Designated Purchaser takes the Assets on an “as is” and “where is” basis;

(v) the enforceability of this Agreement against the Sellers is subject to
receipt of the Bankruptcy Consents; and

(vi) notwithstanding anything to the contrary contained herein, the Purchaser’s
obligations to consummate the transactions contemplated by this Agreement are
not conditioned or contingent in any way upon the receipt of financing from any
Person or the availability of funds to the Purchaser.

(c) Without limiting the generality of the foregoing, PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE
SCOPE, VALIDITY OR ENFORCEABILITY OF ANY TRANSFERRED INTELLECTUAL PROPERTY,
ACQUIRED COMPANY INTELLECTUAL PROPERTY OR LICENSED INTELLECTUAL PROPERTY RIGHTS.

SECTION 3.6. Brokers. Except for fees and commissions that will be paid by the
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement and the other Transaction Documents based upon
arrangements made by or on behalf of the Purchaser or any of its Affiliates.

 

80



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except (a) as set forth in the applicable sections (subject to the provisions of
Section 10.8(b)) of the Sellers Disclosure Schedule, (b) as set forth in the
registration statements, prospectuses, reports, schedules, forms and other
filings (excluding any exhibits thereto but including any documents incorporated
by reference and any amendments thereto) filed by the Sellers with the SEC or
the Canadian securities regulatory authorities (collectively, the “Securities
Disclosure Documents”) (but excluding any forward-looking disclosures in
Securities Disclosure Documents as to risk factors, forward-looking statements
and other similarly cautionary or generic disclosure contained or incorporated
by reference therein) and/or in any filings made in the Bankruptcy Proceedings,
in each case publicly filed between January 1, 2007 and the date hereof, or
(c) to the extent relating to the Excluded Assets or the Excluded Liabilities,
each of the Main Sellers jointly and severally represents and warrants to the
Purchaser as set forth in Section 4.1 through Section 4.17:

SECTION 4.1. Organization and Corporate Power.

(a) Each Seller is duly organized and validly existing under the Laws of the
jurisdiction in which it is organized. Subject to entry of the U.S. Bidding
Procedures Order and the U.S. Sale Order in the case of the U.S. Debtors and the
Canadian Sales Process Order and Canadian Approval and Vesting Order in the case
of the Canadian Debtors and receipt of other Consents from the U.S. Bankruptcy
Court and the Canadian Court in connection with the transactions contemplated
hereby and in the other Transaction Documents (collectively, the “Bankruptcy
Consents”), each of the Main Sellers has, and each Other Seller that will
execute this Agreement will have, the requisite corporate power and authority to
enter into, deliver and perform its obligations pursuant to each of the
Transaction Documents to which it is or will become a party.

(b) Each of the Sellers is qualified to do business and to own, lease or
otherwise hold its properties and assets, including the Assets, and to conduct
its business as presently conducted, as applicable in each jurisdiction in which
its ownership of property or conduct of business relating to the Business
requires it to so qualify, except to the extent that the failure to be so
qualified does not have, or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Companies is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is organized and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted and to own or use the
respective properties and assets that it purports to own or use and to perform
all its respective obligations under the Material Contracts to which it is a
party, except where the failure to be in good standing would not, individually
or in the aggregate, have a Material Adverse Effect. Each of the Companies is
duly qualified to do business in each jurisdiction in which the properties owned
or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or

 

81



--------------------------------------------------------------------------------

qualified has not had, would not have or would not reasonably be expected to
have a Material Adverse Effect.

SECTION 4.2. Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, (i) the execution,
delivery and performance by each Main Seller of the Transaction Documents to
which such Main Seller is, or at the Closing will be, a party has been duly
authorized by such Main Seller and (ii) the execution, delivery and performance
by each Other Seller of the Transaction Documents to which such Seller will be a
party will have been duly authorized by such Other Seller by the time such Other
Seller executes this Agreement. Subject to receipt of the Bankruptcy Consents,
and assuming due authorization, execution and delivery by the Purchaser and the
Designated Purchasers parties thereto, the Transaction Documents to which any
Seller is or will be a party, will constitute a legal, valid and binding
obligation of such Seller, enforceable against it in accordance with its terms.

(b) Assuming the accuracy of Purchaser’s representations and warranties set
forth in Article III and satisfaction of the Closing Conditions set forth in
Sections 8.1 and 8.2, subject to receipt of the Bankruptcy Consents and the
Regulatory Approvals, the execution, delivery and performance by each Seller of
the Transaction Documents to which such Seller is or will be a party do not and
will not conflict with or result in a breach of the terms, conditions or
provisions of, constitute a default under, result in a violation of, result in
the creation or imposition of any Lien upon any of the Assets, or (subject to
the receipt of Consents in connection with the Assigned Contracts, any Subleases
and any other Consents expressly provided for herein) require any Consent (other
than the Regulatory Approvals and the Bankruptcy Consents) or other action by or
declaration or notice to any Government Entity (other than the advance notice to
the U.S. Defense Security Service pursuant to the Proxy Agreement) pursuant to
(i) the articles, charter or by-laws of the relevant Sellers or the Companies,
(ii) any Material Contract to which the relevant Seller or any of the Companies
is a party or to which any of their assets are subject, (iii) any order of any
Government Entity applicable to any Company or any Seller or by which any of
their respective properties or Assets are bound or (iv) any Laws to which any of
the Sellers or the Companies, or any of the Assets or any of the assets owned by
the Companies are subject, except, in the case of (ii), (iii) and (iv) above,
for such defaults, violations, actions and notifications that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 4.3. Capitalization; Title to Shares; Equity Interests.

(a) The authorized capital stock of NGS consists of 1,000 shares, with no par
value, of which 100 shares are issued and outstanding. The NGS Shares represent
100% of the issued and outstanding capital stock of NGS. The NGS Shares have
been duly authorized, validly issued and are fully paid and nonassessable and
are owned by NNI free and clear of all Liens except Permitted Encumbrances.

(b) The authorized capital stock of DiamondWare consists of 30,000,000 shares,
consisting of (i) 20,000,000 shares of common stock with a par value of $0.001
per share, of which 64,000 are issued and outstanding and (ii) 10,000,000 shares
of preferred stock with a

 

82



--------------------------------------------------------------------------------

par value of $0.001, none of which are issued and outstanding. The DiamondWare
Shares represent 100% of the issued and outstanding capital stock of
DiamondWare. The DiamondWare Shares have been duly authorized, validly issued
and are fully paid and nonassessable and are owned by NNI free and clear of all
Liens except Permitted Encumbrances.

(c) Section 4.3(c) of the Sellers Disclosure Schedule lists, for each NGS
Company (other than NGS): (i) the authorized stock capital of such NGS Company,
(ii) the issued and outstanding stock capital of such NGS Company and (iii) the
par value of the shares of such NGS Company. All the shares of the NGS Companies
(other than NGS) have been duly authorized, validly issued and are fully paid
and nonassessable and are owned by NGS free and clear of all Liens except
Permitted Encumbrances.

(d) There are no outstanding or authorized options, convertible or exchangeable
securities or instruments, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights or other agreements or commitments to which the
Sellers or the Companies are a party or which are binding on any of them
providing for the issuance, disposition or acquisition of any equity interest of
any of the Companies.

(e) Except as set forth in the Proxy Agreement, there are no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
equity interest of the Companies.

(f) Except, with respect to NGS, for the equity interests in the other NGS
Companies, the Companies do not own or hold of record or beneficially any equity
interests in any corporation, limited liability company, partnership, business
trust, joint venture or other legal entity.

SECTION 4.4. Title to Assets; Sufficiency of Assets.

(a) Except for Permitted Encumbrances, the Owned Inventory and the Owned
Equipment is owned beneficially by one or more of the Sellers, free and clear of
all Liens, and such Sellers have good and marketable title thereto. Except for
Permitted Encumbrances, all tangible assets, including without limitation
inventory, property and equipment that the Companies purport to own is owned
beneficially by one or more of the Companies, free and clear of all Liens, and
such Companies have good and marketable title thereto.

(b) All tangible assets included in the Owned Equipment and all tangible assets
owned or leased by the Companies are in satisfactory operating condition for the
uses to which they are being put, subject to ordinary wear and tear and ordinary
maintenance requirements, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) As of the date hereof and assuming the assignment or novation of all Seller
Contracts and all Non-Assignable Contracts to the Purchaser or a Designated
Purchaser, the assets and rights of the Companies, together with the Assets and
the rights of, or to be acquired by, the Purchaser and/or the Designated
Purchasers under this Agreement and the EMEA Asset Sale Agreement, together with
the rights to be provided to the Purchaser and/or

 

83



--------------------------------------------------------------------------------

Designated Purchasers under the other Transaction Documents, considered
together, include such assets, properties and rights of every type and
description, whether real or personal (other than Intellectual Property,
Overhead and Shared Services, non-exclusive supply contracts of the Business,
the services of those Employees that will not be considered Transferred
Employees for purposes of this Agreement and any services currently being
provided to the Business as of the Closing Date that the Purchaser elects not to
receive or continue and other than the real estate assets of the Business that
Purchaser has agreed or elects not to have transferred or subleased to it
hereunder) as are necessary and sufficient to conduct the Business substantially
in the manner conducted by the Sellers and the Companies as of the date hereof
(as such conduct may reasonably be modified as a result of the restructuring
plan previously disclosed to the Purchaser), except where the absence of such
assets or rights would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 4.5. Material Contracts.

(a) Section 4.5(a) of the Sellers Disclosure Schedule sets forth, as of the date
hereof, a true, accurate and complete list of every Seller Contract and every
other Contract of the Business to which any Company is a party or by which any
property of any Company is bound but excluding (x) all licenses of Intellectual
Property, all of which are addressed by Section 4.6, and (y) all Real Estate
Leases, all of which are addressed by Section 4.11, in each case other than
purchase orders and invoices and any third-party or intercompany agreements
related to Overhead and Shared Services, that:

(i) in the most recent fiscal year of the Main Sellers resulted in, or is
reasonably expected by its terms in the future to result in, (a) the payment of
more than $10,000,000 per annum in the aggregate or (b) the receipt by the
Business of more than $10,000,000 per annum in the aggregate, except any
contracts referred to in clauses (i) through (x) below;

(ii) relates to an acquisition, divestiture, merger or similar transaction of
the Companies that contains representations, covenants, indemnities or other
obligations (including indemnification, “earn out” or other contingent
obligations), that are still in effect and, individually or in the aggregate,
could reasonably be expected to result in payment in excess of $10,000,000;

(iii) is an Affiliate Transaction to which one of the Companies is a party;

(iv) evidences, governs or relates to (a) Indebtedness of any Company or (b) any
Indebtedness of a Seller that will be an Assumed Liability hereunder at the
Closing, in each case having an aggregate outstanding principal amount in excess
of $10,000,000;

(v) contains any material obligation secured by a Lien on any material Asset or
any material asset of a Company (other than by a Permitted Encumbrance or by any
encumbrance that will be released prior to or at Closing);

 

84



--------------------------------------------------------------------------------

(vi) after the Closing would materially restrict the Purchaser or an Affiliate
of the Purchaser from engaging in any business activity anywhere in the world;

(vii) is a material joint venture Contract;

(viii) is a research and development Contract involving consideration or
expenditures in excess of $10,000,000 per annum;

(ix) is a sale, reseller, distribution, systems integration or other Contract
for the sale or distribution of Products or Services involving annual revenues
in excess of $10,000,000 in the previous fiscal year; or

(x) is a Contract to which any Government Entity is a party and has a contract
value in excess of $10,000,000 per annum,

(all the above, collectively, the “Material Contracts”).

(b) To the Knowledge of the Sellers: each Material Contract is valid, binding
and in full force and effect and (with respect only to the Material Contracts
under Section 4.5(a)(iii), (iv), (vi), (viii) and (ix)), was entered into in the
Ordinary Course, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and the general principles of equity.
Neither any Seller or any Company nor, to the Sellers’ Knowledge, any other
party thereto, is in material violation, breach of or default under a Material
Contract, and no event has occurred that with notice or lapse of time, or both,
would constitute a material violation, breach of or default under a Material
Contract by any Seller or any Company or, to the Sellers’ Knowledge, any other
Party thereto, except for any breach of any Material Contract included in the
Assets that will be cured prior to the Closing in accordance with Section 2.1.7
or of any Material Contract not included in the Assets.

SECTION 4.6. Intellectual Property.

(a) The Acquired Company Intellectual Property, the Transferred Intellectual
Property and the Licensed Intellectual Property include all the Intellectual
Property owned at least in part by the Sellers or the Companies that, as of the
date hereof, covers or is used to conduct and operate the Business, except with
respect to any Intellectual Property used in connection with any Overhead and
Shared Services.

(b) An accurate, true and complete list of:

(i) all the Transferred Intellectual Property registered in the name of the
Sellers is set forth in Section 4.6(b)(i) of the Sellers Disclosure Schedule;

(ii) all the Acquired Company Intellectual Property registered in the name of
the Companies is set forth in Section 4.6(b)(ii) of the Sellers Disclosure
Schedule.

 

85



--------------------------------------------------------------------------------

The lists identified in Sections 4.6(b)(i) and (ii) will include: (a) for each
issued Patent and Patent application, the Patent number or application serial
number for each jurisdiction in which filed, and date issued and filed; (b) for
each registered Trademark, the application serial number or registration number,
by country, province and state; (c) for any Domain Names, the registration date
and name of registry; and (d) for each copyright registration or application,
the number and date of such registration or application by country, province and
state.

(c) The Acquired Company Intellectual Property, the Transferred Intellectual
Property, the Licensed Intellectual Property and the Intellectual Property
rights granted to the Sellers or the Companies under the Cross-License
Agreements and the Inbound License Agreements together include all the material
Intellectual Property that, as of the date hereof, is used in connection with
the conduct and operation of the Business, in each case except with respect to
any Intellectual Property used in connection with any Overhead and Shared
Services.

(d) The Transferred Intellectual Property and the Acquired Company Intellectual
Property are not subject to any Liens other than Permitted Encumbrances, and, to
the Knowledge of the Sellers, except for Material Contracts referenced in
Section 4.5(a)(vi), none of the Sellers or Companies have entered into any
contract or agreement containing a covenant not to compete with respect to
Transferred Intellectual Property or Acquired Company Intellectual Property or
otherwise limiting the Purchaser’s ability to use any of the Transferred
Intellectual Property and Acquired Company Intellectual Property to conduct the
Business, in each case that would bind the Purchaser or an Affiliate of the
Purchaser after the Closing. To the Knowledge of the Sellers, neither any Seller
nor Company has granted any exclusive license to any Third Party with respect to
any Transferred Intellectual Property or Acquired Company Intellectual Property,
nor to the Knowledge of the Sellers would the source code escrow arrangements
described in Section 5.9(c) of the Sellers Disclosure Schedule reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the operation and conduct of the Business.

(e) With respect to the Transferred Intellectual Property and the Acquired
Company Intellectual Property, the Sellers or the Companies, as applicable, own
right, title, and interest in and to each such item of Intellectual Property,
and, to the Knowledge of the Sellers, such rights, title, and interest are
sufficient for the Sellers or the Companies, as applicable, to independently
bring suit against a Third Party to enforce the issued patents, registered
trademarks and registered service marks included in the Transferred Intellectual
Property or the Acquired Company Intellectual Property. With respect to the
Licensed Intellectual Property (other than any Intellectual Property owned by a
Third Party), to the Knowledge of the Sellers, the Sellers own right, title, and
interest in and to each such item of Intellectual Property, such rights, title,
and interest being sufficient to permit the Sellers to license such Intellectual
Property as set forth in the Intellectual Property License Agreement and the
Trademark License Agreement. The Parties acknowledge and agree that the
foregoing sentence does not constitute, and shall not be construed as, a
representation or warranty with respect to non-infringement or
non-misappropriation of Intellectual Property.

(f) To the Knowledge of the Sellers, Section 4.6(f) of the Sellers Disclosure
Schedule sets forth all Contracts between Sellers or the Companies, or their
respective Affiliates, and a Third Party under which the Sellers or the
Companies, or their respective Affiliates, as

 

86



--------------------------------------------------------------------------------

applicable, both (i) grant a license under Patents (other than inventions,
industrial designs or industrial models) owned by (or licensed to) them and
(ii) receive from the counter-party a license under Patents (other than
inventions, industrial designs or industrial models) owned by (or licensed to)
such counter-party (but other than inbound or outbound license agreements where
the only grant back from the licensee is under improvements on the licensed
Intellectual Property), to the extent such Contracts are used in the Business
(collectively, the “Cross-License Agreements”), except to the extent a
Cross-License Agreement prohibits disclosure of its existence without consent of
the relevant Third Party, which consent the Sellers were unable to obtain, in
which case it has been omitted from Section 4.6(f) of the Sellers Disclosure
Schedule, but the number of such Cross-License Agreements that have been omitted
is set forth in Section 4.6(f) of the Sellers Disclosure Schedule, and the
Sellers shall use reasonable efforts to provide such other information as
reasonably requested by the Purchaser regarding such Cross-License Agreements
the disclosure of which does not breach such prohibition.

(g) Neither any Seller nor any Company has received any written assertions or,
to the Knowledge of the Sellers, explicit oral assertions, during the past two
(2) years preceding the date of this Agreement that (i) any Seller’s or
Company’s operations of the Business, including such Seller’s or Company’s use,
performance, licensing, copying, distribution, sale, offer for sale, lease,
manufacture, having made, importation, or any other exploitation of the Products
sold by the Business or of the Services rendered by the Business infringes any
intellectual property right or moral right of any Third Party; or (ii) any of
the Transferred Intellectual Property, Acquired Company Intellectual Property,
or Licensed Intellectual Property infringes any Intellectual Property right or
moral right of or was misappropriated from a Third Party, or is invalid or
unenforceable; in each case, except where such assertions would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(h) To the Knowledge of the Sellers, there has been no assertion or claim made
in writing to the Sellers or the Companies during the past two (2) years
preceding the date of this Agreement asserting invalidity, misuse or
unenforceability of the Transferred Intellectual Property and Acquired Company
Intellectual Property or challenging the Sellers’ or the Companies’ right to
use, right to transfer, or ownership of the Transferred Intellectual Property or
Acquired Company Intellectual Property; in each case, except where such
assertions or claims would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(i) To the Knowledge of the Sellers, each of the registrations for the
Transferred Intellectual Property or Acquired Company Intellectual Property is
valid and subsisting, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The foregoing will
not be construed as a warranty that any Patent, or any Trademark registration,
will issue based on a Patent or Trademark application.

(j) To the Knowledge of the Sellers, Section 4.6(j) of the Sellers Disclosure
Schedule sets forth all material Contracts (other than Cross-License Agreements)
granting to the Sellers or the Companies, or any of their respective Affiliates,
any license under or to any Intellectual Property owned by a Third Party that
is, as of the date hereof, incorporated into the Products, used in the
performance of the Services or otherwise utilized by the Business in its

 

87



--------------------------------------------------------------------------------

operations in the ordinary course (collectively, the “Inbound License
Agreements”), indicating for each Inbound License Agreement, the title and the
parties thereto, except to the extent an Inbound License Agreement prohibits
disclosure of its existence without consent of the relevant Third Party, which
consent the Sellers or the Companies, as applicable, were unable to obtain, in
which case it has been omitted from Section 4.6(j) of the Sellers Disclosure
Schedule.

(k) To the Knowledge of the Sellers, Section 4.6(k) of the Sellers Disclosure
Schedule sets forth a true, accurate and complete list of any Open Source
Software used in each of the Products and describes (i) the specific Open Source
Software used; (ii) the specific Open Source Software version; (iii) the vendor
of the specific Open Source Software; and (iv) the Products or portions thereof
into which such Open Source Software is incorporated. To the Knowledge of the
Sellers, the Business is in full compliance with all license obligations
associated with such Open Source Software, except as would not reasonably be
expected to have, individually, or in the aggregate, a Material Adverse Affect.

(l) The Sellers and the Companies (with respect to the Business) have used
reasonable efforts to establish measures regarding data security. To the
Knowledge of the Sellers, with respect to data security, the Business is in
compliance with all the requirements of Law, except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) The Sellers and the Companies (with respect to the Business) have used
reasonable efforts to establish measures pertaining to the protection of trade
secret information in the Sellers’ and the Companies’ possession, custody or
control. To the Knowledge of the Sellers, in the last two (2) years, neither the
Sellers nor the Companies have received any written notice alleging unauthorized
access to or disclosure of Third Party trade secret information.

(n) To the Knowledge of the Sellers, there is no Action pending or allegation,
claim, or threat in writing that the Business as presently conducted infringes
or misappropriates the Intellectual Property rights of a Third Party, except as
would not reasonably be expected to have, individually, or in the aggregate, a
Material Adverse Effect.

(o) Notwithstanding any provision herein to the contrary, this Section 4.6
consists of the sole representation and warranty in this Agreement regarding
non-infringement and non-misappropriation of Intellectual Property.

(p) The NORTEL Trademarks (as defined in the Trademark License Agreement) and
the Trademarks included in the Transferred Intellectual Property are all the
Trademarks owned by the Sellers and used with the Products and Services as of
the Closing Date.

SECTION 4.7. Litigation. As of the date hereof, except for the Bankruptcy
Proceedings, there is no Action pending or, to the Knowledge of the Sellers,
threatened in writing against any Seller or Company involving the Business or
Assets that would be reasonably expected to result in, individually or in the
aggregate, a Material Adverse Effect.

SECTION 4.8. Financial Statements.

 

88



--------------------------------------------------------------------------------

(a) Section 4.8 of the Sellers Disclosure Schedule sets forth the unaudited
management statements of certain assets and liabilities of the Business as of
December 31, 2008 (the “Balance Sheet Date”) and the related unaudited
management statements of income of the Business for the one- (1-) year period
ended on the Balance Sheet Date (together, the “Financial Statements”). Except
as set forth in the Financial Statements, such Financial Statements were
prepared based on the financial books and records maintained by the Sellers, the
EMEA Sellers and the Companies for the Business on the basis of the Nortel
Accounting Principles and represent the Sellers’ good faith estimate of the
selected balance sheet accounts and income statements set forth therein for the
Business, in each case as of the dates and for the periods presented therein.
The Financial Statements (a) have not been prepared in accordance with GAAP,
(b) include estimated costs that do not necessarily represent the costs that
were actually allocated to the Business for the relevant periods (or that the
Companies and/or the Business will incur after the Closing), (c) include assets
that have not been tested for impairment or otherwise adjusted for fair value,
(d) reflect the estimated historical operation of the Business (including the
Overhead and Shared Services and the Excluded Assets) for the periods specified
therein and (e) do not represent the balance sheet accounts or the income
statements that would have occurred if the Business had been operated by the
Sellers as a “stand alone” entity.

(b) Except as would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, none of the Sellers (with respect to the
Acquired Business) or Companies has any material Liabilities except for
(i) Liabilities of the Sellers that will not be Assumed Liabilities and for
which neither the Purchaser nor any Designated Purchaser will have liability by
operation of Law, (ii) Liabilities set forth on the face of the Financial
Statements, (iii) Liabilities incurred in the Ordinary Course of Business since
the Balance Sheet Date (none of which results from, arises out of, or relates to
any breach or violation of, or default under, a Contract or applicable Law) and
(iv) Liabilities that may be satisfied by the payment of Cure Costs.

SECTION 4.9. Compliance with Laws; Consents.

(a) To the Knowledge of the Sellers: (i) no Company is or since January 1, 2007
has been in violation of any applicable Law and (ii) no Seller is or since
January 1, 2007 has been in violation of any applicable Law in connection with
the Business (including its performance of Government Contracts and Government
Subcontracts), in each case except for such violations as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. None of the Sellers or the Companies has received any written notice or
written claims from any Government Entity within the twelve (12) months
preceding the date hereof relating to any material non-compliance of the
Business or the Assets with any applicable Law nor are there, based on the
Knowledge of the Sellers, any such notice or claims threatened or pending,
except where such claims would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(b) To the Knowledge of the Sellers: (i) all the Consents of Government Entities
necessary for, or otherwise material to, the conduct of the Business as
conducted on the date hereof, have been duly obtained and are in full force and
effect and (ii) the relevant Sellers and Companies are in compliance with the
terms of each of such Consents, in each case except for such violations as would
not reasonably be expected to have, individually or in the aggregate,

 

89



--------------------------------------------------------------------------------

a Material Adverse Effect. None of the Sellers or the Companies has received any
notice or written claims from any Government Entity relating to any material
non-compliance of the Business or the Assets with such Consents nor are there,
based on the Knowledge of the Sellers, any such notice or claims threatened or
pending, except where such claims would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) To the Knowledge of the Sellers, none of the Companies or, to the extent
relating to the Business, the Sellers nor any of their respective executives,
officers, representatives, agents or employees has violated since January 1,
2007 any provision of the Foreign Corrupt Practices Act of 1977 of the United
States or any other applicable anti-corruption law.

(d) To the Knowledge of the Sellers, no Company is party to a Material Contract
that contains a provision allowing for the termination of such Material Contract
upon the acquisition of the NGS Shares or DiamondWare Shares by the Purchaser
hereunder, including any change of control provisions.

SECTION 4.10. Privacy Laws.

(a) To the Knowledge of the Sellers, the receipt, collection, use, storage,
processing, disclosure or disposal of the Personal Information by the Companies
comply with all Privacy Laws, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) With respect to the Business, there are no Actions pending, ongoing, or to
the Knowledge of the Sellers, threatened in writing with respect to the Sellers’
or the Companies’ receipt, collection, use, storage, processing, disclosure or
disposal of the Personal Information, except where such Actions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 4.11. Real Property.

(a) Each parcel of real property leased pursuant to any real property lease
included in the Included Real Estate Leases is leased by a Seller or an NGS
Company or DiamondWare free and clear of all Liens on such Seller’s leasehold
interest, as applicable, except for Permitted Encumbrances. The Sellers have
made available to the Purchaser true, correct and complete copies of the
Included Real Estate Leases, in each case as amended or otherwise modified and
in effect. There are no written or oral subleases, licenses, concessions,
occupancy agreements or other contractual obligations granting to any other
Person the right of use or occupancy of real property leased pursuant to any
Included Real Estate Lease and there is no Person (other than the Sellers) in
possession of such real property (provided that, in the case of Assumed and
Subleased Real Estate Leases and Non-365 Real Estate Leases, this representation
is being made only with respect to that portion of the premises subject thereto
which, following the completion of the segregation of such premises contemplated
by Section 5.28, will be subject to a Sublease).

(b) Except for Permitted Encumbrances:

 

90



--------------------------------------------------------------------------------

(i) no Seller has made any other agreement to lease, sell, mortgage or otherwise
encumber the Owned Real Estate (or any portion thereof) or given any Person an
option to purchase or lease or rights of first refusal over the Owned Real
Estate (or any portion thereof);

(ii) no Seller has made any other agreement to lease, sell, mortgage or
otherwise encumber the portion of the Direct Lease Real Estate that on the date
hereof is used for the Business or given any Person an option to purchase or
lease or rights of first refusal over such portion of any Direct Lease Real
Estate;

(iii) NNI has good title to the Owned Real Estate and Direct Lease Real Estate
(other than the Direct Lease Real Estate located in Ottawa, Ontario) free and
clear of all Liens; and

(iv) NNTC has good title to the Direct Lease Real Estate located in Ottawa,
Ontario, free and clear of all Liens,

it being understood and agreed by the Purchaser that the representations set
forth in this Section 4.11(b) with respect to the Owned Real Estate shall only
be made if (and then as of the date hereof and as of the Closing Date) Purchaser
exercises its election under Section 2.1.1 to include the Owned Real Estate
among the Assets and shall only be made with respect to any property identified
in Section 5.30(b) of the Sellers Disclosure Schedule if (and then as of the
date hereof and as of the Closing Date) the Purchaser exercises its election,
prior to the relevant Contract Designation Date, to designate such property for
entry into a Direct Lease.

(c) Following the completion of the segregation of the Direct Lease Real Estate
contemplated by Section 5.30, there will be no written or oral subleases,
licenses, concessions, occupancy agreements or other contractual obligations
granting to any other Person the right of use or occupancy of the premises to be
subject to Direct Leases and there will be no Person (other than the Sellers) in
possession of such premises.

(d) The Companies do not own any real property. Section 4.11(d) of the Sellers
Disclosure Schedule sets forth a true, correct and complete list of the
addresses of all real property leased, subleased, licensed or with respect to
which a right to use or occupy has been granted to or by the Companies (the
“Company Leases”).

(e) To the Knowledge of the Sellers, each Included Real Estate Lease is valid,
binding and in full force and effect, is enforceable in accordance with its
terms and was entered into in the Ordinary Course, subject to applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and to general principles of equity. To the Knowledge of Sellers,
since the Petition Date, neither Sellers nor any Company, as applicable, has
materially breached any Included Real Estate Lease, and no event has occurred
that with notice or passage of time, or both, would constitute a material breach
or default by a Seller or a Company, as applicable, under any Included Real
Estate Lease, except for any breach that can be cured prior to Closing by
payment of Cure Costs in accordance with Section 2.1.7. Since the Petition Date,
neither any Seller nor any Company nor any Affiliate of either has given written
notice to any landlord claiming a default by such landlord under an Included
Real Estate Lease. To the

 

91



--------------------------------------------------------------------------------

Knowledge of the Sellers, no landlord under an Included Real Estate Lease has
notified a Seller, a Company or any of their Affiliates that it intends to
terminate such Included Real Estate Lease prior to its scheduled expiration.

(f) The representations set forth in clauses (a), (c), (d) and (e) of this
Section 4.11 are not being made on the date hereof with respect to any Real
Estate Leases identified in Section 2.1.5(b)(iv) or 2.1.6(b)(iv) of the Sellers
Disclosure Schedule and will only be made with respect to such Real Property
Leases if, prior to the relevant Contract Designation Date, Purchaser provides
the written notice to NNI specified in Section 2.1.5(b)(iv) or 2.1.6(b)(iv) of
this Agreement, as applicable, and in such case such representations will be
deemed made as of the date of this Agreement and as of the Closing Date;
provided, however, that Sellers are making the representations included in this
Section 4.11 on the date hereof with respect to the Mission Critical Leases
(regardless of whether such Mission Critical Leases are identified in
Section 2.1.5(b)(iv) of the Sellers Disclosure Schedule or not).

SECTION 4.12. Environmental Matters.

(a) To the Knowledge of the Sellers, the Business is in compliance with
Environmental Laws and has obtained and is in compliance with all Environmental
Permits, except where failure to comply with Environmental Laws, or to obtain or
comply with Environmental Permits, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) There are no Actions relating to the Business, the Assets or the assets of
the Companies pending or, to the Knowledge of the Sellers, threatened against
any of the Sellers or Companies pursuant to Environmental Laws, in each case
except those Actions that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(c) To the Knowledge of the Sellers, no Hazardous Materials are present at, on
or under the Owned Real Estate or the Direct Lease Real Estate and any other
real property owned or operated by the Companies and associated with the
Business that are reasonably anticipated to result in liabilities or obligations
for investigation or remediation to any of the Sellers or the Companies pursuant
to Environmental Laws, except those liabilities or obligations that (i) are set
forth on Section 4.12 of the Sellers Disclosure Schedule or (ii) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and as set forth on Section 4.12 of the Sellers Disclosure
Schedule. It is understood and agreed by the Purchaser that the representations
set forth in this Section 4.12(c) with respect to the Owned Real Estate shall
only be made if (and then, effective as of the date hereof and as of the Closing
Date) the Purchaser exercises its election under Section 2.1.1 to include the
Owned Real Estate among the Assets and that the representations set forth in
this Section 4.12(c) with respect to Direct Lease Real Estate shall only be made
if such Direct Lease Real Estate is identified in Section 5.30(a) of the Sellers
Disclosure Schedule on the date hereof or if (and then, effective as of the date
hereof and as of the Closing Date) such Direct Lease Real Estate is identified
in Section 5.30(b) of the Sellers Disclosure Schedule on the date hereof and,
prior to the relevant Contract Designation Date, Purchaser has elected to enter
into a Direct Lease with respect to such Direct Lease Real Estate.

 

92



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Article IV to the contrary, none of the
representations and warranties in this Article IV other than this Section 4.12
shall relate to environmental matters.

SECTION 4.13. Taxes.

(a) Each of the Companies has filed all material Tax Returns (or such Tax
Returns have been filed on behalf of such Person) required to be filed by
applicable Law as of the date hereof, which Tax Returns are true, correct and
complete in all material respects, and has paid all material Taxes shown to be
payable on such Tax Returns, except to the extent such Taxes are being contested
in good faith.

(b) To the Knowledge of the Sellers, there are no pending federal, state, local
or foreign Tax audits concerning material Taxes of the Companies.

(c) No pending material claim or assessment has been asserted in writing or, to
the Knowledge of the Sellers, has been threatened against any of the Companies
for any alleged deficiency in Taxes, except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and there
are no agreements in effect to extend the period of limitations for the
assessment or collection of any material Tax for which any of the Companies may
be liable.

(d) All material Tax Returns that are required by applicable Law to have been
filed with respect to each NNI Group as of the date hereof (the “Consolidated
Returns”) have been duly and timely filed, and all such Consolidated Returns
were true, correct and complete in all material respects.

(e) To the Knowledge of the Sellers, there are no pending federal, state, local
or foreign Tax audits concerning material Taxes of any NNI Group.

(f) No pending claim or assessment has been asserted in writing or, to the
Knowledge of the Sellers, has been threatened against any member of the NNI
Group for any alleged deficiency in Taxes for which any of the Companies may be
liable on account of its inclusion as a member of any such NNI Group, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and there are no agreements in effect to extend the
period of limitations for the assessment or collection of any material Tax for
which any of the Companies may be liable on account of their inclusion as
members of any such NNI Group.

(g) No Company is required to make any adjustment pursuant to Code section
481(a) (or any predecessor provision) or any similar provision of state, local
or foreign Tax Law by reason of any change in any accounting methods, no Company
will be required to make such an adjustment as a result of the transactions
contemplated by this Agreement, there is no application pending with any Tax
Authority requesting permission for any changes in any Company’s accounting
methods for Tax purposes, and no Tax Authority has proposed any such adjustment
or change in accounting method with respect to any Company.

 

93



--------------------------------------------------------------------------------

(h) No Company has been a “distributing corporation” or a “controlled
corporation” within the meaning of Code section 355(a)(1)(A).

(i) To the Knowledge of the Sellers, the Companies have withheld and timely paid
to the appropriate Government Entity all material Taxes required to be withheld
or paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other Third Party, and the Companies have
complied with all material related reporting and recordkeeping requirements.

(j) The Sellers represent that none of the Sellers is a non-resident of Canada
within the meaning of the Income Tax Act (Canada) and, in particular, section
116 thereof, except for any Sellers which are conveying solely Assets which do
not constitute (i) “taxable Canadian property” within the meaning of the Income
Tax Act (Canada) or (ii) “taxable Quebec property” within the meaning of the
Quebec Taxation Act.

SECTION 4.14. Labor and Employee Benefits Matters.

(a) Section 4.14(a) of the Sellers Disclosure Schedule contains an accurate and
complete list of all material Seller Employee Plans and all employment
agreements or other commitments for employment or engagement (i) by the Sellers
or the Companies with respect to Employees providing for compensation that
deviate in any material respect from the standard form offer letter for the
applicable jurisdiction or provide for retention, severance or change in control
payments or benefits to the Employees and (ii) by the Companies with respect to
independent contractors providing more than a de minimis amount of services that
deviate in any material respect from the standard form agreement for the
applicable jurisdiction or provide for retention, severance or change in control
payments or benefits, excluding in each case Seller Employee Plans
(collectively, the “Special Agreements”). The Sellers have provided the
Purchasers with a true, accurate and complete copy of (i) the plan document and
summary plan description for each material Seller Employee Plan, to the extent
applicable, and, if no such plan document or summary plan description exists, an
accurate written summary of the material terms of such Seller Employee Plan,
(ii) for any Transferred Employee Plan, copies of any trust, custodial,
investment management, administrative services or similar agreement, (iii) for
each Transferred Employee Plan which is intended to be tax-advantaged under
applicable Law (including Code Section 401(a)), a copy of the most recent
determination, opinion or similar documentation relating to the plan’s tax
status, (iv) in the case of any Transferred Employee Plan for which Forms 5500
are required to be filed, a copy of the most recently filed Form 5500, with
schedules attached, and (v) annual reports or similar disclosure documents for
any Transferred Employee Plan for the most recent year for which such reports or
documents have been filed, and the most recent actuarial report.

(b) The information contained in Section 4.14(b)(i) of the Sellers Disclosure
Schedule in respect of the Employees (the “Employee Information”) is accurate in
all material respects as of the date hereof, and sets forth with respect to each
Employee (except where that is not permissible under applicable data privacy
Laws): (i) unique identifier, (ii) service date, (iii) position, (iv) annual
base salary and annual target incentive, (v) work location, (vi) visa type, if
any, (vii) the applicable Collective Labor Agreement, if any, and
(viii) vacation accrual rate. Such information shall be updated in accordance
with the requirements of Section 7.4(c).

 

94



--------------------------------------------------------------------------------

In addition, Section 4.14(b)(i) of the Sellers Disclosure Schedule provides a
summary of the material terms of the Special Agreements.

(c) To the Knowledge of the Sellers, no Employee who is an executive or manager
of any Seller or Company is a party to any confidentiality, noncompetition,
proprietary rights or other such agreement with any Person other than such
Seller or Company which has a material adverse effect on such executive or
manager’s ability to perform his applicable services to the Business. To the
Knowledge of the Sellers, no Employee is in violation of any term of any
employment contract, confidentiality, noncompetition or other proprietary rights
agreement or any other contract relating to the right of such Employee to be
employed by, or provide services to, such Seller (with respect to the Business)
or Company.

(d) There has not been for a period of twenty-four (24) consecutive months prior
to the date hereof, nor is there existent or, to the Knowledge of the Sellers,
has been threatened, any strike, material grievance under a Collective Labor
Agreement, slowdown, lockout, picketing or work stoppage against any Seller or
Company by or on behalf of the Employees.

(e) Section 4.14(e) of the Sellers Disclosure Schedule lists all the Collective
Labor Agreements in effect with respect to the Employees. For a period of
twenty-four (24) consecutive months prior to the date hereof, no petition has
been filed or proceedings instituted by, or on behalf of, a union, collective
bargaining agent (including any unit clarification proceeding under the National
Labor Relations Act or analogous law), employee or group of employees with any
Government Entity seeking recognition of a collective bargaining agent with
respect to any Employees, and, to any of the Sellers’ Knowledge, no such
organizational effort is currently being made or has been threatened by or on
behalf of any union, employee, group of employees or collective bargaining agent
to organize any Employees. The Sellers and the Companies have provided the
Purchaser with a true and complete copy of each of the Collective Labor
Agreements listed in Section 4.14(e) of the Sellers Disclosure Schedule.

(f) Within the past three years prior to the date hereof, the Companies have not
implemented any plant closing or layoff of employees that implicates (without
regard to any actions that could be taken by the Companies following the Closing
Date) the Worker Adjustment and Retraining Notification Act of 1988, as amended,
or any similar foreign, state or local law (collectively, the “WARN Act”). At or
prior to the Closing, the Sellers shall provide Purchaser, in writing, the
number of employees of the Companies, by facility and operating unit, who have
experienced an “employment loss” (as defined under the WARN Act in the ninety
(90) days immediately preceding the Closing. With respect to the Companies,
there are no pending workman’s compensation liabilities or matters that,
individually would reasonably be expected to result in liability in excess of
$100,000 or collectively in excess of $500,000. To the Knowledge of the Sellers,
there is no employment-related Action pending before any Government Entity or
threatened, relating to an alleged violation or breach of any employment-related
Law, or contract with respect to the Employees.

(g) To the Knowledge of the Sellers, all of the Employees employed in the United
States are either United States citizens or are legally entitled to work in the
United States under the Immigration Reform and Control Act of 1986, as amended,
other United States

 

95



--------------------------------------------------------------------------------

immigration Laws and the Laws related to the employment of non-United States
citizens applicable in the state in which the Employees are employed. To the
Knowledge of the Sellers, all Employees employed outside the United States are
legally entitled to work in the country in which they are employed.

(h) With respect to the Employees: (i) the Sellers and the Companies are in
compliance with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, including wages and hours and the
classification of employees, and independent contractors, and have not been
within the past twelve (12) months and are not now engaged in any unfair labor
practice as defined in the National Labor Relations Act or analogous Laws, in
each case except for such violations as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; (ii) the
Sellers and the Companies have not incurred, and no circumstances exist under
which the Sellers or the Companies would reasonably be expected to incur, any
liability arising from the misclassification of employees as exempt from the
requirements of the Fair Labor Standards Act or analogous Laws or the
misclassification of employees as independent contractors, in each case except
for such violations as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; and (iii) no arbitration, court
decision or governmental order to which the Sellers or the Companies are or
would reasonably be expected to become a party or are subject in any way limits
or restricts any of the Sellers or Companies from relocating or closing any of
the operations of such Seller or Company. No Transferred Employee Plan is or,
within the last three (3) years, has been the subject of an application or
filing under, or is a participant in, a government-sponsored amnesty, voluntary
compliance, self-correction or similar program.

(i) With respect to each Transferred Employee Plan: (i) if intended to qualify
under Section 401(a), 401(k) or 403(a) of the Code, such plan and the related
trust have received a favorable determination letter, which has not been
revoked, from the IRS covering all provisions of such plan (or the deadline for
seeking such a determination letter has not passed) and to the Knowledge of the
Sellers, no event or circumstance exists that has or is likely to adversely
affect such qualification or exemption; (ii) if intended to qualify for
tax-favorable treatment under other applicable Law, to the Knowledge of the
Sellers, there exists no event or circumstance that has or is likely to
adversely affect such qualification or exemption; (iii) the Transferred Employee
Plan has been operated and administered in all material respects in compliance
with its terms and applicable Law, and, in particular, there has been no
withdrawal of assets or any other amounts therefrom other than proper payments
of benefits to eligible beneficiaries, refunds of over-contributions to plan
members and permitted payments of reasonable expenses incurred by or in respect
of such plans; all employer contribution holidays have been permitted; where a
partial wind-up has occurred, any surplus assets existing as of the date of such
wind up has been dealt with in accordance with applicable Laws; and no such plan
is the result of a merger of one or more plans the assets of which were at the
time of the merger or previously held in trust; (iv) no circumstance exists, nor
has any event occurred that has resulted or is likely to result in the
imposition of any fine, penalty or excise Tax on any Person in respect of the
funding or operation of such plan; (v) there are no pending or, to the Knowledge
of the Sellers, threatened claims against, by, on behalf of, or with respect to
any Transferred Employee Plan or the assets, fiduciaries or administrators
thereof (other than routine claims for benefits); and (vi) all required employer
contributions, premiums and expenses to or in respect of

 

96



--------------------------------------------------------------------------------

such Transferred Employee Plans have been timely paid in full or, to the extent
not yet due, have been properly accrued. To the Knowledge of the Sellers, no
prohibited transaction (as described in Section 406 of ERISA or Section 4975 of
the Code) which can reasonably be expected to result in material liability has
occurred with respect to any Transferred Employee Plan.

(j) (i) No Transferred Employee Plan is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA or a multi- or multiple employer plan
subject to other applicable Law (a “Multiemployer Plan”), and none of the
Companies or any other Person that would be considered a single employer with
any of the Companies under the Code or ERISA currently contributes or is
required to contribute to, or in the last six years has contributed or been
required to contribute to, or had any liability with respect to, any
Multiemployer Plan or to any other plan subject to Title IV of ERISA or
Section 412 of the Code. (ii) With respect to each Multiemployer Plan, there has
been no event or circumstance that has resulted in a withdrawal liability that
would have, or would reasonably be expected to have, a Material Adverse Effect.

(k) None of the Companies has any liability for, nor does any Transferred
Employee Plan provide for, any life, health, medical or welfare benefits
following retirement or termination of employment to former employees or
beneficiaries or dependents thereof, except for health continuation coverage to
the extent required by Section 601 et seq. of ERISA.

(l) No circumstance exists which has resulted in or likely to result in a
liability to any of the Companies or the Purchasers, whether by reason of
reimbursement obligation or otherwise, in respect of a failure to comply with
Code Section 409A.

(m) Except as required under the terms of this Agreement or applicable Law,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereunder will (i) result in, cause the accelerated
vesting or delivery of, or materially increase the amount or value of, any
payment or benefit to any Transferred Employee, (ii) either alone or in
connection with another event, result in any “excess parachute payment” as
defined in Section 280G of the Code that would (x) be paid to any Transferred
Employee, or (y) result in a non-deductible payment by the Companies,
(iii) require or accelerate funding of any Transferred Employee Plan,
(iv) materially increase any benefits otherwise payable under any Transferred
Employee Plan, or (v) limit the ability to amend or terminate any Transferred
Employee Plan or related trust.

SECTION 4.15. Brokers. Except for fees and commissions that will be paid or
otherwise settled or provided for by the Sellers, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents based upon arrangements made by or on behalf
of the Sellers or any of their Affiliates.

SECTION 4.16. Government Contracts.

(a) To the Knowledge of the Sellers, with respect to each material Government
Contract, Government Subcontract and Government Bid to which a Company or (to
the extent any such Government Contract, Government Subcontract or Government
Bid is an Assigned Contract or a Seller Bid, as applicable) a Seller is a Party:
(A) such Company or Seller

 

97



--------------------------------------------------------------------------------

has complied in all material respects with all terms and conditions of such
Government Contract, Government Subcontract or Government Bid and any
requirements of Law pertaining to such Government Contract, Government
Subcontract or Government Bid; (B) each representation and certificate executed
by such Company or Seller pertaining to such Government Contract, Government
Subcontract or Government Bid was true and correct in all materials respects as
of its effective date; (C) such Company or Seller has not intentionally
submitted any materially inaccurate or untruthful cost or pricing data or claim
for payment to any Government Entity in connection with such Government
Contract, Government Subcontract or Government Bid; (D) such Company or Seller
is in compliance will the applicable Government Cost Accounting Standards in
respect of such Government Contract, Government Subcontract or Government Bid;
(E) there is no suspension, stop work order, cure notice or show cause notice in
effect for such Government Contract nor has any Government Entity threatened in
writing to issue one; and (F) no formal protest of such Government Contract,
Government Subcontract or Bid is pending as of the date hereof, except, in the
case of (A), (E) and (F) above, for any breach of a Government Contract,
Government Subcontract or Government Bids that is an Assigned Contract or a
Seller Bid that will be cured prior to the Closing in accordance with
Section 2.1.7.

(b) To the Knowledge of the Sellers: (i) none of the Sellers, the Companies or
any of their respective directors, officers or employees is, or has been at any
time since January 1, 2007, suspended or debarred from doing business with the
U.S. Government or any State Government, or is (or has been at any time since
January 1, 2007) under administrative, civil (including, but not limited to,
claims under the False Claims Act, 18 U.S.C. § 287) or criminal investigation
with respect to any alleged irregularity, misstatement, act or omission relating
to any Government Contract or Government Subcontract of the Business, or is (or
has been at any time since January 1, 2007) deemed nonresponsible or ineligible
for U.S. Government, State Government or Government Entity contracting; and
(ii) there are no circumstances relating to the Business that would likely
warrant in the future the institution of suspension or debarment proceedings,
criminal or civil fraud or other criminal or civil proceedings or a
determination of nonresponsibility or ineligibility against any Seller, Company
or any of their respective directors, officers or employees;

(c) To the Knowledge of the Sellers, since January 1, 2007, none of the
officers, directors or employees of the Companies and none of the officers or
employees of the Sellers working for the Business has: (i) made any payments or
used any funds to influence federal transactions in violation of federal Laws;
(ii) used any corporate or other funds or given anything of value for unlawful
commissions, gratuities, contributions, payments, gifts or entertainment, or
made any unlawful expenditures relating to political activity to government
officials or others or established or maintained any unlawful or unrecorded
funds in violation of any applicable foreign, federal, provincial or state Law;
or (iii) accepted or received any material unlawful contributions, payments,
expenditures or gifts; and

(d) No Seller or Company has waived any material rights under a Government
Contract or Government Subcontract pertaining to the Business.

SECTION 4.17. UK Defined Benefit Plan. As of the date hereof, there are no
Actions pending or threatened relating to the UK Defined Benefit Plan that could
result in liability of any Company with respect to the underfunding of such
plan.

 

98



--------------------------------------------------------------------------------

SECTION 4.18. Representations and Warranties by the Other Sellers. Except (a) as
set forth in the Sellers Disclosure Schedule, (b) as set forth in the Securities
Disclosure Documents (but excluding any forward-looking disclosures in
Securities Disclosure Documents made as to risk factors, forward-looking
statements and other similarly cautionary or generic disclosure contained or
incorporated by reference therein) and/or in any public filings made in the
Bankruptcy Proceedings on or prior to the Closing, in each case publicly filed
between January 1, 2007 and the date hereof, (c) as disclosed in the Financial
Statements, (d) as expressly contemplated by this Agreement or (e) to the extent
relating to the Excluded Assets or the Excluded Liabilities, each Other Seller
severally but not jointly will, as of the date such Other Seller will execute
this Agreement pursuant to Section 10.8, represent and warrant to the Purchaser
as follows:

4.18.1. Organization and Corporate Power.

(a) Such Other Seller is duly organized and validly existing under the Laws of
the jurisdiction in which it is organized. Subject to the receipt of the
Bankruptcy Consents, at the time it executes this Agreement such Other Seller
will have the requisite corporate power and authority to enter into, deliver and
perform its obligations pursuant to each of the Transaction Documents to which
it is or, at the Closing Date, will become a party.

(b) Such Other Seller is qualified to do business and to own, lease or otherwise
hold its properties and assets, including the Assets, and to conduct its
business as presently conducted, as applicable in each jurisdiction in which its
ownership of property or conduct of business relating to the Business requires
it to so qualify, except to the extent that the failure to be so qualified would
not have or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

4.18.2. Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, the execution, delivery
and performance by such Other Seller of the Transaction Documents to which such
Other Seller will be a party will have been duly authorized by such Other
Seller. Subject to receipt of the Bankruptcy Consents, and assuming due
authorization, execution and delivery by the Purchaser, the Transaction
Documents to which such Other Seller will be a party will constitute a legal,
valid and binding obligation of such Other Seller, enforceable against it in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable principles of equity regarding the availability of
remedies (whether in proceeding at law or in equity).

(b) The execution, delivery and performance by such Other Seller of the
Transaction Documents to which such Other Seller will be a party will not
conflict with or result in a breach of the terms, conditions or provisions of,
constitute a default under, result in a violation of, result in the creation or
imposition of any Lien upon any of the Assets, or (subject to the receipt of
Consents in connection with the Assigned Contracts and other Consents expressly
provided for herein) require any Consent of any Person (other than the
Regulatory Approvals and the Bankruptcy Consents) or other action by or
declaration or notice to any Government Entity (other than the advance notice to
the U.S. Defense Security Service pursuant to the Proxy Agreement) pursuant to
(i) the articles, charter or by-laws of such Other Seller, (ii) any Material

 

99



--------------------------------------------------------------------------------

Contract to which the such Other Seller is a party or to which any of its assets
is subject, (iii) any order of any Government Entity applicable to such Other
Seller or by which any of its properties or Assets are bound or (iv) any Laws to
which such Other Seller, or any of the Assets owned by such Other Seller is
subject, except, in the case of (ii), (iii) and (iv) above, for such defaults,
violations, actions and notifications that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

SECTION 5.1. U.S. Bankruptcy Actions. On the timetables and subject to the terms
set forth below, the U.S. Debtors shall (i) file with the U.S. Bankruptcy Court
one or more motions and proposed orders as set forth below each in form and
substance reasonably satisfactory to the Purchaser, (ii) notify, as required by
the U.S. Bankruptcy Code and the U.S. Bankruptcy Rules, all parties entitled to
notice of such motions and orders, as modified by orders in respect of notice
which may be issued at any time and from time to time by the U.S. Bankruptcy
Court, and such additional parties as the Purchaser may reasonably request, and
(iii) subject to the provisions of this Agreement, including the provisions of
Section 9.1, and the U.S. Bidding Procedures Order, if entered, use their
reasonable best efforts to obtain U.S. Bankruptcy Court approval of such orders
without stay, modification, reversal or amendment adverse or unacceptable to the
Purchaser.

(a) As promptly as possible, but in no event later than the third (3rd
) Business Day after the date hereof, the U.S. Debtors shall file with the U.S.
Bankruptcy Court a motion (the “U.S. Bidding Procedures and Sale Motion”) and
two proposed orders in the forms set forth in Exhibit 5.1(a) (as approved, the
“U.S. Bidding Procedures Order” and the “U.S. Sale Order”) seeking approval by
the U.S. Bankruptcy Court of, respectively, (i) as for the U.S. Bidding
Procedures Order, the bidding procedures for the sale of the Business, and
(ii) as for the U.S. Sale Order, the sale of the Assets and Shares to the
Purchaser or a Designated Purchaser and the assumption by the U.S. Debtors and
assignment to the Purchaser or a Designated Purchaser of the Assumed and
Assigned Contracts and the Assumed Liabilities pursuant to sections 105, 363 and
365 of the U.S. Bankruptcy Code, as specified below.

(b) The U.S. Debtors shall use their reasonable best efforts to cause the U.S.
Bankruptcy Court to (i) schedule a hearing to consider the U.S. Bidding
Procedures and Sale Motion and (ii) enter the U.S. Bidding Procedures Order
within two (2) Business Days of the hearing referred to in clause (i) of this
sentence.

(c) The U.S. Bidding Procedures Order shall be in the form of Exhibit 5.1(a)
attached hereto, without material modification thereto unless the Purchaser
expressly consents in writing to such modification (which consent shall not be
unreasonably withheld), shall approve the Break-Up Fee and Expense
Reimbursement, and shall provide that from the date of the entry of the U.S.
Bidding Procedures Order until the conclusion of the Auction (“Solicitation
Period”), the Sellers are permitted to cause their Representatives and
Affiliates to initiate contact with, solicit or encourage submission of any
inquiries, proposals or offers by, any Person (in addition to the Purchaser and
its Affiliates, agents and Representatives) in connection with any

 

100



--------------------------------------------------------------------------------

Competing Transaction. In addition, during such Solicitation Period, the Sellers
shall have the responsibility and obligation to respond to any inquiries or
offers to purchase all or any part of the Business and perform any and all other
acts related thereto which are required under the Bankruptcy Code or other
applicable Law, including supplying information relating to the Business and
assets of the Companies to prospective buyers. The Sellers shall
contemporaneously provide Purchaser with any information concerning the Business
or Assets provided to any prospective purchasers not previously provided to the
Purchaser. On the tenth (10th) Business Day prior to the scheduled commencement
of the Auction, the Main Sellers shall provide the Purchaser with a copy of any
then current proposal received by any Seller with respect to any Competing
Transaction and the Main Sellers shall provide the Purchaser with a copy of each
proposal received after such date (i) as soon as reasonably practicable and in
any event within forty-eight (48) hours of receipt of such proposal and (ii) in
any event, on the Bid Deadline (as defined in the U.S. Bidding Procedures
Order).

(d) The U.S. Sale Order shall contain the provisions (it being understood that
certain of such provisions must constitute findings of fact or conclusions of
Law to be made by the U.S. Bankruptcy Court as part of the U.S. Sale Order) set
forth in the form of Exhibit 5.1(a) attached hereto, without material
modification thereto that is adverse to the Purchaser unless the Purchaser
expressly consents in writing to such modification, which consent shall not be
unreasonably withheld.

(e) The U.S. Debtors shall request that the U.S. Bankruptcy Court schedule,
subject to the availability of the U.S. Bankruptcy Court, a Sale Hearing on the
first Business Day following the conclusion of the Auction and shall use their
reasonable best efforts to cause the Sale Hearing to be heard on that date or
the earliest date thereafter permitted by the Bankruptcy Court’s schedule.

SECTION 5.2. Canadian Bankruptcy Actions.

5.2.1. Canadian Sales Process Order. As promptly as possible, but in no event
later than the date on which the U.S. Bidding Procedures Order is granted, the
Canadian Debtors shall file with the Canadian Court a motion (the “Canadian
Sales Process Order Motion”) and a proposed order (as approved, the “Canadian
Sales Process Order”) seeking approval of the execution, delivery and
performance of this Agreement, including payment of the Break-Up Fee and the
Expense Reimbursement and a process for the sale of the Business, such order
substantially in the form set forth in Exhibit 5.2.1.

5.2.2. Canadian Approval and Vesting Order. As promptly as practicable, but in
no event later than three (3) Business Days after the date on which the U.S.
Sale Motion is granted, and subject to their rights and obligations set forth in
the Canadian Sales Process Order, the Canadian Debtors shall file with the
Canadian Court one or more motions (the “Canadian Approval and Vesting Order
Motion”) seeking an order substantially in the form set forth in Exhibit 5.2.2
(subject to any changes consented to in writing by the Parties) (such order as
approved, the “Canadian Approval and Vesting Order”) of the Canadian Court
approving this Agreement and the transactions contemplated herein, such order to
include the following:

(a) the transactions contemplated by this Agreement are approved;

 

101



--------------------------------------------------------------------------------

(b) the execution of the Sale Agreement by the Canadian Debtors is authorized
and approved, and the Canadian Debtors are authorized and directed to take such
additional steps and execute such additional documents as may be necessary or
desirable for the completion of the transactions contemplated in this Agreement
and for the conveyance of the Canadian Debtors’ right, title and interest in the
Assets to the Purchaser or a Designated Purchaser, as applicable;

(c) all of the Canadian Debtors’ right, title and interest in and to the Assets
shall vest absolutely in the Purchaser, free and clear of and from any and all
Liens (except Permitted Encumbrances) and, to the extent permitted by applicable
Law, Excluded Liabilities; and

(d) the sale of the Assets is exempt from the application of the Bulk Sales Act
(Ontario).

SECTION 5.3. Consultation; Notification.

(a) The Purchaser and the U.S. Debtors shall cooperate with filing and
prosecuting the U.S. Bidding Procedures and Sale Motion, a draft of which shall
be delivered by the Sellers to the Purchaser no later than one (1) day after the
date hereof, and obtaining entry of the U.S. Bidding Procedures Order and the
U.S. Sale Order, and the U.S. Debtors shall deliver to the Purchaser prior to
filing, and as early in advance as is practicable to permit adequate and
reasonable time for the Purchaser and its counsel to review and comment, copies
of all proposed pleadings, motions, notices, statements schedules, applications,
reports and other material papers to be filed by the U.S. Debtors in connection
with such motions and relief requested therein.

(b) The Purchaser and the Canadian Debtors shall cooperate with filing and
prosecuting the Canadian Sales Process Order Motion and the Canadian Approval
and Vesting Order Motion, and obtaining entry of the Canadian Sales Process
Order and the Canadian Approval and Vesting Order, and the Canadian Debtors
shall deliver to the Purchaser prior to filing, and as early in advance as is
practicable to permit adequate and reasonable time for the Purchaser and its
counsel to review and comment, copies of all proposed pleadings, motions,
notices, statements schedules, applications, reports and other material papers
to be filed by the Canadian Debtors in connection with such motions and relief
requested therein.

(c) If the U.S. Sale Order or any other order of the U.S. Bankruptcy Court
relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for rehearing, re-argument or stay shall be filed with
respect thereto), the U.S. Debtors agree to, and to cause their Affiliates to,
use their reasonable best efforts, to defend against such appeal, petition or
motion, and the Purchaser agrees to cooperate in such efforts. Each of the
Parties hereby agrees to use its reasonable best efforts to obtain an expedited
resolution of such appeal; provided, however, that, subject to the conditions
set forth herein, nothing contained in this Section shall preclude the Parties
from consummating, or permit the Parties not to consummate, the transactions
contemplated hereby if the U.S. Sale Order shall have been entered and shall not
have been stayed, modified, revised or amended, in which event the Purchaser and
the relevant Designated Purchasers shall be able to assert the benefits of
section 363(m) of the U.S. Bankruptcy Code and, as a consequence of which, such
appeal shall become moot.

 

102



--------------------------------------------------------------------------------

(d) If the Canadian Approval and Vesting Order or any other order of the
Canadian Court relating to this Agreement shall be appealed by any Person (or a
petition for certiorari or motion for rehearing, re-argument or stay shall be
filed with respect thereto), the Canadian Debtors agree to, and to cause their
Affiliates to, take all commercially reasonable steps, and use their reasonable
best efforts, to defend against such appeal, petition or motion, and the
Purchaser agrees to cooperate in such efforts. Each of the Parties hereby agrees
to use its reasonable best efforts to obtain an expedited resolution of such
appeal; provided, however, that, subject to the conditions set forth herein,
nothing in this Section shall preclude the Parties from consummating, or permit
the Parties not to consummate, the transactions contemplated hereby if the
Canadian Approval and Vesting Order shall have been entered and shall not have
been stayed, modified, revised or amended.

SECTION 5.4. Pre-Closing Cooperation.

(a) Prior to the Closing, upon the terms and subject to the terms and conditions
of this Agreement, each of the Parties shall use its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, and
cooperate with each other in order to do, all things necessary, proper or
advisable under applicable Law to consummate the transactions contemplated by
this Agreement as soon as practicable and cause the fulfillment at the earliest
practicable date of all of the conditions to the other Parties’ obligations to
consummate the transactions contemplated by this Agreement, including: (i) the
preparation and filing of all forms, registrations and notices required to be
filed to consummate the Closing and the taking of such actions as are necessary
to obtain any requisite Consent, provided that the Sellers shall not be
obligated to make any payment or deliver anything of value to any Third Party in
order to obtain any Consent (other than filing and application fees to
Government Entities, and payment of Cure Costs by the Party or Parties
responsible therefor pursuant to Section 2.1.7) and provided further that
Purchaser shall be obligated to cooperate with Sellers in order to obtain any
required Consents from landlords under Included Real Estate Leases (to the
extent consent is required) and to enter into Subleases by fulfilling its
obligations under Section 5.4 of the Sellers Disclosure Schedule, (ii) defending
all lawsuits and other proceedings by or before any Government Entity
challenging this Agreement or the consummation of the Closing, (iii) causing to
be lifted or rescinded any injunction, decree, ruling, order or other action of
any Government Entity adversely affecting the ability of the Parties to
consummate the Closing and (iv) more generally, to facilitate an orderly
transition at Closing, working with outside counsel on the prosecution of
pending patent applications and maintenance of existing patents.

(b) Each Main Seller will take all actions necessary or desirable, to the extent
reasonably within its power and control, to cause any of its Subsidiaries, which
is the owner of any of the Assets, that has otherwise not executed and delivered
this Agreement, to execute and deliver to the Purchaser a joinder to this
Agreement.

(c) Each Primary Party shall promptly notify the other Primary Party of the
occurrence, to such party’s Knowledge, of any event or condition, or the
existence, to such party’s Knowledge, of any fact, that would reasonably be
expected to result in any of the conditions to the other Primary Party’s
obligation to effect the Closing set forth in Article VIII not being satisfied.

 

103



--------------------------------------------------------------------------------

(d) NNC and NNL shall execute at Closing, upon the Purchaser’s request, a
written notice to Microsoft Corporation, which notice will be substantially in
the form set forth in Exhibit 5.4(d), notifying Microsoft Corporation that the
Sellers have sold the Business to Purchaser at Closing, that the Business is an
“Eligible Spin Off” (as defined in the Patent Cross-License Agreement dated as
of July 17, 2006 among Microsoft Corporation, NNC and NNL), and that as such it
will receive an “Extended License” in accordance with the terms of such
agreement, and the Sellers agree that the Business shall receive such an
“Extended License.”

(e) Prior to taking any action that would result in a material deviation from
the forecast set forth on Section 5.4(e) of the Sellers Disclosure Schedule it
being understood that the Sellers are attempting to preserve the marketability,
viability and competitiveness of the Business, subject to applicable Law
(including Antitrust Law) the Main Sellers shall consult with the Purchaser and
consider in good faith any proposals made by Purchaser with respect to any such
action. Subject to applicable Law (including Antitrust Law), the Purchaser and
the Sellers shall cooperate with each other to provide for an orderly transition
at Closing of the Business, including the Transferred Employees, from the
Sellers to the Purchaser or the Designated Purchasers, as applicable, and to use
their reasonable best efforts to minimize, consistent with the terms hereof, the
disruption to the Business resulting from the transactions contemplated hereby,
including any disruption caused by termination of Employees by the Sellers.

SECTION 5.5. Antitrust and Other Regulatory Approvals.

(a) In furtherance and not in limitation of the provisions of Section 5.4, each
of the Parties agrees to (i) prepare and file as promptly as practicable, and in
any event by no later than ten (10) Business Days from the date of this
Agreement, an appropriate filing of a Notification and Report Form pursuant to
the HSR Act and a request for an advance ruling certificate pursuant to
Section 102 of the Competition Act, and if deemed advisable by the Purchaser,
acting reasonably, a pre-merger notification filing under the Competition Act;
(ii) prepare and file as promptly as practicable, and in any event by no later
than twenty (20) Business Days from the date of this Agreement (or the earlier
date required by the applicable Law), a draft Form CO filing under the EC Merger
Regulation; and (iii) prepare and file as promptly as practicable all other
necessary documents, registrations, statements, petitions, filings and
applications for other Antitrust Approvals, the ICA Approval, and any other
Consent of any other Government Entities either required or that the Primary
Parties mutually and reasonably agree are advisable to satisfy the condition set
forth in Section 8.1(a) as expeditiously as possible.

(b) If a Party or any of its Affiliates receives a request for information or
documentary material from any Government Entity with respect to this Agreement
or any of the transactions contemplated by this Agreement (and/or by the EMEA
Asset Sale Agreement), then such Party shall endeavor in good faith to make, or
cause to be made, as soon as reasonably practicable and after consultation with
the other Party, an appropriate response in compliance with such request.

(c) The Parties shall keep each other apprised of the status of matters relating
to the completion of the transactions contemplated by this Agreement (and/or by
the EMEA

 

104



--------------------------------------------------------------------------------

Asset Sale Agreement) and work cooperatively in connection with obtaining the
Regulatory Approvals of each applicable Government Entity, including:

(i) cooperating with each other in connection with the filings required under
the applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction in connection with the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement) and each Antitrust Approval, and
liaising with each other in relation to each step of the procedure before the
relevant Government Entities and as to the contents of all communications with
such Government Entities. In particular, to the extent permitted by Law or
Government Entity, no Party will make any notification in relation to the
transactions contemplated hereunder without first providing the other Parties
with a copy of such notification in draft form (subject to reasonable redactions
or limiting such draft, or parts thereof, on an outside-counsel only basis where
appropriate) and giving such other party a reasonable opportunity to discuss its
content before it is filed with the relevant Government Entities, and such first
Party shall consider and take account of all reasonable comments timely made by
the other Parties in this respect;

(ii) furnishing to the other Primary Parties all information within its
possession that is required for obtaining the Antitrust Approvals, or required
for any application or other filing to be made by the other Party pursuant to
the applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction in connection with the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement); provided, however, that (a) no such
information shall be required to be provided by a Party if it determines, acting
reasonably, that, such information is material and competitively sensitive or
that the provision of such information could reasonably be expected to have a
material adverse effect upon it if the transactions contemplated by this
Agreement (and/or by the EMEA Asset Sale Agreement) were not completed or that
the provision of such information would jeopardize any attorney-client or other
legal privilege (it being understood, however, that the parties shall cooperate
in any reasonable efforts and requests that would enable otherwise required
disclosure to the other parties to occur without so jeopardizing privilege), and
(b) in any such case the Purchaser and the Main Sellers shall cooperate with a
view to establishing a mutually satisfactory procedure for providing such
information directly to the Government Entity requiring or requesting such
information, and the relevant Main Seller or the Purchaser or the relevant
Designated Purchaser required to provide such information shall provide it
directly to such Government Entity requiring or requesting such information;

(iii) promptly notifying each other of any substantive communications from or
with any Government Entity with respect to the transactions contemplated by this
Agreement and/or by the EMEA Asset Sale Agreement and each of the Primary
Parties agrees not to participate in any scheduled meeting or substantive
discussion, either in person or by telephone, with any Government Entity in
connection with the proposed transactions unless it consults with the other

 

105



--------------------------------------------------------------------------------

Primary Parties in advance and, to the extent not prohibited by such Government
Entity, gives the other Primary Parties (limited to external counsel as
appropriate) the opportunity to attend and participate; and

(iv) consulting and cooperating with one another in connection with all
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any party hereto in connection
with proceedings under or relating to the Antitrust Approvals, the applicable
Antitrust Laws or any Laws regulating foreign investment of any jurisdiction, in
connection with the transactions contemplated by this Agreement (and/or by the
EMEA Asset Sale Agreement).

(d) In addition, the Purchaser shall, and shall cause each of the Designated
Purchasers to, use its reasonable best efforts to satisfy (or cause the
satisfaction of) the conditions precedent to the Purchaser’s obligations
hereunder as set forth in Section 8.1(a) to the extent the same is within its
control and to take, or cause to be taken, all other action and to do, or cause
to be done, all other things necessary, proper or advisable under all applicable
Laws to consummate the transactions contemplated by this Agreement (and/or by
the EMEA Asset Sale Agreement), including using its reasonable best efforts to
make all required filings and obtain all Antitrust Approvals, the ICA Approval,
and any other Consent of a Government Entity required to be obtained in order
for the Parties to consummate the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement).

(e) The obligations of the Purchaser pursuant to Section 5.5(d) shall include
committing, and causing the Designated Purchasers and/or the EMEA Designated
Purchasers to commit, to undertakings, divestitures, licenses or hold separate
or similar arrangements with respect to their respective assets, the Assets
and/or the EMEA Assets and to any and all arrangements for the conduct of any
business and/or terminating any and all existing relationships and contractual
rights and obligations as a condition to obtaining any and all Consents from any
Government Entity necessary to consummate the transactions contemplated by this
Agreement (and/or by the EMEA Asset Sale Agreement), including taking any and
all actions necessary in order to ensure the receipt of the necessary Consents,
the obtaining of all Antitrust Approvals, or the termination, waiver or
expiration of the necessary waiting periods, under the Investment Canada Act,
the Competition Act, the HSR Act, the EC Merger Regulation or any other
applicable Antitrust Laws or investment or similar Law without any reduction of
the consideration paid to the Sellers and the EMEA Sellers; provided, however,
that nothing in this Agreement or the EMEA Asset Sale Agreement shall require
the Purchaser, any Designated Purchaser, any EMEA Designated Purchaser or any of
their respective subsidiaries to commit to any actions, undertakings,
divestitures, licenses or hold separate or similar arrangements or any
arrangements for the conduct of any business and/or terminating any
relationships or contractual rights or obligations that, individually or in the
aggregate, would be material in relation to the value of the Acquired Business.

(f) For the avoidance of doubt, the covenants under this Section 5.5 shall not
apply to any action, effort, filing, Consent, proceedings, or other activity or
matter under any Bankruptcy Law relating to the Bankruptcy Courts, the
Bankruptcy Proceedings and/or the Bankruptcy Consents.

 

106



--------------------------------------------------------------------------------

SECTION 5.6. Pre-Closing Access to Information.

(a) Without prejudice to the clauses of this Agreement governing the Sellers’
reasonable best efforts obligations to make available to the Purchaser or to
appropriate Clean Team Members documentation and information relating to Seller
Contracts, the Main Sellers shall, and shall cause their Subsidiaries (other
than the EMEA Sellers) to (i) give the Purchaser and its authorized
representatives, upon reasonable advance notice and during regular business
hours, reasonable access to (x) all books, records, personnel, officers and
other facilities and properties of the Business and the Companies and (y) only
after the entry of the U.S. Sale Order and the Canadian Approval and Vesting
Order, all product documentation and design specifications of the Business and
the Companies and all Software that is included in the Products, (ii) permit the
Purchaser to make such copies and inspections thereof, upon reasonable advance
notice and during regular business hours, as the Purchaser may reasonably
request and (iii) cause the Sellers and the Companies to furnish the Purchaser
with such unaudited financial and operating data and other information with
respect to the Business and the Companies as is regularly prepared in the
Ordinary Course that the Purchaser may from time to time reasonably request;
provided, however, that (A) any such access shall be conducted at Purchaser’s
expense, in accordance with Law (including any applicable Antitrust Law and
Bankruptcy Law), at a reasonable time, under the supervision of the Sellers’ or
Companies’ personnel and in such a manner as to maintain confidentiality and not
to unreasonably interfere with the normal operations of the Business or the
other businesses of the Sellers and their Affiliates, (B) the Sellers will not
be required to provide to the Purchaser access to or copies of any Employee
Records if the provision of such Employee Records would cause the Sellers to be
in contravention of any applicable Law (but shall cooperate in good faith and
use reasonable best efforts to provide Purchaser with the maximum employee
information, excluding health and protected status data, allowed by Law),
(C) access to information which the Main Sellers reasonably consider to be
commercially sensitive shall only be provided to appropriate Clean Team Members
in accordance with applicable Law and subject to the provisions of the Clean
Team Confidentiality Agreement and the Confidentiality Agreement, as applicable,
and (D) with respect to the NGS Companies, any such access shall be consistent
with the applicable legal and regulatory requirements set by the United States
Government, including such requirements under the Proxy Agreement and the
NISPOM.

(b) Notwithstanding anything contained in this Agreement or any other agreement
between the Purchaser and the Sellers executed on or prior to the date hereof,
the Sellers shall not have any obligation to make available to the Purchaser or
its representatives, or provide the Purchaser or its representatives with,
(i) any Tax Return filed by the Sellers or any of their Affiliates or
predecessors, or any related material or (ii) more generally, any information
if, in the good faith opinion of the Sellers, making such information available
would (A) result in the loss of any attorney-client or other legal privilege or
(B) cause the Sellers to be found in contravention of any applicable Law, or
contravene any fiduciary duty or agreement existing on the date hereof
(including any confidentiality agreement to which the Sellers or any of their
Affiliates are a party), it being understood that the Sellers shall cooperate in
any reasonable efforts and requests that would enable otherwise required
disclosure to the Purchaser to occur without so jeopardizing privilege or
contravening such Law, duty or agreement.

 

107



--------------------------------------------------------------------------------

SECTION 5.7. Public Announcements. Subject to (i) the provisions of
Section 7.4(a) with respect to communications and announcements to the Employees
and the employees of the Purchaser and the Designated Purchasers and the last
sentence of this Section 5.7 and (ii) the Parties’ disclosure obligations
imposed by Law (including any obligations under any Bankruptcy Laws), the
Parties shall (a) cooperate with each other in the development and distribution
of all news releases, other public information disclosures and announcements,
including announcements and notices to customers, suppliers and Employees, with
respect to this Agreement, or any of the transactions contemplated by this
Agreement and the other Transaction Documents and (b) not issue any such
announcement or statement prior to consultation with, and the approval of, the
Primary Parties (such approval not to be unreasonably withheld or delayed);
provided that approval shall not be required where a Party determines, based on
advice of counsel and after consultation with the Primary Parties, that such
disclosure is required by Law. The Parties shall comply with the provisions of
Exhibit 5.7.

SECTION 5.8. Further Actions.

(a) Without limiting the foregoing, on and after the Closing Date, each Party
shall cooperate with the other Parties, without any further consideration, to
cause to be executed and delivered, all instruments, including instruments of
conveyance, novations assignment and transfer, and to make all filings with, and
to obtain all consents, under any permit, license, agreement, indenture or other
instrument or regulation, and to take all such other actions as any of the
Parties may reasonably request to take by any other Parties from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the Transaction Documents;
provided, that, subject to Section 2.1.6(d), Section 2.1.7(g), Section 5.4,
Section 5.5 and Section 5.36, neither the Purchaser nor the Sellers shall be
obligated to make any payment or deliver anything of value to any Third Party
(other than filing and application fees to Government Entities and payment of
Cure Costs for which such Party is responsible pursuant to Section 2.1.7 and in
order to obtain any Consent to the transfer of Assets or the assumption of
Assumed Liabilities).

(b) The Sellers shall use their reasonable best efforts to make available (in
accordance with applicable Law and subject to the provisions of the Clean Team
Confidentiality Agreement and the Confidentiality Agreement), to the Purchaser
in the Data Room or to appropriate Clean Team Members, as soon as practicable,
all material documentation that forms part of, and all other information
reasonably requested by the Purchaser in writing to enable the Purchaser to
review by the relevant Contract Designation Date, the Other 365 Contracts and
Other Non-365 Contracts.

(c) Notwithstanding anything herein to the contrary and in addition to any other
indemnities contained therein, the Sublease with respect to the Non-365
Subleased Real Estate Lease related to the Belleville, Ontario real estate shall
contain an indemnity from the relevant Seller to the Purchaser or Designated
Purchaser with respect to the environmental conditions present at the
Belleville, Ontario real estate prior to or as of the Closing Date, such
indemnity to be in form and substance reasonably equivalent to that specified in
Seller’s existing Non-365 Real Estate Lease related to the Belleville, Ontario
real estate.

 

108



--------------------------------------------------------------------------------

SECTION 5.9. Conduct of Business. The Sellers covenant that except as (i) the
Purchaser may approve otherwise in writing (such approval not to be unreasonably
withheld or delayed), (ii) set forth in Section 5.9 of the Sellers Disclosure
Schedule, (iii) otherwise expressly contemplated or permitted by this Agreement
or another Transaction Document, (iv) required by Law (including any applicable
Bankruptcy Law) or by any order of a Bankruptcy Court, or (v) relates solely to
Excluded Assets or Excluded Liabilities, the Sellers shall, and shall cause each
of the Companies (other than the NGS Companies) and each of their Subsidiaries
which are listed on Exhibit A hereunder (other than any Excluded Other Seller)
to, and shall use reasonable best efforts (consistently with the terms of the
Proxy Agreement and subject to the last sentence of this Section 5.9) to cause
the NGS Companies to, (A) conduct the Business in the Ordinary Course and
(B) abstain from any of the following actions:

(a) sell, lease, license or otherwise dispose of material Assets (other than
Intellectual Property), other than dispositions in the Ordinary Course;

(b) incur any Lien on (i) the Shares, (ii) any assets of the Companies or
(iii) any Assets, other than, in the case of clauses (ii) and (iii), (A) Liens
that will be discharged at or prior to Closing and (B) Permitted Encumbrances
specified in clauses (i), (ii), (iv) and (vi) of the definition of Permitted
Encumbrances;

(c) grant any license or sublicense of any rights under or with respect to any
Acquired Company Intellectual Property or Transferred Intellectual Property
other than (i) licenses or sublicenses granted in the Ordinary Course,
(ii) licenses or sublicenses as would be permitted by the grant back license
rights set forth in Section 2.05 of the Intellectual Property License Agreement,
or (iii) licenses or sublicenses granted pursuant to source code escrow
arrangements listed in Section 5.9(c) of the Sellers Disclosure Schedule (the
“IP Escrow Agreements”) provided that the Sellers agree to cooperate with the
Purchaser and to take all commercially reasonable steps required to perform the
terms of the IP Escrow Agreements that will prevent the release of escrowed code
to the counterparty of the respective IP Escrow Agreements; or grant any license
under or with respect to any Licensed Intellectual Property or Licensed
Enterprise Patents, in each case except for Predominantly Non-Enterprise IP,
within the Exclusive Purchaser Field (as the foregoing terms are defined in the
Intellectual Property License Agreement) other than in the Ordinary Course; or
sell, transfer, or assign any Licensed Intellectual Property or Licensed
Enterprise Patents (as defined in the Intellectual Property License Agreement)
except as part of a sale, divestiture or auction of a retained product line,
operating unit, business division and/or retained assets of Nortel and in such
case, only with a written license from the buyer of the Licensed Intellectual
Property or Licensed Enterprise Patents sufficient for Purchaser to retain all
its rights in such Licensed Intellectual Property or Licensed Enterprise Patents
as set out in the Intellectual Property License Agreement;

(d) increase or commit to increase the rate of cash compensation or other
fringe, incentive, equity incentive, pension, welfare or other employee benefits
payable to the Transferred Employees, other than increases in the Ordinary
Course for employees whose annual compensation after such increase does not
exceed $200,000 or as required by applicable Law, Contracts or Seller Employee
Plans in effect as of the date hereof (including pursuant to the KEIP or KERP),
provided that the Sellers provide the Purchaser with notice of amendments,
modifications, supplements or replacements to the KEIP as may be approved by the
Canadian

 

109



--------------------------------------------------------------------------------

Court or to the KERP as may be approved by the Canadian Court or the U.S.
Bankruptcy Court) or institute any Seller Employee Plan that provides payments
or benefits to any Transferred Employees;

(e) voluntarily terminate or materially amend (by materially increasing the
obligations of the Sellers or the Companies under a supply Contract or
materially reducing the obligations of a customer under a customer Contract of
the Sellers or the Companies) any Material Contract that is a customer or a
supply contract (unless such Contract has become an Excluded 365 Contract, an
Excluded Non-365 Contract or a Non-Assigned Contract) other than in the Ordinary
Course;

(f) hire any Person employed or to be employed in the Business or engage any
independent contractor to be engaged in the Business for total annual base
remuneration in excess of $200,000 per year;

(g) waive, release, assign, settle or compromise any material Action relating to
the Business or the Companies to the extent that such waiver, release,
assignment, settlement or compromise imposes any binding obligation, whether
contingent or realized, on the Business that will bind the Companies and/or the
Designated Purchasers after the Closing Date and is materially adverse to the
Business;

(h) as to the Companies only, merge or consolidate with, or agree to merge or
consolidate with, or purchase substantially all of the assets of, or otherwise
acquire, any business, business organization or division thereof, or any other
Person;

(i) except with respect to endorsement of negotiable instruments in the Ordinary
Course, incur, assume or guarantee any Indebtedness that will be an Assumed
Liability or is a Liability of a Company, except for (A) purchase money
borrowings and capitalized leases in the Ordinary Course in principal amount not
exceeding $5,000,000 in the aggregate, (B) Indebtedness owed between a Company,
on the one hand, and the Sellers or an Affiliate of the Sellers (other than the
Companies), on the other hand, that will be repaid on or prior to Closing,
(C) Indebtedness owed between or among the Companies (not to exceed $5,000,000
in principal amount in the aggregate if the Proxy Agreement is not terminated on
or prior to the Closing), and (D) pension accruals in the Ordinary Course under
Seller Employee Plans in existence on the date immediately prior to the date
hereof;

(j) enter into any employment or independent contractor agreement with a Person
employed, engaged, or to be employed or engaged, in the Business on a basis that
is not terminable at will and with severance benefits other than, in each case,
employment or independent contractor agreements providing for (A) total annual
base remuneration not to exceed $200,000 per person and (B) severance benefits
pursuant to applicable Law or the Sellers Employee Plans in accordance with past
practice;

(k) make any material change in the financial accounting principles, practices
or methods of the Companies, other than as required by GAAP, the Sellers’
outside auditors, applicable Law or regulatory guidelines;

 

110



--------------------------------------------------------------------------------

(l) as to the Companies only, materially amend their certificates of
incorporation or bylaws (or comparable organizational documents) in a manner
adverse to the Business or the Company;

(m) as to the Companies only, make any material loans, advances or capital
contributions to or equity investments in any other Person;

(n) as to the Companies only make or commit to make any capital expenditures in
excess of $10,000,000;

(o) except in each case in the Ordinary Course, (i) accelerate the billing or
collection of or discount any receivables, including accounts receivables and
trade receivables, or otherwise modify their policies and practices regarding
the billing and collection of accounts receivable related to the Business in any
material respect from those in effect immediately prior to the date hereof,
(ii) accrue any payables, including accounts payables or trade payables or
(iii) take any action that would increase the outstanding amount of Contractual
Liabilities or stock rotation rights, return rights, special business approval
and similar credits;

(p) enter into any Contract other than in the Ordinary Course that would be a
Material Contract;

(q) as to the Companies only, (i) change any material Tax election, (ii) change
any annual Tax accounting period or method of Tax accounting in any material
respect, (iii) file any amended Tax Return, (iv) enter into any closing
agreement relating to any material Tax, (v) settle any material Tax claim or
assessment or (vi) surrender any right to claim a material Tax refund or any
extension or waiver of the limitations period applicable to any material Tax
claim or assessment (provided that except as contemplated in Section 6.5,
nothing contained herein shall preclude NNI from changing any Tax election,
annual Tax accounting period or method of Tax accounting, filing any amended Tax
Return, entering into any closing agreement relating to Tax, settling any Tax
claim or assessment, or surrendering any right to claim a Tax refund or any
extension or waiver of a limitations period, with respect to any consolidated or
affiliated group, except to the extent that such acts would materially increase
the Tax liability of a Company); or

(r) enter into any Contract not to compete in any line of business or geographic
area that would reasonably be expected to bind the Purchaser or any of its
Affiliates after the Closing in any material respect, except for Contracts that
will not be, or that the Purchaser may elect not to have, assigned to the
Purchaser hereunder;

(s) enter into any Contract granting an indemnity in respect of intellectual
property infringement or misappropriation other than in the Ordinary Course that
would bind the Purchaser or any of its Affiliates after the Closing in any
material respect, except for those Contracts that will not be, or that the
Purchaser may elect not to have, assigned to the Purchaser hereunder;

(t) permit any Company to enter into any agreement or transaction with an
Affiliate other than a Company other than (i) in the Ordinary Course and on
terms at least as favorable to such Company as such Company would obtain at
arm’s length terms or consistent

 

111



--------------------------------------------------------------------------------

with practices in effect prior to the date hereof or (ii) any agreement or
transaction that is terminable at will without penalty or cost or that
terminates on or before Closing;

(u) intentionally fail to make any filing, pay any fee, or take any other action
necessary to maintain the ownership, validity and enforceability of any material
Transferred Intellectual Property or material Acquired Company Intellectual
Property; provided that if the Sellers unintentionally fail to make any filing,
pay any fee, or take any other action necessary to maintain the ownership,
validity and enforceability of any material Transferred Intellectual Property or
material Acquired Company Intellectual Property, the Sellers will, upon becoming
aware of any such failure, make all reasonable efforts to correct any adverse
effects of such failure.

(v) permit any Company to make a distribution or dividend to stockholders other
than in the form of a working capital asset;

(w) terminate or amend any put right related to auction rate securities held by
a Company; or

(x) authorize or commit or agree to take any of the foregoing actions.

Nothing in this Section 5.9 shall prohibit any of the Companies from making any
dividend or distribution in cash (or in the form of other working capital
assets) to its shareholders. No provision of this Section 5.9 shall be deemed to
require any action by the NGS Companies that is inconsistent with the applicable
legal and regulatory requirements set by the United States Government, including
the requirements under the Proxy Agreement and the NISPOM.

SECTION 5.10. Transaction Expenses. Except as otherwise provided in this
Agreement or the Transaction Documents, each of the Purchaser and the Sellers
shall bear its own costs and expenses (including brokerage commissions, finders’
fees or similar compensation, and legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby; provided, however, that costs and
expenses of the Companies shall be deemed to be costs and expenses of the
Sellers.

SECTION 5.11. Confidentiality.

(a) The Parties acknowledge that the Confidentiality Agreement remains in full
force and effect in accordance with its terms, which are incorporated herein by
reference, and the Parties agree to be bound thereby in the same manner and to
the same extent as if the terms had been set forth herein in full, except that
the Sellers shall be at liberty to disclose the terms of this Agreement to any
court or to any liquidator or in connection with any auction process approved by
the Bankruptcy Court and show appropriate figures in their administration
records, accounts and returns.

(b) From the Closing Date until the date that is five (5) years after the
Closing Date, the Sellers shall not, and shall cause their Affiliates not to,
and shall use reasonable best efforts to cause the respective representatives of
the Sellers and their Affiliates not to, use or disclose to any Third Party, any
Confidential Information. For purposes of this Agreement,

 

112



--------------------------------------------------------------------------------

“Confidential Information” consists of all competitively sensitive information
and data related to the Business, the Assets and/or the Companies (including
Transferred Intellectual Property and competitively sensitive Business
Information existing as of the Closing Date), Purchaser or its Affiliates that
is not, in each case, already available to the public, provided that nothing
herein or in the other Transaction Documents shall be construed as precluding,
prohibiting, restricting or otherwise limiting the ability of the Sellers,
Seller’s Affiliates or their respective representatives to (i) disclose the
terms of any of the Transaction Documents to any court or to any liquidator or
in connection with any auction process approved by a Bankruptcy Court and show
appropriate figures in their administration records, accounts and return;
(ii) make permitted disclosures under Section 5.7; (iii) exercise or enforce any
of its rights, or perform any obligations under this Agreement or the other
Transaction Documents, including the Transition Services Agreement and the
Intellectual Property License Agreement, (iv) make any disclosures that are
required by applicable Law; (v) own, use or disclose Confidential Information
that is not exclusive to the Business to the extent necessary to (in the
reasonable judgment of the Sellers) operate the other business segments of the
Sellers or their Affiliates or otherwise engage in any manner in any business
activities unrelated to the Business in compliance with Section 5.33; (vi) use
Confidential Information to the extent necessary to perform Rejected Customer
Contracts; or (vii) make customary disclosures, subject to customary
confidentiality agreements, regarding Confidential Information that is not
exclusive to the Business and is primarily related to other business segments of
the Sellers in connection with acquiring, merging or otherwise combining with,
or being acquired by, or selling all or part of their assets to, any Person
(whether in a single transaction or a series of related transactions or whether
structured as an acquisition of assets, securities or otherwise).

SECTION 5.12. Certain Payments or Instruments Received from Third Parties. To
the extent that, after the Closing Date, (a) the Purchaser, any Designated
Purchaser or any Company receives any payment or instrument that is for the
account of a Seller according to the terms of any Transaction Document, the
Purchaser shall, and shall cause the Designated Purchasers and the Companies to,
promptly deliver such amount or instrument to the relevant Seller, and (b) any
of the Sellers receives any payment that is for the account of the Purchaser,
any of the Designated Purchasers or the Companies according to the terms of any
Transaction Document, the Sellers shall, and shall cause the other Sellers to
promptly deliver such amount or instrument to the Purchaser or the relevant
Designated Purchaser or Company, as applicable. All amounts due and payable
under this Section 5.12 shall be due and payable by the applicable Party in
immediately available funds, by wire transfer to the account designated in
writing by the relevant Party. Notwithstanding the foregoing, each Party hereby
undertakes to use reasonable best efforts to direct or forward all bills,
invoices or like instruments to the appropriate Party.

SECTION 5.13. Non-Assignable Contracts and Other Assets.

(a) To the extent that any Seller Contract or any Seller Consent is not capable
of being assigned under section 365 of the U.S. Bankruptcy Code (or, if
inapplicable, pursuant to other applicable Laws or the terms of such Contract or
Consent) to the Purchaser or a Designated Purchaser at the Closing, or that any
Sublease cannot be entered into, without the Consent of the issuer thereof or
the other party thereto or the master landlord or any Third Party (including a
Government Entity) (collectively, the “Non-Assignable Contracts”), this
Agreement will not constitute an assignment thereof, or an attempted assignment,
nor shall any Sublease be entered

 

113



--------------------------------------------------------------------------------

under any Non-Assignable Contract, unless any such Consent is obtained following
Closing; provided, however, that the Sellers will use their reasonable best
efforts to cooperate with the Purchaser in any commercially reasonable
arrangement to provide the Purchaser the same interest, benefits, rights and
Liabilities under any such Non-Assignable Contracts as the applicable Seller had
immediately prior to the Closing, including using reasonable best efforts to
enter into one or more mutually agreed Subcontract Agreements. As between the
Sellers and the Purchaser (or the relevant Designated Purchaser), such
Non-Assignable Contracts shall be deemed to be assigned or subleased, as the
case may be, and the Purchaser (or the relevant Designated Purchaser) shall
perform all obligations and covenants thereunder. Notwithstanding the foregoing
sentences: (i) nothing in this Section 5.13 shall require any Seller to renew
any Non-Assignable Contract once it has expired, (ii) any efforts required of
the Sellers pursuant to this paragraph shall (A) be subject to receipt of
adequate compensation in respect of all direct incremental costs and expenses
incurred in respect of or related to such arrangement, (B) be strictly on an
interim basis and in no event required to continue after the expiration of the
term of the Transition Services Agreement, and (C) to the extent not prohibited,
be of an administrative nature only, without any substantive function, and shall
be carried out by employees of the Sellers under the Transition Services
Agreement. The Purchaser or the Designated Purchaser, as applicable, shall
reimburse the relevant Seller for any direct incremental cost incurred and
indemnify and hold each Seller harmless from and against all Liabilities,
incurred or asserted, as a result of any actions taken pursuant to this
Section 5.13. For the avoidance of doubt, the Parties acknowledge that the fact
that any Contract constitutes a Non-Assignable Contract shall not (i) constitute
a breach of any covenant hereunder, (ii) entitle Purchaser to terminate this
Agreement or (iii) result in any reduction of the Purchase Price payable
hereunder. Any Non-Assignable Contract assigned pursuant to the terms of this
Section 5.13 shall, when assigned, constitute an Assigned Contract hereunder
from and after such date.

(b) For the purposes of this Agreement (including Section 5.13(a) and all
representations and warranties of the Sellers contained herein), the relevant
Sellers shall be deemed to have obtained all required Consents in respect of the
assignment of any Assumed and Assigned Contract if, and to the extent that,
pursuant to the U.S. Sale Order, the Sellers are authorized to assume and assign
to the Designated Purchasers such Seller Contract pursuant to section 365 of the
U.S. Bankruptcy Code and any applicable Cure Cost has been satisfied as provided
in Section 2.1.7;

(c) If and to the extent that sale to the Purchaser or any Designated Purchaser
of any Assets pursuant to Section 2.1.1 would be a violation of applicable Law
or require any Consent or the approval of any Government Entity or the
fulfillment of any condition that cannot be fulfilled by the Purchaser prior to
the Closing, then, to the extent permitted by applicable Law, including any
Antitrust Laws, and unless the Purchaser shall otherwise agree, the sale to the
Purchaser or any Designated Purchaser of such Asset shall be, without any
further action by any Party hereto, automatically deferred and any sale of such
Asset pursuant to Section 2.1.1 or otherwise shall be null and void until such
time as all such violations of applicable Law are eliminated, such consents or
approvals of Government Entities are obtained and such conditions are fulfilled,
which in all cases shall be no later than 12 months from the Closing Date unless
otherwise agreed to by the Parties hereto. Any such Asset shall be deemed a
“Deferred Transfer Purchased Asset.”

 

114



--------------------------------------------------------------------------------

(d) If and to the extent that the allocation to Purchaser or any Designated
Purchaser, and Purchaser’s or any Designated Purchaser’s becoming responsible
for, any Assumed Liabilities pursuant to Section 2.1.3 or otherwise would be a
violation of applicable Law or require any Consent or the approval of any
Government Entity or the fulfillment of any condition that cannot be fulfilled
by Sellers prior to the Closing, then, to the extent permitted by applicable
Law, including any Antitrust Laws and unless the parties hereto shall otherwise
agree, the allocation to Purchaser or any of its Subsidiaries of, and
Purchaser’s or any such Designated Purchaser’s becoming responsible for, such
Assumed Liability shall, without any further action by any party, be
automatically deferred and any allocation or responsibility for such Assumed
Liability pursuant to Section 2.1.3 or otherwise shall be null and void until
such time as all violations of applicable Law are eliminated, such consents or
approvals of Government Entities are obtained, and such conditions are
fulfilled. Any such Assumed Liability shall be deemed a “Deferred Transfer
Assumed Liability.”

(e) With respect to any Deferred Transfer Purchased Asset or any Deferred
Transfer Assumed Liability, insofar as it is reasonably possible and permitted
under applicable Law, including any Antitrust Laws, (i) Sellers shall, following
the Closing, hold such Deferred Transfer Purchased Asset for the use and benefit
of the Purchaser and its Subsidiaries (at the expense of the Purchaser) and
(ii) the Purchaser shall, or shall cause its applicable Subsidiary to, pay or
reimburse Seller for all amounts paid or incurred in connection with the
retention of such Deferred Transfer Assumed Liability. Sellers shall, insofar as
reasonably possible and to the extent permitted by applicable Law, including any
Antitrust Laws, hold and treat such Deferred Transfer Purchased Asset in the
Ordinary Course and take such other actions as may be reasonably requested by
the Purchaser in order to place the Purchaser or any of its Subsidiaries,
insofar as permissible under applicable Law, including any Antitrust Laws, and
reasonably possible, in the same position as if such Deferred Transfer Purchased
Asset had been sold to the Purchaser or a Designated Purchaser at the Closing
and so that, to the extent possible, all the benefits and burdens relating to
such Deferred Transfer Purchased Asset, including possession, use, risk of loss,
potential for gain, and dominion, control and command over such Deferred
Transfer Purchased Asset, are to inure from and after the Closing to the
Purchaser or its applicable Subsidiary entitled to the receipt of such Deferred
Transfer Purchased Asset.

(f) If and when the violations of applicable Law are eliminated and such
consents, approvals and/or conditions of Government Entities are obtained the
absence or non-satisfaction of which caused the deferral of transfer of any
Deferred Transfer Purchased Asset pursuant to Sections 5.13(b), the sale of the
applicable Deferred Transfer Purchased Asset shall be effected in accordance
with and subject to the terms of this Agreement.

(g) Notwithstanding any other provision of this Section 5.13, any efforts
required of the Sellers pursuant to this Section 5.13 in respect of Deferred
Transfer Purchased Asset shall (A) be subject to receipt of adequate
compensation in respect of all incremental costs and expenses incurred in
respect of or related to such arrangement, (B) be strictly on an interim basis
and in no event required to continue after the expiration of the term under the
Transition Services Agreement, (C) to the extent not prohibited, be of an
administrative nature only, without any substantive function, and be carried out
by employees of the Sellers under the Transition Services Agreement. In no event
shall the Sellers be under any obligation to compromise any right, asset or
benefit or to expend any amount or incur any Liability in order to

 

115



--------------------------------------------------------------------------------

comply with its obligations under this Section 5.13 for which they are not
reimbursed (other than filing and application fees to Government Entities and
payment of Cure Costs for which the Sellers are responsible pursuant to
Section 2.1.7).

(h) Each of the Purchaser and the Sellers shall, and the Purchaser shall cause
any relevant Designated Purchaser and the Sellers shall cause any Subsidiary
(other than the EMEA Sellers) to, use reasonable efforts and work cooperatively
in good faith to facilitate the Purchaser’s negotiation with the counter-party
to any Inbound License Agreement or any Cross-License Agreement listed in
Section 5.13(h) of the Sellers Disclosure Schedule that, in each case, is not a
Seller Contract and is not assigned to the Purchaser or a Designated Purchaser
to obtain rights for the Purchaser or a Designated Purchaser to use the
Intellectual Property that is licensed to the Sellers or a Subsidiary under such
Inbound License Agreement or Cross-License Agreement, or, if that negotiation is
unsuccessful, the Sellers shall use reasonable efforts to provide the same
interests, benefits, and rights under such Inbound License Agreement or such
Cross-License Agreement, in each case, as reasonably necessary to effectively
operate the Business from and after Closing, including in the case of the
Sellers requesting Consent to the grant of such rights from the relevant third
party; provided, however, that the Sellers shall be under no obligation to seek
any such Consent prior to the completion of the Auction or to compromise any
right, asset, or benefit (including relinquishment of rights outside the
Exclusive Purchaser Field, as defined in the Intellectual Property License
Agreement) or to expend any amount or incur any Liability or provide any other
consideration in complying with its obligations under this Section 5.13(h).

SECTION 5.14. Bundled Contracts; Selected Rejected Customer Contracts.

(a) Subject to applicable Law, each of the Purchaser and the Sellers shall, and
the Purchaser shall cause any relevant Designated Purchaser, as applicable, to,
use its reasonable best efforts to, at least fifteen (15) Business Days prior to
the Closing Date, enter into arrangements with the counterparty to each Contract
that provides for the sale or provision of Products and/or Services and the sale
or provision of other products and/or services of the Sellers or their
Affiliates and is listed in Section 5.14 of the Sellers Disclosure Schedule (a
“Bundled Contract”), to amend such Bundled Contract so as to delete all
obligations and Liabilities therefrom as they relate to the Products and the
Services and enter into a new Contract (effective as of, and conditioned upon
the occurrence of, the Closing) with the applicable customer and which only
relates to Products and Services and, unless otherwise agreed by the Purchaser,
is on commercially reasonable terms that are consistent with contract terms that
the Purchaser generally offers to similarly situated customers, in which event
such new Contract shall be deemed to be a Seller Contract; provided, however,
that the Sellers shall be under no obligation to compromise any right, asset or
benefit or to expend any amount or incur any Liability in obtaining such
arrangements with respect to any Bundled Contract. For the avoidance of doubt,
the parties acknowledge that the failure to enter into such arrangements shall
not entitle the Purchaser to terminate this Agreement, not to complete the
transactions contemplated hereby or reduce the Purchase Price payable hereunder.
The Sellers shall use reasonable best efforts not to enter into any Bundled
Contracts after the date hereof. For the avoidance of doubt, under no
circumstances shall the Purchaser be required to enter into any new customer
contract (including, for the avoidance of doubt, a customer contract that
relates to an SI/SP Contract) or, pursuant to

 

116



--------------------------------------------------------------------------------

Section 5.14(b), any Subcontract with any customer that requires the Purchaser
to deliver products and services of the Sellers other than the Products and the
Services.

(b) Subject to applicable Law, for those Bundled Contracts that are not
Post-Signing Customer Contracts and for which the arrangements mentioned in
Section 5.14(a) could not be entered into fifteen (15) Business Days prior to
the Closing Date: (i) if requested by the Purchaser, the Sellers shall use
reasonable best efforts to facilitate the entry by the Purchaser or the relevant
Designated Purchaser and the other party to each such Bundled Contract into a
new Contract that only relates to Products and/or Services, and (ii) the Sellers
and the Purchaser shall use reasonable best efforts to cooperate in any
commercially reasonable arrangement to provide the Purchaser or a Designated
Purchaser, as applicable, with the same interest, benefits, rights and
Liabilities (including obligations relating to warranties and Known Product
Defects (as defined in the Nortel Accounting Principles)) as the applicable
Seller had immediately prior to the Closing under any such Bundled Contract in
so far as they relate to the Business, including by entering into Subcontract
Agreements as follows: (A) if the economic and other terms and conditions of the
portion of any such Bundled Contract that relate to the Business (the
“Enterprise Portion”) can be reasonably identified and the Enterprise Portion
meets the Pre-Signing Inclusion Criteria for Major Customer Contracts, the
Purchaser or a Designated Purchaser shall enter into a Subcontract Agreement
relating to such Enterprise Portion on the same terms as those set forth in the
relevant Bundled Contract or (B) if the Enterprise Portion of any such Bundled
Contract cannot be reasonably identified or the Enterprise Portion does not meet
the Pre-Signing Inclusion Criteria for Major Customer Contracts the Purchaser or
a Designated Purchaser and the relevant Seller shall use their reasonable best
efforts to agree on commercially reasonable terms for the subcontract of such
Enterprise Portion under a Subcontract Agreement and then enter into such
Subcontract Agreement, it being understood that the terms of such a Subcontract
Agreement shall be considered commercially reasonable if and only if the terms
of such Subcontract Agreement: (1) are at least as favorable to the Purchaser or
the relevant Designated Purchaser as the terms generally offered by the
Purchaser or its Subsidiaries to customers that are similarly situated to the
counterparty to the relevant Bundled Contract and (2) provide for material terms
(including any terms addressed by the Pre-Signing Inclusion Criteria for Major
Customer Contracts) that are in the aggregate equivalent to, or better than, the
material terms associated with the relevant Bundled Contract or the Enterprise
Portion thereof; provided that (w) nothing in this Section 5.14 shall require
the Sellers to renew any Bundled Contract once it has expired, (x) the Sellers
shall have the right, any time after the expiration of the Transition Services
Agreement, to exercise any right to terminate any Bundled Contract and (y) the
Sellers shall be under no obligation with respect to the Enterprise Portion of
any Bundled Contract that is, or is to be, subcontracted hereunder to compromise
any right, asset or benefit or to expend any amount or incur any Liability in
order to comply with its obligations under this sentence for which they are not
reimbursed (other than filing and application fees to Government Entities,
payment of Cure Costs for which the Sellers are responsible pursuant to
Section 2.1.7). Any Subcontract Agreement entered into pursuant to clause (A) or
(B) above shall not require the Purchaser or the Designated Purchaser to perform
under such Subcontract Agreement to the extent that the TSA Sellers are in
material breach of their obligation to perform services under the Transition
Services Agreement and such breach frustrates the Purchaser’s ability to perform
and (y) permit the Purchaser or the Designated Purchaser to terminate such
subcontract upon the earliest of (i) in the case of a Subcontract Agreement
described in clause

 

117



--------------------------------------------------------------------------------

(A) above, twelve (12) months from the Closing Date and in the case of a
Subcontract Agreement described in clause (B) above, six (6) months from the
Closing Date, (ii) the expiration of the relevant Bundled Contract (without
giving effect to any extension of the term thereof other than at the option of
the counterparty thereto), (iii) the earliest date on which the relevant Seller
has the right to terminate the relevant Bundled Contract without penalty or
(iv) the date on which the relevant Bundled Contract is terminated by the
counterparty thereto. Notwithstanding the foregoing, the Purchaser shall be
allowed to refuse to enter into a Subcontract Agreement relating to a Bundled
Contract if (i) the Purchaser offers to contract directly with the counterparty
to such Bundled Contract on commercially reasonable terms that are consistent
with contract terms that the Purchaser generally offers to similarly situated
customers or (ii) the Purchaser has an existing contract with the counterparty
to such Bundled Contract and offers to provide the applicable Products and/or
Services under such Bundled Contract through Purchaser’s existing contract and
pursuant to the terms thereof; provided that, in each of clauses (i) and (ii) of
this sentence, the counterparty to the relevant Bundled Contract accepts the
offer from the Purchaser and releases in writing the relevant Seller from any
obligation to perform and any other Liability under the Enterprise Portion of
the relevant Bundled Contract.

(c) At least thirty (30) days prior to the Closing Date, the Sellers will
deliver to the Purchaser a list of those Rejected Customer Contracts, if any,
that the Sellers want the Purchaser to perform on a subcontract basis after
Closing (the “Selected Rejected Customer Contracts”); provided that, the Sellers
shall not be allowed to include in such list of Selected Rejected Customer
Contracts any (i) (A) Rejected 365 SI/SP Contract, (B) Rejected Non-365 SI/SP
Contract or (C) Rejected Customer Contract that is an Indirect Customer
Contract, which, in each case, (1) if it is a 365 Contract, at the time of such
inclusion in the list can still be rejected by the relevant U.S. Debtor pursuant
to section 365 of the U.S. Bankruptcy Code or (2) for any Contract, can be
terminated by the relevant Seller at will without penalty, (ii) Customer
Contract that has expired pursuant to its terms, (iii) Post-Signing Customer
Contract and (iv) any Bundled Contract. Subject to applicable Law, the Purchaser
or a Designated Purchaser and the relevant Seller shall use their reasonable
best efforts to agree in good faith on commercially reasonable terms for each
such Subcontract Agreement and shall then enter into such Subcontract Agreement,
it being understood that the terms of any Subcontract Agreement shall (i) be
considered commercially reasonable if and only if the terms of such Subcontract
Agreement: (A) are at least as favorable to the Purchaser or the relevant
Designated Purchaser as the terms generally offered by the Purchaser or its
Subsidiaries to customers that are similarly situated to the counterparty to the
relevant Selected Rejected Customer Contract and (B) provide for material terms
(including any terms addressed by the Pre-Signing Inclusion Criteria for Major
Customer Contracts) that are in the aggregate equivalent to, or better than, the
material terms associated with the relevant Selected Rejected Customer Contract
and (ii) permit the Purchaser or the Designated Purchaser to terminate such
subcontract upon the earliest of (A) six (6) months from the Closing Date,
(B) the expiration of the relevant Selected Rejected Customer Contract (without
giving effect to any extension of the term thereof other than at the option of
the counterparty thereto), (C) the earliest date on which the relevant Seller
has the right to terminate the relevant Selected Rejected Customer Contract
without penalty or (D) the date on which the relevant Selected Rejected Customer
Contract is terminated by the counterparty thereto. Notwithstanding the above,
any Subcontract Agreement entered into pursuant to clause (i)(A) or

 

118



--------------------------------------------------------------------------------

(B) above shall not require the Purchaser or the Designated Purchaser to perform
under such Subcontract Agreement to the extent that the TSA Sellers are in
material breach of their obligation to perform services under the Transition
Services Agreement and such breach frustrates the Purchaser’s ability to perform
and the Purchaser shall be allowed to refuse to enter into a Subcontract
Agreement relating to a Selected Rejected Customer Contract if (i) the Purchaser
offers to contract directly with the counterparty to such Selected Rejected
Customer Contract on commercially reasonable terms that are consistent with
contract terms that the Purchaser generally offers to similarly situated
customers or (ii) the Purchaser has an existing contract with the counterparty
to such Selected Rejected Customer Contract and offers to provide the applicable
Products and/or Services under such Selected Rejected Customer Contract through
Purchaser’s existing contract and pursuant to the terms thereof; provided that,
in each of clauses (i) and (ii) of this sentence, the relevant counterparty to
the Selected Rejected Customer Contract accepts the offer from the Purchaser and
releases in writing the relevant Seller from any obligation to perform and any
other Liability under the relevant Selected Rejected Customer Contract.

SECTION 5.15. Post-Closing Assistance for Litigation.

(a) After the Closing, the Purchaser shall, upon the request of the Sellers, and
at no cost to the Sellers (other than reimbursement of out of pocket expenses),
make the Transferred Employees available at reasonable times and cooperate in
all reasonable respects with the Sellers and their Affiliates in the preparation
for, and defense of, any lawsuit, arbitration or other Action (whether disclosed
or not disclosed in the Sellers Disclosure Schedule) filed or claimed against
the Sellers or any of their Affiliates or any of the respective agents,
directors, officers and employees of the Sellers and their Affiliates, whether
currently pending or asserted in the future, concerning the operation or conduct
of the Business prior to the Closing Date; provided, however, that the
obligations of the Purchasers or their Affiliates hereunder shall only extend to
the employees of such Purchasers or Purchasers’ Affiliates as of the date such
employees are to be made available and shall not apply to former employees of
such Purchaser or Purchaser’s Affiliates that have been terminated prior to such
date.

(b) After the Closing, the Sellers and their Affiliates shall, upon the request
of the Purchaser, and at no cost to the Purchaser or its Affiliates (other than
reimbursement of out of pocket expenses), make employees of the Sellers or their
Affiliates and all necessary documents available at reasonable times and
cooperate in all reasonable respects with the Purchaser and its Affiliates in
the preparation for, and defense of, any lawsuit, arbitration or other Action
filed or claimed against the Purchaser or any of its Affiliates or any of the
respective agents, directors, officers and employees of the Purchaser and its
Affiliates, whether currently pending or asserted in the future, concerning the
operation or conduct of the Business prior to the Closing Date; provided,
however, that the obligations of the Sellers or their Affiliates hereunder shall
only extend to the employees of such Sellers or Sellers’ Affiliates as of the
date such employees are to be made available and shall not apply to former
employees of such Sellers or Seller’s Affiliates that have been terminated prior
to such date.

SECTION 5.16. Tangible Asset Removal.

 

119



--------------------------------------------------------------------------------

(a) The Purchaser shall, and shall cause the relevant Designated Purchasers to,
within thirty (30) days after the Closing Date, relocate all tangible Assets and
Purchaser’s activities from all premises owned or leased by the Sellers or their
Affiliates after the Closing (other than those premises to be occupied by the
Purchaser or any Designated Purchasers after the Closing Date pursuant to the
provisions of the Real Estate Agreements, the Assumed and Assigned Contracts,
and the Company Leases) with Sellers’ cooperation; provided, however, that,
subject to receipt of landlord Consent where required (it being agreed that
Sellers shall only be obligated to use commercially reasonable efforts, without
incurring any third-party costs, to obtain any such required Consents) and
subject to Purchaser’s obligation to use commercially reasonable efforts to
vacate all such premises as soon as reasonably practicable regardless of the
length of the Applicable Transitional Occupancy Period, the Purchaser shall be
permitted to remain in occupancy, pursuant to the terms of customary forms of
license agreements reasonably acceptable to the Purchaser and Sellers, at those
premises identified in Section 5.16(a) of the Sellers Disclosure Schedule (to
the extent such premises are not to be occupied by the Purchaser or any
Designated Purchasers after the Closing Date pursuant to the provisions of the
Real Estate Agreements, the Assumed and Assigned Contracts, and the Company
Leases), for, in each instance, the Applicable Transitional Occupancy Period,
subject to the following conditions:

(i) in all instances other than the properties identified in Section 5.16(a) of
the Sellers Disclosure Schedule, Sellers’ obligation to make any space available
to the Purchaser or any other party on the date of or following Closing shall be
subject to Sellers’ right to implement their global real estate strategy, as
such strategy develops over time, and in connection therewith to dispose of or
retain real estate assets as the Sellers deem appropriate in their sole
discretion and the Sellers shall have no liability to the Purchaser or any other
party resulting from the implementation of the Sellers’ real estate strategy as
contemplated hereby; provided that, if the Sellers exercise their right to
dispose of any real estate asset prior to the earlier of (A) the date on which
the Purchaser vacates the related property at its own election and (B) the
expiration of the Applicable Transitional Occupancy Period, the Sellers shall
give the Purchaser or the relevant Designated Purchaser reasonable prior notice
of such disposal and a reasonable opportunity to remove the Assets located
thereon; and provided further that such notice from the Sellers shall in no
event be given later than the Applicable Latest Termination Notification Date.

(ii) The Purchaser or the relevant Designated Purchasers shall only be entitled
to remain in occupancy of the premises identified in Section 5.16(a) of the
Sellers Disclosure Schedule during the Applicable Transitional Occupancy Period
so long as the Purchaser or the relevant Designated Purchasers (1) in the case
of any real property identified in Section 5.16(a) of the Sellers Disclosure
Schedule which is leased by a Seller as a tenant, compensates Sellers for
Sellers’ actual, out of pocket rent and other occupancy costs with respect to
either, as indicated in Section 5.16(a) of the Sellers Disclosure Schedule,
(A) the space actually being occupied by the Purchaser or such Designated
Purchaser or (B) the entire premises subject to the applicable real estate
lease, and in either case indemnifies the Seller for any liability or damages
resulting from the Purchaser’s or such Designated Purchaser’s continued
occupancy from the Closing Date through the

 

120



--------------------------------------------------------------------------------

date upon which the Purchaser or such Designated Purchaser actually surrenders
such property in accordance with the requirements of the license agreement
referenced above, and (2) in the case of any real property identified in
Section 5.16 of the Sellers Disclosure Schedule which is owned by a Seller,
compensates Sellers for the Purchaser’s or such Designated Purchaser’s occupancy
of such property by paying fair market rental for such portion of the property
that the Purchaser or such Designated Purchaser is actually occupying and
indemnifying Seller for any liability or damages resulting from the Purchaser’s
occupancy.

(iii) In any circumstance where a landlord’s Consent is required to permit the
Purchaser’s continued occupancy of premises identified in Section 5.16(a) of the
Sellers Disclosure Schedule during the Applicable Transitional Occupancy Period
and Sellers have been unable, despite using commercially reasonable efforts, to
procure such Consent prior to the Closing Date, (A) the Purchaser shall not have
the right to continue in occupancy of such premises and, notwithstanding any
provision herein to the contrary, the Applicable Transitional Occupancy Period
shall not extend beyond the Closing Date and (B) the Sellers will cooperate with
the Purchaser, at the Purchaser’s sole cost and expense, to provide access to
the applicable premises for the purpose of expediting the Purchaser’s removal of
assets therefrom; provided that the Purchaser (or the relevant Designated
Purchaser) shall perform all obligations and covenants set forth in this
Section 5.16 with respect to such premises for so long as its property remains
in such premises and provided further that neither any Seller nor any Affiliate
of any Seller shall have any liability to the Purchaser (or a Designated
Purchaser) for the refusal by any landlord to grant a consent to any
transitional occupancy by the Purchaser (or a Designated Purchaser).
Notwithstanding the foregoing, nothing in this Section 5.16 shall require any
Seller to renew or extend the term of any lease once it has by its terms
expired. The Purchaser or the Designated Purchaser, as applicable, shall hold
each Seller harmless from and against all Liabilities, incurred or asserted, as
a result of any actions taken pursuant to this Section 5.16.

(iv) To the extent that the Sellers elect to, prior to Closing, terminate a
Lease or otherwise dispose of real property which is not included among the
Assets and which is neither an Assumed and Subleased Real Estate Lease nor a
Non-365 Subleased Real Estate Lease and at which Owned Equipment is located and
which is not identified in Section 5.16(a) of the Sellers Disclosure Schedule,
the Sellers shall provide the Purchaser reasonable prior notice of such
termination or disposal (provided that such notice from the Sellers shall in no
event be given later than the Applicable Latest Termination Notification Date)
and, following receipt of such notice, the Purchaser shall be permitted
reasonable access to the real property for not less than ten (10) Business Days
after receipt of the termination notice to identify any Assets acquired
hereunder located at the subject premises. The Sellers agree that they will
remove and store such Assets at the Seller’s sole cost until delivery to the
Purchaser or a Designated Purchaser at Closing (it being understood that Sellers
shall not be obligated to remove trade fixtures or fixtures, furniture,
furnishings or fittings from any such real property

 

121



--------------------------------------------------------------------------------

or to store the same or to deliver the same at any point to the Purchaser or a
Designated Purchaser unless the same are included in the Assets and are
specifically identified by the Purchaser for removal). It is further agreed that
transfer of any Assets stored in accordance herewith may be made by delivery of
a receipt from any warehouse or storage facility entitling the Purchaser or a
Designated Purchaser to retrieve all such Assets and the Purchaser shall be
responsible for the cost of delivering such Assets to the Purchaser or a
Designated Purchaser on or after the Closing Date. In the event the Purchaser
fails to identify any Assets that it wishes to have stored, the Sellers shall be
entitled to abandon or otherwise dispose of such Assets in their sole discretion
without any liability to the Purchaser.

(v) The Purchaser or the relevant Designated Purchaser shall surrender any such
premises in substantially the same condition in which the Purchaser or such
Designated Purchaser received it (with the Assets removed and broom clean).

(b) The Sellers shall, within thirty (30) days after the Closing Date, relocate
all the Excluded Assets and Seller’s activities from all owned real property or
other leased or subleased real property covered by this Agreement with the
Purchaser’s cooperation; provided, however, that, subject to receipt of landlord
Consent where required (it being agreed that the Purchaser shall only be
obligated to use commercially reasonable efforts, without incurring any
third-party costs, to obtain any such required Consents), pursuant to the terms
of license agreements referred to in Section 5.16(a) above, the Sellers shall
have up to six (6) months after the date of the Closing to relocate all the
Excluded Assets and Sellers’ activities from the premises listed in
Section 5.16(b) of the Sellers Disclosure Schedule, subject to the following
conditions:

(i) in all instances other than in the case of the premises shown on
Section 5.16(b) of the Sellers Disclosure Schedule, the Purchaser’s obligation
to make any space available to the Sellers or any other party on the date of or
following Closing shall be subject to the Purchaser’s right to implement its
global real estate strategy, as such strategy develops over time, and in
connection therewith to dispose of or retain real estate assets as the Purchaser
deems appropriate in its sole discretion and the Purchaser shall have no
liability to the Sellers or any other party resulting from the implementation of
the Sellers’ real estate strategy as contemplated hereby; provided that if the
Purchaser exercises its right to dispose of real estate assets prior to the
earlier of (A) the date on which Sellers vacate the related property at their
own election and (B) the six (6) month anniversary of the date of this
Agreement, in the case of any real property identified in Section 5.16(b) of the
Sellers Disclosure Schedule, or thirty (30) days after the Closing Date in the
case of any other real property, the Purchaser shall give the Sellers reasonable
notice, not less than thirty (30) days, of such disposal and a reasonable
opportunity to remove the Excluded Assets located thereon;

(ii) the Sellers shall only be entitled to remain in occupancy of the premises
identified in Section 5.16(b) of the Sellers Disclosure Schedule for

 

122



--------------------------------------------------------------------------------

periods of up to six (6) months from the date of Closing so long as the Sellers
(1) in the case of any real property identified in Section 5.16(b) of the
Sellers Disclosure Schedule which is leased by the Purchaser or a Designated
Purchaser as a tenant, compensates the Purchaser or such Designated Purchaser
for the Purchaser’s or such Designated Purchaser’s actual, out of pocket rent
and other occupancy costs with respect to the space actually being occupied by
the Seller and indemnifies the Purchaser or such Designated Purchaser for any
liability or damages resulting from the Seller’s continued occupancy from the
Closing Date through the date upon which Seller actually surrenders such
property in accordance with the requirements of the license agreement referenced
above, and (2) in the case of any real property identified in Section 5.16(b) of
the Sellers Disclosure Schedule which is owned by the Purchaser or a Designated
Purchaser, compensates the Purchaser or such Designated Purchaser for the
Seller’s occupancy of such property by paying fair market rental for such
portion of the property that Seller is actually occupying and indemnifying the
Purchaser or such Designated Purchaser for any liability or damages resulting
from the Seller’s occupancy;

(iii) in any circumstance where a landlord’s Consent is required to permit a
Seller’s occupancy of premises identified in Section 5.16(b) of the Sellers
Disclosure Schedule for up to six (6) months following the Closing Date and the
Purchaser has been unable, despite using commercially reasonable efforts, to
procure such Consent prior to the Closing Date, (A) the relevant Seller shall
not have the right to continue in occupancy of such premises beyond the Closing
Date and (B) the Purchaser will cooperate with the Sellers, at Sellers’ sole
cost and expense, to provide access to the applicable premises for the purpose
of expediting Sellers’ removal of assets therefrom; provided that the relevant
Seller shall perform all obligations and covenants set forth in this
Section 5.16(b) with respect to such premises for so long as its property
remains in such premises and provided further that neither the Purchaser nor any
Designated Purchaser nor any Affiliate of any either shall have any liability to
any Seller for the refusal by any landlord to grant a consent to any
transitional occupancy by a Seller. Notwithstanding the foregoing, nothing in
this Section 5.16 shall require the Purchaser or a Designated Purchaser to renew
or extend the term of any lease once it has by its terms expired. The relevant
Seller shall hold the Purchaser or a Designated Purchaser harmless from and
against all Liabilities, incurred or asserted, as a result of any actions taken
pursuant to this Section 5.16; and

(iv) the Sellers shall surrender any such premises in the substantially the same
condition in which the Sellers received it (with the Excluded Assets removed and
broom clean).

(c) In furtherance of the foregoing Sections 5.16(a) and 5.16(b), the Sellers
and the Purchaser shall use reasonable efforts to agree on reasonable transition
arrangements that provide for reasonable conditions under which each party shall
vacate those premises intended to be used exclusively by the other party after
the Closing Date.

 

123



--------------------------------------------------------------------------------

(d) From the date hereof until the Closing Date, in addition to providing the
reasonable notice specified above of Sellers’ intent to reject or otherwise
terminate any 365 Real Estate Leases, any Non-365 Real Estate Leases and any
other leases where Assets are located, Sellers shall keep Purchaser reasonably
informed of any activities at any of the premises subject to a Real Estate Lease
that may impact the transition arrangements. Sellers and Purchaser shall
cooperate to plan reasonable transition arrangements at the real property listed
in Sections 5.16(a) and 5.16(b) of the Sellers Disclosure Schedule as well as
other real property subject to this Agreement, in accordance with the principles
set forth in this Section 5.16.

SECTION 5.17. Termination of Overhead and Shared Services. The Purchaser
acknowledges and agrees that, except as otherwise expressly provided in the
Transition Services Agreement, effective as of the Closing Date (i) all Overhead
and Shared Services provided to the Business or the Companies (except the
Transferred Overhead and Shared Services) shall cease and (ii) the Sellers or
their Affiliates shall have no further obligation to provide any Overhead and
Shared Services to the Companies and/or the Business.

SECTION 5.18. [Reserved].

SECTION 5.19. Cancellation of Intercompany Accounts. The Sellers shall procure
that all payables and/or receivables between the Sellers or any of their
Affiliates (other than the Companies), on the one hand, and the Companies, on
the other hand, be cancelled without payment prior to or as of the Closing Date.

SECTION 5.20. Directors’ and Officers’ Release, Indemnification and Insurance.

(a) The Purchaser shall cause the Companies to irrevocably release and
discharge, effective as of the Closing Date, the directors and officers of the
Companies holding office as of the Closing Date and any former director or
officer of the Companies from and against any and all past, existing or future,
claims, demands, obligations and Liabilities, whether known or unknown,
suspected or unsuspected, at law or in equity, arising from or related to any
act or omission by any of those individuals in their capacity of directors or
officers of the Companies prior to the Closing Date; provided, however, nothing
herein shall release or discharge the directors and officers of the Companies of
any criminal acts, fraud or other intentional malfeasance contrary to the
interests of the Companies.

(b) The Purchaser further agrees that all rights to exculpation, indemnification
and advancement of expenses now existing in favor of the current or former
directors, officers or employees, as the case may be, of the Companies as
provided in their respective certificates of incorporation or by-laws or other
similar constituent documents or in the agreements listed on Section 5.20 of the
Sellers Disclosure Schedule shall continue in full force and effect after the
Closing. For a period of 6 years from the Closing Date, the Purchaser shall
cause the Companies to (i) maintain in effect the exculpation, indemnification
and advancement of expenses provisions of any Company’s certificates of
incorporation and by-laws or similar constituent documents as in effect on the
date hereof or in any indemnification agreements listed on Section 5.20 of the
Sellers Disclosure Schedule, and (ii) not amend, repeal or otherwise modify any
such provisions in any manner that would adversely affect the rights thereunder
of any individuals

 

124



--------------------------------------------------------------------------------

who at the Closing Date were current or former directors, officers or employees
of the Companies; provided, however, that all rights to indemnification in
respect of any actual or threatened Action pending or asserted or any claim made
within such period shall continue until the disposition of such Action or
resolution of such claim. From and after the Closing Date, the Purchaser shall
cause the Companies to honor, in accordance with their respective terms, each of
the covenants contained in this Section 5.20 without limit as to time.

(c) From and after the Closing, the Purchaser shall, and shall cause the
Companies to, to the fullest extent permitted under applicable Law, indemnify
and hold harmless (and advance funds in respect of each of the foregoing) each
current and former director or officer of the Companies (each, together with
such Person’s heirs, executors or administrators, an “Indemnified Person”)
against any costs or expenses (including advancing reasonable attorneys’ fees
and expenses in advance of the final disposition of any claim or Action to each
Indemnified Person to the fullest extent permitted by Law), judgments, fines,
losses, claims, damages, Liabilities and amounts paid in settlement in
connection with any Action, arising out of, relating to or in connection with
any such Person’s service as a director or officer of the Companies or services
performed in connection with such Person’s serving as an officer or director or
other fiduciary in any entity if such service was at the request or for the
benefit of the Companies, in each case, at or prior to the Closing Date
(collectively, the “Indemnified Expenses”); provided, however, that the
Purchaser and the Companies shall not be liable for any settlement effected
without their prior written consent and the Purchaser and the Companies shall
not be obligated to pay the fees and expenses of more than one counsel (selected
by a plurality of the applicable Indemnified Persons and reasonably satisfactory
to the Purchaser or the Companies, as applicable) for all Indemnified Persons in
any jurisdiction with respect to any single such claim or Action, unless the use
of one counsel for such Indemnified Persons would present such counsel with a
conflict of interest that would make such joint representation inappropriate. In
the event of any such Action, the Purchaser shall, and shall cause the Companies
to, reasonably cooperate with the Indemnified Person in the defense of any such
Action. Notwithstanding the foregoing, nothing herein shall require the
Purchaser to, or cause the Companies to, reasonably cooperate with or indemnify
and hold harmless any current or former director or officer of a Company against
any Indemnified Expenses arising out of, relating to or in connection with any
criminal acts, fraud or other intentional malfeasance contrary to the interests
of such Company.

(d) The Purchaser shall, and shall cause the Companies to, obtain, effective as
of the Closing Date, “tail” insurance policies with a claims period of at least
six years from the Closing Date with respect to directors’ and officers’
liability insurance of the type and with an amount of coverage as are
substantially similar to those of the directors’ and officers’ liability
insurance maintained as of the date hereof by the Sellers and the Companies (the
“Current Policies”), and with such other terms as are no less favorable than
those of the Current Policies; provided that, in satisfying such obligation, the
Companies shall not be obligated to pay aggregate premiums in excess of 225% of
the aggregate per annum amount that the Sellers or the Companies paid for such
coverage of such directors’ and officers’ liability under the Current Policies
in the last full year prior to the date hereof, it being understood and agreed
that the Companies shall nevertheless be obligated to provide the maximum
coverage as may be obtained for such amount.

 

125



--------------------------------------------------------------------------------

(e) The Purchaser shall cause the Companies to pay all reasonable expenses,
including reasonable attorneys’ fees, that may be incurred by any Indemnified
Person in enforcing the indemnity and other obligations provided in
Section 5.20.

(f) The rights of each Indemnified Person hereunder shall be in addition to, and
not in limitation of, any other rights such Indemnified Person may have under
the certificates of incorporation or by-laws or other constituent documents of
the Companies, any other indemnification arrangement, the Delaware General
Corporation Law or otherwise. The provisions of this Section 5.20 expressly are
intended to benefit, and are enforceable by, each of the Indemnified Persons.

(g) In the event the Purchaser or any Company or any of their successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in either such case, proper provision shall be made so
that the successors and assigns of the Purchaser or the Companies shall assume
the obligations set forth in this Section 5.20.

SECTION 5.21. Insurance Matters.

(a) The Purchaser acknowledges and agrees that coverage of the assets, tangible
or intangible property, Liabilities, ownership, activities, businesses,
operations, current and former shareholders, and current and former directors,
officers, employees and agents of, the Business and the Companies (collectively
with the Business and the Companies, the “Covered Assets and Persons”) under all
current or previous insurance policies of the Sellers and their Affiliates
(other than the Companies), including all environmental, directors’ and
officers’ Liability, fiduciary Liability, employed lawyers, property and
casualty flood, ocean marine, and contaminated products insurance policies and
all other insurance policies or programs arranged or otherwise provided or made
available by the Sellers or their Affiliates (other than the Companies) that
cover (or covered) any of the Covered Assets and Persons at any time prior to
the Closing (the “Seller Insurance Policies”) shall cease as of the Closing Date
and the Covered Assets and Persons will be deleted in all respects as insured
(or additional insured, as the case may be) under all Seller Insurance Policies.
Except to the extent provided in Section 2.1.1(p) or Section 5.21(c), the
Sellers shall retain any rights to, including any right to any proceeds received
in respect of, any claim pending as of the date hereof or made after the date
hereof under any Seller Insurance Policy, even if such claims relates to the
capital assets or properties of the Business or the Companies.

(b) If after the Closing Date the Purchaser or the Sellers (or any of their
respective Affiliates) reasonably require any information regarding claim data
or other information pertaining to a claim or an occurrence reasonably likely to
give rise to a claim (including any pre-Closing claims under the Seller
Insurance Policies that are to be covered under the retrospective component of
the new insurance policy) in order to give notice to or make filings with
insurance carriers or claims adjustors or administrators or to adjust,
administer or otherwise manage a claim, then the Sellers or the Purchaser, as
the case may be, shall cause such information to be supplied to the other (or
their designee), to the extent such information is in their possession and
control or can be reasonably obtained by the Sellers or the Purchaser (or

 

126



--------------------------------------------------------------------------------

their respective Affiliates), as applicable, promptly upon a written request
therefore. If the Purchaser desires access to, and utilization of, claims data
or information maintained by an insurance company or other Third Party in
respect of any claim (including any pre-Closing claims under any Seller
Insurance Policies that are covered under the retrospective component of the new
insurance policies), the Purchaser shall be exclusively responsible for
acquiring from such insurance company or Third Party, at the Purchaser’s sole
cost and expense, the rights necessary to permit them to obtain access to and
utilization of such claims data or information. If any Third Party requires the
consent of the Sellers or any of their Affiliates to the disclosure of such
information, such consent shall not be unreasonably withheld.

(c) Prior to Closing, the Sellers shall at all times maintain their current
property insurance in respect of the Included Real Estate and the Owned
Equipment (including buildings, equipment, leasehold improvements and business
interruption) and make and diligently pursue any applicable insurance claims
related to damage or destruction to any Owned Equipment wherever located, or any
damage or destruction to improvements or leasehold improvements owned by, or the
responsibility of, the Sellers and located at or on any Included Real Estate, it
being acknowledged that the insurance provisions in the relevant Real Estate
Leases will apply where damage or destruction has occurred to the extent
applicable. Notwithstanding anything in this Agreement to the contrary:

(i) if and to the extent that any Owned Equipment, wherever located, is
destroyed or damaged prior to Closing, and is not replaced or repaired or
restored to its condition prior to such damage or destruction, then at Closing,
the Sellers shall pay to the Purchaser the amount of any net insurance proceeds
received in respect of such Owned Equipment (excluding any insurance proceeds
related to business interruption insurance) that have not been applied to
repair, replacement or restoration, as applicable, and assign any such claim and
the rights to receive the proceeds of any such claim that has not yet been
finally adjusted;

(ii) if and to the extent that the Owned Real Estate (to the extent the
Purchaser exercises its election under Section 2.1.1 to purchase the Owned Real
Estate) is destroyed or damaged prior to Closing and is not replaced or repaired
or restored to its condition prior to such damage or destruction, then at
Closing, the Sellers shall pay to the Purchaser the amount of any net insurance
proceeds received in respect of such Owned Real Estate (excluding any proceeds
related to business interruption insurance) that have not been applied to
repair, replacement or restoration, as applicable, and assign any such claim and
the rights to receive the proceeds of any such claim that has not yet been
finally adjusted;

(iii) if and to the extent that any leasehold improvements at any property that
is subject to a Designated 365 Real Estate Lease, Designated Non-365 Real Estate
Lease, or Company Lease are destroyed or damaged prior to Closing and are not
replaced or repaired or restored to their condition prior to such damage or
destruction, then at Closing, with respect to any such leasehold improvements
(excluding any proceeds related to business interruption insurance), the Sellers
shall pay to the Purchaser the amount of any net insurance proceeds received in
respect of such leasehold improvements that have not been

 

127



--------------------------------------------------------------------------------

applied to repair, replacement or restoration, as applicable, and assign any
such claim and the rights to receive the proceeds of any such claim that has not
yet been finally adjusted;

(iv) if and to the extent that any improvements or leasehold improvements at any
property that is subject to a Sublease are destroyed or damaged prior to
Closing, to the extent of the receipt of insurance proceeds (excluding any
proceeds related to business interruption insurance) and subject to the terms of
the overlease, the Sellers shall be responsible to the extent required under the
terms of the Sublease (as if the Sublease were in effect prior to Closing and as
if the sublandlord were obligated to restore such improvements and leasehold
improvements under the Sublease, unless and to the extent the prime landlord is
expressly obligated to restore such improvements under the terms of the
overlease), to restore the applicable improvements and leasehold improvements to
the condition prior to such damage or destruction. To the extent that any
property subject to a Sublease is destroyed or damaged after Closing, the
applicable terms of the Sublease shall apply; and

(v) if and to the extent that any Direct Lease Real Estate is destroyed or
damaged prior to Closing, to the extent of the receipt of insurance proceeds
(excluding any proceeds related to business interruption insurance), the Sellers
shall be responsible to the extent required under the terms of the Direct Lease
(as if the Direct Lease were in effect prior to Closing and as if the landlord
were required to restore tenant improvements in the same manner as other
improvements) to restore the applicable improvements and leasehold improvements
to the condition prior to such damage or destruction. To the extent that any
Direct Lease Real Estate is destroyed or damaged after Closing, the applicable
terms of the Direct Lease shall apply.

SECTION 5.22. Sellers Deposits, Guarantees and Other Credit Support of the
Business. Following the Closing, the Purchaser shall, or shall cause a
Designated Purchaser to:

(a) procure the return and/or release by the applicable counterparty, as soon as
reasonably practicable but in no event later than thirty (30) days after the
Closing Date, of:

(i) any lease security deposits given by the Sellers under those real estate
leases listed in Section 5.22(a)(i) of the Sellers Disclosure Schedule that are
Assigned Contracts that have not been set off or otherwise applied by the
holders thereof (the “Security Deposits”); and

(ii) any guarantee, counter guarantee or credit support provided or procured by,
or any letter of credit, performance bond or surety posted or procured by, any
Seller or any of its Affiliates (other than the Companies) or any Third Party on
behalf (and with a counter guarantee of) the Sellers in favor of Third Parties,
securing Liabilities of the Business under the Assigned Contracts or Liabilities
of the Companies; provided that the obligations of Purchaser or any Designated
Purchaser under this Section 5.22(a)(ii) shall be limited, in the case of

 

128



--------------------------------------------------------------------------------

any Real Estate Lease, to guaranties, credit support, letters of credit,
performance bonds and sureties identified in Section 5.22(a)(ii) of the Sellers
Disclosure Schedule;

(b) if the Security Deposits are not released or returned to the relevant Seller
within thirty (30) days from Closing, pay to the relevant Seller an amount equal
to such outstanding Security Deposits (in which case, effective upon such
payment, the relevant Seller hereby assigns to the Purchaser any right or credit
against the relevant lessor relating to such Security Deposit); and

(c) hold harmless the Sellers and their Affiliates from and against any Loss
resulting from, or relating to, any obligation set forth in clauses (a) and
(b) of this Section 5.22.

SECTION 5.23. Use of Sellers’ Trademarks. Except as expressly provided in the
Trademark License Agreement, as of the Closing Date, neither Purchaser nor the
Companies shall have the right to use, and the Purchaser shall cause the
Companies to cease and desist from all use of, the name “Nortel” or any
Trademarks owned by the Sellers or any of their Affiliates or any other mark
employing the word “Nortel” or any confusingly similar Trademarks to any of the
foregoing (collectively, the “Sellers’ Trademarks”) and the Purchaser shall
cause the Companies to adopt new Trademarks related thereto which are not
confusingly similar to the Sellers’ Trademarks and logos.

SECTION 5.24. Maintenance of Books and Records.

(a) After the Closing, the Purchaser shall, and shall cause the Designated
Purchasers and the Companies to, preserve, until the fifth (5th) anniversary of
the Closing Date (or such longer period as may be required under applicable
Law), all pre-Closing Date records to the extent relating to the Business
possessed or to be possessed by such Person. After the Closing Date and until
the fifth (5th) anniversary of the Closing Date (or such longer period as may be
required under applicable Law), upon any reasonable request from the Sellers or
their representatives, the Purchaser shall, and/or shall cause the Person
holding such records to, (a) provide to the Sellers or their representatives
reasonable access to such records during normal business hours and (b) permit
the Sellers or their representatives to make copies of such records, in each
case at no cost to the Sellers or their representatives (other than for
reasonable out-of-pocket expenses). In addition, in the event that the financial
statements of the Business or the Companies are audited for any period prior to
the Closing Date, upon execution of a customary access letter if required, the
Sellers and their representatives (including their outside accountants) shall be
granted access to all relevant work papers, schedules, memoranda and other
documents prepared by the Companies or their representatives (including outside
accountants) in connection with the Sellers’ completing the audit of their
accounts for the 2009 fiscal year; provided, however, that nothing herein shall
require the Purchaser to disclose any information to the Sellers if such
disclosure would jeopardize any attorney-client or other legal privilege or
contravene any applicable Law, fiduciary duty or agreement (it being understood
that the Purchaser shall cooperate in any reasonable efforts and requests that
would enable otherwise required disclosure to the Sellers to occur without so
jeopardizing privilege or contravening such Law, duty or agreement) or require
the Purchaser to disclose its Tax records. Such records may be sought under this
Section 5.24 for any reasonable purpose, including to the extent reasonably

 

129



--------------------------------------------------------------------------------

required in connection with accounting, litigation, federal securities
disclosure or other similar needs of the Sellers (other than claims between the
Sellers and the Purchaser or any of their respective Subsidiaries under this
Agreement or any Ancillary Agreement). Notwithstanding the foregoing, (i) any
and all such records may be destroyed by the Purchaser if the Purchaser sends to
the Sellers written notice of its intent to destroy such records, specifying in
reasonable detail the contents of the records to be destroyed; such records may
then be destroyed after the sixtieth (60th) day following such notice unless the
Sellers notify the destroying party that the Sellers desire to obtain possession
of such records, in which event the Purchaser shall transfer or cause to be
transferred the records to the Sellers and the Sellers shall pay all reasonable
expenses of the Purchaser in connection therewith and (ii) the Purchaser shall
not be required to provide the Sellers access to, or copies of, any Tax records
or audited financial statements covering any pre-Closing period.

(b) After the Closing, Sellers shall preserve, until the fifth (5th) anniversary
of the Closing Date (or such longer period as may be required under applicable
Law), all pre-Closing Date records to the extent relating to the Business
possessed or to be possessed by such Person. After the Closing Date and until
the fifth (5th) anniversary of the Closing Date (or such longer period as may be
required under applicable Law), upon any reasonable request from the Purchaser,
any Designated Purchaser or their respective representatives, the relevant
Seller shall, and/or shall cause the Person holding such records to, (a) provide
to the Purchaser, any Designated Purchaser or their respective representatives
reasonable access to such records during normal business hours and (b) permit
the Purchaser, any Designated Purchaser or their respective representatives to
make copies of such records, in each case at no cost to the Purchaser, such
Designated Purchaser or their respective representatives (other than for
reasonable out-of-pocket expenses); provided, however, that nothing herein shall
require any Seller to disclose any information to the Purchaser, any Designated
Purchaser or their respective representatives if such disclosure would
jeopardize any attorney-client or other legal privilege or contravene any
applicable Law, fiduciary duty or agreement (it being understood that the
Sellers shall cooperate in any reasonable efforts and requests that would enable
otherwise required disclosure to the Purchaser, any Designated Purchaser or
their respective representatives to occur without so jeopardizing privilege or
contravening such Law, duty or agreement) or require the Sellers to disclose
their Tax records. Such records may be sought under this Section 5.24(b) for any
reasonable purpose, including to the extent reasonably required in connection
with accounting, litigation, federal securities disclosure or other similar
needs of the Purchaser, any Designated Purchaser or their respective
representatives (other than claims between the Sellers and the Purchaser or any
of their respective Subsidiaries under this Agreement or any Ancillary
Agreement). Notwithstanding the foregoing, (i) any and all such records may be
destroyed by the Sellers if the Sellers send to the Purchaser written notice of
their intent to destroy such records, specifying in reasonable detail the
contents of the records to be destroyed; such records may then be destroyed
after the sixtieth (60th) day following such notice unless the Purchaser
notifies the destroying party that the Purchaser desires to obtain possession of
such records, in which event the Sellers shall transfer or cause to be
transferred the records to the Purchaser and the Purchaser shall pay all
reasonable expenses of the Sellers in connection therewith and (ii) the Sellers
shall not be required to provide the Purchaser, any Designated Purchaser or
their respective representatives access to, or copies of, any Tax records or
audited financial statements covering any pre-Closing period.

 

130



--------------------------------------------------------------------------------

SECTION 5.25. Right to Exclude.

(a) At any time from the execution of this Agreement until the end of the
Contract Review Period, the Purchaser may elect, by written notice to the Main
Sellers, but without any effect on the Purchase Price or the Purchaser’s
obligation to offer employment to at least the numbers of Employees set out in
Section 7.1.1 of the Sellers Disclosure Schedule, to designate as Excluded
Assets all of the assets, interests and rights of any Excludable Other Seller if
(i) such Excludable Other Seller is listed on Section 5.25(a) of the Sellers
Disclosure Schedule, or (ii) it is the case that, absent such election, by
consummating the transactions contemplated hereby, the Purchaser or a Designated
Purchaser would succeed to an Undisclosed Material Liability of such Excludable
Other Seller or an Undisclosed Material Liability of such Excludable Other
Seller would be transferred to or assumed by the Purchaser or a Designated
Purchaser (any such Excludable Other Seller so designated by the Purchaser, an
“Excluded Other Seller” and, together with any Excluded EMEA Seller, the
“Excluded Sellers”), whereupon such assets, interests and rights shall be
Excluded Assets and any Liabilities to the extent arising from or related to
such assets, interests or rights shall be Excluded Liabilities, and such
Excluded Other Seller shall not be a Party to this Agreement, shall not be an
Other Seller, and shall have no rights or obligations hereunder, provided that
(x) each Excluded Other Seller shall remain bound by the provisions of Article
X, (y) the Data Inventory Floor, the Voice Inventory Floor, the Spares and
Services Inventory Floor, the Inventory Value, the Sellers Inventory Schedule
and the revenue assumptions presented in the Sellers Forecast set forth in
Section 1.1(d)(ii) of the Sellers Disclosure Schedule shall be adjusted after
the end of the Contract Review Period to reflect the exclusion of the relevant
revenues and inventory of the Excluded Sellers, and (z) and each Excluded Other
Seller shall retain the right to designate (A) any Customer Contracts to which
it is a party that was entered into in the Ordinary Course and meets the
requirements of the first sentence of Section 5.14(c) (other than clause
(iii) thereof) as a Selected Rejected Customer Contract entitled to the benefits
of Section 5.14(c) and (B) the Enterprise Portion of each Bundled Contract to
which it is a party as an Enterprise Portion entitled to the benefits of
Section 5.14(b)(B). In addition to the foregoing, following such election of an
Excluded Other Seller by the Purchaser, no Sublease and no license or other
arrangement pursuant to Section 5.16(a) shall be required to be entered into
with respect to any premises related to such Excluded Other Seller’s operations
prior to the date of the Purchaser’s election. For the avoidance of doubt, the
designation of assets, interests or rights in any country as Excluded Assets
shall not in any way prevent the Purchaser or any of its Affiliates from
engaging in the Business (defined as if such assets, interests or rights were
not Excluded Assets) in such country either before or after the Closing. Any
Customer Contract to which any Seller (or any of its Subsidiaries) that is
designated as an Excluded Asset is party will be deemed to be a Rejected
Customer Contract. If a TSA Seller becomes an Excluded Other Seller pursuant to
this Section 5.25(a), such entity shall not be required to be a party to the
Transition Services Agreement. For the avoidance of doubt, the failure of any
TSA Seller to become party to the Transition Services Agreement shall not in any
way diminish the obligations of the remaining TSA Sellers to provide, or to
cause one or more of the Providers (as defined in the Transition Services
Agreement) to provide, all Services (as defined therein). Notwithstanding
anything herein to the contrary, the Parties agree that neither the Included
Services nor the Extra Services shall include any service currently provided by
an Excluded Seller unless such service can

 

131



--------------------------------------------------------------------------------

reasonably be provided by the TSA Sellers without materially changing or
burdening the operations of the TSA Sellers.

(b) The Main Sellers agree that, as of the Closing, (i) neither any Seller nor
any Seller’s Affiliate will be a party to any Contract with any Excluded Seller
that will restrict the Purchaser or a Designated Purchaser, in any material
respect, from engaging after the Closing in any business activity relating to
the Business in the country where such Excluded Seller is located or organized;
and (ii) the Sellers and their Affiliates will cease to supply Products or
Services or provide other assistance to an Excluded Seller with respect to the
Business (except to the extent required in order to allow such Excluded Seller
to continue to perform any obligations under (x) a contract with one of its
customers existing as of the date hereof, or (y) a contract with one of its
customers entered into after the date hereof but before Closing that complies
with the Post-Signing Inclusion Criteria entered into in the Ordinary Course, in
each case which such Excluded Seller is required by such contract to perform
until the earliest of (A) the expiration of such contract (without giving effect
to any extension of the term thereof other than at the option of the
counterparty thereto), (B) the earliest date on which such Excluded Seller has
the right to terminate such contract without penalty or (C) the date on which
such contract is terminated by the counterparty thereto; provided that the
Purchaser and its Affiliates shall be under no obligation to make Products or
Services (or any other products or services) available to the Sellers or their
Affiliates or provide other assistance in connection therewith) and the
Purchaser and its Affiliates will have no obligation to supply Products or
Services (or any other products or services) or provide other assistance to the
Excluded Sellers; provided that, notwithstanding clauses (i) and (ii) above, the
Purchaser or a Designated Purchaser will, if requested to do so, perform any
Subcontracts that it enters into pursuant to Section 5.14(c) or Clause 10.35 of
the EMEA Asset Sale Agreement at the request of an Excluded Seller and the
Sellers may be a conduit through which the Purchaser supplies Products or
Services to an Excluded Seller.

SECTION 5.26. Certain Ancillary Agreements.

(a) The Primary Parties and, to the extent applicable, the relevant EMEA
Sellers, shall use their reasonable best efforts to:

(i) negotiate in good faith with the relevant contract manufacturers to finalize
the terms of the Contract Manufacturing Inventory Agreements based on the term
sheet attached hereto as Exhibit E;

(ii) negotiate in good faith with the LGN Joint Venture the LGN/Korea
Distribution Agreement and the LGN/Korea Supply Agreement, subject to the
Sellers’ production of sufficient information on the relevant entities and
documents; and

(iii) negotiate in good faith with Uni-Nortel the Uni-Nortel Distribution
Agreement, subject to the Sellers’ production of sufficient information on the
relevant entities and documents.

(b) The Parties and the EMEA Sellers acknowledge that, as of the date hereof,
the Business entertains several bilateral relationships with other businesses,
business segments or

 

132



--------------------------------------------------------------------------------

divisions of certain Sellers for the supply and/or development of products and
services (including certain Products and Services). To the extent such
relationships are required to be in place in order to fulfill customer
commitments existing as of the Closing Date and which will continue thereafter
(for the duration of any individual customer contract including frame
contracts), the Primary Parties and the relevant EMEA Sellers shall use their
reasonable best efforts to negotiate, or to cause to be negotiated, in good
faith commercially reasonable terms in order to address the interdependencies
among businesses set forth in Exhibit L, including through a potential Mutual
Development Agreement, Purchaser Supply Agreement, Seller Supply Agreement or
other appropriate commercial arrangements, and taking into account options
available to the Primary Parties. The Primary Parties shall also use their
reasonable best efforts to negotiate in good faith Subcontract Agreements.

(c) On or before the Closing, the relevant Parties shall enter into the
Transition Services Agreement, the Intellectual Property License Agreement and
the Trademark License Agreement, each in the form attached hereto.

(d) Within the earlier of (i) one hundred and five (105) days from the date
hereof or (ii) thirty (30) Business Days prior to the Closing Date, the relevant
Parties shall enter into the Loaned Employee Agreement in the form attached
hereto as Exhibit J.

SECTION 5.27. Avoidance Actions. The Sellers covenant that they shall not
commence any action under sections 544 through 551, 553 and 558 of the U.S.
Bankruptcy Code against any customer, contract party or vendor of the Business.

SECTION 5.28. Subleases.

(a) For each Assumed and Subleased Real Estate Lease designated to be subleased
pursuant to Section 2.1.5(b) or Non-365 Subleased Real Estate Lease designated
to be subleased pursuant to Section 2.1.6(b), the relevant Seller, as
sublandlord, and Purchaser or a Designated Purchaser, as subtenant, will enter
into a sublease in the form attached hereto as Exhibit N (each such sublease a
“Sublease”) at Closing with a term to expire one Business Day prior to the
scheduled expiration date of the applicable Assumed and Subleased Real Estate
Lease or Non-365 Subleased Real Estate Lease (subject to the provisions of
Section 5.31) with respect to the portion of the applicable property to be used
by the Purchaser or a Designated Purchaser for the Business.

(b) The Sellers and the Purchaser will cooperate to determine how to segregate
and demise the subleased premises, including the size and configuration of space
to be subleased to Purchaser or a Designated Purchaser (which shall, other than
in the case of any Sublease relating to Lease A or Replacement Lease A (which
shall be determined in accordance with Exhibit 5.28(g)) and any Sublease
relating to Lease B (which shall be determined in accordance with Exhibit
2.1.5(b)(v)), be based upon the contemplated use of the demised premises and
employee headcount reasonably agreed between Purchaser and Sellers on or prior
to the Closing Date and shall also take into account the continued marketability
and required contiguity of that portion of the premises to be subject to the
related Sublease and the premises not to be subject to the related Sublease) and
provide relevant information (subject to confidentiality limitations) on the
subleased premises to the other provided that it is understood

 

133



--------------------------------------------------------------------------------

and agreed that all costs of such segregation and demising will be the sole
responsibility of Purchaser and that Purchaser’s plans and specifications
therefor will be subject to Sellers’ reasonable approval.

(c) From and after the date hereof and subject in all cases to Section 5.28(d),
Purchaser shall be permitted to contact and have reasonable access to any
landlord under the Assumed and Subleased Real Estate Leases or Non-365 Subleased
Real Estate Leases for the purpose of (x) negotiating a direct lease between
such landlord and Purchaser or Designated Purchaser for all or a portion of the
space covered or reasonably anticipated to be covered by the relevant Sublease,
(y) recognition and non-disturbance protections for the benefit of Purchaser,
and/or (z) leasing other space in the building to which the Assumed and
Subleased Real Estate Lease or Non-365 Subleased Real Estate Lease relates (it
being agreed that the leasing or subleasing of such other space shall not
relieve Purchaser or a Designated Purchaser of its obligations in respect of the
relevant Sublease) and for no other purpose. Seller shall cooperate with
Purchaser or Designated Purchaser and use commercially reasonable efforts,
without incurring any third-party costs, to assist Purchaser or Designated
Purchaser in connection with such negotiations.

(d) Purchaser’s rights set forth in Section 5.28(c) shall be subject to
applicable Law and the following conditions:

(i) Seller and Purchaser or Designated Purchaser shall have reasonably agreed on
a mutually acceptable strategy for negotiations with each landlord (including,
without limitation, the ability of the Purchaser or a Designated Purchaser to
enter into a direct lease for all or less than all of the space covered or
reasonably anticipated to be covered by the relevant Sublease in lieu of a
Sublease) and the Main Sellers shall be afforded the right to participate in all
such communications with the landlord to the extent that they wish to do so,

(ii) neither any Seller nor Purchaser nor Designated Purchaser shall have any
obligation to agree to any increase in any of its obligations under the
applicable Assumed and Subleased Real Estate Lease, Non-365 Subleased Real
Estate Lease or Sublease in connection with such discussions with the landlords,

(iii) such negotiations shall be immediately terminated if they are having an
adverse impact on the landlord-tenant relationship between the Sellers and such
landlord, as determined by the Sellers in their reasonable discretion,

(iv) the Sellers shall have no obligations under or with respect to such direct
lease negotiated by Purchaser or any Designated Purchaser, and

(v) neither Purchaser nor any Designated Purchaser shall be permitted to enter
into a direct lease without obtaining NNI’s prior written consent, which consent
may be granted or withheld in the Seller’s sole discretion, unless:

 

134



--------------------------------------------------------------------------------

(A) there is no modification to the terms of the related Assumed and Subleased
Real Estate Lease or Non-365 Subleased Real Estate Lease that is adverse to the
Sellers in connection with the entry into such direct lease,

(B) the Sellers shall not be obligated to pay any fees, penalties or other
charges in connection with the entry into the direct lease by the Purchasers or
the Designated Purchaser,

(C) Sellers are fully and finally released from all obligations and liability to
such landlord and any other parties with respect to the space subject to the
direct lease, and

(D) either (x) all, but not less than all, of the space covered or reasonably
anticipated to be covered by the relevant Sublease is subject to such direct
lease or (y) if such proposed direct lease covers less than all of the space
covered or reasonably expected to be covered by the relevant Sublease then
(A) the remainder of such space (taking into account the relevant loss factors
and all common area cost allocation) is expressly removed from the demised
premises for all purposes covered by the relevant Assumed and Subleased Real
Estate Lease or Non-365 Subleased Real Estate Lease and the rent and additional
rent obligations of Seller is reduced accordingly and (B) the demised premises
which thereafter remain subject to a Seller’s Assumed and Subleased Real Estate
Lease or Non-365 Subleased Real Estate Lease is not divided into two or more
non-contiguous portions and is not less marketable than it was prior to
Purchaser’s or Designated Purchaser’s entry into such direct lease.

(e) After the Closing, the subtenant under each Sublease shall also be permitted
to have contact with the landlord under the related Assumed and Subleased Real
Estate Lease or Non-365 Subleased Real Estate Lease on routine facilities
maintenance matters, and the applicable sublandlord will reasonably cooperate
with such subtenant, at Purchaser’s expense, to enforce the obligations of such
landlord under the applicable Assumed and Subleased Real Estate Lease or Non-365
Subleased Real Estate Lease.

(f) With respect to the Sublease of property located at Belleville, Ontario, the
Sellers agree that they will not exercise any options to extend the applicable
Non-365 Subleased Real Estate Lease related thereto and the Purchaser or a
Designated Purchaser will in its sole discretion be permitted to negotiate a
direct lease with the landlord with respect to the time after the expiration of
the term of the applicable Non-365 Subleased Real Estate Lease and Sellers shall
have no obligations under or with respect to such direct lease.

(g) Notwithstanding any provision of this Agreement to the contrary, Purchaser
(on behalf of itself and any Designated Purchaser) and Sellers agree to be bound
by and comply with the terms set forth in Exhibit 5.28(g) with respect to the
365 Real Estate Lease identified as “Lease A” in Section 2.1.5(b)(iii) of the
Sellers Disclosure Schedule and the “Replacement Lease A” identified in such
Exhibit 5.28(g).

 

135



--------------------------------------------------------------------------------

SECTION 5.29. Competing Transaction. From the date of this Agreement until the
entry of the U.S. Bidding Procedures Order, and from the date of the conclusion
of the Auction (as defined in the U.S. Bidding Procedures Order) until the
Closing Date or termination of this Agreement, neither any Seller nor any
Affiliate of any Seller shall, directly or indirectly through any of its
officers, directors, employees, agents, professional advisors or other
representatives (collectively, the “Representatives”), (i) solicit, initiate or
encourage or engage in discussions or negotiations with respect to any proposal
or offer from any Person (other than the Purchaser or its affiliates) relating
to in each case any acquisition, divestiture, recapitalization, business
combination or reorganization of or involving all or a substantial part of the
business and operations of the Business (a “Competing Transaction”),
(ii) furnish any information with respect to, or participate in, or assist, any
effort or attempt by any Person to do or seek the foregoing, (iii) execute any
letter of intent or agreement providing for a Competing Transaction, or
(iv) seek or support Bankruptcy Court approval of a motion or Order inconsistent
with the transactions contemplated herein (provided, however, that nothing
contained herein shall prohibit the Sellers from providing any Person with the
Bidding Procedures and related documents, answering questions about the Bidding
Procedures or announcing the execution of this Agreement or the Auction).
Notwithstanding the foregoing, from the date of this Agreement until the entry
of the U.S. Bidding Procedures Order, the Sellers may provide continued access
to written due diligence materials about the Business in an electronic data room
(including written responses to requests for information made after the date
hereof), to only such Person or Persons that (A) have access to such electronic
data room as of the date hereof and (B) have satisfied the requirements of
paragraph (a) of the “Participation Requirements” of the U.S. Bidding Procedures
Order within ten (10) Business Days from the date hereof (it being understood
that, during such ten (10) Business Day period, the Sellers will be allowed to
(x) request such Persons to enter into amendments to their existing
confidentiality agreements in order to render them compliant with the
requirements of the U.S. Bidding Procedures, (y) discuss and negotiate such
amendments with those Persons and (z) execute such amendments, and each such
action shall not constitute a breach of this Section 5.29); provided, however,
that the Sellers must provide the Purchaser at least equivalent access to all
such written due diligence materials. Without prejudice to any other methods or
actions that may result in the cure of any breach of this Section 5.29, the
Parties acknowledge and agree that in the event that any officer or other
employee of any Seller acting alone (without the assistance of outside advisors)
in violation of a corporate policy approved by the board of directors of NNC
takes an action that constitutes a breach of clause (i) of this Section 5.29 but
does not constitute a breach of any other clause of this Section 5.29, such
breach shall be deemed cured in the event such action ceases and one or more of
the Sellers notifies the counterparty or counterparties to the potential
Competing Transaction in writing that the Sellers will not undertake such
Competing Transaction, in each case no later than the fifth (5th) day after the
Sellers become aware of such breach (for such purposes excluding the knowledge
of the employee or officer whose action constitutes such breach), provided that
such action that constituted the breach did not involve substantive negotiations
regarding the terms of such Competing Transaction.

SECTION 5.30. Direct Leases.

(a) For each of the properties owned in fee by the Sellers identified on
Section 5.30(a) of the Sellers Disclosure Schedule (the “Direct Lease Real
Estate”), Purchaser agrees that the relevant Seller and Purchaser or a
Designated Purchaser will enter into a lease on fair

 

136



--------------------------------------------------------------------------------

market terms for a term of 3 years and otherwise in substantially the form
attached hereto as Exhibit N (the “Direct Leases”) and a notice of lease with
respect thereto for recording in the registry of deeds to the extent possible in
each relevant jurisdiction (the “Notices of Lease”) with respect to the portion
of the Direct Lease Real Estate to be leased by the Purchaser or a Designated
Purchaser for the Business.

(b) The Purchaser will have until the relevant Contract Designation Date to
elect to have the Purchaser or a Designated Purchaser enter into a Direct Lease
with the relevant Seller at Closing with respect to any properties identified in
Section 5.30(b) of the Sellers Disclosure Schedule or with respect to the Owned
Real Estate. Following any election, prior to the relevant Contract Designation
Date, by Purchaser to enter into a Direct Lease with respect to the Owned Real
Estate or a property identified in such Section 5.30(b), the Owned Real Estate
or such site, as applicable, shall thereafter be deemed included among the
Direct Lease Real Estate for all purposes hereunder. It is understood that the
Purchaser shall be entitled, by written notice to NNI to elect to remove
entirely any Direct Lease Real Estate which had therefore been set forth in
Section 5.30 of the Sellers Disclosure Schedule prior to the applicable Contract
Designation Date.

(c) The Sellers’ obligation to make any Direct Lease Real Estate available to
the Purchaser or a Designated Purchaser, either at Closing or during the term of
a Direct Lease, shall be subject to the Sellers’ right to implement their global
real estate strategy, as such strategy develops over time, and, in connection
therewith, to dispose of or retain Direct Lease Real Estate as the Sellers deem
appropriate in their sole discretion, either, at Sellers’ election, subject to
the related Direct Lease or, in accordance with the requirements of this
Section 5.30(c), free and clear of the same. Sellers shall give Purchaser or a
Designated Purchaser reasonable prior notice, not less than the number of days
specified in Section 5.30(a) or 5.30(b), as applicable, of the Sellers
Disclosure Schedule with respect to such property, of any such disposition of
Direct Lease Real Estate, and Purchasers shall be permitted to remain at such
property under the terms of the Direct Lease until the end of the notice period.
Sellers’ only liability to the Purchaser or any other party in the event that
any Direct Lease Real Estate with respect to which Purchaser has, prior to the
relevant Contract Designation Date, elected to enter into a Direct Lease is not
made available at Closing or, following entry into a Direct Lease, the relevant
Seller terminates such Direct Lease in order to sell or otherwise disposes of
such Direct Lease Real Estate free and clear of such Direct Lease shall be to
pay the Relocation Costs of Purchaser or Designated Purchaser relating to the
relocation of all Assets and business operations required as a result of such
sale or other disposition. To the extent that the relevant Seller sells or
otherwise disposes of any Direct Lease Real Estate with respect to which
Purchaser has, prior to the relevant Contract Designation Date, elected to enter
into a Direct Lease prior to Closing, the relevant Seller and Purchaser or a
Designated Purchaser shall further comply with the requirements of clauses (ii),
(iii) and (v) of Section 5.31(g) relating to Mission Critical Leases, to the
extent applicable.

(d) Sellers and Purchaser will cooperate to determine how to segregate and
demise the leased premises to Purchaser or a Designated Purchaser (which shall
be based upon the contemplated use of the demised premises and employee
headcount reasonably agreed between Purchaser and Sellers on or prior to the
Closing Date and shall also take into account the continued marketability and
required contiguity of those portions of such Direct Lease Real

 

137



--------------------------------------------------------------------------------

Estate to be subject and not to be subject, respectively, to the related Direct
Lease) and provide relevant information (subject to confidentiality limitations)
on the Direct Lease Real Estate to the other provided that it is understood and
agreed that all costs of such segregation and demising will be the sole
responsibility of Purchaser and that Purchaser’s plans and specifications
therefor will be subject to Sellers’ reasonable approval.

SECTION 5.31. Rejection and Expiration of Real Estate Leases.

(a) Notwithstanding any provision of this Agreement to the contrary, it is
understood and agreed that the Sellers’ obligations to (i) assign any 365 Real
Estate Lease to the Purchaser or a Designated Purchaser and (ii) enter into or
continue to sublease pursuant to a Sublease under any Assumed and Subleased Real
Estate Lease (the “Conditional Subleases”) shall be subject to the Sellers’
right to reject such 365 Real Estate Lease (including Assumed and Subleased Real
Estate Leases) at any time on or before the Latest Lease Rejection Date, except,
only in the event the Purchaser exercises its election under Section 2.1.5(b)(v)
to remove all Assets, Employees and operations relating to the Business from the
premises covered by the Lease identified as Lease B on Section 2.1.5(b)(iii) of
the Sellers Disclosure Schedule, which is governed by Section 2.1.5(b)(v). The
Sellers may exercise such right to reject any 365 Real Estate Lease and, as
applicable, either be relieved of their obligation to assign such 365 Real
Estate Lease to the Purchaser or a Designated Purchaser or terminate, or be
relieved of their obligation to enter, the related Conditional Sublease at any
time following the execution of this Agreement, including, as applicable,
following the execution of such Conditional Sublease with the Purchaser or a
Designated Purchaser (provided that after Closing, the Sellers will not reject
any 365 Real Estate Leases that are Assumed and Assigned Contracts).

(b) In each instance in which a Seller on or before the applicable Latest Lease
Rejection Date, in its sole discretion, rejects a 365 Real Estate Lease that
Sellers would otherwise be obligated to assign to the Purchaser or a Designated
Purchaser or under which Sellers would otherwise be obligated to enter into a
Sublease,

(i) Sellers will provide Purchaser a copy of the rejection notice delivered to
the relevant landlord; provided that no failure to provide any such copy shall
impair or impact the effectiveness of such rejection;

(ii) except as provided in Section 5.31(g) with respect to Relocation Costs, no
reimbursements for any costs, expenses or damages shall be payable by any Seller
or any of their Affiliates to Purchaser, any Designated Purchaser, any of their
Affiliates or any other Person as a result of such rejection; provided that if
the Seller performs the relocation of Assets, Employees or business operations
in connection with any such rejection occurring after the Closing that,
individually or in the aggregate with other relocations, has a Material Adverse
Effect, then, to the extent that such Material Adverse Effect resulted from
Seller’s gross negligence in performing such relocation, Seller shall be
responsible for the Relocation Damages resulting therefrom;

(iii) Sellers agree that such rejection shall only be effective (except with
respect to Mission Critical Leases, as to which the terms of Section 5.31(g)

 

138



--------------------------------------------------------------------------------

shall apply) upon reasonable prior notice to Purchaser from Sellers, no less
than ten days following Sellers’ notification to Purchaser of the same, and
termination of the related Conditional Sublease (as applicable) shall be
effective upon reasonable prior notice from Sellers, no less than nine days
following Sellers’ notification to Purchaser of the same; provided, however,
that any rejection of the 365 Real Estate Lease identified in
Section 2.1.5(b)(iv)(B) of the Sellers Disclosure Schedule shall only be
effective, to the extent that such 365 Real Estate Lease becomes an Assumed and
Subleased Real Estate Lease hereunder, on not less than one year notice;

(iv) Purchaser shall be relieved of its obligation to accept assignment or enter
into a Sublease with respect to the applicable 365 Real Estate Lease; and

(v) the Sellers will cooperate with Purchaser or a Designated Purchaser and use
commercially reasonable efforts, in each instance, to minimize the disruption to
the affected business operations as a result of any rejections.

(c) If the rejection is effective on or prior to Closing, Seller will give
Purchaser access to the subject premises for not less than ten (10) Business
Days after receipt of the rejection notice to identify any Assets acquired
hereunder located at the subject premises. The Sellers agree that they will
remove and store such Assets at the Seller’s sole cost and expense until
delivery to the Purchaser or a Designated Purchaser at Closing (it being
understood that the Sellers shall not be obligated to remove trade fixtures or
fixtures, furniture, furnishings or fittings from any such real property or to
store the same or to deliver the same at any point to the Purchaser or a
Designated Purchaser at Closing unless the same are included in the Assets and
are specifically identified by Purchaser for removal). It is further understood
that transfer of the Assets stored in accordance herewith may be made by
delivery of a receipt from any warehouse or storage facility entitling the
Purchaser or a Designated Purchaser to retrieve all such Assets and the
Purchaser or a Designated Purchaser shall be responsible for the cost of
delivering such Assets to the Purchaser or a Designated Purchaser on or after
the Closing Date. In the event the Purchaser fails to identify any Assets within
ten (10) Business Days that it wishes to have stored within the above time
frame, the Sellers shall be entitled to abandon or otherwise dispose of such
Assets in their sole discretion without any liability to Purchaser.

(d) If a rejection of an Assumed and Subleased Real Estate Lease is effective
after Closing, subject to the provisions of Section 5.31(g) with respect to
Mission Critical Leases, the Purchaser agrees to, or to cause a Designated
Purchaser to, vacate the premises which are subject to such Conditional Sublease
in conformance with the requirements of the relevant Assumed and Subleased Real
Estate Lease and as otherwise required by such Conditional Sublease.

(e) In connection with any 365 Real Estate Lease as to which the Sellers give a
notice of rejection, at the Purchaser’s option and written request and sole cost
and expense exercised within ten (10) Business Days following receipt of the
rejection notice referred to above, the Sellers will reasonably cooperate
(without incurring any third-party costs) with the Purchaser’s efforts to enter
into a new lease with respect to all of the subject premises directly with the
relevant landlord (it being agreed that Sellers shall have no obligations under
or with

 

139



--------------------------------------------------------------------------------

respect to any such direct lease). Purchaser further acknowledges that the
Sellers have requested the agreement of the landlord under each Designated 365
Real Estate Lease and Assumed and Subleased Real Estate Lease to an extension of
the relevant Latest Lease Rejection Date to a date beyond the latest date when
the parties estimate a Closing might reasonably occur, provided that it is
agreed that, other than for Mission Critical Leases:

(i) should any such landlord agree to such extension, then at Purchaser’s
election exercised within ten (10) Business Days following notice by Sellers of
such extension and Sellers’ intention to reject, the applicable 365 Real Estate
Lease will be deemed an Assumed and Assigned Lease and Purchaser shall take an
assignment of such 365 Real Estate Lease at Closing (regardless of whether such
lease was designated as of the date hereof for assignment or for entry into a
Sublease) and Purchaser shall pay Sellers, irrespective of whether Closing
subsequently occurs, (A) at the time of such agreement by landlord, one hundred
percent (100%) of any extension or option fees imposed by such landlord or
otherwise payable by Sellers and (B) prior to the date upon which any such
payments are due to landlord, fifty percent (50%) of all of Sellers’ actual, out
of pocket rent and other occupancy costs under such 365 Real Estate Lease
through Closing (regardless of whether all such space is used by the Business as
of the date of this Agreement); and

(ii) should such landlord refuse to agree to such extension, or if Closing does
not occur on or before the Latest Lease Rejection Date as extended, or if
Purchaser elects not to take an assignment of such 365 Real Estate Lease,
Sellers shall be free to reject such 365 Real Estate Lease in accordance with
the provisions set forth above.

(f) In the case of Real Estate Leases scheduled to expire prior to the Closing
that the Sellers are not otherwise planning to extend, at the request of the
Purchaser or a Designated Purchaser, the Sellers will use commercially
reasonable efforts, without incurring third party costs, to obtain the agreement
of the relevant landlord to a short-term extension of the relevant lease
expiration date to a date beyond the latest date when the parties estimate a
Closing might reasonably occur, provided it is agreed that:

(i) should such landlord agree to such extension, Purchaser or a Designated
Purchaser shall take an assignment of such Real Estate Lease at Closing
(regardless of whether such lease was designated as of the date hereof for
assignment or for entry into a Sublease) and Purchaser shall pay Sellers,
irrespective of whether Closing subsequently occurs, (A) at the time of such
agreement by landlord, one hundred percent (100%) of any extension option fees,
increased rent or other increased occupancy costs imposed by such landlord or
otherwise payable by Sellers and (B) prior to the date upon which any such
payments are due to landlord, fifty percent (50%) of all of Sellers’ actual, out
of pocket rent and other occupancy costs (without taking into account any
increased charges which are the subject of (A) above) under such 365 Real Estate
Lease through Closing (regardless of whether all such space is used by the
Business as of the date of this Agreement); and

 

140



--------------------------------------------------------------------------------

(ii) should such landlord refuse to agree to such extension, or if Closing does
not occur on or before the extended expiration date of such lease, Sellers shall
be free to allow such lease to expire.

(g) Notwithstanding anything to the contrary in this Agreement, if the Sellers
elect to reject any Designated 365 Real Estate Lease or Assumed and Subleased
Real Estate Lease identified in Section 5.31(g) of the Sellers Disclosure
Schedule (collectively, the “Mission Critical Leases”),

(i) in the case of any rejection which is to be effective prior to Closing,
Sellers will give Purchaser or a Designated Purchaser reasonable prior notice,
not less than thirty (30) days subject to Sellers’ obligations pursuant to
Section 5.31(g)(v) (subject to Sellers’ obligation to comply with their covenant
in Section 5.31(g)(ii)), of their intent to reject such Mission Critical Lease
and will provide Purchaser or such Designated Purchaser a copy of the rejection
notice; provided that no failure to provide any such notice or copy shall impair
or impact the effectiveness of such rejection;

(ii) in the case of any rejection which is to be effective prior to Closing, the
relevant Seller and the Purchaser or a Designated Purchaser shall convene to
discuss and agree on a mutually acceptable strategy for negotiating and entering
into an Equivalent Lease for Equivalent Space, including without limitation
determining whether a Seller or the Purchaser will be the tenant under such
Equivalent Lease, which party will enter into a lease, sublease or other
arrangement for temporary space, which may include corporate office sharing,
home-basing or other similar alternative arrangements (each, a “Temporary
Lease”), and which party will be primarily responsible for the negotiations of
the Equivalent Lease and/or the Temporary Lease. Both parties will have a
reasonable opportunity to participate in the negotiations for the Temporary
Lease and the Equivalent Lease. If a Temporary Lease is to be entered into, it
will be sufficient, throughout the temporary occupancy period and until the
Purchaser or a Designated Purchaser is able to commence operations at the
Equivalent Space, to reasonably continue operation of the Business conducted at
the property subject to the rejected Mission Critical Lease in the manner in
which the same is conducted at such property on the date of this Agreement,
taking into account the agreement of Purchaser and Sellers to minimize the costs
associated with outfitting such alternative temporary space. If the Sellers
enter into an Equivalent Lease or a Temporary Lease, such Equivalent Lease or
Temporary Lease shall, following its execution, be deemed an Included Real
Estate Lease for all purposes hereunder and shall be assigned to the Purchaser
or a Designated Purchaser at Closing. If the Purchaser or a Designated Purchaser
enters into an Equivalent Lease or a Temporary Lease prior to Closing, the
Purchaser or a Designated Purchaser and the Sellers will enter into a sublease
thereof on terms to be reasonably agreed between the parties (it being
understood that the occupancy costs under such sublease shall be set so that
Purchaser is merely passing through such costs under such Equivalent Lease or
Temporary Lease) for the term of the Equivalent Lease or Temporary Lease, with
respect to the property covered by

 

141



--------------------------------------------------------------------------------

such Equivalent Lease or Temporary Lease, provided that (A) the Sellers will
post a letter of credit covering the rent and other occupancy costs due under
such sublease during the term thereof, (B) the sublease will provide that it
will terminate at the Closing, if the Closing occurs, and (C) nothing herein
shall be construed to require either party to enter into or assume any liability
with respect to an Equivalent Lease or any sublease thereunder prior to Closing
so long as other means of reasonably continuing operation of the Business
conducted at the property subject to the rejected Mission Critical Lease
substantially in the manner in which the same is conducted at such property on
the date of this Agreement are available including but not limited to entry into
a Temporary Lease prior to Closing followed by entry into an Equivalent Lease
following Closing;

(iii) in the case of any rejection which is to be effective prior to Closing,
the Sellers shall relocate the Assets, Employees and business operations at
their sole cost and expense from the property subject to the rejected Mission
Critical lease into the property subject to the Temporary Lease or into the
Equivalent Space on or prior to the effective date of the rejection in such a
manner as to reasonably permit the continued operation of the Business conducted
at the property subject to the rejected Mission Critical Lease. If a Temporary
Lease is entered into, the Sellers will relocate the Assets, Employees and
business operations at their sole cost and expense from the property subject to
the Temporary Lease into the Property subject to Equivalent Space. The occupancy
and operating costs under the Temporary Lease or Equivalent Lease and the
property subject thereto shall be borne by Sellers for all periods up to the
Closing Date, either directly, if the Sellers enter into such Temporary Lease or
Equivalent Lease, or via a sublease as described above, if the Purchaser enters
into such Temporary Lease or Equivalent Lease. If such Temporary Lease remains
in place after the Closing Date, the occupancy and operating costs under the
Temporary Lease and the property subject thereto for the period after Closing
shall be borne exclusively by Purchaser, unless and until Purchaser has entered
into and commenced paying rent and occupancy costs on an Equivalent Lease, in
which case the Sellers shall pay fifty percent (50%) of the rent and occupancy
costs under the Temporary Lease for six months commencing on the date on which
Purchaser commences monthly rental payments under the Equivalent Lease. If such
Temporary Lease remains in effect after the Closing, Purchaser shall diligently
pursue its procurement of Equivalent Space to which to relocate the Assets,
Employees and business operations subject to the terms of this Section 5.31(g);

(iv) in the case of any rejection which is to be effective prior to Closing, the
Sellers shall pay all Relocation Costs of Purchaser or Designated Purchaser
relating to the relocation of all Assets, Employees and business operations
required as a result of said rejection, including without limitation any
relocation of all Assets, Employees and business operations from the property
subject to the rejected Mission Critical Lease to the property subject to the
Temporary Lease and, thereafter, to Equivalent Space; provided that Sellers
shall not be required to compensate Purchaser or any other party for any other
amounts

 

142



--------------------------------------------------------------------------------

or damages of any kind in connection with such relocation except as expressly
set forth in Section 5.31(b)(ii), including but not limited to as a result of
any difference in the economic terms of the rejected Mission Critical Lease and
any new Equivalent Lease entered into by Purchaser or an Affiliate of Purchaser;

(v) the Sellers shall cooperate with Purchaser or a Designated Purchaser and use
reasonable efforts, in each instance to minimize the disruption to the affected
business operations as a result of such relocation;

(vi) notwithstanding the foregoing, if the Sellers elect to reject, effective on
or after the Closing Date, a Mission Critical Lease, (A) the Sellers will give
the Purchaser or a Designated Purchaser reasonable (but in no event less than
thirty (30) days) prior notice (provided that thirty days is sufficient notice
for Sellers to comply with their covenant in Section 5.31(g)(v)), of their
intent to reject such Mission Critical Lease and will provide the Purchaser or
such Designated Purchaser a copy of the rejection notice (provided that no
failure to provide any such notice or copy shall impair or impact the
effectiveness of such rejection), (B) the Seller and the Purchaser or a
Designated Purchaser shall convene to discuss and agree on a mutually acceptable
strategy for negotiating a lease for Equivalent Space, (C) the Purchaser or such
Designated Purchaser and the Sellers shall cooperate to make arrangements for
securing Equivalent Space and the relocation of all Assets and business
operations thereto, (D) the Seller shall cooperate with Purchaser or a
Designated Purchaser and use commercially reasonable efforts, in each instance
to minimize the disruption to the affected business operation as a result of
such relocation, and (E) the Sellers shall pay all Relocation Costs of the
Purchaser or such Designated Purchaser relating to the relocation to Equivalent
Space of all Assets, Employees and business operations required as a result of
said rejection, including without limitation any relocation of all Assets,
Employees and business operations from the property subject to the rejected
Mission Critical Lease to the property subject to the Temporary Lease and,
thereafter, to Equivalent Space; provided that Sellers shall not be required to
compensate Purchaser or any other party for any other amounts, including but not
limited to as a result of any difference in the economic terms of the rejected
Mission Critical Lease and any new lease entered into by Purchaser or an
Affiliate of Purchaser; and provided further if Purchaser has commenced paying
rent and occupancy costs on a lease for Equivalent Space, Sellers shall be
obligated to pay fifty percent (50%) of the rent and occupancy costs under the
related Temporary Lease, if applicable, for six months commencing on the date on
which Purchaser commences monthly rental payments under the lease for Equivalent
Space. If Purchaser or an Affiliate of Purchaser enters into a Temporary Lease
following a rejection, effective on or after the Closing Date, of a Mission
Critical Lease, Purchaser shall diligently pursue its procurement of Equivalent
Space to which to relocate the Assets, Employees and business operations subject
to the terms of this Section 5.31(g);

(vii) if the Sellers elect to reject Lease C, the provisions of Exhibit 5.32(c)
shall apply in addition to the provisions of this Section 5.31(g).

 

143



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Purchaser elects, pursuant to
Section 2.1.5(b)(v), neither to take an Assignment of Lease B nor to remove all
Assets, Employees, and operations relating to the Business from the premises
covered by such Lease B and Sellers elect to reject Lease B, Purchaser agrees
that Sellers’ obligation to pay Relocation Costs of Purchaser or Designated
Purchaser shall be limited to the relocation of Assets, Employees and business
operations located as of the date of this Agreement in the premises indicated in
Exhibit 2.1.5(b)(v).

(h) If the relevant landlord has refused to provide its required Consent to a
Sublease under a Mission Critical Lease or does not respond to a request for
such Consent, then the Sellers shall pay all Relocation Costs of Purchaser or
Designated Purchaser relating to the relocation of all Assets and business
operations required as a result of Seller’s inability to enter into such
Sublease; provided that Sellers shall not be required to pay any Relocation
Costs of Purchaser or any other party in any instance where a landlord under a
Mission Critical Lease has refused to deliver a required Consent as a result of
Purchaser’s or a Designated Purchaser’s refusal or other failure to comply with
the provisions of Section 5.4 of the Sellers Disclosure Schedule; and provided
further that Sellers shall not be required to compensate Purchaser or any other
party for any other amounts, including but not limited to as a result of any
difference in the economic terms of the relevant Mission Critical Lease and any
new lease entered into by Purchaser or an Affiliate of Purchaser and provided
further that Sellers and Purchaser or a Designated Purchaser shall be obligated
to comply with the requirements of Section 5.13 prior to the completion of such
relocation.

SECTION 5.32. Restructure of Leases.

(a) The Purchaser acknowledges that the Sellers have commenced negotiations with
certain of the landlords under certain 365 Real Estate Leases and Non-365 Real
Estate Leases with the intention of agreeing to modifications of such Real
Estate Leases. The Purchaser agrees that the Sellers shall be permitted to
restructure the 365 Real Estate Leases and the Non-365 Real Estate Leases,
including to reduce the size of the premises demised thereby and to vacate one
or more buildings covered by single Real Estate Leases, and, in connection
therewith, at the Sellers’ sole cost and expense, to relocate applicable
Employees, Assets and business operations within the facilities subject to such
Real Estate Leases (including, in the case of Sellers’ operations at the C
Campus as defined in Section 5.32(c) of the Sellers Disclosure Schedule,
relocation of Employees, Assets and business operations between facilities
covered by separate Real Estate Leases) so long as:

(i) the space made available to the Purchaser at Closing under such Real Estate
Lease contains usable and rentable square footage sufficient to reasonably
support the contemplated use of the demised premises and employee headcount
reasonably agreed between Purchaser and Sellers on or prior to the Closing Date
and to conduct the Business at such premises in a manner substantially similar
to the manner conducted at such premises (and any adjacent premises from which
Employees, Assets and business operations are being transferred) as of the date
hereof and such space is not divided into two or more non-contiguous portions,

 

144



--------------------------------------------------------------------------------

(ii) upon Purchaser’s request, the relevant Seller and the Purchaser shall
convene to discuss and agree on a mutually acceptable strategy for approaching
such negotiations with the relevant landlord and Purchaser shall provide the
relevant Seller with a detailed description of its contemplated use of the
premises and employee headcount and space needs (subject to reasonable
confidentiality limitations),

(iii) the occupancy costs or security deposit to the Purchaser or a Designated
Purchaser at such real property shall not be increased in any material respect
over what they would be in the absence of such amendment of such Real Estate
Leases, it being agreed specifically that Purchaser or a Designated Purchaser
shall be subject to no increased security deposit requirements as a result of
such amendment,

(iv) the Sellers shall pay all Relocation Costs of the Purchaser or Designated
Purchaser relating to the relocation required as a result of said restructuring,

(v) except as provided in Section 5.32(a)(iv) with respect to Relocation Costs,
no reimbursements for any costs, expenses or damages shall be payable by any
Seller or any of their Affiliates to Purchaser, any Designated Purchaser, any of
their Affiliates or any other Person as a result of such restructuring; provided
that if the Seller performs the relocation of Assets, Employees or business
operations in connection with any such restructuring occurring after the Closing
that, individually or in the aggregate with other relocations, has a Material
Adverse Effect, then to the extent that such Material Adverse Effect resulted
from Seller’s gross negligence in performing such relocation, Seller shall be
responsible for the Relocation Damages resulting therefrom; and

(vi) the Sellers shall cooperate with Purchaser or a Designated Purchaser and
use reasonable efforts, in each instance, to minimize the disruption to the
affected business operations as a result of such relocation.

(b) In the event that Sellers have not, prior to Closing, completed the
consolidation of operations at any premises pursuant to a restructure of an
Assumed and Subleased Real Estate Lease or Non-365 Subleased Real Estate Lease,
the relevant Seller and Purchaser or Designated Purchaser shall enter into the
contemplated Sublease on the Closing Date but, prior to the completion of such
consolidation, such Seller shall make available in lieu of the premises which
are to be the subject of such Sublease alternative space at the same facility
designated by such Seller (the “Relocation Space”) in a notice given to
Purchaser or Designated Purchaser from which the impacted business operations
can be conducted. The Relocation Space shall be reasonably comparable to the
premises which are the subject of such Sublease with respect to internal
configuration, quality of finish and rentable square foot area (i.e., plus or
minus ten (10%) percent). Such Seller shall, at such Seller’s cost and expense,
complete the build-out of the premises which are to be the subject of the
Sublease and, following the same, remove and reinstall Purchaser’s or Designated
Purchaser’s personal property, trade fixtures and

 

145



--------------------------------------------------------------------------------

equipment in such premises as promptly as reasonably practicable provided that
Purchaser or Designated Purchaser cooperates with such Seller and gives such
Seller full access to the premises which are to be the subject of such Sublease
in order to facilitate the performance of such required work. During such entire
period, Purchaser or Designated Purchaser shall be obligated to pay all rent and
additional rent required under the terms of such Sublease but not with respect
to the Relocation Space, regardless of whether Purchaser or Designated Purchaser
is then occupying the premises which are to be the subject thereof.

(c) The Sellers shall consolidate the C Campus (as defined in Section 5.32(c) of
the Sellers Disclosure Schedule) in accordance with the provisions of Exhibit
5.32(c), subject to the rights of the Sellers in Section 5.31.

SECTION 5.33. Non-Compete. Except as permitted pursuant to Section 5.25(b) with
respect to any Excluded Sellers, for a period of three (3) years from and after
the Closing Date, none of the Sellers shall, or shall permit or cause any of
their Wholly-Owned Subsidiaries to, (i) sell a product or service competitive
with any product or service contemplated in the definition of the Business in
any geographic area in which the Business is conducted on the date hereof
(unless purchased from the Purchaser or a Designated Purchaser), or (ii) acquire
or hold voting securities of any Person that is engaged in a business
competitive with the Business as conducted on the date hereof, provided that the
foregoing restrictions shall not prohibit or restrict (a) performance by the
Sellers under the Rejected Customer Contracts, through the subcontract
arrangement contemplated by Section 5.14(b) or 5.14(c), as applicable, if such
arrangement is entered into pursuant to the provisions therein, or otherwise if
such arrangement is not entered into, (b) the acquisition or holding of a
passive investment in up to 5% of the outstanding stock of a corporation that
does not give such Seller or Wholly-Owned Subsidiary of such Seller the right to
appoint directors or management of such Person or to otherwise exercise control
over the management of such Person, (c) the passive holding of the securities
any of the Sellers owns as of the date hereof and the holding of the equity
interests in the joint ventures listed in Section 1.1(a) of the Sellers
Disclosure Schedule that the Sellers own as of the date hereof or (d) the sale
of Sellers’ Converging Products. In the event that any Seller or any
Wholly-Owned Subsidiary of any Seller is acquired by, merged with or otherwise
combined with (whether in a single transaction or a series of related
transactions or whether structured as an acquisition of assets, securities or
otherwise) (any such transaction, a “Seller Acquisition”) any other Person (an
“Acquiring Person”), the provisions of this Section 5.33 shall not restrict the
ability of the Acquiring Person or its Affiliates to continue to operate the
type of business or own the type of assets that they respectively operated or
owned prior to the Seller Acquisition. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 5.33
is invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

146



--------------------------------------------------------------------------------

SECTION 5.34. Financial Statements.

(a) Subject to the last sentence of this Section 5.34(a), the Main Sellers shall
provide the Audited Financial Statements and the Audited 2009 Interim Financial
Statements to the Purchaser as promptly as reasonably practicable, but in any
event no later than (i) July 31, 2009, in the case of the Audited Financial
Statements and, (ii) subject to Section 5.34(b), December 7, 2009 in the case of
the Audited 2009 Interim Financial Statements. Subject to the last sentence of
this Section 5.34(a), all Unaudited Interim Financial Statements with respect to
periods ending prior to the Closing Date shall be delivered as follows:
(a) (i) by August 29, 2009, in the case of the June 30, 2009 Unaudited Interim
Financial Statements and the income statement information for the quarter ended
December 31, 2008, (ii) if (A) the Registration Statement is not effective or
the Closing Date is on or after November 5, 2009 and (B) the waiver request
referred to in Section 5.34(b) is granted by the SEC, by November 29, 2009, in
the case of the September 30, 2009 Unaudited Interim Financial Statements, and
(iii) if the Registration Statement is not effective or the Closing Date is on
or after May 11, 2010, by May 30, 2010 in the case of the March 31, 2010
Unaudited Interim Financial Statements. Notwithstanding the foregoing or any
other provision of this Section 5.34, and in any event, the Main Sellers shall
deliver to the Purchaser prior to the Closing all Audited Financial Statements,
Audited 2009 Interim Financial Statements, Additional Audited 2009 Financial
Statements and all Unaudited Interim Financial Statements in respect of fiscal
quarters ended prior to the Closing Date that are required to be included in the
registration statement on Form S-4 (or any amendment thereto) under the
Securities Act of 1933, as amended, relating to an exchange offer for
outstanding debt securities to be made by the Purchaser or any of its affiliates
(the “Registration Statement”), or any current report on Form 8-K required to be
filed by the Purchaser or any of its affiliates under the Securities Exchange
Act of 1934 with respect to the transactions contemplated by this Agreement (the
“8-K”).

(b) For forty-five (45) days from the date hereof or, if the Registration
Statement has been filed as of the date hereof or is filed within fifteen
(15) days of the date hereof, for forty-five (45) days from the date the SEC
notifies the Purchaser (or one of its affiliates) as to whether the SEC will
review the Registration Statement, the Purchaser shall use its commercially
reasonable efforts to obtain as promptly as practicable from the SEC a waiver
with respect to any requirement to include audited financial statements other
than the Audited Financial Statements in the Registration Statement and the 8-K
(and in connection therewith shall use its commercially reasonable efforts to
prepare applicable materials (as determined by Purchaser) for submission to the
SEC as promptly as practicable). The Purchaser shall keep the Main Sellers
promptly informed of any material developments in its discussions with the SEC
regarding such waiver. If the Purchaser obtains such waiver in respect of both
the Registration Statement and the 8-K, then the Main Sellers shall not be
required to deliver the Audited 2009 Interim Financial Statements pursuant to
the provisions of Section 5.34(a), but may nonetheless be required to deliver
such Audited 2009 Interim Financial Statements pursuant to the provisions of
Section 5.34(d)(ii).

(c) If the Closing Date is after December 31, 2009 and the Registration
Statement is not effective prior to the Closing Date, then the Main Sellers
shall deliver to the Purchaser the Additional Audited 2009 Financial Statements
not later than March 15, 2010, and such delivery shall be prior to the Closing
Date. If the Closing Date is on or after March 25,

 

147



--------------------------------------------------------------------------------

2010, then the Main Sellers shall deliver to the Purchaser the Additional
Audited 2009 Financial Statements not later than 3 business days prior to the
Closing Date.

(d) Following the Closing, unless delivered prior to the Closing, the Main
Sellers shall deliver to the Purchaser the following financial statements:

(i) if the Closing Date is before October 1, 2009, the Audited 2009 Closing Date
Financial Statements and income statements meeting the requirements of the
Unaudited Interim Financial Statements for each quarter beginning with the
quarter ending December 31, 2008 through the quarter ending June 30, 2009;

(ii) if the Closing Date is on or after October 1, 2009, but on or before
December 31, 2009, the Audited 2009 Interim Financial Statements and income
statements meeting the requirements of the Unaudited Interim Financial
Statements for each quarter beginning with the quarter ending December 31, 2008
through the quarter ending June 30, 2009;

(iii) if the Closing Date is after December 31, 2009, the Additional Audited
2009 Financial Statements, the Unaudited Interim Financial Statements for the
last fiscal quarter ending after December 31, 2009 and prior to the Closing Date
and income statements meeting the requirements of the Unaudited Interim
Financial Statements for each quarter beginning with the quarter ending
December 31, 2008 through the last fiscal quarter ending prior to the Closing
Date; and

(iv) the unaudited income statement information specified in the definition of
Unaudited Interim Financial Statements from the date of last fiscal quarter
ended prior to the Closing Date, which fiscal quarter may be a year end, through
the Closing Date (the “Information”).

(e) If any financial statements or Information are required to be delivered
pursuant to Section 5.34(d), the Main Sellers shall comply with the following
provisions:

(i) to the extent the Main Sellers are required to deliver any audited financial
statements under Section 5.34(d), the Sellers shall engage KPMG LLP (“KPMG”) no
later than ten (10) Business Days prior to the Closing Date to audit the related
financial statements;

(ii) to the extent the Main Sellers are required to deliver any audited
financial statements under Section 5.34(d), such audited financial statements
shall be delivered no later than the date that is ninety (90) days after the
Closing Date; and

(iii) to the extent the Main Sellers are required to deliver any unaudited
financial statements or Information under Section 5.34(d), such unaudited
financial statements or Information shall be delivered no later than the date
that is sixty (60) days after the Closing Date.

 

148



--------------------------------------------------------------------------------

(f) If any financial statements or Information required to be delivered pursuant
to Section 5.34(d) have not been delivered prior to Closing, the Purchaser shall
deliver an amount equal to the Holdback Escrow Amount to the Escrow Agent at
Closing and the Holdback Escrow Amount shall be held by the Escrow Agent in
accordance with this Agreement and the Escrow Agreement. If the Main Sellers are
required to deliver any financial statements or Information pursuant to
Section 5.34(d) and the Main Sellers (i) do not engage KPMG for purposes of
auditing any of these financial statements or Information that are required to
be audited financial statements or (ii) do not deliver such financial statements
or deliver them more than twenty-five (25) days later than the dates provided in
Section 5.34(e)(ii) or Section 5.34(e)(iii), as applicable, then the Holdback
Escrow Amount (together with any actual interest earned thereon) shall be
returned to the Purchaser by the Escrow Agent.

(g) In the event that following the Closing (A) the Main Sellers will not be
required to deliver to the Purchaser any financial statements pursuant to
Section 5.34(d) or (B) the Main Sellers have complied with the obligations set
forth in Section 5.34(d) and Section 5.34(e), as applicable, then the Purchaser
shall promptly instruct the Escrow Agent to immediately release the Holdback
Escrow Amount to the Distribution Agent (as agent for the Sellers and the EMEA
Sellers).

(h) The Main Sellers shall cooperate in Purchaser’s efforts to obtain consent
from Sellers’ independent auditors for the inclusion of the Audited Financial
Statements and, if applicable, the Audited 2009 Closing Date Financial
Statements, the Audited 2009 Interim Financial Statements and/or the Additional
Audited 2009 Financial Statements in any registration statement or other filing
with the SEC. Subject to the limitations set forth in Section 5.6 (except that
the Main Sellers acknowledge and agree that such information as is necessary to
be included in a registration statement or other filing with the SEC need not be
kept confidential by the Purchaser), the Main Sellers shall provide the
Purchaser, the relevant Designated Purchasers and their representative
accountants reasonable access to the books, records and personnel of the
Business and the Companies and all documents, schedules and work papers that are
reasonably necessary to prepare any financial statements that are required to be
delivered pursuant to the terms of this Section 5.34. The Sellers shall
reasonably cooperate in the Purchaser’s efforts, whether pre- or post-Closing,
to prepare the Registration Statement, the 8-K and any other filings with the
SEC that are required to include any financial statements of the Business (or
portion thereof), provided that such reasonable assistance shall include
providing the Purchaser, the relevant Designated Purchasers and their
representative accountants reasonable access to the books, records and personnel
of the Business and the Companies and all documents, schedules and work papers
that are reasonably necessary to prepare the Audited Financial Statements, the
Unaudited Interim Financial Statements, any quarterly combined income statement
information of the Business, the income statement information from the date of
the last interim balance sheet required to be delivered to the Purchaser through
the Closing Date, the pro forma financial statements of the combined entity and,
if applicable, the Audited 2009 Closing Date Financial Statements, the Audited
2009 Interim Financial Statements and/or the Additional Audited 2009 Financial
Statements, together with any related financial disclosures to be included in
the Registration Statement or other filing with the SEC.

(i) If the Audited 2009 Interim Financial Statements are required to be provided
pursuant to the provisions of Section 5.34(a), the Purchaser shall use its
commercially

 

149



--------------------------------------------------------------------------------

reasonable efforts to obtain as promptly as practicable a determination from the
SEC with respect to whether the Audited 2009 Interim Financial Statements must
include combined statements of income and cash flows and footnote information
for the nine month period ended September 30, 2008 to meet the requirements of
Regulation S-X and Rule 3-05 thereunder, for inclusion in the Registration
Statement and the 8-K. The Purchaser shall keep the Main Sellers promptly
informed of any material developments in its discussions with the SEC regarding
such determination. If the Purchaser obtains a determination that such combined
statements of income and cash flows and footnote information for the nine month
period ended September 30, 2008 are not required to meet the requirements of
Regulation S-X and Rule 3-05 thereunder, for inclusion of the Audited 2009
Interim Financial Statements in the Registration Statement and the 8-K, then the
Main Sellers shall not be required to deliver the combined statements of income
and cash flows and footnote information for the nine month period ended
September 30, 2008 with the Audited 2009 Interim Financial Statements pursuant
to the provisions of Section 5.34(a), but may nonetheless be required to deliver
such combined statements of income and cash flows and footnote information for
the nine month period ended September 30, 2008 with the Audited 2009 Interim
Financial Statements pursuant to the provisions of Section 5.34(d)(ii).

SECTION 5.35. Certain Acknowledgements Regarding PBGC. The Purchaser
acknowledges and agrees that none of the actions or occurrences referred to in
clauses (i) through (iv) of Section 8.3(d) hereof in and of itself shall
constitute or be construed as a breach by any of the Sellers of any of their
representations, warranties, covenants or agreements set forth in this Agreement
or any other Transaction Document. Notwithstanding the foregoing, nothing in
this Section shall limit or be construed as limiting the scope, application or
effect of Section 8.3(d). To the extent the PBGC terminates the NNRIP (or any
other Seller Employee Plan) or imposes any Lien on the assets of any of the
Companies or any of the Sellers, or in the event of any other action or
occurrence referred to in clauses (i) through (iv) of Section 8.3(d), then the
Parties shall use their reasonable best efforts to take, or cause to be taken,
all actions to do, or cause to be done, and cooperate with each other in order
to do, all things necessary, proper or advisable to obtain from the PBGC a
waiver of its Claims against Purchaser, its Affiliates (including the Companies)
or the holder of any Assets in connection with the NNRIP and a release of such
Lien in order to cause the satisfaction of the condition set forth in
Section 8.3(d) at the earliest practicable date; provided that the Purchaser
shall not be required to make any payment, relinquish any right, or deliver or
relinquish anything of value in order to obtain such waiver (other than payment
of the Purchase Price).

SECTION 5.36. Finalization of Transition Services Agreement.

(a) The Parties acknowledge that Schedule 1 (the “Schedule 1 Included
Services”), Schedule 5 and Schedule 6 (collectively, the “General Scope of
Services”) attached to the form Transition Services Agreement contained in
Exhibit P hereto reflects the general scope of certain services to be provided
pursuant to the Transition Services Agreement by the TSA Sellers and TSA EMEA
Sellers (and may reflect greater detail as to some of such services), but is not
sufficiently refined to define all such services in operational detail.
Accordingly, the Parties agree that, between the time of the execution of this
Agreement and two Business Days prior to the Closing Date, they (i) will
negotiate in good faith and use reasonable efforts expeditiously to refine the
description of the services included within the General Scope of Services so as
to provide sufficient operational detail (as mutually agreed or as determined by

 

150



--------------------------------------------------------------------------------

arbitration in accordance with clause (h), the “Included Services”) and
(ii) will provide each other with such information that is reasonably requested
in connection with such negotiation. The Parties agree that Included Services
will be finally determined prior to Closing by such negotiation or by
arbitration in accordance with this Section 5.36, provided that the Included
Services will be consistent with, and will omit any services not reasonably
within the service description categories contained in, the General Scope of
Services. The Parties further agree that such negotiation and arbitration will
be subject to the following general limitations and conditions (the “Scope
Guidelines”): (i) the Included Services will exclude any portion of any service
that has at no time on or after April 1, 2009 been provided by any Seller or any
EMEA Seller (or any Affiliate of any of them) nor provided or procured by any
Seller or any EMEA Seller (or any Affiliate of any of them) from a third party
(the services within the General Scope of Services that have been provided
either by such a Seller or any EMEA Seller (or any Affiliate of any of them)
entity or by a third party at any time on or after April 1, 2009, the “Current
Services”) (it being understood and agreed that (a) each Seller under the
Transition Services Agreement will be committed reasonably to cooperate with
Purchaser to coordinate interaction, execution and process steps so that the
services of such Seller are delivered in a manner to facilitate the orderly
transition of the Business to the Purchaser and (b) from and after the time of
execution of this Agreement until the Closing, the Sellers, the EMEA Sellers and
their respective Affiliates will provide, or cause to be provided, to the
Business the Current Services, subject to modifications that would be permitted
if the Transition Services Agreement were currently in effect), (ii) if and to
the extent that employees of a Seller or an EMEA Seller or a Subsidiary of a
Seller or an EMEA Seller performing services as of the date of execution of this
Agreement are Transferred Employees under this Agreement or Transferring
Employees under the EMEA Asset Sale Agreement, then the human tasks formerly
undertaken by such Transferred Employees or Transferring Employees will no
longer be required to be provided under the Transition Services Agreement (but
equipment, licenses and other resources not transferred shall, in accordance
with the terms of the Transition Services Agreement, continue to be made
available as necessary to perform such tasks under the Transition Services
Agreement as contemplated by this Section 5.36), and (iii) services will be
limited to those reasonably advisable to carry on the Business after the Closing
in a manner consistent with the operation of the Business at the time of
execution of this Agreement. It is understood and agreed that the services
described in the General Scope of Services attached to the Transition Services
Agreement have all been provided by or procured by a Seller or an EMEA Seller
(or a respective Affiliate) to or for the Business after April 1, 2009. On the
Closing Date but before the Closing, the TSA Sellers and the TSA EMEA Sellers
shall be ready, willing and able to satisfy their obligations pursuant to the
Transition Services Agreement in all material respects and the Main Sellers will
deliver a certificate to the Purchaser to that effect.

(b) If, between the time of execution of this Agreement and Closing, Purchaser
identifies services not described within the General Scope of Services which are
reasonably advisable in order to assist with the orderly transition of the
Business to the Purchaser, then the Parties agree that such additional services
(defined in operational detail as described herein) will be provided under the
Transition Services Agreement, and the Parties will negotiate in good faith and
use reasonable efforts expeditiously to refine such additional services in
operational detail consistent with the Scope Guidelines specified in
Section 5.36(a) (as mutually agreed or as determined by arbitration in
accordance with clause (h), the “Type 1

 

151



--------------------------------------------------------------------------------

Extra Services”). If, between the time of the execution of this Agreement and
Closing, Purchaser identifies further services reasonably advisable to carry on
the Business which are not described within the General Scope of Services and
which are not consistent with the Scope Guidelines, but which can reasonably be
provided by the applicable Seller (but not an EMEA Seller) without hiring new
employees and without materially changing or burdening the operations of such
Seller, then the Parties agree that such further services (defined in
operational detail as described herein) will be provided under the Transition
Services Agreement, and the Parties will negotiate in good faith and use
reasonable efforts expeditiously to define such ancillary services in
operational detail (as mutually agreed or as determined by arbitration in
accordance with clause (h), “Type 2 Extra Services;” together with Type 1 Extra
Services, the “Extra Services”).

(c) The Parties acknowledge and agree that, subject to the provisions below, the
Included Services ultimately provided under the Transition Services Agreement
are to be billed by the applicable TSA Seller or TSA EMEA Seller under the
Transition Services Agreement to the Purchaser at the “Direct Cost” of such
Included Services as specified in the Transition Services Agreement. However,
the Parties further agree that, from and after the execution of this Agreement,
they will negotiate in good faith to quantify and stipulate by mutual agreement
the Direct Cost of each such Included Service as a specific monetary amount for
each such Service (the “Monetary Cost” of such Service); provided, that Monetary
Cost shall exclude Special Third-Party Costs (as defined in the Transition
Services Agreement). Notwithstanding the foregoing, upon mutual agreement (or
resolution by arbitration as provided herein) as to Monetary Cost for any
Service under the Transition Services Agreement, the price for such Service
shall thenceforth equal the sum of such Monetary Cost plus Special Third-Party
Costs (as defined in the Transition Services Agreement) allocable to such
Service, and such price will apply regardless of the Direct Cost actually
incurred by the applicable Sellers under the Transition Services Agreement in
providing such Service. The Parties acknowledge that attached to the form of
Transition Services Agreement in Exhibit P is (1) a schedule showing an assumed
volume of product flow through the order-to-cash cycle (reflecting both timing
and amounts of products) over the 12-month period following Closing (the
“Product Volume Forecast”), (2) a schedule showing an assumed headcount for
personnel constituting “Active Employees” and employees of “Contract Service
Providers” as defined in the Transition Services Agreement (the “IT Headcount
Forecast”), and (3) the estimated cost of providing services to support the
product flow contemplated by the Product Volume Forecast, consistent with the IT
Headcount Forecast, during the 12-month period following Closing (the “Estimated
Cost Schedule”, as revised in accordance with Section 5(a) of the Transition
Services Agreement to account for TUPE Employees. Notwithstanding anything to
the contrary in this Agreement or in the Transition Services Agreement, the
Parties agree that the outcome of the price negotiation described above in this
Section 5.36(c) (or determined by arbitration as provided in clause (h)) with
respect to the Schedule 1 Included Services) will be such that the aggregate
Monetary Cost of all Schedule 1 Included Services to be delivered over the
12-month period following Closing to support the product flow contemplated by
the Product Volume Forecast, using headcount assumptions consistent with the IT
Headcount Forecast, (x) will not be less than 90% of the aggregate estimated
cost of all services reflected in the Estimated Cost Schedule, and (y) will not
be greater than 110% of such aggregate estimated cost of all services reflected
in the Estimated Cost Schedule. The Transition Services Agreement contains
provisions regarding certain price

 

152



--------------------------------------------------------------------------------

adjustments for Schedule 1 Included Services in the event that (i) Purchaser
revises the anticipated product volume which results in a change in forecast
revenues (output of the monthly Sales and Operations Plan) of 5% or more for any
three-month period commencing 3 months from the approved monthly Sales and
Operations Plan, or (ii) Purchaser revises the headcount of Active Employees
and/or employees of Contract Service Providers (as defined in the Transition
Services Agreement), with the result that the Direct Cost of delivering IT
Infrastructure Services and IT Applications Services included within Schedule 1
Included Services changes by more than 5% from the aggregate cost of such IT
Infrastructure Services and IT Applications Services reflected on the Estimated
Cost Schedule. Notwithstanding anything to the contrary in this Agreement or in
the Transition Services Agreement, it is understood and agreed that the
aggregate price to be paid by the Purchasers to the TSA Sellers for services
under the Transition Services Agreement will be reduced by $10 million, the
application of such reduction to be determined by the Purchaser subject to the
consent of the TSA Sellers (which consent will not be unreasonably withheld).
For the avoidance of doubt, such reduction shall not apply to any services
provided by the TSA EMEA Sellers pursuant to the Transition Services Agreement.

(d) The determination of the stipulated, monetary price of any Extra Services
requested by the Purchaser will be determined in manner analogous to the
determination of Monetary Cost of Included Services, except that the price of
such Extra Services will be the “Direct Cost” thereof as defined in the form of
Transition Services Agreement in Exhibit P hereto (plus any Special Third-Party
Costs not reflected in such monetary price), with no further restriction.

(e) Until the Monetary Cost of any service has been agreed and stipulated by the
Parties or determined by arbitration in accordance with clause (h), the price of
such service will be the Direct Cost thereof, as reasonably determined by the
applicable TSA Sellers or TSA EMEA Sellers under the Transition Services
Agreement. Upon final determination of the Monetary Cost as contemplated herein,
the parties will promptly reconcile any prior payments made by the Purchaser
that were based on TSA Seller’s or TSA EMEA Seller’s estimates of Direct Cost
(with the applicable TSA Seller or TSA EMEA Seller paying to the Purchaser any
amount by which such estimated amounts exceeded the proper amounts based on
Monetary Cost as so finally determined, or with the Purchaser paying to the
applicable TSA Seller or TSA EMEA Seller any deficiency by which such estimated
amounts were less than the proper amounts based on such Monetary Cost).

(f) Prior to the 45th day following the execution of this Agreement
(“Arbitration Trigger Date”), each TSA Seller and TSA EMEA Seller shall consult
with each other and notify Purchaser of the name of the single person designated
to serve on all such parties’ behalf as an arbitrator in case of any arbitration
hereunder (except that the TSA EMEA Sellers may designate a single person to
serve as an arbitrator for all TSA EMEA Sellers, and the TSA Sellers may
designate a different person to serve as an arbitrator for all Sellers), and the
Purchaser shall notify each TSA Seller and TSA EMEA Seller of the name of the
person or, if the TSA Sellers and TSA EMEA Sellers have each appointed an
arbitrator, the name of two persons designated to serve as Purchaser’s
arbitrator(s) in case of any arbitration hereunder. If the TSA Sellers and TSA
EMEA Sellers have not designated their arbitrator or Purchaser has not
designated its arbitrator(s) prior to the Arbitration Trigger Date
(“Non-Designating Party”), and if thereafter such Non-Designating Party does not
name an arbitrator (and provide notice thereof

 

153



--------------------------------------------------------------------------------

to the other applicable parties) within five Business Days after notice from any
other Party requesting that such an arbitrator be named, then such
Non-Designating Party shall lose the right to appoint an arbitrator hereunder,
and the arbitration shall be conducted exclusively by the arbitrator named by
the other Party to the applicable arbitration.

(g) At any time after the Arbitration Trigger Date, any affected Party may
submit any disagreements relating to the Included Services or the Extra
Services, or the Monetary Cost of any Included Service or the stipulated,
monetary price of any Extra Service to binding arbitration for resolution, which
arbitration proceeding will be initiated by notice delivered by such Party to
the applicable counterparty. Such arbitration shall be conducted in accordance
with Section 5.36(h). The parties will use commercially reasonable efforts to
resolve any disagreement as expeditiously as practicable.

(h) If any Party shall give notice of arbitration pursuant to Section 5.36(g),
then, within ten days following initiation of such arbitration, the arbitrators
theretofore designated by the applicable parties to such arbitration shall
jointly appoint a neutral arbitrator (the “Neutral Arbitrator”), who shall be
unaffiliated with any Party (in the event such two arbitrators do not so jointly
appoint a neutral arbitrator, then, upon the request of any party to such
arbitration, such neutral arbitrator, who must be unaffiliated with any Party,
will be promptly appointed by the American Arbitration Association). Any
arbitration hereunder shall be conducted by such three arbitrators (except as
provided in Section 5.36(f) or below in this Section 5.36(h)), and shall take
place in New York City in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. If an arbitrator named by a Party
hereunder ceases to serve for any reason, then such Party shall name a successor
arbitrator within five Business Days following notice from an adverse Party
(“Notifying Party”) requesting that such a successor be named (if a successor is
not so named, then the arbitration will be conducted solely by the Neutral
Arbitrator if theretofore appointed, and otherwise by the arbitrator named by
the Notifying Party). The arbitrators will resolve the matters in dispute within
thirty (30) days following the selection of the Neutral Arbitrator; provided,
however, that if any disagreement with respect to Included Services has not been
resolved by the one hundred twentieth (120th) day after the date of this
Agreement (or if earlier the fifteenth (15th) day prior to the Closing Date),
then at any time thereafter any Party to such arbitration may serve notice on
the arbitrators demanding that the Neutral Arbitrator alone render a final
decision within 10 days following receipt of such notice (any decision by a
majority of the arbitrators shall otherwise be deemed the decision of the
arbitrators). The decision of a majority of the arbitrators, or of the Neutral
Arbitrator alone, as applicable, shall be in writing, shall be final and
conclusive on the Parties, and counterpart copies thereof shall be delivered to
all of the Parties. Judgment may be had on the decision of the arbitrators so
rendered in any court of competent jurisdiction. The Purchaser shall bear the
fees and expenses of the arbitrator it designates, the applicable TSA Seller or
TSA EMEA Seller shall bear the fees and expenses of the arbitrator it
designates, and the Purchaser and the applicable TSA Seller or TSA EMEA Seller
shall equally share the fees and expenses of the Neutral Arbitrator.
Notwithstanding anything to the contrary in this Agreement or in the Transition
Services Agreement, if any arbitration hereunder to finalize the scope of any
Included Service has not been completed, and an arbitral decision rendered, by
the second Business Day preceding the Closing Date, then (i) the applicable TSA
Seller or TSA EMEA Seller shall provide such Service after Closing with the
scope advocated by the Purchaser (and the Purchaser will pay Direct Cost for
such Services, as provided in the Transition Services Agreement and as

 

154



--------------------------------------------------------------------------------

reasonably determined by the applicable TSA Seller or TSA EMEA Seller, until the
Monetary Cost for such service is determined in accordance with the provisions
of this Section 5.36 upon which a reconciliation will occur as described in
Section 5.36(e)), and (ii) such arbitration will terminate with respect to the
scope of service as of such second Businesses Day preceding the Closing (with
the arbitrators deemed to have rendered a decision defining such scope as so
advocated by the Purchaser). Nothing herein will affect any arbitration to the
extent the subject matter thereof relates to (i) any Extra Service or (ii) the
price, Monetary Cost or Direct Cost of any service.

(i) Solely, for purposes of this Section 5.36, the term “Parties” shall also
include the TSA EMEA Sellers.

SECTION 5.37. Assistance for Proxy Agreement. From the date hereof, the Main
Sellers shall use their reasonable best efforts to assist the Purchaser to seek
any Consent required in order to terminate the Proxy Agreement and allow the
Purchaser to acquire and exercise control over NGS and its business effective as
of the Closing Date without a proxy arrangement. Such assistance shall include
promptly notifying the U.S. Defense Security Service of the transactions
contemplated hereby pursuant to the NISPOM and Proxy Agreement, agreeing to
terminate the Proxy Agreement effective as of the Closing Date and engaging in
discussions with the U.S. Defense Security Service in preparation for that
result, and providing all information requested by the U.S. Defense Security
Service related to the transactions contemplated hereby. Notwithstanding the
foregoing, between the date hereof and the conclusion of the Auction, none of
the Sellers or the Companies shall be required to take any action pursuant to
this Section 5.37 that would irrevocably modify, cancel or amend the Proxy
Agreement.

SECTION 5.38. Customer Contract Review and Selection.

(a) In accordance with applicable Law and subject to the provisions of the Clean
Team Confidentiality Agreement and the Confidentiality Agreement, within seven
(7) days of the date hereof, the Sellers shall provide the Clean Team Members
with (i) access to the electronic databases and centralized file cabinets at
Sellers’ workplaces or other sites where the Customer Contracts are maintained
and/or stored (such databases and file cabinets, the “Sellers’ Files”), where
“centralized file cabinets” shall mean that the Sellers use their reasonable
best efforts to cause the file cabinets containing the Sellers’ Files, to the
extent reasonably practicable given existing resources and spaces at the
relevant facilities, to be aggregated, organized and labeled in a single,
localized filing room, which Sellers shall have clearly identified prior to the
arrival of Clean Team Members, at each applicable site, and (ii) training of one
(1) day (initially, in a single session for the Clean Team Members, which
training shall be accessible by videoconference and/or teleconference) and
additional training as shall be reasonably requested by Clean Team Members,
including specific training as is reasonably necessary to review the Sellers’
Files at any particular site, such as (y) training on how to access specific
electronic databases at such site and (z) training on how to locate specific
information within file cabinets at such site. Sellers shall also provide
existing indices, maps, tables of contents or equivalent references for the
purpose of identifying hard copies of materials within any filing cabinets or
similar storage units. The Purchaser shall provide sufficient computer equipment
to enable the Clean Team Members to access such electronic databases, and such
computer equipment shall be

 

155



--------------------------------------------------------------------------------

compatible with Sellers’ electronic databases, which the Parties shall engage in
their reasonable best efforts to confirm with each other prior to a visit by
Clean Team Members to any site.

(b) The relevant Sellers shall cause their personnel responsible for maintaining
and operating the Customer Contract databases, at the locations where the
Customer Contracts are retained in hard or soft copy form, to reasonably assist
the Clean Team Members to locate copies of the relevant Customer Contracts and
such information about or related to the Customer Contracts as the Clean Team
Members may reasonably request. Furthermore, the relevant Sellers shall allow
the Persons listed in Section 5.38(b)(i) of the Sellers Disclosure Schedule to
perform searches on the electronic databases comprising the Sellers’ Files and
assist with the identification of documents within the Sellers’ Files, as
reasonably requested by Clean Team Members. Subject to applicable Law and the
provisions of the Clean Team Confidentiality Agreement and the Confidentiality
Agreement, the relevant Sellers shall also use their reasonable best efforts to
cause (i) the Persons listed in Section 5.38(b)(ii) of the Sellers Disclosure
Schedule to be available, and, if such Persons are not available, the Purchaser
will accept the designation of an alternative representative from the applicable
geographical and functional area, who has comparable knowledge to the
unavailable Person, and (ii) without exception, each of the individuals listed
in Section 5.38(b)(iii) of the Sellers Disclosure Schedule to be made available,
and if any such Person can not be made available, then Purchaser shall have the
right to select, in its reasonable discretion, a suitable replacement for such
unavailable Person; each of the Persons in (i) and (ii) to be made available, at
times designated by the Sellers, for two or, at the option of the Sellers, more
separate meetings covering, in the aggregate, all the regions, in each case with
Clean Team Members and to take place in person or by teleconference within ten
(10) days from the date hereof, to answer reasonable questions from the Clean
Team Members about the content of Customer Contracts, the status of the relevant
Seller’s relationship with the counterparties to such Customer Contracts, the
economic performance under such Customer Contracts and any material issues that
have arisen under such Customer Contracts. Following such meeting(s), subject to
applicable Law and the provisions of the Clean Team Confidentiality Agreement
and the Confidentiality Agreement, the relevant Sellers shall cause members of
their relevant management personnel knowledgeable about issues related to
Customer Contracts, including without limitation, global accounts, services and
major geographical regions of the Business to be available at reasonable times
and upon reasonable notice to answer reasonable questions from the Clean Team
Members about the content of the Customer Contracts, the status of the relevant
Seller’s relationship with the counterparties to such Customer Contracts, the
economic performance under such Customer Contracts and any material issues that
have arisen under such Customer Contracts.

(c) The Main Sellers shall use their reasonable best efforts to produce and
place in the Clean Team Data Room, as soon as practical and in any event within
ten (10) days of the date hereof, all material documentation that forms part of
the Customer Contracts in force as of the date hereof with customers of the
Business whose customer contracts with the Sellers generated more than
$1,000,000 in aggregate revenues for the Business during calendar year 2008
(each Customer Contract with such customers, a “Major 2008 Customer Contract”).

(d) The Sellers shall use reasonable best efforts to produce and place in the
Clean Team Data Room, as soon as practical and in any event within fifteen
(15) days of the date hereof, any additional Customer Contracts which, prior to
the date hereof, have been identified in

 

156



--------------------------------------------------------------------------------

the Sellers’ sales forecasting process that is maintained in the Ordinary Course
and which the relevant Sellers, in the exercise of their reasonable judgment,
believe may result in revenues of the Business in either (i) 2009 or (ii) if the
relevant Contract was or is entered into after January 1, 2009, the period
beginning on the date of execution of such Contract and ending twelve
(12) months from the date of such Contract, of greater than $500,000 (each, a
“Major 2009 Customer Contract”, and together with any Major 2008 Customer
Contracts, the “Major Customer Contracts”).

(e) In accordance with applicable Law and subject to the provisions of the Clean
Team Confidentiality Agreement and the Confidentiality Agreement, the Purchaser
shall use its reasonable best efforts to cause its representatives, with any and
all reasonably requested assistance from the Sellers pursuant to Sections
5.38(a), 5.38(b), 5.38(c) and 5.38(d) to (i) promptly review the Sellers’ Files
and identify those Customer Contracts that it seeks to review, including, at the
Purchaser’s sole option, employing appropriate professional third parties as
Clean Team Members to expedite such review and (ii) work with the Sellers to
minimize the disruption to Sellers’ workplaces or other sites caused by the
Clean Team Members’ visits and review, and to leave such sites in substantially
the same condition as when the Clean Team Members first occupied such sites.

(f) On or before the relevant Contract Designation Date, the Purchaser shall
notify the Main Sellers in writing of those 365 Customer Contracts and Non-365
Customer Contracts entered into prior to the date hereof which fail to meet the
Pre-Signing Inclusion Criteria and the Purchaser elects not to have assigned by
the relevant Seller to the Purchaser or a Designated Purchaser at Closing (as
adjusted to reflect the resolution of any objection by the Main Seller to such
notification, the “Rejected Pre-Signing Customer Contracts”). Such written
notice to the Main Sellers shall also indicate which specific Pre-Signing
Inclusion Criteria the relevant 365 Customer Contract or Non-365 Customer
Contract, as applicable, fails to meet. If the Main Sellers disagree with such
notice, the Main Sellers shall promptly notify the Purchaser thereof and the
Purchaser and the Main Sellers shall then negotiate in good faith to resolve
such disagreement. If either (i) the Purchaser and the Main Sellers fail to
resolve such disagreement within ten (10) Business Days from the delivery of the
notice to the Purchaser (or such shorter period as will end on the Business Day
before the Closing Date), or (ii) the Main Sellers do not object to the notice
received from the Purchaser, the Purchaser’s categorization of such Pre-Signing
Customer Contract shall be given effect, save in the case of manifest error.

(g) Not later than (30) days from the date hereof, the Sellers shall prepare and
deliver to the Purchaser a list (to be updated each fifteen (15) days
thereafter) (the “Non-Qualified Post-Signing Customer Contract List”) of all the
Customer Contracts entered into after the date hereof that fail to meet the
Post-Signing Inclusion Criteria (the “Non-Qualified Post-Signing Customer
Contracts”) and a list (to be updated each fifteen (15) days thereafter) that
identifies all Major 2009 Customer Contracts entered into after the date hereof
(whether they meet the Post-Signing Inclusion Criteria or not). The Sellers
shall use reasonable best efforts to include the relevant Customer Contracts on
the first update of the applicable lists following the execution of such
Customer Contracts, to the extent commercially practicable. If the Purchaser
disagrees with the categorization of a Post-Signing Customer Contract as a
Non-Qualified Post-Signing Customer Contract or becomes aware of a Customer
Contract omitted from such list, it shall promptly notify the Main Sellers
thereof and, the Purchaser and the Main Sellers shall then

 

157



--------------------------------------------------------------------------------

negotiate in good faith to resolve such disagreement or agree on the proper
categorization of such omitted Post-Signing Customer Contract. If the Purchaser
and the Main Sellers fail to resolve such disagreement or agree on such
categorization within ten (10) Business Days from the delivery of the notice to
the Main Sellers (or such shorter period as will end on the relevant Contract
Designation Date), then the Purchaser’s categorization of such Post-Signing
Customer Contract shall be given effect, save in the case of manifest error. On
or prior to the relevant Contract Designation Date, the Purchaser shall notify
the Main Sellers in writing whether the Purchaser elects not to have a
Non-Qualified Post-Signing Customer Contract assigned by the relevant Seller to
the Purchaser or a Designated Purchaser at the Closing (any Customer Contract so
designated by the Purchaser for rejection shall be deemed a “Rejected
Post-Signing Customer Contract” and shall not be assigned to the Purchaser or a
Designated Purchaser at Closing).

ARTICLE VI

TAX MATTERS

SECTION 6.1. Transfer Taxes.

(a) The Parties agree that the Purchase Price is exclusive of any Transfer
Taxes. The Purchaser shall (on behalf of itself and the Designated Purchasers)
promptly pay directly to the appropriate Tax Authority all applicable Transfer
Taxes that may be imposed upon or payable or collectible or incurred in
connection with this Agreement or the transactions contemplated herein, or that
may be imposed upon or payable or collectible or incurred in connection with the
execution of any other Transaction Document; provided, that if any such Transfer
Taxes are required to be collected, remitted or paid by a Seller or any
Subsidiary, Affiliate, representative or agent thereof, such Transfer Taxes
shall be paid by the Purchaser to such Seller, Subsidiary, Affiliate or agent,
as applicable, at the Closing or thereafter, as requested of or by the
applicable Seller. Upon request from a Seller, the Purchaser shall provide to
such Seller an original receipt (or such other evidence as shall be reasonably
satisfactory to such Seller) evidencing the payment of Transfer Taxes by the
Purchaser to the applicable Tax Authority under this Section 6.1. For the
avoidance of doubt, Purchaser shall remain liable in respect of any Transfer
Taxes regardless of the date that the Assets are removed from the premises of a
Seller or any Seller’s supplier. All other Closing expenses will be paid by the
Party incurring such expenses.

(b) If the Purchaser or any Designated Purchaser wishes to claim any exemption
relating to, or a reduced rate of, or make an election with the effect of
reducing, Transfer Taxes, in connection with this Agreement or the transactions
contemplated herein, or in connection with the execution of any other
Transaction Document, the Purchaser or any Designated Purchaser, as the case may
be, shall be solely responsible for ensuring that such exemption, reduction or
election applies and, in that regard, shall provide the Sellers prior to Closing
with its permit number, GST, VAT, provincial sales taxes or other similar
registration numbers and/or any appropriate certificate of exemption, election
and/or other document or evidence to support the claimed entitlement to such
exemption or reduction by the Purchaser or such Designated Purchaser, as the
case may be. All parties shall make reasonable efforts to cooperate to the
extent necessary to obtain any such exemption or reduction. If the Purchaser or

 

158



--------------------------------------------------------------------------------

any Designated Purchaser pays any Transfer Taxes pursuant to this Section 6.1
and a Seller thereafter becomes entitled to an actual cash refund for, or an
actual reduction in Liability for, Transfer Taxes payable by such Seller in
respect of such Transfer Taxes paid by the Purchaser or a Designated Purchaser
pursuant to this Section 6.1, then such Seller shall reimburse the Purchaser or
Designated Purchaser for an amount equal to such refund or actual reduction (net
of reasonable costs and expenses incurred in obtaining such refund or
reduction).

(c) The applicable Seller(s) and Purchaser (or relevant Designated Purchaser)
will, on or before the Closing, jointly prepare and execute an election, in the
prescribed form and containing the prescribed information, to have subsection
167(1) of the Excise Tax Act (Canada) apply to the sale and purchase of the
Assets which would otherwise be subject to GST so that no GST is payable in
respect of such sale and purchase under Part IX of the Excise Tax Act (Canada).
Purchaser (or the relevant Designated Purchaser) will file such election with
the relevant Tax Authority in the manner and within the time prescribed by Law
and will provide the applicable Seller with a copy of the election and with
satisfactory evidence that the election has been filed in a timely manner. The
applicable Seller(s) confirms that it is registered for purposes of the Excise
Tax Act (Canada) and its GST registration number is 119409258RT0001 (in the case
of NNL) and 118802974RT0001 (in the case of Nortel Networks Technology
Corporation (“NNTC”). The Parties will make any required elections under
corresponding provincial or territorial laws and the foregoing provisions will
apply mutatis mutandis in respect thereof. Purchaser (or the relevant Designated
Purchaser) shall be responsible and indemnify and hold harmless the applicable
Seller(s) for any GST (and any comparable provincial Taxes) to the extent
payable notwithstanding the elections contemplated by this Section, plus any
interest and/or penalties payable as a consequence thereof.

SECTION 6.2. Withholding Taxes. Subject to Section 2.4, the Purchaser and the
Designated Purchasers shall be entitled to deduct and withhold from the Purchase
Price, and the Purchaser shall be entitled to deduct and withhold from the
Reverse Termination Fee, such amounts as the Purchaser or Designated Purchasers,
as the case may be, are required to deduct and withhold under the Code or any
provision of state, local or foreign Tax Law, with respect to the making of such
payment. To the extent such amounts are so withheld by the Purchaser or a
Designated Purchaser, as the case may be, such withheld amounts shall be treated
for all purposes of this Agreement and the Ancillary Agreements as having been
paid to the relevant Seller in respect of whom such deduction and withholding
was made by such Purchaser or Designated Purchaser. None of the Parties is aware
of any obligation to deduct and withhold any amounts from the Purchase Price or
the Reverse Termination Fee under the Code, or any provision of state, local or
foreign Tax Law, with respect to the making of such payment. If any of the
Parties learns of any such obligation on or prior to the Closing Date, then
(i) in the case of a Seller, such Seller shall promptly provide reasonable
notice of such obligation to the Purchaser, and (ii) in the case of the
Purchaser, the Purchaser shall promptly provide reasonable notice of such
obligation to the Sellers. The Parties shall make reasonable efforts to
cooperate in good faith to minimize the amounts that the Purchaser or Designated
Purchasers, as the case may be, are required to deduct and withhold.

SECTION 6.3. Tax Characterization of Payments Under This Agreement. The Sellers
and the Purchaser agree to treat all payments made either to or for the benefit
of the other Party under this Agreement (other than payment of the Estimated
Purchase Price and any interest

 

159



--------------------------------------------------------------------------------

payments) as adjustments to the Purchase Price for Tax purposes and that such
treatment shall govern for purposes hereof to the extent permitted under
applicable Tax Law.

SECTION 6.4. Apportionment of Taxes.

(a) Except as otherwise provided in this Article VI, (i) the Sellers shall and
shall cause the Other Sellers, as the case may be, to bear all Taxes of any kind
relating to the Assets or the conduct or operation of the Business (including
Taxes in respect of the income, business, property or operations of the
Companies) for all Tax periods or portions thereof ending on or before the
Closing Date and (ii) the Purchaser shall and shall cause the Designated
Purchasers to bear all Taxes relating to the Assets or the conduct or operation
of the Business (including Taxes in respect of the income, business, property or
operations of the Companies) for all Tax periods or portions thereof beginning
after the Closing Date.

(b) For purposes of this Agreement, any Taxes for a “Straddle Period” (a Tax
period that includes, but does not end on, the Closing Date) shall be
apportioned between the Sellers, on the one hand, and the Purchaser and the
Designated Purchasers, on the other hand, based on the portion of the period
ending on and including the Closing Date and the portion of the period beginning
after the Closing Date, respectively. The amount of any Taxes based on or
measured by income or receipts of the Business (including the business and
operations of the Companies) shall be allocated between the Pre-Closing Taxable
Period and the Post-Closing Taxable Period on a closing-of-the-books basis. The
amount of other Taxes shall be allocated between the Pre-Closing Taxable Period
and the Post-Closing Taxable Period in the following manner: (i) in the case of
a Tax imposed in respect of property (excluding, for the avoidance of doubt, any
income Tax) and that applies ratably to a Straddle Period, the amount of Tax
allocable to a portion of the Straddle Period shall be the total amount of such
Tax for the period in question multiplied by a fraction, the numerator of which
is the total number of days in such portion of such Straddle Period and the
denominator of which is the total number of days in such Straddle Period, and
(ii) in the case of sales, value-added and similar transaction-based Taxes
(other than Transfer Taxes allocated under Section 6.1), such Taxes shall be
allocated to the portion of the Straddle Period in which the relevant
transaction occurred.

SECTION 6.5. Section 338 Election. Upon the written request of the Purchaser, in
its sole and exclusive discretion, (x) the Sellers and the Purchaser or, as
applicable, any Designated Purchaser shall join in making elections under Code
section 338(h)(10) (and any corresponding election under state, local, or
foreign law) (a “Section 338(h)(10) Election”) with respect to the Purchaser’s
(or any Designated Purchaser’s) purchase of the Shares of the Companies pursuant
to this Agreement, or (y) the Sellers shall make or cause to be made such stock
basis reduction elections under Treas. Reg. Section 1.1502-36(d)(6)(i)(A) (“Loss
Duplication Elections”) as are necessary to reduce as far as possible the
potential for loss duplication. The Purchaser shall indemnify the Sellers for
any actual Tax Liability that (i) arises during the taxable year that includes
the Closing Date or the two (2) taxable years immediately following and
(ii) would not have arisen but for a Section 338(h)(10) Election or a Loss
Duplication Election made pursuant to this Section 6.5; provided, however, that
the Purchaser shall have no obligation to indemnify the Sellers for any Tax
Liabilities pursuant to this Section 6.5 with respect to which the Sellers do
not deliver notice to the Purchaser prior to December 31, 2013.

 

160



--------------------------------------------------------------------------------

SECTION 6.6. Records.

(a) Notwithstanding the provisions of Section 5.24, but subject to the
provisions of Section 5.6, (i) after the Closing Date, the Purchaser, the
Designated Purchasers and the Companies, on the one hand, and the Sellers, on
the other hand, will make available to the other, as reasonably requested, and
to any Tax Authority, all information, records or documents relating to
liability for Taxes with respect to the Assets, the Assumed Liabilities, the
Business or the Companies for all periods prior to or including the Closing Date
(including Straddle Periods), and will preserve such information, records or
documents until the expiration of any applicable statute of limitations or
extensions thereof, and (ii) in the event that one party needs access to records
in the possession of a second party relating to any of the Assets, the Assumed
Liabilities, the Business or the Companies for purposes of preparing Tax Returns
or complying with any Tax audit request, subpoena or other investigative demand
by any Tax Authority, or for any other legitimate Tax-related purpose not
injurious to the second party, the second party will allow representatives of
the other party access to such records during regular business hours at the
second party’s place of business for the sole purpose of obtaining information
for use as aforesaid and will permit such other party to make extracts and
copies thereof as may be necessary or convenient. The obligation to cooperate
pursuant to this Section 6.6 shall terminate at the time the relevant applicable
statute of limitations expires (giving effect to any extension thereof).

(b) On or prior to Closing, the Sellers shall cause copies of Restricted
Technical Records to be placed into escrow with the Records Custodian, who shall
hold such Restricted Technical Records for ten (10) years in accordance with an
escrow agreement between the Purchaser, the Sellers and the Records Custodian,
in form satisfactory to the Purchaser and the Seller. The escrow agreement will
provide for access to the copies of the Restricted Technical Records only by the
relevant Canadian Tax Authority or by tax advisors of any purchaser (“Tax Credit
Purchaser”) of the scientific research and experimental development Tax credits
of the Sellers under the Income Tax Act (Canada), and only if such advisors have
executed an appropriate confidentiality agreement in form satisfactory to the
Purchaser. The access permitted by the escrow agreement shall be only for the
limited purpose of defending any audit, claim or action by any Canadian Tax
Authority in respect of the characterization of expenditures by NNL or NNTC as
qualified expenditures on scientific research and experimental development for
purposes of the applicable provisions of the Income Tax Act (Canada) (“Qualified
Expenditures”).

(c) The Purchaser shall use reasonable efforts to make available to the relevant
Taxing Authority or Tax advisors of the Tax Credit Purchaser, those former
employees of NNL or NNTC, as the case may be, with direct knowledge of the
Qualified Expenditures who are then employed by the Purchaser and whose
cooperation is necessary for the purpose of defending any audit, claim or action
by any Taxing Authority of the characterization of expenditures by NNL or NNTC,
as the case may be, as Qualified Expenditures, and provided such advisors have
executed an appropriate confidentiality agreement satisfactory to the Purchaser.

(d) The Purchaser shall have no obligation to provide any access under this
provision unless the Seller (if there is no Tax Credit Purchaser in respect of
the request for

 

161



--------------------------------------------------------------------------------

access) or the Tax Credit Purchaser pays all the Purchaser’s reasonable expenses
in connection with the foregoing provisions, including a reasonable per diem
rate for access to former employees of NNL or NNTC, as the case may be (based on
the total compensation of the employee at the time access is provided).

(e) On or prior to Closing, the Sellers shall use their reasonable best efforts
to calculate and provide to the Purchaser (with expenses reasonably allocable to
such calculations split evenly between the Sellers, on the one hand, and the
Purchaser, on the other hand) historical data relating to the qualified research
expenses and gross receipts of the Business pursuant to Section 41 of the Code
(including in particular Section 41(f)(3)(A) of the Code) and any analogous data
under corresponding provisions of state, local or foreign law as requested by
the Purchasers, provided that such historical data is available to the Sellers
or could be made available to the Sellers with Sellers’ reasonable best efforts.
Sellers shall use their reasonable best efforts to update such historical data
to reflect any relevant adjustments arising after the Closing and provide copies
of any such updates to the Purchaser within 10 days of the date on which such
adjustment is made. Notwithstanding the foregoing, nothing herein shall require
Sellers to indemnify the Purchaser to the extent a credit of the Purchaser under
section 41 of the Code (or any corresponding provisions of state, local or
foreign law) is unavailable or challenged by the relevant Taxing Authority.

SECTION 6.7. Tax Disclosure. Notwithstanding anything to the contrary in this
Agreement, except as reasonably necessary to comply with applicable securities
laws and regulations, any party may (i) consult any Tax adviser regarding the
U.S. federal income Tax treatment or Tax structure of the transactions
contemplated by this Agreement, and (ii) disclose to any and all persons,
without limitation of any kind, the U.S. federal income Tax treatment and Tax
structure of the transactions contemplated hereunder and all materials of any
kind (including opinions or other Tax analyses) that are provided to the
taxpayer relating to such Tax treatment and Tax structure (but without
disclosure of identifying information or any non-public commercial or financial
information); provided, however, that clause (ii) of this paragraph shall not
apply until the date of the public announcement of the execution of this
Agreement and performance of the transactions contemplated hereunder. For this
purpose, “Tax structure” is limited to any facts relevant to the U.S. federal
income Tax treatment of the transactions contemplated hereunder.

SECTION 6.8. Tax Returns.

(a) The Sellers shall be responsible for the preparation and timely filing
(taking into account any extensions received from the relevant Tax Authorities)
of all Tax Returns in respect of the Assets, the Business or the Companies, for
all Pre-Closing Taxable Periods (other than any Tax Returns with respect to
Transfer Taxes (“Transfer Tax Returns”) described below in Section 6.8(b)). Such
Tax Returns shall be true, correct and complete in all material respects. Except
as otherwise provided in this Agreement, all Taxes indicated as due and payable
on such Tax Returns shall be paid by (or shall be caused to be paid by) Sellers
as and when required by Law. In every case permitted by Law, the Sellers shall
elect to treat the Closing Date as the close of a taxable period, so as to
minimize the number of Straddle Period Tax Returns and Straddle Periods.

 

162



--------------------------------------------------------------------------------

(b) Each Transfer Tax Return with respect to Transfer Taxes imposed in respect
of this Agreement and the transactions contemplated hereunder or in respect of
the execution of any other Transaction Document shall be prepared by the Party
that customarily has primary responsibility for filing such Transfer Tax Return
pursuant to the applicable Tax Laws. Any Transfer Tax Returns prepared by the
Sellers pursuant to this Section 6.8(b) shall be made available to the Purchaser
at least ten (10) Business Days before such Tax Returns are due to be filed. The
Purchaser shall be entitled to review and comment on any Transfer Tax Return
prepared by a Seller prior to making any payment in respect thereof and in the
event of disagreement between the Parties, the relevant Transfer Tax Return
shall be filed in accordance with the Purchaser’s reasonable comments, it being
understood that the Purchaser shall remain responsible for any Transfer Taxes
whether or not shown on such Tax Return. The Purchaser shall pay to the Sellers
any amount of Transfer Taxes payable in respect of Transfer Tax Returns to be
filed by the Sellers pursuant to this Section 6.8(b) at least five (5) Business
Days before such Transfer Tax becomes due and payable.

(c) The Purchaser or a Designated Purchaser shall be responsible for the
preparation and timely filing (taking into account any extensions received from
the relevant Tax Authorities) of all Tax Returns with respect to the Assets, the
Business or the Companies for all Post-Closing Taxable Periods and Straddle
Periods. Such Tax Returns shall be true, correct and complete in all material
respects and shall be prepared on a basis consistent with Tax Returns prepared
for prior taxable periods unless a different treatment of any item is required
by an intervening change in Law or this Transaction. All Taxes indicated as due
and payable on such Tax Returns shall be paid by (or shall be caused to be paid
by) the Purchaser or a Designated Purchaser as and when required by Law, except
for such Taxes that are the responsibility of the Sellers pursuant to this
Article VI; such Taxes shall be paid to the Purchaser or a Designated Purchaser
no later than ten (10) Business Days prior to the due date for the applicable
Straddle Period Tax Return.

(d) The Sellers shall be entitled to review and comment on any Tax Return (other
than a Transfer Tax Return described in Section 6.8(b)) prepared by the
Purchaser, a Designated Purchaser or the Companies for any Straddle Period
before any such Tax Return is filed. The Purchaser shall submit a draft of any
such Tax Return to the Main Sellers at least sixty (60) days before the date
such Tax Return is required to be filed with the relevant Tax Authority
(provided, however, that if the information necessary to prepare a draft of any
such Tax Return is not available to the Purchaser at least ninety (90) days
before the date such Tax Return is required to be filed with the relevant Tax
Authority, then the timeframe set forth in Section 6.8(e) shall apply). The Main
Sellers shall have fifteen (15) days after the date of receipt thereof to submit
to the Purchaser, in writing, the Main Sellers’ written comments with respect to
such Tax Return. The Purchaser shall notify the Main Sellers within fifteen
(15) days after receipt of such comments of (a) the extent, if any, to which the
Purchaser accepts such comments and will file such Tax Return in accordance
therewith and (b) the extent, if any, to which the Purchaser rejects such
comments. To the extent the Purchaser rejects the comments of the Main Sellers,
the Purchaser and the Main Sellers promptly shall negotiate in good faith to
resolve their disagreements; if no agreement has been reached within ten
(10) days, the parties immediately shall appoint an Accounting Arbitrator to
determine the correct manner for reporting the items that are in dispute and
shall provide to the Accounting Arbitrator all relevant information. The
Accounting Arbitrator shall have fifteen (15) days to submit its determination,
which shall be

 

163



--------------------------------------------------------------------------------

binding upon the Parties, and the Purchaser shall file such Tax Return in
accordance therewith. The fees and expenses of the Accounting Arbitrator shall
be paid by the Party whose position is deemed to be least correct by the
Accounting Arbitrator.

(e) If the information necessary to prepare a draft of any Tax Return for a
Straddle Period (other than a Transfer Tax Return described in Section 6.8(b))
is not available to the Purchaser at least ninety (90) days before the date such
Tax Return is required to be filed with the relevant Tax Authority, then (i) the
Purchaser shall submit a draft of such Tax Return to the Main Sellers as soon as
practicable after such information becomes available (but in no event later than
the earlier of (a) thirty (30) days after the necessary information becomes
available to the Purchaser or to a Designated Purchaser, or (b) twenty-one
(21) days before the date such Tax Return is required to be filed with the
relevant Tax Authority), (ii) the Main Sellers shall provide their comments to
the Purchaser as soon as practicable, the Purchaser shall respond to such
comments as soon as practicable and, if necessary, the Parties shall appoint an
Accounting Arbitrator as soon as practicable (but in no event shall the
Accounting Arbitrator be appointed later than ten (10) days before the date such
Tax Return is required to be filed with the relevant Tax Authority), and
(iii) the Accounting Arbitrator shall have no more than five (5) days to submit
its determination.

SECTION 6.9. Tax Sharing Agreements. Any Tax allocation or sharing agreement or
arrangement entered into by any Seller, on the one hand, and the Companies, on
the other hand, shall be extinguished and terminated as of the Closing Date.

SECTION 6.10. Canadian Tax Election.

(a) The Sellers and the Purchaser acknowledge that a portion of the Assets
transferred pursuant to this Agreement by the Sellers to the Purchaser or each
Designated Purchaser which is a resident of Canada for purposes of the Income
Tax Act (Canada) is being transferred to the Purchaser (or the relevant
Designated Purchaser) in consideration for the Purchaser (or the relevant
Designated Purchaser) assuming prepaid obligations of the Seller to deliver
goods or provide services in the future. The Sellers and the Purchaser (or the
relevant Designated Purchaser) will prepare, execute and file, on a timely basis
and using any prescribed form, a joint election under subsection 20(24) of the
Income Tax Act (Canada) as to such assumption hereunder, and prepare their
respective Tax Returns in a manner consistent with such joint election. The
elected amount will be jointly determined by the Sellers and the Purchaser (or
relevant Designated Purchaser), acting reasonably. The Sellers and the Purchaser
(or relevant Designated Purchaser) will make any required elections under
corresponding provincial or territorial law and the foregoing provisions will
apply mutatis mutandis in respect thereof.

(b) To the extent the Seller and the Purchaser (or the relevant Designated
Purchaser) cannot agree on the amount to be elected under subsection 20(24) of
the Income Tax Act (Canada), the Seller and the Purchaser (or the relevant
Designated Purchaser) promptly shall negotiate in good faith to resolve their
disagreements; if no agreement has been reached within five (5) days, the
relevant parties immediately shall appoint an Accounting Arbitrator to determine
the correct amount to be elected and shall provide to the Accounting Arbitrator
all relevant information. The Accounting Arbitrator shall have thirty (30) days
to submit its determination, which shall be binding upon the Parties, and the
Parties shall file all relevant

 

164



--------------------------------------------------------------------------------

elections and Tax Returns in accordance therewith. The fees and expenses of the
Accounting Arbitrator shall be paid by the Party whose position is deemed to be
least correct by the Accounting Arbitrator.

SECTION 6.11. Cooperation. The Sellers and the Purchaser shall reasonably
cooperate with each other in connection with the conduct of any Tax audit,
investigation, dispute, or appeal relating to any Pre-Closing Taxable Period.

ARTICLE VII

EMPLOYMENT MATTERS

SECTION 7.1. Employment Obligations with Respect to Non-Union Employees. Except
as provided in the first sentence of Section 7.1.1, the first sentence of
Section 7.1.2(c)(ii) and except as the schedules referenced in Section 7.1.2(e)
may apply to Union Employees, the provisions of this Section 7.1 shall apply to
Non-Union Employees.

7.1.1. Employment Terms. Purchaser hereby agrees to offer employment to that
aggregate number of Employees (other than Share Transfer Employees) set forth in
Section 7.1.1 of the Sellers Disclosure Schedule (which Section 7.1.1 of the
Sellers Disclosure Schedule shall separately identify that number of Employees
(including Union Employees in Canada) to be offered employment in each of
Canada, China/Hong Kong/Taiwan, and the United States, and the aggregate number
of Employees to be offered employment in each of the Remaining APAC Countries
and the Remaining CALA Countries). Within thirty (30) days following the date
hereof, the Purchaser shall identify the minimum aggregate number of employees
in Australia/Japan to whom the Purchaser shall make an offer of employment,
provided that, promptly after the date hereof, the relevant Sellers have
permitted the Purchaser access to such information as the Purchaser reasonably
requires in accordance with Sections 5.6(a) and 7.4(d) in order to make such
identifications (except as prohibited by Law). Within one hundred and five
(105) days following the date hereof, the Purchaser shall notify the Sellers of
the identity of the Employees (other than Share Transfer Employees or other
Employees whose employment transfers automatically by operation of Law to the
Purchaser or a Designated Purchaser) the Purchaser and/or the Designated
Purchasers intend to hire as of the Closing Date. Promptly following the latest
of the granting of the U.S. Sale Order and the Canadian Approval and Vesting
Order and receipt of Regulatory Approvals, the Purchaser shall, or shall cause a
Designated Purchaser to, extend a written offer of employment in a manner that
provides no less than a two-week Employee consideration period (“Offer
Consideration Period”), in a form agreed by the Primary Parties and in
compliance with applicable Law, to those Employees identified by Purchaser in
accordance with the immediately preceding sentence, with such employment to take
effect under the terms stated herein as of the Effective Hire Date, as defined
below. Such offers shall, except to the extent otherwise required by Law, be for
employment on terms and conditions that are substantially comparable to those
terms and conditions of employment of similarly situated employees of the
Purchaser or a Designated Purchaser, as applicable, and, without limiting the
generality of the foregoing, shall include (i) an annual base salary for each
such Employee that is equal to the annual base salary for such Employee as set
out in the Employee Information, (ii) employment in a reasonably comparable
position as set out for the Employee in the Employee Information, (iii) a
location reasonably contiguous to their

 

165



--------------------------------------------------------------------------------

current location as set out in the Employee Information and (iv) other terms and
conditions of employment as set forth in this Section 7.1. Purchaser shall
provide in its offers of employment that the Employee’s acceptance of such offer
will be deemed to be a consent to the transfer of his particular Employee
Record. Share Transfer Employees and Employees whose employment transfers by
operation of Law shall be employed on terms and conditions of employment that
are no less favorable than those set out in the sentence before the preceding
sentence. For purposes of this Agreement, to the extent certain terms and
conditions of employment are required to be maintained under applicable Law or
Seller Employee Plans in order to avoid Sellers’ incurring severance or other
employment termination obligations or Liability under the WARN Act with respect
to Employees at any time after the Closing Date such terms and conditions shall
be deemed to be required by applicable Law. Seller shall provide to the
Purchaser such available and relevant information, and Seller and Purchaser
shall cooperate in good faith, so as to enable Purchaser to comply with its
undertakings under this Section 7.1.1. Employees’ employment with Purchaser or a
Designated Purchaser or, with respect to Share Transfer Employees or other
Employees whose employment transfers by operation of Law, continued employment
after the Employee Transfer Date, shall not include a probationary period and
shall not be conditioned upon such employees satisfactorily completing a
background investigation, drug test or other employment screening processes
unless such screening process is required by applicable Law, a relevant
Purchaser contract, or other customer requirement; provided, however, the
Purchaser or Designated Purchaser may require Employees to provide evidence that
they are legally permitted to be employed by the Purchaser or a Designated
Purchaser, as required by applicable Law. Purchaser shall notify the Main
Sellers of the acceptance and rejections of offers of employment that have been
received from each of the Employees (x) on at least a weekly basis during the
Offer Consideration Period and (y) in total within three (3) Business Days
following the end of the Offer Consideration Period. Any Employee who accepts
such offer of employment and commences employment with Purchaser or a Designated
Purchaser, as applicable, pursuant to this Agreement, and any Employees whose
employment transfers by operation of Law and Share Transfer Employees, shall all
be deemed to be a Transferred Employee for all purposes of this Agreement.
Inactive Employees shall remain employed by the relevant Seller until the first
Business Day immediately following the date the Inactive Employee is released to
return to active employment in accordance with Sellers’ leave policies and on
which such Inactive Employee reports to work with the Purchaser or a Designated
Purchaser. The Purchaser or a Designated Purchaser shall use reasonable best
efforts from the date hereof until the Closing Date to obtain, at its cost, such
visas or permits as are required for it to employ Employees with visas or
permits as indicated in the Employee Information. Visa Employees and Other
Loaned Employees shall remain employed by the relevant Seller under the terms
and conditions of the Loaned Employee Agreement. The Effective Hire Date for
Non-Union Employees is (a) the Employee Transfer Date for those Employees other
than Inactive Employees, Visa Employees and Other Loaned Employees, (b) 12:01
a.m. on the first Business Day following the release to return to active
employment from leave for all Inactive Employees and on which such Inactive
Employee reports to work with the Purchaser or Designated Purchaser and (c) the
date specified in the Loaned Employee Agreement with respect to Visa Employees
and Other Loaned Employees.

7.1.2. Employee Benefits.

 

166



--------------------------------------------------------------------------------

(a) The Purchaser or a Designated Purchaser shall, and shall cause its relevant
Affiliates to, recognize the service date of each Transferred Employee as set
out in the Employee Information, to the same extent that service credit would be
given under the analogous Seller Employee Plan, for purposes of eligibility and
vesting, and with respect to any severance or vacation plan, the determination
of levels of benefits, but not for purposes of benefit accrual, or otherwise for
determination of the amount or duration of benefits under any Purchaser Employee
Plans, except (i) with respect to Transferred Employee Plans, or (ii) as
otherwise required by applicable Law.

(b) After the date hereof, the Sellers and the Purchaser shall cooperate
promptly and in good faith in preparing the transition of the Transferred
Employees as applicable from coverage under the Seller Employee Plans to
coverage under the Purchaser Employee Plans effective as of the Transferred
Employee’s Effective Hire Date.

(c) Without limiting the generality of the foregoing, the Purchaser shall, or
shall cause its relevant Affiliates to, provide the following benefits to
Transferred Employees:

(i) For the period beginning on the Closing Date and ending on the date that is
twelve (12) months from the Closing Date, the Purchaser shall, or shall cause
its relevant Affiliates to, provide Transferred Employees with the same
severance payments and benefits as similarly situated employees of Purchaser or
a Designated Purchaser.

(ii) The Sellers shall pay the amount of compensation with respect to such
accrued and unused vacation days that are due and owing to the Transferred
Employees, including the Union Employees, (other than Transferred Employees who
are (x) Share Transfer Employees, whose accrued vacation is specified in
Section 7.1.2(c)(ii)(A) of the Sellers Disclosure Schedule, and (y) those
Transferred Employees whose accrued vacation is specified in
Section 7.1.2(c)(ii)(B) of the Sellers Disclosure Schedule), as of their
Effective Hire Date, to such Transferred Employees at or as soon as reasonably
practicable following their Effective Hire Date, or such earlier time as may be
required by Law. The Purchaser will, and will cause the relevant Designated
Purchasers to, make reasonable best efforts to accommodate time off requests of
such Transferred Employees until such time as they accrue sufficient paid time
off under the Purchaser Employee Plans to address their vacation plans.

(iii) Section 7.1.2(c)(ii)(A) of the Sellers Disclosure Schedule sets forth the
amount of accrued and unused vacation days that are due and owing to the Share
Transfer Employees as of the date hereof and such amount shall be updated by the
Sellers as of each Share Transfer Employee’s Effective Hire Date.
Section 7.1.2(c)(ii)(B) of the Sellers Disclosure Schedule sets forth the amount
of accrued and unused vacation days that are due and owing to certain
Transferred Employees as of the date hereof, and such amount shall be updated by
the Sellers in respect of such Employees and to include all Loaned Employees as
of the Closing Date. The Purchaser shall, or shall cause its relevant Affiliates
to, grant each Share Transfer Employee and each such Transferred Employee (other
than

 

167



--------------------------------------------------------------------------------

those Loaned Employees whose accrued and unused vacation days are cashed out by
Sellers or their Affiliates in connection with the termination of employment
with Sellers or their Affiliates) paid time off in an amount equal to such
accrued unused vacation days set forth for such Share Transfer Employee or such
Transferred Employee in the applicable Section of the Sellers Disclosure
Schedule. If such Share Transfer Employee or such Transferred Employee
terminates employment with the Purchaser or an Affiliate of Purchaser prior to
receiving such paid time off, as described above, the Purchaser shall pay such
Transferred Employee an amount equal to any such unused paid time off upon such
employment termination; provided that the Purchaser shall only be required to
make such payment if such Transferred Employee’s employment terminates prior to
the date which is twelve (12) months following the Closing Date, unless
otherwise required by applicable Law. Each Transferred Employee listed on
Section 2.2.8 of the Sellers Disclosure Schedule who has pre-Closing accrued
vacation that remains unused or unpaid after the Accrued Vacation Amount Final
Payment Date shall be subject to the provisions of this Section 7.1.2(c)(iii) in
respect of any such pre-Closing accrued vacation that is not otherwise paid to
such Transferred Employee except where payment of accrued amounts instead of
carryover is required under applicable Law, in which case the Purchaser shall
make such payments to the applicable Transferred Employee.

(iv) Under the vacation policy of the Purchaser or an Affiliate of the
Purchaser, the vacation accrual rate and maximum accrual of each Transferred
Employee on and after the Effective Hire Date shall be determined under the
vacation policy of the Purchaser or its relevant Affiliate following the
crediting of such Transferred Employee with service as provided in
Section 7.1.2(a). For the avoidance of doubt, such vacation accrual rate and
maximum accrual applicable to Share Transfer Employees and to Transferred
Employees whose accrued vacation is specified in Section 7.1.2(c)(ii)(B) of the
Sellers Disclosure Schedule (other than those Loaned Employees whose accrued and
unused vacation days are cashed out by Sellers or their Affiliates in connection
with the termination of employment with Sellers or their Affiliates) shall not
be decreased prior to the date which is twelve (12) months following the Closing
Date by the Purchaser or its Affiliates as a result of the obligation in
Section 7.1.2(c)(iii) that Purchaser or its Affiliates grant or compensate such
Employees with respect to accrued and unused vacation days due and owing as of
the Effective Hire Date. Notwithstanding the foregoing, Share Transfer Employees
and such Transferred Employees shall have only through and until the date which
is twelve (12) months following the Closing Date during which to use accrued and
unused vacation days due and owing as of the Effective Hire Date. Any such
accrued vacation days that remain unused at such time shall be automatically
forfeited.

(v) The Purchaser or Designated Purchaser shall provide each Transferred
Employee employed in India with the benefit of the amount set forth on
Section 7.1.2(c)(v) of the Sellers Disclosure Schedule of gratuity payment, at
such time, if any, as such payment thereof is due and owing to each such
Transferred Employee under applicable Law, taking into account in the

 

168



--------------------------------------------------------------------------------

calculation of such payment the service of such Transferred Employee as set
forth in the Employee Information and such Transferred Employee’s service with
Purchaser on and after the Closing Date. The Purchaser or Designated Purchaser
shall provide each Transferred Employee employed in Australia with the benefit
of the amount set forth on Section 7.1.2(c)(v) of the Sellers Disclosure
Schedule of long service leave and sick leave, at such time, if any, as payment
of such amount is due and owing to each such Transferred Employee under
applicable Law, taking into account in the calculation of such payment the
service of such Transferred Employee as set forth in the Employee Information
and such Transferred Employee’s service with Purchaser on and after the Closing
Date. Section 7.1.2(c)(v) of the Sellers Disclosure Schedule shall be updated no
later than ten (10) Business Days prior to the Closing Date to reflect employee
hiring, promotions, demotions, transfers or other status changes and attrition,
and further accruals or reductions or other changes from the date hereof to the
Closing Date, in each case if and only to the extent permitted under
Section 5.9.

(vi) For purposes of clarification, the Parties agree that Inactive Employees
who become Transferred Employees before the date when the Main Sellers and the
EMEA Sellers deliver to the Purchaser pursuant to 2.2.3.1(a) the Closing
Statement including the calculation of the Closing Accrued Vacation Amount will
be considered Transferred Employees for purposes of determining the Closing
Accrued Vacation Amount or any other provisions that adjust the Purchase Price
in respect of Transferred Employees’ vacation or, if applicable, gratuity pay in
respect of Transferred Employees located in India and sick leave and long
service leave in respect of Transferred Employees located in Australia. For the
avoidance of doubt, Inactive Employees as of the Closing Date will be listed on
Section 2.2.8 of the Sellers Disclosure Schedule, Section 7.1.2(c)(ii)(B) of the
Sellers Disclosure Schedule and Section 7.1.2(c)(v) of the Sellers Disclosure
Schedule, as applicable, but will not be treated as Transferred Employees for
purposes of determining the Accrued Cash-Out Vacation Escrow Amount or, if they
have not become Transferred Employees before the date when the Main Sellers and
the EMEA Sellers deliver to the Purchaser pursuant to Section 2.2.3.1(a) the
Closing Statement including the calculation of the Closing Accrued Vacation
Amount, the Accrued Vacation Amount. The Parties further agree that Seller shall
pay to Inactive Employees who become Transferred Employees on or after the date
when the Main Sellers and the EMEA Sellers deliver to the Purchaser pursuant to
Section 2.2.3.1(a) the Closing Statement including the calculation of the
Closing Accrued Vacation Amount all accrued and unused vacation and, if
applicable, gratuity pay with respect to such Transferred Employees located in
India and long service leave and sick leave with respect to such Transferred
Employees located in Australia through the date of employment termination with
Seller, unless the Parties otherwise agree in writing at or after the Closing
with respect to any such Inactive Employees in India or Australia who become
Transferred Employees.

(d) Except with respect to Share Transfer Employees or any Employee whose
benefits are specified by applicable Law, each Transferred Employee (and their
eligible

 

169



--------------------------------------------------------------------------------

dependents, as applicable), shall be eligible as of the relevant Effective Hire
Date to participate in and accrue benefits under the Purchaser Employee Plans,
in each case under the terms of such Purchaser Employee Plans, which apply to
employees of the Purchaser or a Designated Purchaser in the country where such
Transferred Employee is employed as of the relevant Effective Hire Date and at a
cost to such Transferred Employee, which is substantially comparable to the
costs of those parallel benefit plans of similarly situated employees of the
Purchaser. With respect to each Transferred Employee (and their eligible
dependents, as applicable), the Purchaser or the relevant Purchaser’s Affiliates
shall use reasonable best efforts to cause such plans to (i) waive any
eligibility periods, evidence of insurability or pre-existing condition
limitations and (ii) honor any deductibles, co-payments, co-insurance or
out-of-pocket expenses paid or incurred by such employees, including with
respect to their dependents, under comparable Seller Employee Plans during the
Purchaser Employee Plan year in which the relevant Effective Hire Date occurs,
provided that such employee provides an explanation of benefits or similar
documentation of such expenses paid or incurred to the Purchaser or its
Affiliates. With respect to Transferred Employees who are Share Transfer
Employees, the above provisions shall apply to any Purchaser Employee Plan that
the Purchaser offers to such Transferred Employees but not with respect to any
Transferred Employee Plans. Nothing in this paragraph or otherwise in this
Article 7 shall be construed as constituting an amendment of any employee
benefit plan.

(e) The Parties agree to comply with provisions set forth in Section 7.1.2(e) of
the Sellers Disclosure Schedule, relating to Canadian Pension Plans.

(f) Neither Section 7.1.1 nor this Section 7.1.2 restricts the right of the
Purchaser to terminate the employment of any Transferred Employee after the
Closing, provided any such termination is effected in accordance with applicable
Law, the terms of any applicable Purchaser Employee Plan or Transferred Employee
Plan and the terms and conditions of this Section 7.1.

SECTION 7.2. Employment Obligations with Respect to Union Employees. The
provisions of this Section 7.2 shall apply to Union Employees. As of the Closing
Date, the Purchaser or its relevant Affiliate will be bound by the terms and
obligations of the Collective Labor Agreements specified in the Employee
Information with respect to the employment of the relevant Union Employees as a
successor, assign or purchaser of the relevant Seller and shall employ the Union
Employees in accordance therewith.

SECTION 7.3. Excluded Employee Liabilities. For purposes of clarity, except as
otherwise provided in the Loaned Employee Agreement, the Sellers shall retain,
and neither the Purchaser nor any of the Designated Purchasers shall assume at
the Closing, any of the following Liabilities of the Sellers (the “Excluded
Employee Liabilities”):

(a) except with respect to any Share Transfer Employees of the NGS Companies
and/or their qualified beneficiaries, any obligation to provide continuation
coverage pursuant to COBRA under any Seller Employee Plan that is a “group
health plan” (as defined in Section 5000(b)(1) of the Code) to any Transferred
Employees and/or their qualified beneficiaries who have a COBRA qualifying event
prior to such Employees’ Effective Hire Date;

 

170



--------------------------------------------------------------------------------

(b) any Liabilities resulting from any Action (i) by any Employee (other than a
Share Transfer Employee or another Employee whose employment transfers to the
Purchaser or a Designated Purchaser by operation of Law) relating to his/her
employment or termination of employment with any of the Sellers, or (ii) an
applicant with respect to potential employment with any of the Sellers in the
Business;

(c) any Liabilities under the WARN Act which arise out of or result from any
layoff, termination of employment or the closing or relocation of worksites or
the like by the Sellers on or before the Closing Date other than Liabilities
related to the Transferred Employees as a result of the actions or inactions of
the Purchaser as provided in Section 2.1.3(e)(ii) and (iv) or as provided in
Section 2.1.3(e)(iii);

(d) other than with respect to the Companies and the Share Transfer Employees,
any Liabilities for Employees and independent contractors related to the
Business that are not Transferred Employees; and

(e) other than with respect to the Companies and the Share Transfer Employees,
any other Liabilities relating to Employees, independent contractors or Seller
Employee Benefit Plans that are not expressly assumed under this Agreement.

SECTION 7.4. Other Employee Covenants.

(a) After the date hereof, and subject to each Party’s disclosure obligations
imposed by Law or by Government Entities and each Party’s obligations hereunder,
the Parties shall not, and shall procure that each of their Affiliates shall
not, issue any announcement or communication to their respective employees or
the Employees, prior to consultation with, and the approval of, the other Party
(not to be unreasonably withheld or delayed) with respect to this Agreement or
any of the transactions contemplated hereby (including any announcement or
communication to any individual employee that the Purchaser is required to
provide under applicable Law). Each Party shall cooperate in respect of the
development and distribution of any announcement and communication to the
employees of the other Party including Employees thereof, with respect to this
Agreement or any of the transactions contemplated hereby.

(b) The Purchaser undertakes to keep the Employee Information in confidence and
that, until the relevant Employee Transfer Date with respect to those Employees
who become Transferred Employees, and at all times with respect to those
Employees who do not become Transferred Employees:

(i) the Purchaser shall, and shall cause the Designated Purchasers to, restrict
the disclosure of the Employee Information only to such of its employees, agents
and advisors as is reasonably appropriate for the purposes of complying with its
obligations pursuant to this Agreement prior to the Employee Transfer Date;

(ii) the Employee Information shall not be disclosed to any other Person
(including, for the avoidance of doubt, any other employee of the Purchaser or
any Designated Purchaser or other Affiliate of the Purchaser)

 

171



--------------------------------------------------------------------------------

without the consent of the Main Sellers, such consent not to be unreasonably
withheld;

(iii) the Employee Information shall not be used except for the purposes of
complying with the obligations of the Purchaser and the Designated Purchasers
pursuant to this Agreement, and for the purposes reasonably related to the same,
and shall be returned to the Sellers or destroyed, at the Sellers’ election, if
this Agreement is terminated; and

(iv) the Purchaser shall, and shall cause the Designated Purchasers to, comply
with such additional obligations as may be reasonably required in any particular
jurisdiction to comply with any applicable data privacy Laws.

(c) The Sellers shall use reasonable efforts to provide updated Employee
Information to the Purchaser on the first Business Day of each month beginning
after the date hereof, provided that from and after the date on which the
Purchaser determines its final list of Employees to whom offers shall be made
under Section 7.1.1, Sellers shall provide updated Employee Information only
with respect to such Employees, and shall provide the Purchaser with the final
updated Employee Information with respect to those Employees to whom the
Purchaser has made offers of employment under Section 7.1.1 ten (10) Business
Days prior to the Closing Date in order to reflect Employee hiring, promotions,
demotions, transfers, or other status changes and attrition, and further
accruals or reductions or, if and to the extent applicable to such Schedule,
other changes in a Transferred Employee’s compensation from the date hereof to
the Closing Date, in each case if and only to the extent permitted under
Section 5.9.

(d) The Purchaser and the Sellers shall cooperate with each other in connection
with the process by which Employees are designated to become or not become
Transferred Employees, and otherwise provide for an orderly transition of the
Transferred Employees from the Sellers to the Purchaser or the Designated
Purchasers, as applicable, and to minimize the disruption to the respective
businesses of the Parties resulting from the transactions contemplated hereby.
Without limiting the generality of the foregoing, within 105 days following the
date hereof, the Sellers agree to commence discussions with the Purchaser
regarding the identity of the Employees who will be offered employment under
Section 7.1.1, and promptly after the date hereof, as permitted by applicable
Law, provide the Purchaser reasonable access to books, records, personnel files,
or other documentation as provided in Section 5.6(a). For the avoidance of
doubt, for purposes of Section 5.6(a), the Sellers agree to use reasonable best
efforts to obtain any consent of employees necessary to provide the Purchaser
with such access.

(e) During the Non-Solicitation Period the Sellers shall not, and shall not
permit, cause or encourage any of their Affiliates to, without the advance
written consent of Purchaser, either directly or indirectly solicit for
employment, hire or otherwise engage to provide services any Transferred
Employee or other employee of the Purchaser or Designated Purchaser unless the
Purchaser or a Designated Purchaser involuntarily terminate the employment of
such employee, without cause, prior to such action by the Sellers; provided,
however, that nothing in this Section 7.4(e) shall prevent the Sellers from
conducting generalized employment searches, including placing bona fide public
advertisements, that are not specifically

 

172



--------------------------------------------------------------------------------

targeted at such Transferred Employees. During the Non-Solicitation Period,
Purchaser and the Designated Purchasers shall not, and shall not permit, cause
or encourage any of their Affiliates to, without the Seller’s advance written
consent, either directly or indirectly solicit for employment, hire or otherwise
engage to provide services (i) any of the employees of the Sellers (other than
Employees), unless the Sellers involuntarily terminate the employment of such
employee, without cause, prior to such action by the Purchaser or the Designated
Purchasers, or (ii) any Employees who have rejected the employment offer of
Purchaser or a Designated Purchasers or objected to their transfer of employment
to the Purchaser or a Designated Purchasers pursuant to this Agreement or
Employees to whom Purchaser or a Designated Purchaser did not make an offer
pursuant to Section 7.1.1; provided, however, that nothing in this
Section 7.4(e) shall prevent Purchaser or the Designated Purchasers from
conducting generalized employment searches, including placing bona fide public
advertisements, that are not specifically targeted at such employees or former
employees of the Designated Sellers.

(f) As of the Effective Hire Date, the Sellers shall release any non-competition
or confidentiality obligations in respect of the Business or Assets binding to
the Transferred Employees which would survive the termination of the employment
relationship between the Sellers and the Transferred Employees. For the
avoidance of doubt, this release shall operate only to facilitate the
Transferred Employees’ employment with the Purchaser or a Designated Purchaser,
as applicable, in the Business and the subject non-competition and
confidentiality obligations shall remain in full force and effect as to all
other aspects of the Sellers’ business and all other Persons.

(g) Each Party shall reasonably cooperate to communicate relevant information to
Employees relating to this Agreement and the transactions contemplated
hereunder, and shall provide copies of all notices required by Law and related
to the transactions contemplated by this Agreement to the other Party. Each
Party shall provide copies of such communications to the other Party reasonably
in advance of distribution, and shall provide an opportunity for such other
Party to comment.

(h) In the event and for so long as Seller is actively contesting or defending
against any third party Action in which the Employee Records are pertinent, the
Purchaser or Designated Purchaser agrees to provide reasonable access to
Employee Records, at the cost of the Sellers.

(i) In respect of the employees employed by NN International and providing
services in Saudi Arabia, as set forth on Section 7.4(i) of the Sellers
Disclosure Schedule: (i) the Main Sellers shall cause NN International, from the
date hereof, to comply with the provisions of Paragraphs 6.1, 6.3 and 6.5 (to
the extent applicable) and 8.1 through 8.3 of Schedule 6 to the EMEA Asset Sale
Agreement as if NN International were a Relevant EMEA Seller thereunder and
Clauses 10.21.7(D), (E), (G) or (J) of the EMEA Asset Sale Agreement as if NN
International were an EMEA Seller in respect of those clauses; (ii) NN
International shall comply with all of the relevant terms of Schedule 6 to the
EMEA Asset Sale Agreement as if it were a Relevant EMEA Seller under the EMEA
Asset Sale Agreement and Clauses 10.21.7(D), (E), (G) or (J) of the EMEA Asset
Sale Agreement as if it was an EMEA Seller in respect of those clauses; and
(iii) the Purchaser shall, or shall procure that the relevant EMEA Designated
Purchaser shall, comply from the date hereof with its relevant obligations to NN
International as

 

173



--------------------------------------------------------------------------------

if NN International were a Relevant EMEA Seller for the purposes of Schedule 6
of the EMEA Asset Sale Agreement. In addition, employees of NN International
performing services in Saudi Arabia in respect of the Business shall be treated
as based in Saudi Arabia for purposes of Schedule 6 to the EMEA Asset Sale
Agreement and, for the avoidance of doubt, any such employees who are selected
by the Purchaser or relevant EMEA Designated Purchaser pursuant to Paragraph
1.1.12 of Schedule 6 to the EMEA Asset Sale Agreement shall be deemed to be
Non-ARD Transferring Employees (as defined in the EMEA Asset Sale Agreement) for
the purposes of the EMEA Asset Sale Agreement. For the avoidance of doubt, the
employees listed in Section 7.4(i) of the Sellers Disclosure Schedule are not
deemed to be Employees or Transferred Employees for the purposes of this
Agreement.

SECTION 7.5. No Amendment of Plans. Notwithstanding anything in the Agreement to
the contrary, no provision of this Agreement is intended to, or does, constitute
the establishment or adoption of, or amendment to, any employee benefit plan
(within the meaning of Section 3(3) of, or subject to, ERISA), and no person
participating in any such employee benefit plan maintained by either the Seller
or the Purchaser or the Designated Purchaser, shall have any claim or cause of
action, under ERISA or otherwise, in respect of any provision of this Agreement
as it relates to any such employee benefit plan or otherwise.

ARTICLE VIII

CONDITIONS TO THE CLOSING

SECTION 8.1. Conditions to Each Party’s Obligation. The Parties’ obligation to
effect, and, as to the Purchaser, to cause the relevant Designated Purchasers to
effect, the Closing is subject to the satisfaction or the express written waiver
of the Primary Parties, at or prior to the Closing, of the following conditions:

(a) Regulatory Approvals. All Regulatory Approvals shall have been obtained and,
unless the Purchaser expressly agrees otherwise, the Regulatory Approvals shall
not require the Purchaser, any Designated Purchaser, any EMEA Designated
Purchaser or any of their respective subsidiaries to commit to any actions,
undertakings, divestitures, licenses or hold separate or similar arrangements or
any arrangements for the conduct of any business and/or terminating any
relationships or contractual rights or obligations that, individually or in the
aggregate, would be material in relation to the value of the Acquired Business.

(b) No Injunctions or Restraints. There shall be in effect no Law, or any
material order, injunction, decree or judgment of any Court or other Government
Entity in the U.S., Canada or the United Kingdom, or of any European Union
Entity, prohibiting the consummation of any of the transactions contemplated
hereby or by the EMEA Asset Sale Agreement.

(c) Reserved.

(d) U.S. Sale Order and Canadian Approval and Vesting Order. The U.S. Sale Order
and the Canadian Approval and Vesting Order (i) shall have been entered without
material modification, unless the Purchaser expressly consented to such
modification, which

 

174



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld and (ii) shall not have been stayed
as of the Closing Date, amended, modified, reversed, vacated, revoked or
appealed and shall be in full force and effect as of the Closing Date; provided
that this condition shall be deemed satisfied even if the U.S. Sale Order has
been appealed, so long as (x) the applicable appeal period has expired, (y) the
effectiveness of the U.S. Sale Order has not been stayed by the U.S. Bankruptcy
Court pending appeal and (z) the Purchaser shall have concluded, after
consultation with the Main Sellers, the Monitor, the Committee and the
Bondholder Group and their respective counsel, that there is no material risk
that any pending appeal of the U.S. Sale Order will not be rendered moot
following Closing by operation of Section 363(m) of the U.S. Bankruptcy Code.
Notwithstanding the foregoing, any modification of Paragraphs L and Q and
Sections 6, 7 and 8 of the U.S. Sale Order by the U.S. Bankruptcy Court to
comply with applicable law shall not affect the Purchaser’s obligation to close
hereunder.

(e) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.1 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section 8.1) shall have been satisfied or waived in
accordance with the terms of the EMEA Asset Sale Agreement.

(f) Consummation of Closing under EMEA Asset Sale Agreement. The transactions
contemplated by the EMEA Asset Sale Agreement to be completed as of the Closing
shall be completed contemporaneously with the Closing hereunder.

SECTION 8.2. Conditions to Sellers’ Obligation. The Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Main Sellers), at or prior to the Closing, of each of the
following conditions:

(a) No Breach of Representations and Warranties. Each of the representations and
warranties contained in Article III (disregarding all materiality and material
adverse effect qualifications contained therein) shall be true and correct
(i) as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, except, in each case, for any failure to be
true and correct that, individually and together with other such failures, has
not had a material adverse effect on the ability of the Purchaser to consummate
the transactions contemplated by this Agreement.

(b) No Breach of Covenants. The Purchaser shall have performed in all material
respects all material covenants, obligations and agreements contained in this
Agreement required to be performed by the Purchaser on or before the Closing.

(c) Officer Certificate. The Sellers shall be furnished with a certificate of
one of the senior officers of the Purchaser certifying that the conditions set
forth in Section 8.2(a) and (b) have been satisfied.

(d) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.2 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section

 

175



--------------------------------------------------------------------------------

8.2) shall have been satisfied or waived in accordance with the terms of the
EMEA Asset Sale Agreement.

SECTION 8.3. Conditions to Purchaser’s Obligation. The Purchaser’s obligation to
effect, and to cause the relevant Designated Purchasers to effect, the Closing
shall be subject to the fulfillment (or express written waiver by the
Purchaser), at or prior to the Closing, of each of the following conditions:

(a) No Breach of Representations and Warranties. Each of the representations and
warranties set forth in Article IV, disregarding all materiality and Material
Adverse Effect qualifications contained therein, shall be true and correct
(i) as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, except in each case for any failure to be
true and correct that, individually and together with other such failures, has
not had a Material Adverse Effect.

(b) No Breach of Covenants. Sellers shall have performed (i) all pre-Closing
obligations set forth in Section 5.34 and (ii) in all material respects all
other material covenants, obligations and agreements contained in this Agreement
required to be performed by the Sellers on or before the Closing.

(c) Officer Certificate. The Purchaser shall be furnished with a certificate of
one a senior officer of one of the Main Sellers that the conditions set forth in
paragraphs (a) and (b) of this Section have been satisfied.

(d) No Plan Termination of or Lien with Respect Thereto. With reference to
occurrences at any time before, on or after the date hereof (i) the NNRIP shall
not have been terminated prior to the Closing in a distress termination (under
Section 4041 of ERISA) or an involuntary termination (under Section 4042 of
ERISA), (ii) Seller (or any Person that would be considered a single employer
with Seller under ERISA or the Code) shall not have issued a notice of intent to
terminate the NNRIP or received notice that the PBGC has initiated a proceeding
to terminate the NNRIP, in either case with a proposed date of plan termination
on or before the Closing Date, which termination could result in related
liabilities to the Purchaser or its Affiliates (including the Companies),
(iii) no Lien shall have arisen under Section 430 of the Code or Section 4068 of
ERISA with respect to such NNRIP that could apply to any of the assets of the
Purchaser or any of its Affiliates (including the Companies), and (iv) no
liability could be asserted against the Companies under Section 412 of the Code
or Section 4062 of ERISA, unless, in the case of each of clauses (i), (ii),
(iii) and (iv), the PBGC shall have waived its Claims or potential Claims
against Purchaser or any of its Affiliates (including the Companies) in relation
to such potential liabilities and, if applicable, any such Lien or potential
Lien shall have been released, or as of the Closing Date shall be released, by
the PBGC. The Sellers expressly acknowledge, for the avoidance of doubt, that
Purchaser is entitled to the benefit of this Section 8.3(d) with respect to,
without limiting the generality of clauses (i), (ii), (iii) and (iv) of the
preceding sentence, the Complaint For Pension Plan Termination dated July 16,
2009 filed by the PBGC in the U.S. District Court for the Middle District of
Tennessee (Nashville Division) and the PBGC Notice of Determination addressed to
the Retirement Plan Committee of Nortel Networks Retirement Income Plan and any
related plan termination or actual or potential Claim, Lien or liability as
described above.

 

176



--------------------------------------------------------------------------------

(e) UK Defined Benefit Plan. There shall be no pending Action by the UK Pensions
Regulator, the PPF or the Pension Trustees seeking to assert liability against
the Companies or in respect of the Shares under the UK Pensions Act 2004. For
the purposes of this clause an Action to assert such liability shall be deemed
to have occurred and to be pending (unless such action shall have been formally
terminated or withdrawn), without limitation upon and following the occurrence
of any of:

(i) The issue of a warning notice in respect of the imposition of a contribution
notice or a financial support direction (as defined under the UK Pensions Act
2004) on either of the Companies by the UK Pensions Regulator; or

(ii) The issue of a determination notice in respect of the imposition of a
contribution notice or a financial support direction (as defined under the UK
Pensions Act 2004) on either of the Companies by the UK Pensions Regulator; or

(iii) any written communication from the UK Pensions Regulator, the PPF or the
Pensions Trustees which is received by or addressed to the attention of any
Sellers, any EMEA Sellers, any Company, the Joint Administrators, the Joint
Israeli Administrators, the Pension Trustees or the Purchaser or the
representative of or successor to (including any administrator of) any of the
foregoing and which makes reference to either of the Companies and/or the
matters covered by the Transaction Documents and states that the UK Pensions
Regulator is reviewing the position of either of the Companies and/or the
matters covered by the Transaction Documents with a view to imposing or
determining whether to impose a contribution notice or financial support
direction (as defined under the UK Pensions Act 2004) on either of the
Companies.

(f) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.3 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section 8.3) shall have been satisfied or waived in
accordance with the terms of the EMEA Asset Sale Agreement.

ARTICLE IX

TERMINATION

SECTION 9.1. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Primary Parties;

(b) by either Primary Party, upon written notice to the other:

(i) on or prior to the fifth (5th) Business Day after entry of the U.S. Bidding
Procedures Order or the Canadian Sales Process Order, if the U.S. Bidding
Procedures Order and the Canadian Sales Process Order have not been entered
within thirty (30) days from the date of this Agreement in the form of

 

177



--------------------------------------------------------------------------------

orders, without modification that is material and adverse to the terminating
Party unless such Party expressly consented to such modification (such consent
not to be unreasonably withheld), set forth in Exhibit 5.1(a) (in the case of
the U.S. Bidding Procedures Order) and Exhibit 5.2.1 (in the case of the
Canadian Sales Process Order);

(ii) on or prior to the fifth (5th) Business Day after entry of the U.S. Sale
Order or the Canadian Approval and Vesting Order, if the U.S. Sale Order and the
Canadian Approval and Vesting Order are not entered within ten (10) Business
Days if terminated by the Purchaser or twenty (20) Business Days if terminated
by the Main Sellers after the conclusion of the Auction in the form of orders,
without modification that is material and adverse to the terminating Party
unless such Party expressly consented to such modification (such consent not to
be unreasonably withheld), set forth in Exhibit 5.1(a) (in the case of the U.S.
Bidding Procedures Order) and Exhibit 5.2.1 (in the case of the Canadian Sales
Process Order);

(iii) upon or following the entry of an order by the U.S. Bankruptcy Court or
the Canadian Court approving an Alternative Transaction;

(iv) if the EMEA Asset Sale Agreement is terminated in accordance with its
terms;

(v) upon or following the sale, transfer or other disposition, directly or
indirectly, of any material portion of the Business or the Assets (other than as
a going concern) in connection with the closure, liquidation or winding up of
the Business or any of the Sellers or the Companies;

(vi) if the Closing does not take place on or prior to the date that is 270 days
from the date of this Agreement in the case of a termination by the Main
Sellers, or the date that is 365 days from the date of this Agreement in the
case of a termination by the Purchaser; or

(vii) if any Antitrust Law is enacted in the U.S. or Canada or by the European
Union, or any Court or other Government Entity in the U.S. or Canada or any
Government Entity of the European Union issues a final order, injunction,
decree, ruling or judgment based on Antitrust Laws, in each case permanently
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement or the EMEA Asset Sale Agreement; or

(c) (i) by the Purchaser, upon written notice to the Main Sellers, in the event
of a material breach by the Sellers of the Sellers’ representations, warranties,
agreements or covenants set forth in this Agreement, which breach would result
in a failure of the conditions to Closing set forth in Section 8.1(a),
Section 8.1(e), Section 8.1(f), Section 8.3(a) or Section 8.3(b), as applicable,
or (ii) by the Main Sellers, upon written notice to the Purchaser, in the event
of a material breach by the Purchaser of the Purchaser’s representations,
warranties,

 

178



--------------------------------------------------------------------------------

agreements or covenants set forth in this Agreement or the EMEA Asset Sale
Agreement, which breach would result in a failure of the conditions to Closing
set forth in Section 8.1(a), Section 8.1(e), Section 8.1(f), Section 8.2(a) or
Section 8.2(b), as applicable, and, in each case, which, if capable of being
cured, has not been cured within twenty-five (25) days from receipt of a written
notice thereof from the non-breaching Party; or

(d) by the Main Sellers, upon written notice to the Purchaser:

(i) upon Purchaser’s material breach of its obligation to close the transactions
contemplated hereby at the Closing, which breach is not cured within five
(5) days from the receipt of a written notice thereof from the Main Sellers; or

(ii) in the event of a material breach by the Purchaser of the Purchaser’s
covenants set forth in Section 5.5, which breach, if capable of being cured, is
not cured within fifteen (15) days from receipt of a written notice thereof from
the Main Sellers;

(e) by the Purchaser, upon written notice to the Main Sellers, if at the
conclusion of the Auction, the Purchaser is not selected as the Successful
Bidder (as defined in the U.S. Bidding Procedures Order);

(f) by the Purchaser, upon written notice to the Main Sellers delivered prior to
the entry of the U.S. Sale Order, if the Auction does not conclude by the later
of (x) the forty-fifth (45th) Business Day after the entry of the U.S. Bidding
Procedures Order and (y) September 15, 2009;

(g) by the Purchaser, upon written notice to the Main Sellers;

(i) upon revocation or alteration of the Bidding Procedures (as defined in the
U.S. Bidding Procedures Order), the Bidding Process (as defined in the U.S.
Bidding Procedures Order) or the Auction, in each case pursuant to the last
paragraph of the section of the Bidding Procedures titled “Reservation of
Rights;”

(ii) upon any Sellers’ material breach of its obligation to close the
transactions contemplated hereby at the Closing, which breach is not cured
within twenty-five (25) days from the receipt of a written notice thereof from
the Purchaser; or

(iii) within thirty (30) days of delivery by the Purchaser of the related
written notice of breach to the Sellers, in the event that (A) on or subsequent
to the date hereof and prior to the entry of the Bidding Procedures Order or
(B) subsequent to the conclusion of the Auction, in the event there is a
material breach by the Sellers of the covenants set forth in Section 5.29 that
occurred during such period which breach, if capable of being cured, has not
been cured within five (5) days from receipt of a written notice thereof from
the Purchaser (provided that, with respect to a breach occurring in the period
contemplated by clause (A), no termination notice shall be given by the
Purchaser after the entry of the Bidding Procedures Order);

 

179



--------------------------------------------------------------------------------

(h) by the Purchaser, upon written notice to the Main Sellers delivered within
fifteen (15) days of delivery to the Purchaser of the Audited Financial
Statements for fiscal year 2008, if the Adjusted Audited Standard Margin is less
than ninety percent (90%) of the Unaudited Standard Margin; or

(i) by the Purchaser, upon written notice to the Main Sellers delivered before
the expiration of the Contract Review Period, provided that the Reverse
Termination Fee is paid to Sellers in accordance with Section 9.3 prior to or
concurrently with such termination;

provided, however, that (x) the right to terminate this Agreement pursuant to
Section 9.1(b)(i), Section 9.1(b)(ii), Section 9.1(b)(vii), Section 9.1(e) or
Section 9.1(f) shall not be available to any Party whose breach hereof was a
principal cause of the event or condition purportedly giving rise to a right to
terminate this Agreement under such clause and; provided further, however, that
(y) the right to terminate this Agreement pursuant to Section 9.1(b)(vi) shall
not be available to the Sellers, if any Seller or any EMEA Seller is in breach
of its obligation to close the transactions contemplated by this Agreement or
the EMEA Asset Sale Agreement during the twenty-five (25) days prior to the
two-hundred seventieth (270th) day from the date hereof, until forty-five
(45) days after such breach has been cured and (z) the right to terminate this
Agreement pursuant to Section 9.1(b)(vi) shall not be available to the
Purchaser, if the Purchaser is in breach of its obligation to close the
transactions contemplated by this Agreement or the EMEA Asset Sale Agreement
during the five (5) days prior to the date that is 365 days after the date
hereof, until forty-five (45) days after such breach has been cured.

SECTION 9.2. Break-Up Fee; Expense Reimbursement.

(a) In the event that (i) this Agreement is terminated (x) by either Primary
Party pursuant to Section 9.1(b)(ii) (provided that an Alternative Transaction
has been proposed or re-proposed to the Main Sellers after the date hereof and
prior to such termination, and an Alternative Transaction is entered into
before, on or within sixty (60) days following such termination of this
Agreement), Section 9.1(b)(iii) or Section 9.1(b)(v) or (y) by the Purchaser
pursuant to Section 9.1(c)(i) (as a result of an Intentional Breach by the
Sellers), Section 9.1(e), Section 9.1(f), Section 9.1(g)(i), Section 9.1(g)(ii)
(as a result of an Intentional Breach by the Sellers) or, subsequent to the
conclusion of the Auction, Section 9.1(g)(iii) (as a result of an Intentional
Breach by the Sellers), or (z) by either Primary Party pursuant to
Section 9.1(b)(iv) (as a result of a termination of the EMEA Asset Sale
Agreement pursuant to Clause 15.4.2(C), Clause 15.4.2(E) or Clause 15.4.4 (as a
result of an Intentional Breach by the EMEA Sellers of the EMEA Asset Sale
Agreement) of the EMEA Asset Sale Agreement), (ii) when this Agreement is
terminated, the Purchaser is not in breach of this Agreement or the EMEA Asset
Sale Agreement as a result of an Intentional Breach which Intentional Breach
would result in a failure to satisfy the conditions to Closing set forth in
Section 8.1 and/or Section 8.2, as applicable, and, in each case, which, if
capable of being cured, has not been cured within the applicable Breach Cure
Period, and (iii) an Alternative Transaction is entered into before, on or
within nine (9) months following such termination and is eventually consummated,
the Sellers and the EMEA Debtors shall pay to the Purchaser in immediately
available funds, within five (5) Business Days of the consummation of such
Alternative Transaction, an aggregate cash fee equal to (x) $14,250,000 (the
“Break-Up Fee”), minus (y) one-half of the Expense Reimbursement paid hereunder.

 

180



--------------------------------------------------------------------------------

(b) In the event that (i) (A) this Agreement is terminated pursuant to any
provision in Section 9.1 (other than Section 9.1(a), Section 9.1(b)(iv) (as a
result of a termination of the EMEA Asset Sale Agreement pursuant to Clause
15.4.1, Clause 15.4.2(G), Clause 15.4.3, or Clause 15.4.9 of the EMEA Asset Sale
Agreement), Section 9.1(b)(vii), Section 9.1(c)(ii), Section 9.1(d) or
Section 9.1(i)), or (B) this Agreement is terminated pursuant to any provision
in Section 9.1 and, prior to such termination, the Sellers publicly announce
(1) the retention of the Business by all or some of the Sellers (or their
successor entities) under a stand-alone plan of reorganization approved by the
U.S. Bankruptcy Court or any plan of arrangement approved by the Canadian Court,
or (2) that any portion of the Business or the Assets and the EMEA Assets will
be sold, transferred or otherwise disposed, directly or indirectly, in
connection with the closure, liquidation or winding up of the Business or any of
the Sellers, the EMEA Sellers or the Companies (except for any sale to the
Purchaser or a Designated Purchaser contemplated by the Transaction Documents),
and (ii) when this Agreement is terminated, the Purchaser is not in breach of
this Agreement or the EMEA Asset Sale Agreement as a result of an Intentional
Breach which breach would result in a failure to satisfy any of the conditions
to Closing set forth in Section 8.1 and/or Section 8.2 or Clause 15.1 and/or
Clause 15.2 of the EMEA Asset Sale Agreement, as applicable, and, in each case,
which, if capable of being cured, has not been cured within the applicable
Breach Cure Period, the Sellers and the EMEA Sellers shall pay the Purchaser an
aggregate amount in cash equal to the total amount of all reasonable and
documented fees, costs and expenses incurred by the Purchaser in connection with
the preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including all filing and notification fees,
and all fees and expenses of the Purchaser’s representatives (the “Expense
Reimbursement”); provided, however, that the Expense Reimbursement shall not be
payable in the event that the Agreement is terminated pursuant to
Section 9.1(b)(vi) if at the time of such termination (i) the condition set
forth in Section 8.1(a) is not satisfied and (ii) the conditions set forth in
Section 8.1(b), Section 8.1(d), Section 8.3(a), Section 8.3(b), Section 8.3(d)
and Section 8.3(e) are satisfied other than any failure to satisfy any such
condition listed in clause (ii) that is caused by the failure to obtain any
Antitrust Approval or an Intentional Breach by Purchaser of this Agreement
which, if capable of being cured, has not been cured within the applicable
Breach Cure Period. Notwithstanding the foregoing, the Expense Reimbursement
shall not exceed $9,500,000 in the aggregate (the “Expense Reimbursement
Limit”). If the Expense Reimbursement does not exceed the Expense Reimbursement
Limit, the Sellers and the EMEA Sellers agree that the Expense Reimbursement is
a reasonable amount given the size and complexity of the transactions
contemplated by this Agreement and the EMEA Asset Sale Agreement. The Expense
Reimbursement shall be paid by wire transfer or other means reasonably
acceptable to the Purchaser not later than five (5) Business Days following the
receipt by the Main Sellers and NNUK of written notice from the Purchaser
describing the fees and expenses that constitute the Expense Reimbursement in
reasonable detail.

(c) The Sellers shall pay two-thirds (2/3) and the EMEA Debtors shall pay
one-third (1/3) of each of the Break-Up Fee and the Expense Reimbursement if
payable hereunder. The Sellers’ and the EMEA Debtors’ obligations to pay their
respective shares of the Break-Up Fee and the Expense Reimbursement pursuant to
this Section 9.2 shall be several and not joint (but the obligation of the
Sellers to pay two-thirds (2/3) of each of the Break-Up Fee and Expense
Reimbursement shall be joint and several among the Sellers and the obligation of

 

181



--------------------------------------------------------------------------------

the EMEA Debtors to pay one-third (1/3) of each of the Break-Up Fee and Expense
Reimbursement shall be joint and several among the EMEA Debtors) and shall
survive termination of this Agreement or the EMEA Asset Sale Agreement and shall
(i) to the extent owed by the U.S. Debtors constitute an administrative expense
of the U.S. Debtors under sections 503(b) of the U.S. Bankruptcy Code and
(ii) to the extent owed by the EMEA Debtors, constitute an expense of the
administration under Paragraph 99 of Schedule B1 to the Insolvency Act 1986 and/
or Rule 2.67 of the Insolvency Rules 1986; provided, however, in the event that
any Seller or any EMEA Seller or any Affiliate of any Seller or EMEA Seller
agrees to pay a break-up fee or expense reimbursement to any subsequent
purchaser of assets or shares, with an unadjusted, aggregate purchase price
greater than or equal to $100,000,000 and such break-up fee or expense
reimbursement has priority over any administrative expenses specified in section
503(b) or 507(b) of the U.S. Bankruptcy Code, then the portion of the Break-Up
Fee and Expense Reimbursement payable to the Purchaser or its Affiliates by the
Sellers shall have administrative expense status under section 364(c) of the
U.S. Bankruptcy Code with priority over any and all administrative expenses
specified in section 503(b) or 507(b) of the U.S. Bankruptcy Code (to the extent
such concept is applicable to such Sellers).

(d) Notwithstanding anything to the contrary herein, the Sellers’ obligation to
pay the Break-Up Fee and/or Expense Reimbursement pursuant to this Section 9.2
is expressly subject to entry of the U.S. Bidding Procedures Order and Canadian
Sales Process Order.

SECTION 9.3. Reverse Termination Fee.

(a) The Purchaser shall pay to the Distribution Agent (as agent for the Sellers
and the EMEA Sellers) a cash fee in an aggregate amount equal to $100 million
(such aggregate cash fee, the “Reverse Termination Fee”) in the event that:

(i) this Agreement is terminated by Purchaser pursuant to Section 9.1(i); or

(ii) (A) at the time of termination of the Agreement, (1) the conditions set
forth in Section 8.1(a) have not been satisfied because of the failure to obtain
any Antitrust Approval and/or (2) the Purchaser is in breach in any material
respect of its representations, warranties, agreements or covenants set forth in
this Agreement or the EMEA Asset Sale Agreement as a result of an Intentional
Breach which breach (x) would result in a failure to satisfy any of the
conditions to Closing set forth in Section 8.1 and/or Section 8.2, as
applicable, or the conditions to Closing (as defined in the EMEA Asset Sale
Agreement) set forth in Clause 15.1 and/or Clause 15.2 of the EMEA Asset Sale
Agreement, as applicable, and (y) if capable of being cured, such breach by the
Purchaser is not cured within the applicable Breach Cure Period (such breach, a
“Material Intentional Purchaser Breach”); and

(B)(1) this Agreement is terminated by the Main Sellers pursuant to
Section 9.1(c)(ii) or Section 9.1(d) hereof, (2) the EMEA Asset Sale Agreement
is terminated by the Joint Administrators pursuant to Clause 15.4.3 thereof, or
(3) this Agreement is terminated by either Primary Party pursuant to

 

182



--------------------------------------------------------------------------------

Section 9.1(b)(vi) or Section 9.1(b)(vii) hereof or the EMEA Asset Sale
Agreement is terminated by the Joint Administrator or the Purchaser pursuant to
Clause 15.4.2(F) or Clause 15.4.2(G) thereof;

provided, however, that notwithstanding the foregoing, the Reverse Termination
Fee shall not be payable pursuant to this clause (ii) if at the time of
termination:

(x) (1) the Sellers are in breach of this Agreement in any material respect as a
result of an Intentional Breach, which breach would result in a failure of the
conditions to Closing set forth in Section 8.1 or Section 8.3 to be satisfied,
and in each case, which, if capable of being cured, is not cured within the
applicable Breach Cure Period or (2) the EMEA Sellers are in breach of the EMEA
Asset Sale Agreement in any material respect as a result of an Intentional
Breach, which breach would result in a failure of the conditions to Closing (as
defined in the EMEA Asset Sale Agreement) set forth in Clause 15.3.1 thereof to
be satisfied, and in each case, which, if capable of being cured, is not cured
within the applicable Breach Cure Period; or

(y) any of the conditions to Purchaser’s obligations set forth in Section 8.1 or
Section 8.3 cannot be satisfied on or before the date that is 365 days from the
date of this Agreement (other than any such condition that by its nature is to
be satisfied at the Closing or any such condition that cannot be satisfied as a
result of (1) a Material Intentional Purchaser Breach or (2) the failure to
obtain any Antitrust Approval).

(b) If payable pursuant to Section 9.3(a) the Reverse Termination Fee shall be
paid by the Purchaser to the Distribution Agent (as agent for the Sellers and
the EMEA Sellers) as follows:

(i) by application of the Good Faith Deposit and the portion of the Delay Fee
that shall have already been paid to the Escrow Agent in the form of Delay Fee
Payments pursuant to Section 2.2.1(b) and the actual earnings thereon, as
contemplated in Section 2.2.1(c)(ii); and

(ii) as for the balance of the Reverse Termination Fee, if any, in immediately
available funds, within two (2) Business Days of the termination of this
Agreement, by way of wire transfer to an account of the Distribution Agent, as
distribution agent for the Sellers, to be notified by the Main Sellers or the
Distribution Agent to the Purchaser in writing.

SECTION 9.4. Effects of Termination. If this Agreement is terminated pursuant to
Section 9.1:

(a) all further obligations of the Parties under or pursuant to this Agreement
shall terminate without further liability of any Party to the other except for
the provisions of or as provided in (i) Section 2.2.6(b) (Escrows),
(ii) Section 5.7 (Public Announcements), (iii) Section 5.10 (Transaction
Expenses), (iv) Section 5.11 (Confidentiality), (v) Section 7.4(b)(iii) (Other
Employee Covenants), (vi) Section 9.2 (Break-Up Fee; Expense Reimbursement),
(vii) Section 9.3 (Reverse Termination Fee), (viii) Section 9.4 (Effects of
Termination), and (ix) Article X;

 

183



--------------------------------------------------------------------------------

(b) except as required by applicable Law, the Purchaser shall return to the
Sellers all documents, work papers and other material of any of the Sellers
relating to the transactions contemplated hereby, whether so obtained before or
after the execution hereof; and

(c) the provisions of the Confidentiality Agreement will continue in full force
and effect.

ARTICLE X

MISCELLANEOUS

SECTION 10.1. No Survival of Representations and Warranties or Covenants. Except
for the representations set forth in Section 3.5, no representations or
warranties, covenants or agreements in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive beyond the Closing Date,
except for covenants set forth in Article VI and covenants and agreements that
by their terms are to be satisfied after the Closing Date, which covenants and
agreements shall survive until satisfied in accordance with their terms.

SECTION 10.2. Remedies. No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement by any Party will operate
as a waiver of such right, remedy, power or privilege, nor will any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise of such right, remedy, power or privilege
or the exercise of any other right, remedy, power or privilege.

SECTION 10.3. No Third-Party Beneficiaries. Except for the rights of the
Indemnified Persons under Section 5.20, the rights of the Avaya Parties and the
Nortel Parties pursuant to Section 10.14 and any acknowledgments, rights,
undertakings, representations or warranties expressed to be for the benefit of
the EMEA Sellers, the Joint Administrators or the Joint Israeli Administrators,
this Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

SECTION 10.4. Consent to Amendments; Waivers. No Party shall be deemed to have
waived any provision of this Agreement or any of the other Transaction Documents
unless such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver. This Agreement and the Ancillary
Agreements shall not be amended, altered or qualified except by an instrument in
writing signed by all the parties hereto or thereto, as the case may be.

SECTION 10.5. Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all representations, warranties, covenants and agreements set
forth in this Agreement or any of the Ancillary Agreements by or on behalf of
the parties hereto or thereto will be binding upon and inure to the benefit of
such parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior written consent of the Main Sellers in
case of an assignment by the Purchaser or the Purchaser in case of an assignment

 

184



--------------------------------------------------------------------------------

by any Seller, which consent may be withheld in such party’s sole discretion,
except for the following assignments which shall not require consent:
(i) assignment to an Affiliate of a Party (provided that such Party remains
liable jointly and severally with its assignee Affiliate for the assigned
obligations to the other Party), (ii) assignment by a U.S. Debtor to a
succeeding entity following such U.S. Debtor’s emergence from Chapter 11,
(iii) assignment by any of the Canadian Debtors pursuant to any plan of
arrangement approved by the Canadian Court and (iv) designation by the Purchaser
of Designated Purchasers pursuant to Section 2.4.

SECTION 10.6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties, shall be
governed exclusively by the Laws of the State of New York applicable to
contracts made and to be performed in that State and without regard to the rules
of conflict of laws of the State of New York or any other jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party: (i) agrees
that any claim, action, proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement, or the transactions
contemplated hereby shall be brought only in (A) the U.S. Bankruptcy Court, if
brought prior to the entry of a final decree closing the Chapter 11 Cases, or
the Canadian Court, if brought prior to the termination of the CCAA Cases,
provided that if (X) a final decree closing the Chapter 11 Cases has not been
entered and (Y) the CCAA Cases have not terminated, the U.S. Debtors, the
Canadian Debtors or the Purchaser may, in accordance with the Cross-Border
Protocol, move the U.S. Bankruptcy Court and the Canadian Court to hold a joint
hearing of the U.S. Bankruptcy Court and the Canadian Court to determine the
appropriate jurisdiction for such claim, action or proceeding, or (B) in the
Federal Courts in the Southern District of New York or the State Courts of the
State of New York, County of Manhattan (collectively, the “New York Courts”), if
brought after entry of a final decree closing the Chapter 11 Cases and
termination of the CCAA Cases (the courts specified in clauses (A) and
(B) collectively, the “Designated Courts”), and shall not be brought in each
case, in any other court in the United States of America, Canada or any court in
any other country; (ii) agrees to submit to the jurisdiction of the Designated
Courts for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby; (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of such action brought in any Designated Court or any claim
that any such action brought in any Designated Court has been brought in an
inconvenient forum; (iv) agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 10.7 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof, and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

(c) The Purchaser hereby appoints McCarthy Tétrault, as its authorized agent
(the “Purchaser Authorized Canadian Agent”) upon whom process and any other
documents may be served in the CCAA Cases and any Action arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, which
may be instituted in the Canadian

 

185



--------------------------------------------------------------------------------

Court by any other party hereto, which appointment in each case shall be
irrevocable. The Purchaser further agrees to take any and all action, including
the filing of any and all documents and instruments, which may be necessary to
continue such appointments in full force and effect as aforesaid. Service of
process upon the Purchaser Authorized Canadian Agent in respect of the relevant
jurisdiction and written notice of such service to the Purchaser shall be
deemed, in every respect, effective service of process upon the Purchaser in
relation to such jurisdiction.

(d) Each Seller hereby appoints (i) NNI as its authorized agent (the “Seller
Authorized U.S. Agent”) upon whom process and any other documents may be served
in the Chapter 11 Cases and any Action arising out of, or in connection with,
this Agreement or the transactions contemplated hereby, which may be instituted
in the U.S. Bankruptcy Court or in the NY Courts by any other party hereto, and
(ii) NNL as its authorized agent (the “Seller Authorized Canadian Agent” and
together with the Seller Authorized U.S. Agent, the “Seller Authorized Agents”)
upon whom process and any other documents may be served in the CCAA Cases and
any Action arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, which may be instituted in the Canadian Court
by any other party hereto, which appointment in each case shall be irrevocable.
Each such Seller further agrees to take any and all action, including the filing
of any and all documents and instruments, which may be necessary to continue
such appointment in full force and effect as aforesaid. Service of process upon
the applicable Seller Authorized Agent in respect of the relevant jurisdiction
and written notice of such service to the Main Sellers shall be deemed, in every
respect, effective service of process upon every such Seller.

(e) Section 10.6(b) shall not limit the jurisdiction of (i) the Accounting
Arbitrator set forth in Section 2.2.3.1 (c) or (ii) the arbitrator(s) entrusted
with the resolution of disputes relating to the Transition Services Agreement
pursuant to Section 5.36, although claims may be asserted in the courts referred
to in Section 10.6(b) for purposes of enforcing the jurisdiction and judgments
of the Accounting Arbitrator or such arbitrator(s).

(f) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

(g) Notwithstanding Sections 10.6(a) and (b), the Parties and the EMEA Sellers
agree that any questions, claims, disputes, remedies or Actions arising under
Sections 2.2.4(b)(y), 9.2(c)(ii) and 10.19 and any questions, claims, disputes,
remedies or Actions arising from or related to (i) the agency of the Joint
Administrators, (ii) the personal liability of the Joint Administrators, their
firm, partners, employees, advisors, representatives and agents, (iii) their

 

186



--------------------------------------------------------------------------------

qualification to act as insolvency practitioners in accordance with Part XIII of
the Insolvency Act or (iv) their appointment as joint administrators of the EMEA
Sellers and their status as such, to the extent separable from other claims made
hereunder, shall be governed by English law and be subject to the exclusive
jurisdiction of the English courts.

SECTION 10.7. Notices. All demands, notices, communications and reports provided
for in this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other Person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 10.7.

If to the Purchaser to:

Avaya Inc.

211 Mount Airy Road

Basking Ridge, NJ 07920-2332

United States

Attention:    Pamela F. Craven, Chief Administrative Officer

                    Frank J. Mahr, Corporate Counsel & Corporate Secretary

Facsimile: +1-908-953-3902

With copies (that shall not constitute notice) to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

United States

Attention: Alfred O. Rose

                  Howard S. Glazer

Facsimile: +1-617-951-7050

If to the Main Sellers or the Sellers, to:

Nortel Networks Corporation

195 The West Mall

Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention:    Gordon A. Davies

                    Chief Legal Officer & Corporate Secretary

Facsimile:    +1-905-863-7386

Nortel Networks Limited

195 The West Mall

 

187



--------------------------------------------------------------------------------

Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention:    Gordon A. Davies

                    Chief Legal Officer & Corporate Secretary

Facsimile: +1-905-863-7386

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee, USA 37228

Attention:    Lynn C. Egan

                    Assistant Secretary

Facsimile:    +1-615-432-4067

With copies (that shall not constitute notice) to:

Nortel Networks Limited

195 The West Mall

Mailstop: T0505009

Toronto, ON M9C 5K1

Canada

Attn:    Douglas Parker

            Associate General Counsel, Corporate

Facsimile: +1-905-863-7739

and

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, TN 37228

USA

Attention:    Robert Fishman

                    Senior Counsel

Facsimile:    +1-347-427-3815 & +1-615-432-4067

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

United States

Attention:    Neil Q. Whoriskey

                    David Leinwand

Facsimile: +1-212-225-3999

 

188



--------------------------------------------------------------------------------

and

Ogilvy Renault LLP

200 Bay Street

Suite 3800, P.O. Box 84

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2Z4

Canada

Attention: Michael Lang

Facsimile: +1-416-216-3930

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the calendar day after deposit with a reputable
overnight courier service, as applicable.

SECTION 10.8. Exhibits; Sellers Disclosure Schedule.

(a) The Sellers Disclosure Schedule and the Exhibits attached hereto constitute
a part of this Agreement and are incorporated into this Agreement for all
purposes as if fully set forth herein.

(b) For purposes of the representations and warranties of the Sellers contained
in this Agreement, disclosure in any section of the Sellers Disclosure Schedule
of any facts or circumstances shall be deemed to be adequate response and
disclosure of such facts or circumstances with respect to all representations or
warranties by the Sellers, whether or not such disclosure is specifically
associated with or purports to respond to one or more of such representations or
warranties, if it is reasonably apparent from the Sellers Disclosure Schedule
that such disclosure is applicable. The inclusion of any information in any
section of the Sellers Disclosure Schedule or other document delivered by the
Sellers pursuant to this Agreement shall not be deemed to be an admission or
evidence of the materiality of such item, nor shall it establish a standard of
materiality for any purpose whatsoever.

SECTION 10.9. Counterparts. The Parties may execute this Agreement in two or
more counterparts (no one of which need contain the signatures of all Parties),
each of which will be an original and all of which together will constitute one
and the same instrument.

SECTION 10.10. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that such Party drafted or was more responsible for drafting the
provisions.

 

189



--------------------------------------------------------------------------------

SECTION 10.11. Severability. If any provision, clause, or part of this
Agreement, or the application thereof under certain circumstances, is held
invalid, illegal or incapable of being enforced in any jurisdiction, (i) as to
such jurisdiction, the remainder of this Agreement or the application of such
provision, clause or part under other circumstances, and (ii) as for any other
jurisdiction, all provisions of this Agreement, shall not be affected and shall
remain in full force and effect, unless, in each case, such invalidity,
illegality or unenforceability in such jurisdiction materially impairs the
ability of the Parties to consummate the transactions contemplated by this
Agreement. Upon such determination that any clause or other provision is
invalid, illegal or incapable of being enforced in such jurisdiction, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible even in
such jurisdiction.

SECTION 10.12. Headings. The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 10.13. Entire Agreement.

(a) This Agreement, the EMEA Asset Sale Agreement, the Ancillary Agreements, the
Confidentiality Agreement and any written notice relating to Excluded Sellers
delivered pursuant to Section 5.25(a) on the date hereof, together set forth the
entire understanding of the Parties relating to the subject matter thereof, and
all prior or contemporaneous understandings, agreements, representations and
warranties, whether written or oral, are superseded by this Agreement, the
Ancillary Agreements and the Confidentiality Agreement, and all such prior or
contemporaneous understandings, agreements, representations and warranties are
hereby terminated. In the event of any irreconcilable conflict between this
Agreement and any of the Ancillary Agreements or the Confidentiality Agreement,
the provisions of this Agreement shall prevail, regardless of the fact that
certain Ancillary Agreements, such as the Local Sale Agreement, may be subject
to different governing Laws (unless the Ancillary Agreement expressly provides
otherwise).

(b) For the sake of clarity, the provisions of the EMEA Asset Sale Agreement
have been drafted separately from the provisions in the body of this Agreement
to reflect differing market practices in the countries of jurisdiction of the
EMEA Sellers. Unless the context specifically requires, the provisions contained
in the body of this Agreement and the provisions of the EMEA Asset Sale
Agreement shall be interpreted independently and without reference to each
other.

SECTION 10.14. Limitations on Pre-Closing Remedies.

(a) Except as provided in Section 5.36, termination of this Agreement and the
EMEA Asset Sale Agreement and payment of the Break-Up Fee and the Expense
Reimbursement (which shall be payable only when, as and if required pursuant to
the terms of Section 9.2) shall constitute the sole and exclusive remedies of
the Purchaser, any Designated Purchasers and EMEA Designated Purchasers, any of
their respective Subsidiaries and any former, current or future general or
limited partners, directors, officers, employees, agents,

 

190



--------------------------------------------------------------------------------

managers, members, Affiliates, stockholders, assignees and representatives of
any of the foregoing in their capacity as such (collectively, the “Avaya
Parties”), against the Sellers, any of the bankruptcy estates, the EMEA Sellers,
the Joint Administrators, the Joint Israeli Administrators, the Canadian Monitor
(and any other Administrator, Monitor or other Person acting in a similar
capacity) and any Person (i) in which, as of or subsequent to the date hereof,
any Seller or EMEA Seller holds more than fifty percent (50%) of the capital
stock or other equity interests or (ii) that is or was a Seller or an EMEA
Seller and their respective Affiliates, and any former, current or future
general or limited partners, directors, officers, employees, agents, managers,
members, stockholders, assignees and representatives of any of the foregoing in
their capacity as such (collectively, the “Nortel Parties”), as a result of the
failure of the transactions contemplated by this Agreement or the EMEA Asset
Sale Agreement (including transactions contemplated under Clause 7 of the EMEA
Asset Sale Agreement or Paragraph 2 of Schedule 9 to the EMEA Asset Sale
Agreement) to be consummated, or in respect of any Liabilities arising under, or
relating to, this Agreement, the EMEA Asset Sale Agreement, or any other
Transaction Document or the transactions contemplated hereby or thereby prior to
the Closing, including as a result of an intentional breach of this Agreement,
the EMEA Asset Sale Agreement or any other Transaction Document prior to the
Closing. Nothing set forth in this Agreement shall confer or give or shall be
construed to confer or give to any Person (including any Person acting in a
representative capacity) any rights or remedies against any Person other than
the parties hereto. Without limiting the preceding provisions of this
Section 10.14(a), it is acknowledged and agreed that under no circumstances
shall any Person be liable for punitive damages (including multiple damages
assessed as a punitive measure) or special damages arising out of, or in
connection with, this Agreement or the transactions contemplated hereby or any
breach or alleged breach of any of the terms hereof or of the EMEA Asset Sale
Agreement or any other Transaction Document, including damages alleged as a
result of tortious conduct, or for specific performance of the obligations it is
to perform hereunder or thereunder at or prior to the Closing nor shall any
Nortel Party be liable for tortious interference with Purchaser’s rights
hereunder.

(b) Except as expressly provided in Section 5.36, in no event shall the Avaya
Parties be subject to any Liability to the Nortel Parties for the failure of the
transactions contemplated by this Agreement or the EMEA Asset Sale Agreement
(including transactions contemplated under Clause 7 of the EMEA Asset Sale
Agreement or Paragraph 2 of Schedule 9 to the EMEA Asset Sale Agreement) to be
consummated, or in respect of any Liabilities arising under, or relating to,
this Agreement, the EMEA Asset Sale Agreement or any other Transaction Document
or the transactions contemplated hereby or thereby prior to the Closing,
including as a result of an intentional breach of this Agreement, the EMEA Asset
Sale Agreement or any other Transaction Document prior to the Closing, other
than: (i) money damages payable by the Purchaser and/or any Designated Purchaser
(but, for the avoidance of doubt, no other Avaya Party) as a result of Material
Intentional Purchaser Breaches and (ii) the Reverse Termination Fee payable by
the Purchaser (but for the avoidance of doubt, no other Avaya Party) when, as
and if required pursuant to Section 9.3, in an aggregate amount not to exceed
the Liability Limitation Amount; provided, however, notwithstanding the
foregoing, termination of this Agreement, the EMEA Asset Sale Agreement and any
Transaction Document and payment of the Reverse Termination Fee (which shall be
payable by the Purchaser only when, as and if required in accordance with the
terms of Section 9.3 and Clause 15.7 of the EMEA Asset Sale

 

191



--------------------------------------------------------------------------------

Agreement), shall constitute the sole and exclusive remedies of the Nortel
Parties against the Avaya Parties as a result of (and no additional money
damages shall be payable by any Avaya Party in connection with) any breach of
this Agreement, the EMEA Asset Sale Agreement or any Transaction Document by the
Purchaser, any Designated Purchaser or any EMEA Designated Purchaser in the
event that (i) this Agreement shall have been terminated pursuant to and in
accordance with Section 9.1(i) and/or the EMEA Asset Sale Agreement shall have
been terminated in accordance with Clause 15.4.9 thereof and, in either case,
the Reverse Termination Fee shall have been paid to the Distribution Agent as
agent of the Sellers and the EMEA Sellers or (ii) as of the time of termination
of this Agreement or the EMEA Asset Sale Agreement there is no existing Material
Intentional Purchaser Breach. Nothing set forth in this Agreement shall confer
or give or shall be construed to confer or give to any Person (including any
Person acting in a representative capacity) any rights or remedies against any
Person other than the Parties. Without limiting the preceding provisions of this
subsection (b), it is acknowledged and agreed that under no circumstances shall
any Person be liable for punitive damages (including multiple damages assessed
as a punitive measure) or special damages arising out of, or in connection with,
this Agreement, the EMEA Asset Sale Agreement or the transactions contemplated
hereby or thereby or any breach or alleged breach of any of the terms hereof or
of the EMEA Asset Sale Agreement or any other Transaction Document, including
damages alleged as a result of tortious conduct, or for specific performance of
the obligations it is to perform hereunder at or prior to the Closing nor shall
any Avaya Party be liable for tortious interference with Sellers’ rights
hereunder.

(c) Notwithstanding Sections 10.14(a) and 10.14(b), the Parties acknowledge and
agree that each Party will be entitled to all the remedies against the other
Parties available to it at Law or in equity for post-Closing breaches of this
Agreement, the EMEA Asset Sale Agreement and any Transaction Documents,
including specific performance and/or damages.

(d) Each of the Parties acknowledges that the agreements contained in this
Section 10.14, Section 9.2 and Section 9.3, are each an integral part of the
transactions contemplated by this Agreement and the EMEA Asset Sale Agreement.
In the event that (i) the Sellers or the EMEA Sellers shall fail to pay the
Break-Up Fee or Expense Reimbursement when due, or (ii) Purchaser shall fail to
pay the Reverse Termination Fee when due, then Sellers or the EMEA Sellers in
the case of clause (i) and Purchaser in the case of clause (ii), shall reimburse
the other Parties for all reasonable costs and expenses actually incurred or
accrued by such other Parties (including reasonable fees and expenses of
counsel) in connection with the collection under and enforcement of Section 9.2
or Section 9.3 and Clauses 15.5 to 15.7 of the EMEA Asset Sale Agreement as
applicable, together with interest on such unpaid amount at the prime rate of
Citibank N.A. in effect on the date such payment was required to be made through
the date of payment.

SECTION 10.15. Bulk Sales Laws. Subject to the entry of the U.S. Sale Order,
each Party waives compliance by the other Party with any applicable bulk sales
Law, provided, however, that the Parties shall use their reasonable efforts to
cooperate to the extent necessary to obtain a reduction in, or exemption from,
any applicable sales or use Taxes.

 

192



--------------------------------------------------------------------------------

SECTION 10.16. Main Sellers as Representatives of Other Sellers.

(a) For all purposes of this Agreement:

(i) each Other Seller listed in Section 10.16(a)(i) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNL as its representative; and

(ii) each Other Seller not listed in Section 10.16(a)(i) of the Sellers
Disclosure Schedule hereby irrevocably appoints NNI as its representative.

(b) Pursuant to Section 10.16(a), each of NNL and NNI shall expressly have the
power to, in the name and on behalf of each of its Respective Affiliates (as
defined below), (i) take all decisions and carry out any actions required or
desirable in connection with this Agreement, (ii) send and receive all notices
and other communications required or permitted hereby, and (iii) consent to any
amendment, waivers and modifications hereof.

(c) For the purposes of this Agreement, “Respective Affiliates” means: (i) with
respect to NNL, each Other Seller listed in Section 10.16(a)(i) of the Sellers
Disclosure Schedule, and (ii) with respect to NNI, all the other U.S. Debtors
and each Other Seller not listed in Section 10.16(a)(i) of the Sellers
Disclosure Schedule.

SECTION 10.17. Obligations of Sellers and EMEA Sellers. When references are made
in this Agreement to certain Sellers causing other Sellers or other Affiliate(s)
to undertake (or to not undertake) certain actions, or agreements are being made
on behalf of certain other Sellers or other Affiliates, “Sellers” for purposes
of such clause shall be deemed to mean, respectively, NNI (in the case of a U.S.
Debtor) and NNL (in the case of a Canadian Debtor – other than NNC - and a
Non-Debtor Seller). Notwithstanding anything to the contrary herein, except as
set forth in Section 2.2.4(b) and Section 9.2(c) the obligations of each EMEA
Seller hereunder shall be several and not joint. Effective as of the date of
signing, the parties are fully bound by the terms of this Agreement; provided,
however, that none of the EMEA Sellers, the Joint Administrators and the Joint
Israeli Administrators shall have any obligations or incur any liabilities under
this Agreement unless and until (i) the U.S. Bankruptcy Court enters the U.S.
Bidding Procedures Order and (ii) the Canadian Court enters the Canadian Sales
Process Order. For the avoidance of doubt, the intent of Parties and the EMEA
Sellers is that the obligations and any liabilities of the EMEA Sellers, the
Joint Administrators and the Joint Israeli Administrators under this Agreement
will arise concurrently with the obligations and liabilities of the Sellers
under this Agreement.

SECTION 10.18. Execution by Other Sellers. The Purchaser hereby acknowledges
that the Other Sellers are not executing this Agreement as of the date hereof.
This Agreement shall be binding on all parties that have executed this Agreement
from the time of such execution, regardless of whether all Sellers have done so.
Between the date hereof and the Closing Date, the Main Sellers hereby agree that
they shall cause each Other Seller to execute a counterpart to this Agreement no
later than the day prior to the thirtieth (30th) day following completion of the
Auction (provided that the Main Sellers shall use their reasonable best efforts
to cause such execution to occur no later than the last day of the Contract
Review Period),

 

193



--------------------------------------------------------------------------------

agreeing to be bound as a Seller under this Agreement and authorizing NNL or
NNI, as applicable, to act as its representative under Section 10.16.

SECTION 10.19. Exclusion of Liability of Administrators and Acknowledgement.

(a) Notwithstanding that this Agreement shall have been signed by the Joint
Administrators and the Joint Israeli Administrators in their capacities as
administrators of the EMEA Debtors for and on behalf of the EMEA Debtors and of
the Israeli Companies for and on behalf of the Israeli Companies, respectively,
it is hereby expressly agreed and declared that no personal Liability under or
in connection with this Agreement shall fall on the Joint Administrators, the
Joint Israeli Administrators or their firm, partners, employees, agents,
advisers or representatives whether such Liability would arise under paragraph
99(4) of schedule B1 to the Insolvency Act 1986, the Israeli Companies Law 1999,
or otherwise.

(b) The Purchaser acknowledges and agrees that in the negotiation and the
completion of this Agreement the Joint Administrators and the Joint Israeli
Administrators are acting only as agents for and on behalf of the EMEA Debtors
and the Israeli Companies, respectively, and without any personal Liability
whatsoever.

(c) The Purchaser further acknowledges that it has entered into this Agreement
without reliance on any warranties or representations made by the EMEA Sellers
or by any of their employees, agents or representatives, or by the Joint
Administrators, the Joint Israeli Administrators or any of their firm, partners,
employees, agents, advisors or representatives and (save in respect of fraud,
fraudulent misrepresentation or fraudulent misstatement) it shall not have any
remedy in respect of any misrepresentation or untrue statement made by or on
behalf of the EMEA Sellers or their employees, agents or representatives, or by
the Joint Administrators, the Joint Israeli Administrators or any of their firm,
partners, employees, agents, advisors or representatives.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Main Sellers and the Purchaser have duly executed this
Asset and Share Sale Agreement as of the date first written above.

 

AVAYA INC. By:  

/s/ Kevin J. Kennedy

  Name:   Kevin J. Kennedy   Title:   President and Chief Executive Officer
NORTEL NETWORKS CORPORATION By:  

/s/ Gordon A. Davies

  Name:   Gordon A. Davies   Title:   Chief Legal Officer and Corporate
Secretary By:  

/s/ Tracy S.J. Connelly McGilley

  Name:   Tracy S.J. Connelly McGilley   Title:   Assistant Secretary NORTEL
NETWORKS LIMITED By:  

/s/ Gordon A. Davies

  Name:   Gordon A. Davies   Title:   Chief Legal Officer and Corporate
Secretary By:  

/s/ Tracy S.J. Connelly McGilley

  Name:   Tracy S.J. Connelly McGilley   Title:   Assistant Secretary NORTEL
NETWORKS INC. By:  

/s/Paul Karr

  Name:   Paul Karr   Title:   Controller

 

195



--------------------------------------------------------------------------------

The undersigned EMEA Sellers are executing this Agreement solely for purposes of
agreeing to Sections 2.2, 5.26, 9.2, 9.3, 9.4, 10.14, 10.17 and 10.19 of this
Agreement and, solely in the case of Nortel Networks UK Limited and Nortel
Networks (Ireland) Limited, for purposes of agreeing to Section 5.36 of this
Agreement.

 

196



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks UK Limited (in administration) by
Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

      )    

/s/ Christopher Hill

      )     Christopher Hill      

)

)

    Witness signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

SIGNED for and on behalf of Nortel GmbH

(in administration) by Christopher Hill

      )    

/s/ Christopher Hill

      )     Christopher Hill       )     as Joint Administrator (acting as agent
and without personal liability) in the presence of:       )     Witness
signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

 

197



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks France S.A.S. (in administration) by
Kerry Trigg acting as authorised representative for

 

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

      )    

/s/ Kerry Trigg

      )     Kerry Trigg      

)

)

)

    Witness signature          

/s/ Sharon Perlmutter

      )     Name: Sharon Perlmutter       )     Address:  

1 More London Place

London, SE12AF

      )    

 

198



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks SpA (in administration) by
Christopher Hill       )    

/s/ Christopher Hill

      )     Christopher Hill         )     as Joint Administrator (acting as
agent and without personal liability) in the presence of:       )     Witness
signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )    

Address:

 

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

SIGNED for and on behalf of Nortel Networks Hispania S.A. (in administration) by
Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

      )    

/s/ Christopher Hill

      )     Christopher Hill      

)

)

    Witness signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )    

Address:

 

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

 

199



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks B.V. (in administration) by
Christopher Hill       )    

/s/ Christopher Hill

      )     Christopher Hill         )     as Joint Administrator (acting as
agent and without personal liability) in the presence of:       )     Witness
signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

 

200



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks AB (in administration) by
Christopher Hill       )    

/s/ Christopher Hill

      )     Christopher Hill         )     as Joint Administrator (acting as
agent and without personal liability) in the presence of:       )     Witness
signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )     SIGNED for and on behalf of Nortel Networks N.V. (in administration)
by Christopher Hill       )    

/s/ Christopher Hill

      )     Christopher Hill         )     as Joint Administrator (acting as
agent and without personal liability) in the presence of:       )     Witness
signature          

/s/ Olivia Schofield

      )     Name: Olivia Schofield       )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

      )    

 

201



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks

(Austria) GmbH (in administration) by Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

  

)

)

)

)

   

/s/ Christopher Hill

Christopher Hill

       Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

202



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Polska Sp. z.o.o. (in
administration) by Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

  

)

)

)

)

   

/s/ Christopher Hill

Christopher Hill

Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

SIGNED for and on behalf of Nortel Networks Oy (in administration) by
Christopher Hill   

)

)

   

/s/ Christopher Hill

Christopher Hill

   )     as Joint Administrator (acting as agent and without personal liability)
in the presence of:    )     Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

203



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks

Portugal S.A. (in administration) by Christopher Hill

  

)

)

)

   

/s/ Christopher Hill

Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:    )     Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

204



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks s.r.o. (in administration) by
Christopher Hill   

)

)

   

/s/ Christopher Hill

Christopher Hill

   )     as Joint Administrator (acting as agent and without personal liability)
in the presence of:    )     Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

SIGNED for and on behalf of Nortel Networks Romania s.r.l. (in administration)
by Christopher Hill

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

  

)

)

)

)

   

/s/ Christopher Hill

Christopher Hill

Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

205



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Engineering Service kft (in
administration) by Christopher Hill   

)

)

)

   

/s/ Christopher Hill

Christopher Hill

   )     as Joint Administrator (acting as agent and without personal liability)
in the presence of:        Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

206



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks

(Ireland) Limited (in administration) by David

Hughes as Joint Administrator (acting as agent

and without personal liability) in the presence of:

      )    

/s/ David Hughes

      )     David Hughes      

)

)

    Witness signature          

/s/ Colin Farquaharson

      )     Name: Colin Farquaharson       )     Address:  

Veldonstown

Kentstown,

Navan,

Co. Meath

      )    

 

207



--------------------------------------------------------------------------------

SIGNED by Sergei Fishkin

duly authorised for and on behalf of o.o.o.

Nortel Networks in the presence of:

      )    

/s/ Sergei Fishkin

      )     Sergei Fishkin       )     Witness signature          

/s/ Galina Svetlysheva

      )     Name: Galina Svetlysheva       )     Address:  

Russia, Moscow

Rublevskoye schosse, 51-377

      )     SIGNED by Sharon Rolston       )    

/s/ Sharon Rolston

duly authorised for and on behalf of Nortel Networks AG in the presence of:   
   )     Sharon Rolston       )     Witness signature          

/s/ B. Scherwath

      )     Name: B. Scherwath       )     Address:  

c/o Nortel Networks

Maindenhead U.K.

      )    

SIGNED by Sharon Rolston and Simon Freemantle

duly authorised for and on behalf of Nortel Networks South Africa (Pty) Limited
in the presence of:

      )    

/s/ Sharon Rolston

      )     Sharon Rolston       )                

/s/ Simon Freemantle

            Simon Freemantle Witness signature          

/s/ B. Scherwath

      )     Name: B. Scherwath       )     Address:  

c/o Nortel Networks

Maindenhead U.K.

      )    

 

208



--------------------------------------------------------------------------------

SIGNED by Sharon Fennessy and Simon Freemantle duly authorised for and on behalf
of Nortel Networks AS in the presence of:       )    

/s/ Sharon Fennessy

      )     Sharon Fennessy       )              

/s/ Simon Freemantle

          Simon Freemantle Witness signature          

/s/ B. Scherwath

      )     Name: B. Scherwath       )     Address:  

c/o Nortel Networks

Maindenhead U.K.

      )    

 

209



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Communications Holdings (1997) Limited (in
administration) by Yaron Har-Zvi and Avi D. Pelossof as Joint Israeli
Administrators (acting jointly and without personal liability) in connection
with the Israeli Assets and Liabilities:

      )    

/s/ Yaron Har-Zvi

      )     Yaron Har-Zvi      

)

)

)

          )    

/s/ Avi D. Pelossof

      )     Avi D. Pelossof Witness signature          

/s/ Sarit Moussayoff

      )     Name: Sarit Moussayoff       )     Address:  

The Rubenstein House,

20 Lincoln Street

Tel-Aviv

      )     SIGNED for and on behalf of Nortel Networks Israel (Sales and
Marketing) Limited (in administration) by Yaron Har-Zvi and Avi D. Pelossof as
Joint Israeli Administrators (acting jointly and without personal liability) in
connection with the Israeli Assets and Liabilities:       )    

/s/ Yaron Har-Zvi

      )     Yaron Har-Zvi      

 

)

)

   

/s/ Avi D. Pelossof

      )     Avi D. Pelossof       )           )           )     Witness
signature          

/s/ Sarit Moussayoff

      )     Name: Sarit Moussayoff       )     Address:  

The Rubenstein House,

20 Lincoln Street

Tel-Aviv

      )    

 

210



--------------------------------------------------------------------------------

SIGNED by Christopher Hill    )    

/s/ Christopher Hill

     )     Christopher Hill in his own capacity and on behalf of the Joint
Administrators without personal liability and solely for the benefit of the
provisions of this Agreement expressed to be conferred on or given to the Joint
Administrators:   

)

    Witness signature       

/s/ Olivia Schofield

   )     Name: Olivia Schofield    )     Address:  

Herbert Smith LLP

Exchange House

Primrose Street

London, EC2A2HS

   )    

 

211



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks

Slovensko s.r.o (in administration) by

Stephen Harris

as Joint Administrator (acting as agent and without personal liability) in the
presence of:

   )    

/s/ Stephen Harris

   )     Stephen Harris   

)

)

    Witness signature       

/s/ Sharon Perlmutter

   )     Name: Sharon Perlmutter    )     Address:  

1 More London Place

London, SE12AF

   )    

 

212